Exhibit 10.2

LIMITED CONSENT AND AMENDMENT NO. 6 TO CREDIT AGREEMENT

This LIMITED CONSENT AND AMENDMENT NO. 6 TO CREDIT AGREEMENT (this “Amendment”)
is entered into as of March 26, 2018 by and among COGINT, INC. (f/k/a IDI,
Inc.), a Delaware corporation, as parent (the “Parent”), FLUENT, LLC, a Delaware
limited liability company (“Borrower”), the other borrower parties party hereto
(together with the Parent and the Borrower, the “Borrower Parties”), WHITEHORSE
FINANCE, INC., as Administrative Agent (in such capacity, together with its
successors and assigns, “Administrative Agent”), and the lenders party hereto
(collectively, the “Lenders”). Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Credit
Agreement (as defined below).

RECITALS

A.    The Borrower, the Parent, Administrative Agent and the Lenders, together
with the persons party thereto from time to time as Guarantors, are party to
that certain Credit Agreement, dated as of December 8, 2015, as amended by that
certain Limited Consent and Amendment No. 1 to Credit Agreement, dated June 8,
2016, that certain Limited Consent and Amendment No. 2 to Credit Agreement,
dated September 30, 2016, that certain Amendment No. 3 dated January 19, 2017,
that certain Amendment No. 4 dated August 7, 2017 and that certain Amendment
No. 5 dated November 3, 2017 (the “Credit Agreement”).

B.    The Borrower Parties have requested that the Administrative Agent and
Lenders (i) consent to (A) the internal reorganization and separation of the
operations of the Red Violet Entities (as defined herein) from those of Cogint,
Inc. (the “Separation Transactions”) pursuant to and in accordance with the
Separation and Distribution Agreement by and among Cogint, Inc. and Red Violet,
Inc., dated as of February 27, 2018 (the “Separation Agreement”), the Transition
Services Agreement by and among Cogint, Inc. and Red Violet, Inc., dated as of
February 27, 2018 (the “Transition Services Agreement”), the Employee Matters
Agreement by and among Cogint, Inc. and Red Violet, Inc., dated as of
February 27, 2018 (the “Employee Matters Agreement”), the Assignment and
Assumption Agreement by and among Cogint, Inc., Red Violet, Inc. and the Cogint
Entities (as defined therein), dated as of the date hereof (the “Assignment
Agreement”) and the Amended and Restated Tax Matters Agreement by and among
Cogint, Inc. and Red Violet, Inc., dated as of February 27, 2018 (the “Tax
Matters Agreement” and collectively with the Separation Agreement, Transition
Services Agreement, Employee Matters Agreement and Assignment Agreement, the
“Separation Documents”) and (B) the form, terms and provisions of the Separation
Documents in effect as of the date hereof and the performance by Parent of its
obligations thereunder, and (ii) amend certain provisions of the Credit
Agreement.

C.    The Administrative Agent and the Lenders have agreed to consent to the
Separation Transactions and so amend the Credit Agreement on the terms and
subject to the conditions set forth herein.

D.    The Borrower desires, pursuant to Section 2.1(a) of the Amended Credit
Agreement (as defined herein), to incur the New Term Loans (as defined herein)
under the Amended Credit Agreement in an aggregate principal amount of
$70,000,000, on the terms set forth in the Amended Credit Agreement.

 

1



--------------------------------------------------------------------------------

E.    The net proceeds of the New Term Loans will be used, among other things,
to prepay all Term Loans outstanding under the Credit Agreement immediately
prior to the Sixth Amendment Effective Date (the “Existing Term Loans”, and
funding of the New Term Loans and the prepayment of the Existing Term Loans with
the proceeds of the New Term Loans, the “Term Loan Refinancing”).

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1.    Consent. Subject to the satisfaction of the conditions precedent
set forth in Section 6 hereof, and in reliance on the representations,
warranties, covenants and other agreements of the Borrower Parties contained
herein, the Administrative Agent and the Lenders party hereto (collectively, the
“Lender Parties”) hereby consent to (i) the Separation Transactions (including
the transfer of any Contributed Cash (as defined in the Separation Agreement)
from the Borrower Parties to Cogint, and from Cogint to any Red Violet Entity
pursuant to the terms of the Separation Agreement), (ii) the form, terms and
provisions of the Separation Documents in effect as of the date hereof, as and
when entered into, and the same shall be deemed permitted under the Credit
Agreement as and when entered into, and (iii) the performance by Parent of its
obligations under the Separation Documents. The foregoing consent shall be
limited precisely as written and shall not, except as otherwise expressly
provided herein, be deemed or otherwise construed to constitute a waiver of any
other Default or Event of Default or any future breach of the Credit Agreement
or any other Loan Document or to prejudice any right, power or remedy which the
Lender Parties may have under or in connection with the Credit Agreement or any
other Loan Document. The Lender Parties, on behalf of themselves and the other
Lenders, hereby reserve their rights under the Loan Documents and applicable law
in respect of the Credit Agreement and the other Loan Documents. This consent
relates only to the specific matters covered herein, and shall not be considered
to create a course of dealing or to otherwise obligate any Lender to execute
similar amendments under the same or similar circumstances in the future.

SECTION 2.    Amendment to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth below, and in reliance on the representations,
warranties, covenants and other agreements of the Borrower Parties contained
herein, and concurrently with the Term Loan Refinancing, the Credit Agreement is
hereby amended as set forth in the marked terms on Annex I attached hereto (the
“Amended Credit Agreement”). In Annex I hereto, deletions of text in the Amended
Credit Agreement are indicated by struck-through text, and insertions of text
are indicated by double-underlined text. As of the Sixth Amendment Effective
Date (as defined herein), the parties hereto agree that (x) the Schedules to the
Credit Agreement are hereby amended and restated as set forth on Annex II
attached hereto, (Y) Exhibit A to the Credit Agreement is hereby amended and
restated as set forth on Annex III attached hereto and (z) Exhibit G to the
Credit Agreement is hereby amended and restated as set forth on Annex IV
attached hereto. As so amended, the Credit Agreement shall continue in full
force and effect.

 

2



--------------------------------------------------------------------------------

SECTION 3.    Term Loan Refinancing.

(a)    The Borrower confirms and agrees that (i) it has requested Term Loans on
the Sixth Amendment Effective Date in an aggregate principal amount of
$70,000,000 (the “New Term Loans”), which New Term Loans, after giving effect to
the other amendments described in Section 2 above, shall be on the terms set
forth in the Amended Credit Agreement, (ii) one Business Day prior to the Sixth
Amendment Effective Date, the Borrower will deliver to the Administrative Agent
a Notice of Borrowing with respect to the borrowing of the New Term Loans and
(iii) on the Sixth Amendment Effective Date, the Borrower will borrow the full
amount of the New Term Loans from those lenders having a commitment to fund a
New Term Loan (the “New Term Lenders”).

(b)    Each New Term Lender hereby agrees, on the Sixth Amendment Effective Date
and on the terms and conditions set forth herein and in the Amended Credit
Agreement, to make its New Term Loans in accordance with Section 4.4 of the
Amended Credit Agreement. Each New Term Lender shall, effective on the Sixth
Amendment Effective Date, be party to the Amended Credit Agreement as a Term
Loan Lender, for all purposes of the Amended Credit Agreement and the other
Amendment Documents and Loan Documents, and shall be subject to and bound by the
terms thereof, and shall perform all the obligations of and shall have all
rights of a Term Loan Lender thereunder.

(c)    The Term Loan Refinancing shall constitute a voluntary prepayment of the
Existing Term Loans by the Borrower pursuant to Section 2.5 of the Existing
Credit Agreement.

SECTION 4.    Amendment to Security Agreement. As of the Sixth Amendment
Effective Date, the parties hereto agree that the Schedules to the Security
Agreement are hereby amended and restated as set forth on Annex V attached
hereto.

SECTION 5.    Representations and Warranties of the Borrower Parties. The
Borrower Parties represent and warrant that:

(a)    The Borrower Parties have the power and have taken all necessary action,
corporate or otherwise, to authorize them to execute, deliver, and perform their
respective obligations under this Amendment, the Amended Credit Agreement and
all Loan Documents executed in connection herewith (collectively, the “Amendment
Documents”) in accordance with the terms hereof and thereof and to consummate
the transactions contemplated hereby and thereby.

(b)    The Amendment Documents have been duly executed and delivered by the
Borrower Parties, and each is a legal, valid and binding obligation of the
Borrower Parties, enforceable in accordance with its terms except to the extent
that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting the enforcement of
creditor’s rights generally or by general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law).

(c)    All of the representations and warranties of the Borrower Parties under
the Amendment Documents and the other Loan Documents shall be true and correct
in all material respects (without duplication of any materiality qualifier
contained herein or therein, as applicable) as of the date hereof, and there
shall exist no Default or Event of Default, in each case after giving effect to
this Amendment, the Term Loan Refinancing and the Separation Transactions.

 

3



--------------------------------------------------------------------------------

(d)    The execution, delivery, and performance of the Amendment Documents in
accordance with their respective terms by the Borrower Parties and the
consummation of the transactions contemplated hereby, and the performance of the
Amendment Documents by the Borrower Parties, do not and will not (i) violate any
Applicable Law in any material respect, (ii) conflict with, result in a breach
of or constitute a default under the certificate of incorporation or formation,
by-laws, partnership agreement, operating agreement or other governing documents
of any Borrower Party or under any Material Contract, or (iii) result in or
require the creation or imposition of any Lien upon or with any assets or
property of any Borrower Party except Permitted Liens. Additionally, each
Borrower Party and each Subsidiary of a Borrower Party is otherwise in
compliance, in all material respects, with all Applicable Laws and with all of
the provisions of its certificate of incorporation or formation, by-laws,
partnership agreement, operating agreement or other governing documents.

(e)    The Separation Documents constitute all of the documents by and among the
parties thereto governing, relating to and required to effect the Separation
Transactions. The Borrower Parties have delivered to the Administrative Agent
true, correct and complete copies of the Separation Documents, as in effect on
the date hereof. The Separation Documents have fair and reasonable terms that in
all material respects are no less favorable to the Borrower Parties than could
reasonably be expected to be obtained in a comparable spin-off transaction.

SECTION 6.    Effectiveness. This Amendment and the obligation of the New Term
Lenders to fund the New Term Loan shall be effective at the time that each of
the conditions precedent set forth in this Section 6 shall have been met (such
date, the “Sixth Amendment Effective Date”):

(a)    Amendment. The Administrative Agent shall have received duly executed
counterparts of this Amendment signed by the Borrower Parties and the Lenders.

(b)    Release Agreement. The Administrative Agent shall have received duly
executed counterparts of the Release Agreement by each of Parent and the Red
Violet Entities.

(c)    Fee Letter. The Administrative Agent shall have received a duly executed
counterpart of the Fee Letter by the Borrower.

(d)    Collateral Assignment of Separation Documents. The Administrative Agent
shall have received (i) duly executed counterparts of the Collateral Assignment
of Separation Documents by Parent and (ii) written consent to the Collateral
Assignment of Separation Documents from the Red Violet Entities.

(e)    Prepayment Fee. The Administrative Agent shall have received, on behalf
of each Lender Party, a prepayment fee in cash in the amount of $2,818,299,
which prepayment fee shall be earned in full on the date hereof and distributed
to each Lender Party in proportion to the amount of such Lender Party’s Term
Loan Commitment over all Term Loan Commitments, in each case as of the date
hereof.

(f)    Payment of Legal Fees and Expenses. The Borrower Parties shall have paid
all outstanding reasonable fees and expenses of the Administrative Agent and its
professional advisors (including, without limitation, Latham & Watkins LLP and
other third-party consultants).

 

4



--------------------------------------------------------------------------------

(g)    Representations and Warranties. The representations and warranties
contained herein shall be true, correct and complete.

(h)    No Default or Event of Default. No Default or Event of Default shall
exist or would result after giving effect to this Amendment.

(i)    Financial Covenants. The Borrower Parties shall be in compliance on a pro
forma basis after giving effect to the Separation Transactions and the funding
of the Term Loan and use of proceeds thereof with the financial covenants set
forth in Sections 8.8, 8.9 and 8.10 of the Credit Agreement.

(j)    Separation Transactions. The Separation Transactions shall have been
consummated in accordance with the terms of the Separation Documents as in
effect on the date hereof.

(k)    Credit Agreement Conditions. Each of the conditions precedent set forth
in Section 4.4 of the Credit Agreement shall have been satisfied in accordance
with the terms thereof.

(l)    Officer’s Certificate. The Administrative Agent shall have received a
certificate of the Borrower signed by an Authorized Signatory thereof certifying
that the conditions set forth in Sections 6(e), (f), (g), (h), (i) and
(j) hereof have been satisfied.

(m)    Repayment. The Borrower shall have (i) repaid in full (or, substantially
concurrently with the funding of the New Term Loans, will repay in full) all
Loans outstanding under the Credit Agreement as of the Sixth Amendment Effective
Date immediately prior to giving effect to this Amendment, (ii) paid (or,
substantially concurrently with the funding of the New Term Loans, will pay) all
accrued and unpaid interest on all Loans outstanding under the existing Credit
Agreement as of the Sixth Amendment Effective Date immediately prior to giving
effect to this Amendment, and (iii) paid (or, substantially concurrently with
the funding of the New Term Loans, will pay) all accrued and unpaid fees
(including under Section 2.4 of the Credit Agreement) under the Credit Agreement
as of the Sixth Amendment Effective Date immediately prior to giving effect to
this Amendment.

SECTION 7.    Reference To And Effect Upon The Loan Documents.

(a)    Except as expressly modified hereby, all terms, conditions, covenants,
representations and warranties contained in the Amended Credit Agreement and the
other Loan Documents, and all rights of the members of the Lender Group and all
of the Obligations, shall remain in full force and effect. Each of the Borrower
Parties hereby confirms that the Amended Credit Agreement and the other Loan
Documents are in full force and effect and that, as of the date hereof, no
Borrower Party has any right of setoff, recoupment or other offset or any
defense, claim or counterclaim with respect to any of the Obligations, the
Amended Credit Agreement or any other Loan Document.

(b)    Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not directly or indirectly (i) constitute
a consent or waiver of any past, present or future violations of any provisions
of the Amended Credit Agreement, this Amendment or any other Loan Document or
(ii) amend, modify or operate as a waiver of any provision of the Amended Credit
Agreement or any other Loan Documents or any right, power or remedy of any
member of the Lender Group.

 

5



--------------------------------------------------------------------------------

(c)    From and after the date hereof, (i) the term “Agreement” in the Amended
Credit Agreement, and all references to the Credit Agreement in any Loan
Document, shall mean the Amended Credit Agreement, as amended hereby, and
(ii) the term “Loan Documents” in the Amended Credit Agreement and the other
Loan Documents shall include, without limitation, this Amendment and any
agreements, instruments and other documents executed and/or delivered in
connection herewith.

(d)    Neither the Administrative Agent nor any other Lender has waived, is by
this Amendment waiving or has any intention of waiving (regardless of any delay
in exercising such rights and remedies) any Default or Event of Default which
may be continuing on the date hereof or any Default or Event of Default which
may occur after the date hereof, and neither the Administrative Agent nor any
Lender has agreed to forbear with respect to any of its rights or remedies
concerning any Defaults or Events of Default, which may have occurred or are
continuing as of the date hereof, or which may occur after the date hereof.

(e)    This Amendment shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of the Amended Credit Agreement or any other
Loan Document.

SECTION 8.    General Release; Indemnity; Covenant Not To Sue.

(a)    In consideration of, among other things, the execution and delivery of
this Amendment by the Administrative Agent and Lenders signatory hereto, the
Borrower Parties, on behalf of themselves and their respective agents,
representatives, officers, directors, advisors, employees, subsidiaries,
affiliates, successors and assigns (collectively, “Releasors”), hereby forever
waive, release and discharge, to the fullest extent permitted by law, each
Releasee (as hereinafter defined) from any and all claims (including, without
limitation, crossclaims, counterclaims, rights of set-off and recoupment),
actions, causes of action, suits, debts, accounts, interests, liens, promises,
warranties, damages and consequential damages, demands, agreements, bonds,
bills, specialties, covenants, controversies, variances, trespasses, judgments,
executions, costs, expenses or claims whatsoever (collectively, the “Claims”)
that such Releasor now has or hereafter may have, of whatsoever nature and kind,
whether known or unknown, whether now existing or hereafter arising, whether
arising at law or in equity, against any or all members of the Lender Group, any
of the foregoing parties in any other capacity and each of their respective
affiliates, subsidiaries, shareholders and “controlling persons” (within the
meaning of the federal securities laws), and their respective successors and
assigns and each and all of the officers, directors, employees, agents,
attorneys and other representatives of each of the foregoing (collectively, the
“Releasees”), in each case based in whole or in part on facts, whether or not
now known, existing on or before the date hereof, in each case that relate to,
arise out of or otherwise are in connection with: (i) any or all of the Loan
Documents or transactions contemplated thereby or any actions or omissions in
connection therewith, (ii) any aspect of the dealings or relationships between
or among the Borrower and the other Borrower Parties, on the

 

6



--------------------------------------------------------------------------------

one hand, and any or all members of the Lender Group, on the other hand,
relating to any or all of the documents, transactions, actions or omissions
referenced in clause (i) hereof, or (iii) any aspect of the dealings or
relationships between or among any or all of the equity holders of the Borrower
Parties, on the one hand, and the members of the Lender Group, on the other
hand, but only to the extent such dealings or relationships relate to any or all
of the documents, transactions, actions or omissions referenced in clause
(i) hereof. The receipt by the Borrower or any other Borrower Party of any Loans
or other advances made by any member of the Lender Group after the date hereof
shall constitute a ratification, adoption and confirmation by such party of the
foregoing general release of all Claims against the Releasees which are based in
whole or in part on facts, whether or not now known or unknown, existing on or
prior to the date of receipt by the Borrower or any other Borrower Party of any
such Loans or other advances.

(b)    The Borrower hereby agrees that it shall be obligated to indemnify and
hold the Releasees harmless with respect to any and all liabilities,
obligations, losses, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever incurred by the Releasees, or any
of them, whether direct, indirect or consequential, arising from or in
connection with the negotiation, preparation, execution, delivery, performance,
administration and enforcement of the Amended Credit Agreement, the other Loan
Documents, this Amendment or any other document executed and/or delivered in
connection herewith or therewith; provided, that the Borrower shall have no
obligation to indemnify or hold harmless any Releasee hereunder with respect to
liabilities to the extent they result from the gross negligence or willful
misconduct of that Releasee as determined by a court of competent jurisdiction
by a final and nonappealable judgment. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Borrower agrees to make the
maximum contribution to the payment and satisfaction thereof which is
permissible under applicable law.

(c)    In entering into this Amendment, the Borrower Parties have consulted
with, and has been represented by, legal counsel and expressly disclaims any
reliance on any representations, acts or omissions by any of the Releasees made
on or before the date hereof and hereby agree and acknowledge that the validity
and effectiveness of the releases set forth above do not depend in any way on
any such representations, acts and/or omissions or the accuracy, completeness or
validity hereof.

(d)    The Borrower Parties hereby absolutely, unconditionally and irrevocably
covenants and agrees with and in favor of each Releasee that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any Claim released, remised and discharged pursuant to Section 8(a)
hereof. If any Releasor violates the foregoing covenant, the Borrower agrees to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys’ fees and out-of-pocket expenses incurred by
any Releasee as a result of such violation.

(e)    The provisions of this Section 8 shall survive the termination of this
Amendment, the Amended Credit Agreement, the other Loan Documents and payment in
full of the Obligations.

SECTION 9.    Construction. This Amendment and all other agreements and
documents executed and/or delivered in connection herewith have been prepared
through the joint efforts of all of the parties hereto. Neither the provisions
of this Amendment or any such other agreements and documents nor any alleged
ambiguity therein shall be interpreted or resolved against any party on the
ground that such party or its counsel drafted this Amendment or such other
agreements and

 

7



--------------------------------------------------------------------------------

documents, or based on any other rule of strict construction. Each of the
parties hereto represents and declares that such party has carefully read this
Amendment and all other agreements and documents executed in connection
herewith, and that such party knows the contents thereof and signs the same
freely and voluntarily. The parties hereto acknowledge that they have been
represented by legal counsel of their own choosing in negotiations for and
preparation of this Amendment and all other agreements and documents executed in
connection herewith and that each of them has read the same and had their
contents fully explained by such counsel and is fully aware of their contents
and legal effect. If any matter is left to the decision, right, requirement,
request, determination, judgment, opinion, approval, consent, waiver,
satisfaction, acceptance, agreement, option or discretion of any member of the
Lender Group or its employees, counsel or agents in the Amended Credit Agreement
or any other Loan Documents, unless otherwise expressly set forth in the Amended
Credit Agreement or such Loan Document, such action shall be deemed to be
exercisable by such member of the Lender Group or such other Person in its sole
and absolute discretion and according to standards established in its sole and
absolute discretion. Without limiting the generality of the foregoing, “option”
and “discretion” shall be implied by the use of the words “if” and “may.”

SECTION 10.    Costs and Expenses. As provided in Section 10.2 of the Amended
Credit Agreement, the Borrower Parties agree to reimburse the Administrative
Agent for all reasonable and documented out-of-pocket costs and expenses,
including the reasonable fees and disbursements of counsel, incurred by the
Administrative Agent in connection with this Amendment.

SECTION 11.    Governing Law. All matters arising out of, in connection with or
relating to this Amendment, including, without limitation, its validity,
interpretation, construction, performance and enforcement (including, without
limitation, any claims sounding in contract or tort law arising out of the
subject matter hereof and any determinations with respect to post-judgment
interest), shall be construed in accordance with and governed by the laws of the
State of New York.

SECTION 12.    Consent to Jurisdiction. FOR PURPOSES OF ANY LEGAL ACTION OR
PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH RESPECT TO THIS
AMENDMENT, EACH BORROWER PARTY HEREBY IRREVOCABLY SUBMITS TO THE PERSONAL
JURISDICTION OF THE FEDERAL AND STATE COURTS SITTING IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK AND HEREBY IRREVOCABLY DESIGNATES AND APPOINTS, AS ITS
AUTHORIZED AGENT FOR SERVICE OF PROCESS IN THE STATE OF NEW YORK, THE BORROWER,
OR SUCH OTHER PERSON AS SUCH BORROWER PARTY SHALL DESIGNATE HEREAFTER BY WRITTEN
NOTICE GIVEN TO THE ADMINISTRATIVE AGENT. THE CONSENT TO JURISDICTION HEREIN
SHALL BE EXCLUSIVE; PROVIDED THAT THE LENDER GROUP, OR ANY OF THEM, RETAINS THE
RIGHT TO BRING PROCEEDINGS AGAINST ANY BORROWER PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT. THE LENDER GROUP SHALL FOR ALL
PURPOSES AUTOMATICALLY, AND WITHOUT ANY ACT ON THEIR PART, BE ENTITLED TO TREAT
SUCH DESIGNEE OF EACH BORROWER PARTY AS THE AUTHORIZED AGENT TO RECEIVE FOR AND
ON BEHALF OF SUCH BORROWER

 

8



--------------------------------------------------------------------------------

PARTY SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL PROCESS IN THE STATE OF NEW
YORK, WHICH SERVICE SHALL BE DEEMED EFFECTIVE PERSONAL SERVICE ON SUCH BORROWER
PARTY SERVED WHEN DELIVERED, WHETHER OR NOT SUCH AGENT GIVES NOTICE TO SUCH
BORROWER PARTY; AND DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE
DEEMED TO BE MADE WHEN PERSONALLY DELIVERED OR THREE (3) BUSINESS DAYS AFTER
MAILING BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH AUTHORIZED AGENT. EACH
BORROWER PARTY FURTHER IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL TO SUCH BORROWER PARTY AT THE ADDRESS SET FORTH IN THE AMENDED CREDIT
AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE THREE (3) BUSINESS DAYS AFTER SUCH
MAILING. IN THE EVENT THAT, FOR ANY REASON, SUCH AGENT OR ITS SUCCESSORS SHALL
NO LONGER SERVE AS AGENT OF EACH BORROWER PARTY TO RECEIVE SERVICE OF PROCESS IN
THE STATE OF NEW YORK, EACH BORROWER PARTY SHALL SERVE AND ADVISE THE
ADMINISTRATIVE AGENT THEREOF SO THAT AT ALL TIMES EACH BORROWER PARTY WILL
MAINTAIN AN AGENT TO RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK ON
BEHALF OF SUCH BORROWER PARTY WITH RESPECT TO THIS AMENDMENT AND ALL OTHER LOAN
DOCUMENTS. IN THE EVENT THAT, FOR ANY REASON, SERVICE OF LEGAL PROCESS CANNOT BE
MADE IN THE MANNER DESCRIBED ABOVE, SUCH SERVICE MAY BE MADE IN SUCH MANNER AS
PERMITTED BY LAW.

SECTION 13.    Consent to Venue. EACH BORROWER PARTY HEREBY IRREVOCABLY WAIVES
ANY OBJECTION IT WOULD MAKE NOW OR HEREAFTER FOR THE LAYING OF VENUE OF ANY
SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT BROUGHT
IN THE FEDERAL COURTS OF THE UNITED STATES SITTING IN NEW YORK COUNTY, NEW YORK,
AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION, OR
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

SECTION 14.    Waiver of Jury Trial. EACH BORROWER PARTY, THE ADMINISTRATIVE
AGENT AND EACH LENDER PARTY HERETO, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, WAIVES, AND OTHERWISE AGREES NOT TO REQUEST, A TRIAL BY JURY IN
ANY COURT AND IN ANY ACTION, PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY
BORROWER PARTY, ANY MEMBER OF THE LENDER GROUP OR ANY OF THEIR RESPECTIVE
SUCCESSORS OR ASSIGNS IS A PARTY, AS TO ALL MATTERS AND THINGS ARISING DIRECTLY
OR INDIRECTLY OUT OF THIS AMENDMENT AND THE RELATIONS AMONG THE PARTIES LISTED
IN THIS AMENDMENT.

SECTION 15.    Headings. Headings used in this Amendment are for convenience
only and shall not affect the interpretation of any provision hereof.

SECTION 16.    Loan Document. This Amendment shall constitute a Loan Document.
For the avoidance of doubt, any breach of the covenants contained in this
Amendment shall be an Event of Default under the Amended Credit Agreement.

 

9



--------------------------------------------------------------------------------

SECTION 17.    Reaffirmation. Each Borrower Party, as debtor, grantor,
mortgagor, pledgor, guarantor, assignor, or in other similar capacities in which
such Borrower Party grants liens or security interests in its properties or
otherwise acts as accommodation party, guarantor or indemnitor, as the case may
be, in any case under the Loan Documents, hereby (i) acknowledges, ratifies and
confirms that all Obligations constitute valid and existing “Obligations” under
the Amended Credit Agreement, and (ii) ratifies and confirms that (x) any and
all Loan Documents to which it is a party and (y) all of its respective payment
and performance obligations, contingent or otherwise, and all of its guarantees,
pledges, grants of security interests and other similar rights or obligations,
as applicable, under each of the Loan Documents to which it is party, remain in
full force and effect notwithstanding the effectiveness of this Amendment to
secure all of the Obligations arising under or pursuant to and as defined in the
Amended Credit Agreement. Without limiting the generality of the foregoing, each
Credit Party further agrees (A) that any reference to “Obligations” contained in
any Loan Documents shall include, without limitation, the “Obligations” as such
term is defined in the Amended Credit Agreement and (B) that the related
guarantees and grants of security contained in such Loan Documents shall include
and extend to such Obligations.

SECTION 18.    Severability. Any provision of this Amendment which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

SECTION 19.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same agreement.
In proving this Amendment or any other Loan Document in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signatures hereto delivered by Electronic Transmission shall be deemed an
original signature hereto.

SECTION 20.    Assignments; No Third Party Beneficiaries. This Amendment shall
be binding upon and inure to the benefit of the Borrower, the other Borrower
Parties, each member of the Lender Group and their respective successors and
assigns; provided, that the Borrower shall be entitled to delegate any of its
duties hereunder or assign any of its rights or remedies set forth in this
Amendment without the prior written consent of Administrative Agent in its sole
discretion. No Person other than the Borrower, the other Borrower Parties and
the Lender Group and, in the case of Section 8 hereof, the Releasees, shall have
any rights hereunder or be entitled to rely on this Amendment and all
third-party beneficiary rights (other than the rights of the Releasees under
Section 8 hereof) are hereby expressly disclaimed.

[Signature pages to follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWER PARTIES:    

FLUENT, LLC,

as the Borrower

    By:  

/s/ Ryan Schulke

    Name:  

Ryan Schulke

    Title:   Chief Executive Officer    

COGINT, INC.,

as the Parent

    By:  

/s/ Ryan Schulke

    Name:   Ryan Schulke     Title:   Chief Executive Officer    

AMERICAN PRIZE CENTER LLC,

as a Subsidiary Guarantor

    By:  

/s/ Ryan Schulke

    Name:   Ryan Schulke     Title:   Chief Executive Officer    

DELIVER TECHNOLOGY LLC,

as a Subsidiary Guarantor

    By:  

/s/ Ryan Schulke

    Name:   Ryan Schulke     Title:   Chief Executive Officer    

FIND DREAM JOBS, LLC,

as a Subsidiary Guarantor

    By:  

/s/ Ryan Schulke

    Name:   Ryan Schulke     Title:   Chief Executive Officer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

FLUENT MEDIA LABS, LLC,

as a Subsidiary Guarantor

By:   /s/ Ryan Schulke Name:  

 

Ryan Schulke

Title:   Chief Executive Officer

REWARD ZONE USA LLC,

as a Subsidiary Guarantor

By:   /s/ Ryan Schulke Name:   Ryan Schulke Title:  

Chief Executive Officer

REWARDSFLOW LLC,

as a Subsidiary Guarantor

By:   /s/ Ryan Schulke Name:  

 

Ryan Schulke

Title:  

Chief Executive Officer

SAMPLES & SAVINGS, LLC,

as a Subsidiary Guarantor

By:   /s/ Ryan Schulke Name:  

 

Ryan Schulke

Title:  

Chief Executive Officer

SEARCH WORKS MEDIA, LLC,

as a Subsidiary Guarantor

By:   /s/ Ryan Schulke Name:  

 

Ryan Schulke

Title:  

Chief Executive Officer

SEA OF SAVINGS LLC,

as a Subsidiary Guarantor

By:   /s/ Ryan Schulke Name:  

 

Ryan Schulke

Title:  

Chief Executive Officer

[Signature Page to Limited Consent and Amendment No. 6 to Credit Agreement]



--------------------------------------------------------------------------------

Q INTERACTIVE, LLC,

as a Subsidiary Guarantor

By:   Fluent, LLC, its sole member By:  

/s/ Ryan Schulke

Name:   Ryan Schulke Title:  

Chief Executive Officer

CLICKGEN, LLC,

as a Subsidiary Guarantor

By:   Q Interactive, LLC, its sole member By:   Fluent, LLC, its sole member By:
 

/s/ Ryan Schulke

Name:   Ryan Schulke Title:   Chief Executive Officer

NETCREATIONS, LLC,

as a Subsidiary Guarantor

By:   ClickGen, LLC, its sole member By:   Q Interactive, LLC, its sole member
By:   Fluent, LLC, its sole member By:  

/s/ Ryan Schulke

Name:   Ryan Schulke Title:   Chief Executive Officer

BXY VENTURES, LLC,

as a Subsidiary Guarantor

By:   NetCreations, LLC, its sole member By:   ClickGen, LLC, its sole member
By:   Q Interactive, LLC, its sole member By:   Fluent, LLC, its sole member By:
 

/s/ Ryan Schulke

Name:   Ryan Schulke Title:   Chief Executive Officer

[Signature Page to Limited Consent and Amendment No. 6 to Credit Agreement]



--------------------------------------------------------------------------------

EASE WINS, LLC,

as a Subsidiary Guarantor

By:  

/s/ Ryan Schulke

Name:  

Ryan Schulke

Title:  

Chief Executive Officer

MAIN SOURCE MEDIA, LLC,

as a Subsidiary Guarantor

By:  

/s/ Ryan Schulke

Name:  

Ryan Schulke

Title:  

Chief Executive Officer

BIG PUSH MEDIA, LLC By:  

/s/ Ryan Schulke

Name:  

Ryan Schulke

Title:  

Chief Executive Officer

HVGUS, LLC By:  

/s/ Ryan Schulke

Name:  

Ryan Schulke

Title:   Chief Executive Officer INBOX PAL, LLC By:  

/s/ Ryan Schulke

Name:  

Ryan Schulke

Title:  

Chief Executive Officer

FIND DREAM SCHOOLS, LLC By:  

/s/ Ryan Schulke

Name:  

Ryan Schulke

Title:  

Chief Executive Officer

[Signature Page to Limited Consent and Amendment No. 6 to Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered as of the date first above written.

 

ADMINISTRATIVE AGENT:

WHITEHORSE FINANCE, INC.,

as Administrative Agent

By:  

/s/ Edward Giardano

Name:   Edward Giardano Title:   Duly Authorized Signatory

WHITEHORSE FINANCE CREDIT I, LLC,

as a Lender

By:  

/s/ Edward Giardano

Name:   Edward Giardano Title:   Duly Authorized Signatory

H.I.G. WHITEHORSE SMA ABF, L.P.,

as a Lender

By:  

/s/ Richard Siegel

Name:   Richard Siegel Title:   Duly Authorized Signatory

WHITEHORSE ONSHORE CREDIT OPPORTUNITIES I, LLC,

as a Lender

By:  

/s/ Richard Siegel

Name:   Richard Siegel Title:   Duly Authorized Signatory

[Signature Page to Limited Consent and Amendment No. 6 to Credit Agreement]



--------------------------------------------------------------------------------

H.I.G. WHITEHORSE TRINITY CREDIT, LLC,

as a Lender

By:  

/s/ Richard Siegel

Name:   Richard Siegel Title:   Duly Authorized Signatory

SWISS CAPITAL HYS PRIVATE DEBT FUND L.P.,

as a Lender

By:  

/s/ Richard Siegel

Name:   Richard Siegel Title:   Duly Authorized Signatory

[Signature Page to Limited Consent and Amendment No. 6 to Credit Agreement]



--------------------------------------------------------------------------------

ANNEX I

Amended Credit Agreement

(See attached.)



--------------------------------------------------------------------------------

EXECUTION VERSION

CREDIT AGREEMENT

December 8, 2015,

as amended by

Limited Waiver and Amendment No. 1 to Credit Agreement, dated as of June 8,
2016;

Limited Consent and Amendment No. 2 to Credit Agreement, dated as of
September 30, 2016;

Amendment No. 3 to Credit Agreement, dated as of January 19, 2017;

Amendment No. 4 to Credit Agreement, dated as of August 7, 2017;

Amendment No. 5 to Credit Agreement, dated as of November 3, 2017; and

Amendment No. 6 to Credit Agreement, dated as of March 26, 2018

by and among

COGINT, INC.,

as Parent,

FLUENT, LLC

as the Borrower,

THE PERSONS PARTY HERETO FROM TIME TO TIME AS GUARANTORS,

THE FINANCIAL INSTITUTIONS PARTY HERETO

FROM TIME TO TIME AS LENDERS,

and

WHITEHORSE FINANCE, INC.,

as the Administrative Agent



--------------------------------------------------------------------------------

INDEX

 

         Page  

ARTICLE 1

  DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS      8  

Section 1.1

  Definitions      8  

Section 1.2

  Accounting Principles      39  

Section 1.3

  Other Interpretive Matters      39  

Section 1.4

  Term Loan Refinancing      40  

ARTICLE 2

  THE LOAN      40  

Section 2.1

  The Loans      40  

Section 2.2

  Manner of Borrowing and Disbursement of Loan      41  

Section 2.3

  Interest      42  

Section 2.4

  Fees      43  

Section 2.5

  Prepayment      45  

Section 2.6

  Repayments and Mandatory Prepayments      45  

Section 2.7

  Loan Accounts      48  

Section 2.8

  Manner of Payment      49  

Section 2.9

  Reimbursement      53  

Section 2.10

  Application of Payments      54  

Section 2.11

  Use of Proceeds      54  

Section 2.12

  All Obligations to Constitute One Obligation      55  

Section 2.13

  Maximum Rate of Interest      55  

Section 2.14

  Pro Rata Treatment      55  

ARTICLE 3

  GUARANTY      56  

Section 3.1

  Guaranty      56  

Section 3.2

  Special Provisions Applicable to Subsidiary Guarantors      60  

ARTICLE 4

  CONDITIONS PRECEDENT      60  

Section 4.1

  Conditions Precedent to Term Loan on the Agreement Date      60  

Section 4.2

  Reserved]      64  

Section 4.3

  Conditions Precedent to Incremental Term Loan Commitments      64  

Section 4.4

  Conditions Precedent to Term Loan Commitments on the Sixth Amendment Effective
Date      65  

ARTICLE 5

  REPRESENTATIONS AND WARRANTIES      67  

Section 5.1

  General Representations and Warranties      67  



--------------------------------------------------------------------------------

Section 5.2

  Survival of Representations and Warranties, etc      77  

ARTICLE 6

  GENERAL COVENANTS      77  

Section 6.1

  Preservation of Existence and Similar Matters      77  

Section 6.2

  Compliance with Applicable Law      78  

Section 6.3

  Maintenance of Properties      78  

Section 6.4

  Accounting Methods and Financial Records      78  

Section 6.5

  Insurance      78  

Section 6.6

  Payment of Taxes and Claims      79  

Section 6.7

  Visits and Inspections      79  

Section 6.8

  Reserved.] ERISA      79  

Section 6.10

  Lien Perfection      80  

Section 6.11

  Location of Collateral      80  

Section 6.12

  Protection of Collateral      81  

Section 6.13

  Intellectual Property Rights      81  

Section 6.14

  Administration of Accounts      81  

Section 6.15

  The Blocked Accounts      82  

Section 6.16

  Further Assurances      83  

Section 6.17

  Broker’s Claims      83  

Section 6.18

  Indemnity      83  

Section 6.19

  Environmental Matters      84  

Section 6.20

  Additional Collateral; Additional Guarantors and Formation of Subsidiaries
Subject to this Section 6      84  

Section 6.21

  Use of Proceeds      86  

Section 6.22

  Post-Closing Matters      87  

Section 6.23

  Compensation to Officers and Employees      87  

ARTICLE 7

  REPORTING COVENANTS      87  

Section 7.1

  Monthly and Quarterly Financial Statements and Information      87  

Section 7.2

  Annual Financial Statements and Information; Certificate of No Default      88
 

Section 7.3

  Compliance Certificates      88  

Section 7.4

  Access to Accountants      88  

Section 7.5

  Additional Reports      89  

Section 7.6

  Notice of Litigation and Other Matters      90  

ARTICLE 8

  NEGATIVE COVENANTS      92  

Section 8.1

  Funded Debt      92  

Section 8.2

  Guaranties      93  



--------------------------------------------------------------------------------

Section 8.3

  Liens      94  

Section 8.4

  Restricted Payments and Purchases      94  

Section 8.5

  Investments      94  

Section 8.6

  Affiliate Transactions      95  

Section 8.7

  Liquidation; Change in Ownership, Name, or Year; Disposition or Acquisition of
Assets; Etc      95  

Section 8.8

  Minimum EBITDA      97  

Section 8.9

  Total Leverage Ratio      97  

Section 8.10

  Fixed Charge Coverage Ratio      98  

Section 8.13

  Conduct of Business      98  

Section 8.14

  Sales and Leasebacks; Operating Leases      98  

Section 8.15

  Amendment and Waiver      98  

Section 8.16

  ERISA Liability      99  

Section 8.17

  Prepayments      99  

Section 8.18

  Negative Pledge      99  

Section 8.19

  Inconsistent Agreements      99  

Section 8.20

  Regulations T, U and X      99  

Section 8.21

  Holding Company Status      100  

Section 8.22

  Transactions with Red Violet      100  

ARTICLE 9

  DEFAULT      101  

Section 9.1

  Events of Default      101  

Section 9.2

  Remedies      103  

ARTICLE 10

  MISCELLANEOUS      104  

Section 10.1

  Notices      104  

Section 10.2

  Expenses      106  

Section 10.3

  Waivers      106  

Section 10.4

  Set-Off      107  

Section 10.5

  Assignment      107  

Section 10.6

  Counterparts      109  

Section 10.7

  Governing Law      110  

Section 10.8

  Severability      110  

Section 10.9

  Headings      110  

Section 10.10

  Source of Funds      110  

Section 10.11

  Entire Agreement      110  

Section 10.12

  Amendments and Waivers      110  



--------------------------------------------------------------------------------

Section 10.13

  Other Relationships      113  

Section 10.14

  Pronouns      113  

Section 10.15

  Disclosure      113  

Section 10.16

  Confidentiality      113  

Section 10.17

  Revival and Reinstatement of Obligations      113  

Section 10.18

  Electronic Transmission      114  

Section 10.19

  USA Patriot Act      114  

ARTICLE 11

  YIELD PROTECTION      115  

Section 11.1

  Eurodollar Rate Basis Determination      115  

Section 11.2

  Illegality      115  

Section 11.3

  Increased Costs      115  

Section 11.4

  Effect On Other Advances      117  

Section 11.5

  Capital Adequacy      117  

ARTICLE 12

  JURISDICTION, VENUE AND WAIVER OF JURY TRIAL      118  

Section 12.1

  Jurisdiction and Service of Process      118  

Section 12.2

  Consent to Venue      119  

Section 12.3

  Waiver of Jury Trial      119  

ARTICLE 13

  THE ADMINISTRATIVE AGENT      119  

Section 13.1

  Appointment and Authorization      119  

Section 13.2

  Interest Holders      119  

Section 13.3

  Consultation with Counsel      120  

Section 13.4

  Documents      120  

Section 13.5

  Administrative Agent and Affiliates      120  

Section 13.6

  Responsibility of the Administrative Agent      120  

Section 13.7

  Action by Administrative Agent      120  

Section 13.8

  Notice of Default      121  

Section 13.9

  Responsibility Disclaimed      121  

Section 13.10

  Indemnification      122  

Section 13.11

  Credit Decision      123  

Section 13.12

  Successor Administrative Agent      123  

Section 13.13

  Administrative Agent May File Proofs of Claim      124  

Section 13.14

  Collateral      124  

Section 13.15

  Release of Collateral      125  

Section 13.16

  Additional Agents      125  



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(a)       Competitors Schedule 1.1(d)    -      Permitted Liens
Schedule 2.1(a)    -      Commitment Ratios Schedule 2.1(c)    -     
Incremental Term Loan Commitments Schedule 5.1(c)-1    -      Subsidiaries
Schedule 5.1(c)-2    -      Partnerships and Joint Ventures Schedule 5.1(d)   
-      Capital Stock Schedule 5.1(h)    -      Material Contracts Schedule
5.1(i)    -      Labor and Employment Matters Schedule 5.1(j)    -      Taxes
Schedule 5.1(m)    -      Investments and Guaranties Schedule 5.1(n)    -     
Liabilities, Litigation Schedule 5.1(p)    -      Intellectual Property Schedule
5.1(v)    -      Insurance Schedule 5.1(w)    -      Broker’s Fees Schedule
5.1(x)-1    -      Leased Real Property Schedule 5.1(x)-2    -      Owned Real
Property Schedule 5.1(x)-3    -      Rights of First Refusal for Real Property
Schedule 5.1(y)    -      Environmental Matters Schedule 5.1(aa)    -      Name
Changes; Trade Names Schedule 6.11    -      Collateral Locations Schedule 6.15
   -      Bank Accounts of the Borrower Parties Schedule 6.22    -     
Post-Closing Matters Schedule 8.1    -      Funded Debt Schedule 8.5    -     
Investments Schedule 8.6    -      Existing Affiliate Transactions EXHIBITS   
   Exhibit A    -      Form of Compliance Certificate Exhibit B    -      Form
of Guaranty Supplement Exhibit C    -      [Reserved] Exhibit D    -      Form
of Term Loan Note Exhibit E    -      Form of Assignment and Acceptance Exhibit
F    -      Form of Notice of Borrowing Exhibit G    -      Form of Monthly
Report Exhibit H       Forms of Certificate of Non-Bank Lender



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of December 8, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), is by
and among FLUENT, LLC (the “Borrower”), COGINT, INC., a Delaware corporation
(“Parent”), the other Persons party hereto from time to time as Guarantors, the
financial institutions party hereto from time to time as Lenders and WHITEHORSE
FINANCE, INC., as the Administrative Agent.

W I T N E S S E T H:

WHEREAS, Parent has formed the Initial Borrower for the purposes of Parent’s
acquisition of the Target Borrower (the “Closing Date Acquisition”) by means of
the merger of the Initial Borrower with and into the Target Borrower, with the
Target Borrower as the surviving entity (the “Merger”), and, promptly following
the consummation of the Merger, the subsequent merger of the Target Borrower
with and into the Ultimate Borrower, with the Ultimate Borrower as the surviving
entity (the “Subsequent Merger”), in each case pursuant to the Purchase
Agreement (as defined below);

WHEREAS, the Initial Borrower has requested that the Administrative Agent and
the Lenders make available to it the Commitment, on the terms and conditions set
forth herein, to refinance the Existing Debt, to fund a portion of the purchase
price of the Closing Date Acquisition, to fund transaction costs associated with
the foregoing and the transactions contemplated hereby, and to provide for the
Borrower’s general corporate purposes;

WHEREAS, upon consummation of the Merger on December 9, 2015, the Target
Borrower shall have assumed the rights and Obligations of the Initial Borrower
and shall be the “Borrower” hereunder and a direct wholly owned Subsidiary of
Parent;

WHEREAS, upon consummation of the Subsequent Merger on or promptly following
December 9, 2015, the Ultimate Borrower shall have assumed the rights and
Obligations of the Target Borrower and shall be the “Borrower” hereunder and a
direct wholly owned Subsidiary of Parent; and

WHEREAS, the Administrative Agent and the Lenders are willing to make the
Commitment available to the Borrower upon the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

7



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS, ACCOUNTING PRINCIPLES AND

OTHER INTERPRETIVE MATTERS

Section 1.1 Definitions. For the purposes of this Agreement:

“ABL Facility” shall mean an asset-based revolving credit facility having
aggregate commitments not to exceed $10,000,000 at any time outstanding, to be
entered into following the Sixth Amendment Effective Date among the Borrower
Parties (or any of them) and a lender reasonably satisfactory to the
Administrative Agent, on terms and conditions and subject to documentation
reasonably satisfactory to the Administrative Agent and subject to the
Intercreditor Agreement.

“ABL Loan Documents” shall mean the definitive loan agreement and other
definitive documentation governing the ABL Facility, in each case on terms and
conditions reasonably satisfactory to the Administrative Agent.

“Account Debtor” shall mean any Person who is obligated to make payments in
respect of an Account.

“Accounts” shall mean accounts (as that term is defined in the UCC), whether now
existing or hereafter created or arising, and, in any event, includes, without
limitation, (a) all of each Borrower Party’s accounts receivable, other
receivables, book debts and other forms of obligations (including any such
obligations that may be characterized as an account or contract right under the
UCC) arising from such transactions, (b) all of each Borrower Party’s rights in,
to and under all purchase orders or receipts for goods or services, (c) all of
each Borrower Party’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods), (d)
all rights to payment due to a Borrower Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Borrower Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Borrower Party), (e) all health care insurance receivables and (f) all
collateral security of any kind, given by any Account Debtor or any other Person
with respect to any of the foregoing.

“Additional Amount” shall have the meaning specified in Section 2.8(b)(i).

“Administrative Agent” shall mean WhiteHorse Finance, Inc. and any successor
Administrative Agent appointed pursuant to Section 13.12.

“Administrative Agent Account” shall mean the account designated from time to
time in writing as the “Administrative Agent Account” by the Administrative
Agent to the Lenders and the Borrower.

“Administrative Agent Indemnified Person” shall have the meaning specified in
Section 13.10.

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 1450 Brickell Avenue, 31st Floor, Miami, Florida 33131,
Attention: John Yeager, or such other office as may be designated by the
Administrative Agent pursuant to the provisions of Section 10.1.

 

8



--------------------------------------------------------------------------------

“Administrative Questionnaire” shall mean a questionnaire in form and substance
satisfactory to the Administrative Agent.

“Advance” or “Advances” shall mean that portion of the Loan advanced by the
Lenders to, or on behalf of, the Borrower pursuant to Section 2.1 on the
occasion of any borrowing.

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or that is a director, officer, manager or partner of
such Person. For purposes of this definition, “control” means, when used with
respect to any Person, Control of such Person or the direct or indirect
beneficial ownership of ten percent (10%) or more of the outstanding Equity
Interests of such Person. Furthermore, any relative of any principal shall be an
“Affiliate” of the Borrower Parties unless such relative is an employee of any
Borrower Parties.

“Agency Fee” shall mean an agency fee to be paid to the Administrative Agent in
accordance with the Fee Letter.

“Agreement” has the meaning specified in the preamble, together with all
Exhibits and Schedules hereto.

“Agreement Date” shall mean the date as of which this Agreement is dated.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the FCPA.

“Anti-Terrorism Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to terrorism or money laundering including, (i) all
applicable requirements of the Currency and Foreign Transactions Reporting Act
of 1970 (31 U.S.C. 5311 et. seq., (the Bank Secrecy Act)), as amended by Title
III of the USA Patriot Act, (ii) the Trading with the Enemy Act, (iii) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001 (66 Fed.
Reg. 49079), any other enabling legislation, executive order or regulations
issued pursuant or relating thereto, (iv) the USA Patriot Act and (v) other
applicable federal or state laws relating to “know your customer” or anti-money
laundering rules and regulations.

“Applicable Law” shall mean, in respect of any Person, all provisions of
(a) constitutions, treaties, laws (statutory or common), ordinances, rules and
regulations and (b) to the extent binding on such Person or its assets,
policies, procedures, decisions and orders of governmental bodies or regulatory
agencies applicable, whether by law or by virtue of contract, to such Person,
and (c) all orders and decrees of all courts and arbitrators in proceedings or
actions to which the Person in question is a party or by which it is bound.

“Applicable Margin” shall mean a per annum rate of interest equal to 7.00% for
Eurodollar Advances and 6.00% for Base Rate Advances.

 

9



--------------------------------------------------------------------------------

“Approved Fund” shall mean any Person that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business that is administered
or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity that
administers or manages a Lender.

“Assignment Agreement” shall mean the Assignment and Assumption Agreement by and
among Parent, Red Violet, Inc. and the Cogint Entities (as defined therein),
dated as of the Sixth Amendment Effective Date, as amended in accordance with
Section 8.15.

“Assignment and Acceptance” shall mean that certain form of Assignment and
Acceptance attached hereto as Exhibit E, pursuant to which each Lender may, as
further provided in Section 10.5, sell all or a portion of its portion of the
Loans and/or Commitments.

“Authorized Signatory” shall mean, with respect to any Borrower Party, such
senior personnel of such Borrower Party as may be duly authorized and designated
in writing to the Administrative Agent by such Borrower Party to execute
documents, agreements, and instruments on behalf of such Borrower Party.

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as amended from time to time, and any successor statute.

“Base Rate” shall mean, at any time, a rate per annum equal to the higher of
(a) the rate last quoted by The Wall Street Journal as the “base rate on
corporate loans posted by at least 75% of the nation’s largest banks” in the
United States or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Administrative Agent) or any similar
release by the Federal Reserve Board (as determined by the Administrative
Agent), (b) the sum of 0.50% per annum and the Federal Funds Rate and (c) the
sum of 1.00% per annum and the Eurodollar Rate determined on a daily basis for a
period of one (1) month (any changes in such rates to be effective as of the
date of any change in such rate). If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Base Rate shall be
determined without regard to clause (b) of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the base rate quoted by the Wall Street Journal,
the Federal Funds Rate or the Eurodollar Rate shall be effective on the
effective date of such change in the base rate, the Federal Funds Rate or the
Eurodollar Rate, as the case may be.

“Base Rate Advance” shall mean any Term Loan bearing interest based upon the
Base Rate, in accordance with the provisions of Section 2.2.

“Blocked Account” shall mean a deposit account or securities account subject to
a Blocked Account Agreement.

“Blocked Account Agreement” shall mean any agreement executed by a depository
bank and the Administrative Agent, for the benefit of the Lender Group, and
acknowledged and agreed to by the applicable Borrower Party, in form and
substance satisfactory to the Administrative Agent.

 

10



--------------------------------------------------------------------------------

“Borrower” shall have the meaning specified in the preamble.

“Borrower Parties” shall mean, collectively, the Borrower and the Guarantors;
and “Borrower Party” shall mean any one of the foregoing Borrower Parties.

“Borrower Party Payments” shall have the meaning specified in Section 2.8(b)(i).

“Business Day” shall mean any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are closed; provided, however, that
when used with reference to a Eurodollar Advance (including the making,
continuing, prepaying or repaying of any Eurodollar Advance), the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
deposits of Dollars on the London interbank market.

“Capital Expenditures” shall mean, for any period, on a consolidated basis for
the Borrower Parties, the aggregate of all expenditures made by the Borrower
Parties during such period that, in conformity with GAAP, are required to be
included in or reflected on the consolidated balance sheet as a capital asset of
the Borrower Parties, including, without limitation, Capitalized Lease
Obligations of the Borrower Parties but excluding any such expenditures made as
part of a Permitted Acquisition or paid for with insurance proceeds in
accordance with Section 2.6(c)(iii); provided, that the amount of Capital
Expenditures shall be calculated on a Pro Forma basis for purposes of
calculating any Financial Covenant on a Pro Forma Basis.

“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person as lessee under a lease which at the time would be required to be
capitalized on the balance sheet of such lessee in accordance with GAAP.

“Cash Equivalents” shall mean, collectively, (a) marketable, direct obligations
of the U.S. and its agencies maturing within three hundred sixty-five (365) days
of the date of purchase, (b) commercial paper issued by corporations, each of
which shall (i) have a consolidated net worth of at least $500,000,000 and
(ii) conduct substantially all of its business in the United States, which
commercial paper will mature within two hundred seventy (270) days from the date
of the original issue thereof and is rated “P-1” or better by Moody’s or “A-1”
or better by S&P, (c) certificates of deposit maturing within three hundred
sixty-five (365) days of the date of purchase and issued by a U.S. national or
state bank having deposits totaling more than $500,000,000, and whose short-term
debt is rated “P-1” or better by Moody’s or “A-1” or better by S&P, and (d) (i)
short-term obligations issued by any local commercial bank or trust company
located in those areas where the Borrower conducts its business, whose deposits
are insured by the Federal Deposit Insurance Corporation, or (ii) commercial
bank-insured money market funds, or any combination of the types of investments
described in this clause (d).

“Cash Management Bank” shall have the meaning specified in Section 6.15.

 

11



--------------------------------------------------------------------------------

“Change In Control” shall mean the occurrence of one or more of the following
events: (a) the Sponsor Group ceases to own in the aggregate, taken as a whole,
without giving effect to any Excluded Events (as defined below), directly or
indirectly, beneficially or of record, at least 75% of the common Equity
Interests of the Parent (on an as-converted basis with respect to all preferred
Equity Interests of the Parent) owned by the Sponsor Group as of the Sixth
Amendment Effective Date, immediately after giving effect to the transactions
contemplated by the Separation Documents and other Related Agreements, (b) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the SEA and the rules of the
Securities and Exchange Commission thereunder as in effect on the Agreement
Date) of Equity Interests representing a percentage of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Parent that is greater than the percentage held by the Sponsor Group; (c) as of
any date a majority of the board of directors (or equivalent governing body) of
Parent consists (other than vacant seats) of individuals who were not either
(i) directors of Parent as of the Sixth Amendment Effective Date, (ii) selected
or nominated to become directors by the board of directors (or equivalent
governing body) of Parent of which a majority consisted of individuals described
in clause (i), or (iii) selected or nominated to become directors by the board
of directors (or equivalent governing body) of Parent of which a majority
consisted of individuals described in clause (i) and individuals described in
clause (ii), (d) Parent ceases to Control or directly or indirectly own one
hundred percent (100%) of the outstanding Equity Interests of the Borrower or
any Subsidiary Guarantor, (e) the Borrower ceases to Control or directly or
indirectly own one hundred percent (100%) of the outstanding Equity Interests of
any other Borrower Party and (f) any “change of control” under the ABL Loan
Documents.

For purposes of clause (a) of this definition of “Change in Control”, (i) the
term “Excluded Events” shall mean, at any time after the Sixth Amendment
Effective Date, each of (x) the payment of a dividend or the making of any other
distribution by the Parent upon the common Equity Interests or other Equity
Interests of the Parent payable in shares of common stock or in options or
convertible securities or other Equity Interests, and (y) the subdivision or
combination (by any stock split, combination, reclassification, exchange,
recapitalization or otherwise) of the outstanding shares of common Equity
Interests or other Equity Interests of the Parent into a greater or lesser
number of shares of common Equity Interests or other Equity Interests of the
Parent, (ii) the Sponsor Group shall be deemed to no longer own any Equity
Interests of the Parent which Equity Interests are subject to an agreement,
arrangement, understanding or relationship, including any repurchase or similar
so-called “stock borrowing” agreement or arrangement, whether by means of
derivatives or otherwise, entered into by any member of the Sponsor Group or its
Affiliates, the primary purpose of which is to mitigate loss to or reduce the
economic risk (of ownership or otherwise) of any such Equity Interests, such
member of the Sponsor Group or its Affiliates with respect to such Equity
Interests, and (iii) the ownership interest of the Sponsor Group in the Equity
Interests of the Parent shall be net of any action or agreement or arrangement
entered into by a member of the Sponsor Group or its Affiliates the primary
purpose of which is to mitigate loss to, reduce the economic risk (of ownership
or otherwise) of any such Equity Interests by, including but not limited to
“short” positions in shares of common stock, “long” puts, “short” calls, “short”
forward or swap positions, manage the risk of share price changes for, or which
provides, directly or indirectly, the opportunity to profit from any decrease in
the price or value of the Equity Interests of the Parent.

 

12



--------------------------------------------------------------------------------

“Closing Date Acquisition” shall have the meaning specified in the recitals.

“Closing Fee” shall mean a closing fee to be paid on the Agreement Date in
accordance with the Fee Letter.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property pledged or purported to be pledged as
collateral security for the Obligations pursuant to the Security Documents or
otherwise, and all other property of any Borrower Party that is now or hereafter
in the possession or control of any member of the Lender Group, or on which any
member of the Lender Group has been granted a Lien (or upon which a Lien has
been purported to have been granted) by any Borrower Party.

“Collateral Access Agreement” shall mean any agreement of any landlord, lessor,
warehouseman, processor, consignee or other Person (i) in possession of, having
a Lien upon or having rights or interests in, any of the Collateral in favor of
the Administrative Agent for the benefit of the Lender Group, in form and
substance satisfactory to the Administrative Agent in its sole discretion,
waiving or subordinating Liens or certain other rights or interests such Person
may hold in regard to the property of any of the Borrower Parties and providing
the Administrative Agent access to its Collateral, and/or (ii) granting access
or providing occupancy rights, in favor of the Administrative Agent for the
benefit of the Lender Group for the purpose of disposing of Collateral located
at such property, in form and substance satisfactory to the Administrative Agent
in its sole discretion, providing such estoppel statements and leasehold
mortgagee protections as the Administrative Agent shall reasonably request.

“Collateral Assignment of Separation Documents” shall mean that certain
Collateral Assignment of Separation Documents dated as of the Sixth Amendment
Effective Date among the Parent and the Administrative Agent, on behalf of, and
for the benefit of, the Lender Group, in form and substance satisfactory to the
Administrative Agent, as the same may be amended, restated, supplemented and/or
modified from time to time in accordance with the terms hereof.

“Commitment” shall mean the Term Loan Commitment and the Incremental Term Loan
Commitment.

“Commitment Ratio” shall mean (a) with respect to any Lender at any time prior
to the Sixth Amendment Effective Date, the ratio, expressed as a percentage, of
(i) such Lender’s Term Loan Commitment, divided by (ii) the aggregate Term Loan
Commitments of all Lenders, and (b) with respect to any Lender at any time
following the Sixth Amendment Effective Date, the ratio, expressed as a
percentage, of (i) the outstanding amount of the Term Loan held by such Lender,
divided by (b) the aggregate outstanding amounts of the Term Loan held by all
Lenders, which Commitment Ratio, as of the Sixth Amendment Effective Date, is as
set forth (together with Dollar amounts thereof) on Schedule 2.1(a).

“Competitor” means any competitor of any Borrower Party or Subsidiary thereof
that is an operating company that operates in the same or a similar line of
business as such Borrower Party or such Subsidiary.

 

13



--------------------------------------------------------------------------------

“Compliance Certificate” shall mean a certificate executed by an Authorized
Signatory of the Borrower substantially in the form of Exhibit A.

“Confidential Information” shall have the meaning specified in Section 10.16.

“Continuing Default Margin” shall mean a cumulative per annum interest rate
equal to 0.50% for each month that an Event of Default which gave rise to the
imposition of the Default Rate remains unwaived in accordance with the terms of
this Agreement.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright Security Agreements” shall mean, collectively, the Copyright Security
Agreements made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time.

“Credit Bid” shall mean to submit a bid at a public or private sale in
connection with the purchase of all or any portion of the Collateral, in which
any of the Obligations owing to the Lender Group, or any of them, under any Loan
Document are used and applied as a credit on account of the purchase price.

“Default” shall mean any Event of Default and any of the events specified in
Section 9.1 regardless of whether there shall have occurred any passage of time
or giving of notice (or both) that would be necessary in order to constitute
such event an Event of Default.

“Default Rate” shall mean a per annum interest rate equal to (a) with respect to
all outstanding principal, the sum of (i) the applicable Interest Rate Basis,
plus (ii) the Applicable Margin, plus (iii) [reserved], plus (iv) two percent
(2.00%), plus (v) the Continuing Default Margin, and (b) with respect to all
other Obligations, the sum of (i) the Base Rate, plus (ii) the Applicable Margin
with respect to Base Rate Advances, (iii) [reserved], plus (iv) two percent
(2.00%), plus (v) the Continuing Default Margin; provided, however, (y) as to
any Eurodollar Advance outstanding on the date that the Default Rate becomes
applicable, the Default Rate shall be based on the then applicable Eurodollar
Basis until the end of the current Eurodollar Advance Period and thereafter the
Default Rate shall be based on the Base Rate as in effect from time to time and
(z) as to any Base Rate Advance outstanding on the date that the Default Rate
becomes applicable, the Default Rate shall be based on the Base Rate as in
effect from time to time.

“Direction Letter” shall mean (a) with respect to a borrowing of the Term Loan
on the Agreement Date, that certain Direction Letter, dated as of the Agreement
Date, by and among the Borrower and the Administrative Agent, in form and
substance satisfactory to the Administrative Agent, with respect to the
distribution of the proceeds of the Term Loan and the other sources and uses of
funds occurring on the Agreement Date, (b) with respect to a borrowing of the
Term Loan on the Sixth Amendment Effective Date, that certain Direction Letter,
dated as of the Sixth Amendment Effective Date, by and among the Borrower and
the Administrative Agent, in form and substance satisfactory to the
Administrative Agent, with respect to the distribution of the proceeds of the
Term Loan and the other sources and uses of funds occurring on the Sixth

 

14



--------------------------------------------------------------------------------

Amendment Effective Date and (c) with respect to a borrowing of Incremental Term
Loans after the Sixth Amendment Effective Date, any Direction Letter, dated as
of the date of such borrowing, by and among Borrower and the Administrative
Agent, in form and substance satisfactory to the Administrative Agent, with
respect to the distribution of the proceeds of such Incremental Term Loan and
the other sources and uses of funds occurring on such date.

“Disqualified Equity Interests” shall mean any Equity Interests which, by their
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, (a) matures (excluding
any maturity as the result of an optional redemption by the issuer thereof) or
is mandatorily redeemable (other than for Qualified Equity Interests), pursuant
to a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Equity Interests), in whole or in part,
on or prior to 181 days following the Maturity Date at the time such Equity
Interest is issued, (b) is or becomes convertible into or exchangeable (unless
at the sole option of the issuer thereof) for (i) debt securities or (ii) any
Equity Interests that would constitute Disqualified Equity Interests, in each
case at any time on or prior to 181 days following the Maturity Date at the time
such Equity Interest is issued, (c) contains any mandatory repurchase obligation
which may come into effect prior to the Maturity Date or (d) provides for the
scheduled payments of dividends in cash on or prior to 181 days following the
Maturity Date at the time such Equity Interest is issued.

“Disqualified Institutions” means (a) the Persons identified by legal name in
writing to Administrative Agent on or prior to the Agreement Date, (b) those
Competitors identified on Schedule 1.1(a) (as such Schedule may be supplemented
from time to time by the Borrower pursuant to clause (c) below) and (c) subject
to the prior written consent of the Administrative Agent acting in its
reasonable discretion, any other Competitor identified by legal name in writing
to the Administrative Agent after the Agreement Date (it being understood that
the Borrower shall be required to provide a fully updated Schedule 1.1(a) to the
Administrative Agent in order to supplement such Schedule after the Closing
Date), which designation shall become effective three (3) Business Days after
the date that such written designation to the Administrative Agent is made
available to the Lenders on IntraLinks/IntraAgency, Syndtrak or another similar
electronic system, but which shall not apply retroactively to disqualify any
persons that have previously acquired an assignment or participation interest in
the Loans and/or Commitments; provided, that no Affiliate of any Competitor that
is an Affiliate by virtue of being a private equity owner of or investor in such
Competitor shall constitute a Disqualified Institution.

“Dividends” shall mean any direct or indirect distribution, dividend, or payment
of cash or other property of any kind to any Person on account of any Equity
Interests of any Borrower Party.

“Dollars” or “$” shall mean the lawful currency of the United States.

“Domestic Subsidiary” shall mean any Subsidiary of a Borrower Party that is
organized and existing under the laws of the U.S. or any state or commonwealth
thereof or under the laws of the District of Columbia.

 

15



--------------------------------------------------------------------------------

“EBITDA” shall mean, with respect to any Person and its Subsidiaries for any
period, determined on a consolidated basis in accordance with GAAP, the Net
Income for such period, plus, without duplication and to the extent deducted in
determining Net Income for such period:

(a) income taxes;

(b) Interest Expense;

(c) depreciation and amortization expense;

(d) fees, costs and expenses incurred in connection with the Loan and
negotiating and documenting the Loan Documents, including without limitation the
Closing Fee and the Agency Fee, in an aggregate amount disclosed to the
Administrative Agent prior to the Agreement Date;

(e) all non-cash expenses and losses calculated in accordance with GAAP related
to: (i) all non-recurring deferred financing costs written off and premiums paid
or other expenses incurred directly in connection with any early extinguishment
of Funded Debt and any net loss attributable to any write-off or forgiveness of
Funded Debt, (ii) any non-cash expense or loss arising from the application of
purchase accounting adjustments as a result of any Permitted Acquisition,
(iii) non-cash expenses arising from grants to employees, officers or directors
of stock appreciation rights, stock options, restricted stock or restricted
stock units, (iv) non-cash expenses arising from the issuance of Equity
Interests to vendors in the ordinary course of business and (v) other non-cash
expenses and charges resulting from impairment charges and including losses
against book value on the disposal or write-off of any business or assets
(including pursuant to any sale/leaseback transaction), provided that, if any
such non-cash expense or loss represents an accrual or reserve for potential
cash items in any future period, the cash payment thereof in such future period
shall be subtracted from “EBITDA” in the period in which such payment is made;

(f) unrealized losses resulting from mark to market accounting for hedging
activities permitted under this Agreement, calculated in accordance with GAAP;

(g) fees and expenses (including expenses paid for advisory services) in an
aggregate amount not to exceed (i) $1,000,000 in any four fiscal-quarter period,
to the extent incurred in connection with Investments permitted under
Section 8.5(d), (g), (h) and (i), Permitted Acquisitions, dispositions permitted
under Section 8.7(b)(vi), the incurrence of permitted Funded Debt, amendments
and other modifications to the Loan Documents after the Agreement Date, and the
offering or issuance of Equity Interests, in each case to the extent consummated
during such period, plus (ii) all such fees and expenses funded with (A) the Net
Cash Proceeds of Funded Debt permitted under Section 8.1(a), (c), (d), (g) and
(i), and (B) the Net Cash Proceeds of the issuance of Equity Interests permitted
hereunder, to the extent the Net Cash Proceeds thereof are not otherwise
required to prepay the Loans in accordance with Section 2.6(c);

(h) to the extent incurred by Parent, fees, costs and expenses incurred after
January 31, 2018 in connection with the spin-off of the Red Violet Entities by
Parent, in an aggregate amount not to exceed $2,000,000;

minus

 

16



--------------------------------------------------------------------------------

(i) unrealized gains resulting from mark to market accounting for hedging
activities permitted under this Agreement, calculated in accordance with GAAP;

(j) any non-cash gains increasing Net Income;

(k) to the extent the amount of any non-cash expense or loss is added back to
EBITDA pursuant to clause (e) above, the cash payment in respect thereof;

(l) all capitalized labor costs;

(m) costs and expenses relating to internally used software;

(n) capitalized costs relating to the defense of intellectual property;

provided, however, that if any such calculation includes any period in which an
acquisition or sale of a Person or all or substantially all of the assets of a
Person occurred, then such calculation shall be made on a Pro Forma Basis. For
purposes of calculating EBITDA as of any date of measurement from and after the
Sixth Amendment Effective Date until December 31, 2018, EBITDA of Parent and its
Subsidiaries (a) for the fiscal quarter ended on June 30, 2017 shall equal
$7,873,835, (b) for the fiscal quarter ended on September 30, 2017 shall equal
$8,605,346, (c) for the fiscal quarter ended on December 31, 2017 shall equal
$11,547,826 and (d) for the fiscal month ended on January 31, 2018 shall equal
$3,642,815. Further, any calculation of EBITDA as of any date of measurement
with respect to any period that includes any of the period from January 1, 2018
through December 31, 2018 shall not include any EBITDA of the Red Violet
Entities.

“ECF Prepayment Date” shall have the meaning assigned to such term in
Section 2.6(c).

“Electronic Transmission” shall mean each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail, facsimile, or otherwise to or from an E-System
or any other equivalent service.

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; (d) any other Person (other than a Disqualified
Institution) approved by (i) the Administrative Agent and (ii) except following
the occurrence and during the continuance of an Event of Default, the Borrower
(such consent of the Borrower not to be unreasonably withheld, conditioned or
delayed); provided, that, the Borrower shall be deemed to have given consent
unless an objection is delivered to the Administrative Agent within five
(5) Business Days after notice of a proposed assignment is delivered to the
Borrower.

“Employment Agreements” shall mean the employment agreements dated as of the
date hereof between the Borrower and each of Matthew Conlin, Ryan Schulke,
Daniel Barksy, Sean Cullen, Matthew Koncz and Don Patrick.

“Employee Matters Agreement” shall mean the Employee Matters Agreement by and
among Parent and Red Violet, Inc., dated as of February 27, 2018, as amended in
accordance with Section 8.15.

 

17



--------------------------------------------------------------------------------

“Environmental Laws” shall mean, collectively, any and all applicable federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority
regulating, relating to or imposing liability or standards of conduct concerning
environmental protection matters, including without limitation, Hazardous
Materials or human health (as it relates to exposures to Hazardous Materials),
as now or may at any time during the term of this Agreement be in effect.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Borrower Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract or agreement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean, with respect to any Borrower Party, any trade or
business (whether or not incorporated) that together with such Borrower Party,
are treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean, with respect to any Borrower Party or any ERISA
Affiliate, (a) any “reportable event” within the meaning of Section 4043 of
ERISA with respect to a Title IV Plan, other than those events for which the
thirty (30) day notice period has been waived by regulation; (b) the failure to
meet the minimum funding standard of Sections 412 or 430 of the Code or Sections
302 or 303 of ERISA with respect to any Title IV Plan, whether or not waived;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Title IV; (d) the withdrawal of any Borrower Party or ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA; (e) the
complete or partial withdrawal of any Borrower Party or any ERISA Affiliate from
any Multiemployer Plan; (f) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (g) the institution or threatened institution of
proceedings to terminate a Title IV Plan or Multiemployer Plan by the PBGC;
(h) the insolvency of a Multiemployer Plan under Section 4245 of ERISA; (i) the
failure by any Borrower Party or ERISA Affiliate to make when due required
contributions to a Multiemployer Plan or Title IV Plan; (j) a determination that
any Title IV Plan is, or is expected to be, in “at risk” status (as defined in
Section 430 of the Code or Section 303 of ERISA); (k) a determination that any
Multiemployer Plan is, or is expected to be, in “critical” or “endangered”
status under Section 432 of the Code or Section 305 of ERISA; (l)

 

18



--------------------------------------------------------------------------------

any other event or condition that could be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA, (m) revocation of the tax
qualified status under Code Section 401(a) of any Plan that is intended to be so
tax qualified; (n) the imposition of a lien pursuant to Section 430(k) of the
Code or Section 303(k) of ERISA or a violation of Section 436 of the Code with
respect to any Title IV Plan; (o) the assertion of a material claim (other than
routine claims for benefits) against any Plan (other than a Multiemployer Plan)
or the assets thereof, or against any of the Borrower Parties or any of their
respective ERISA Affiliates in connection with any Plan; or (p) the occurrence
of a non-exempt prohibited transaction (within the meaning of Section 4975 of
the Code or Section 406 of ERISA) which could reasonably be expected to result
in liability to any of the Borrower Parties or any of their respective ERISA
Affiliates.

“E-System” shall mean any electronic system, including Intralinks®, SyndTrak
Online and any other internet or extranet-based site, whether such electronic
system is owned, operated or hosted by the Administrative Agent, any of its
Affiliates or any other Person, providing for access to data protected by
passcodes or other security system.

“Eurodollar Advance” shall mean an Advance that bears interest based upon the
Eurodollar Rate or which is continued as or converted as an Advance that bears
interest based upon the Eurodollar Rate, in accordance with the provisions of
Section 2.2.

“Eurodollar Advance Period” shall mean, for each Eurodollar Advance, each one
(1), two (2), or three (3) month period commencing on the date on which such
Eurodollar Advance is borrowed, as selected by the Borrower pursuant to
Section 2.2, during which the applicable Eurodollar Rate (but not the Applicable
Margin) shall remain unchanged. Notwithstanding the foregoing, however: (a) any
applicable Eurodollar Advance Period which would otherwise end on a day which is
not a Business Day shall be extended to the next succeeding Business Day, unless
such Business Day falls in another calendar month, in which case such Eurodollar
Advance Period shall end on the next preceding Business Day; (b) any applicable
Eurodollar Advance Period which begins on a day for which there is no
numerically corresponding day in the calendar month during which such Eurodollar
Advance Period is to end shall (subject to clause (a) above) end on the last day
of such calendar month; and (c) no Eurodollar Advance Period shall extend beyond
the Maturity Date or such earlier date as would interfere with the repayment
obligations of the Borrower under Section 2.6.

“Eurodollar Basis” shall mean, with respect to each Eurodollar Advance Period, a
per annum interest rate equal to the quotient of (a) the Eurodollar Rate divided
by (b) one minus the Eurodollar Reserve Percentage, stated as a decimal. The
Eurodollar Basis shall remain unchanged during the applicable Eurodollar Advance
Period, except for changes to reflect adjustments in the Eurodollar Reserve
Percentage.

“Eurodollar Rate” shall mean, for any Eurodollar Advance Period, the greater of
(a) the rate per annum quoted for Dollar deposits for such Eurodollar Advance
Period on Reuters Screen LIBOR03 (or similar service, as determined by the
Administrative Agent) as of 11:00 a.m. (London, England time) two (2) Business
Days prior to the applicable date of determination; provided, however, that if
no such quoted rate appears on such page, the rate used for such

 

19



--------------------------------------------------------------------------------

Eurodollar Rate shall be the per annum rate of interest determined by the
Administrative Agent to be the rate at which Dollar deposits for such Eurodollar
Advance Period are offered to the Administrative Agent as of 11:00 a.m. (London,
England time) two (2) Business Days prior to such date of determination, and (b)
0.50%. If Reuters no longer reports the Eurodollar Rate or the Administrative
Agent determines in good faith that the rate so reported no longer accurately
reflects the rate available to the Administrative Agent in the London Interbank
Market or if such index no longer exists or if Reuters Screen LIBOR03 no longer
exists or accurately reflects the rate available to the Administrative Agent,
then the Administrative Agent shall endeavor to establish an alternate rate of
interest to the Eurodollar Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and the Administrative Agent and the
Borrower Parties shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable.

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
one one-hundredth of one percent (1/100th of 1%)) in effect on any day to which
the Administrative Agent is subject with respect to the Eurodollar Basis
pursuant to regulations issued by the Board of Governors of the Federal Reserve
System (or any Governmental Authority succeeding to any of its principal
functions) (“Regulation D”) with respect to Eurocurrency Liabilities (as that
term is defined in Regulation D). Eurodollar Advances shall be deemed to
constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to the Administrative Agent under
Regulation D. The Eurodollar Reserve Percentage shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage. The
Eurodollar Basis for any Eurodollar Advance shall be adjusted as of the
effective date of any changes in the Eurodollar Reserve Percentage.

“Event of Default” shall mean any of the events specified in Section 9.1,
provided that any requirement for notice or lapse of time, or both, has been
satisfied.

“Excess Cash Flow” shall mean, without duplication, with respect to any fiscal
quarter of the Borrower and its Subsidiaries, Net Income plus (a) depreciation,
amortization, Interest Expense and all other non-cash charges to the extent
deducted in determining Net Income, minus (b) Capital Expenditures during such
fiscal quarter (excluding the financed portion thereof), minus (c) Interest
Expense paid in cash, minus (d) scheduled principal payments paid in cash in
respect of Funded Debt, minus (e) voluntary principal payments paid in cash in
respect of the Term Loans, plus or minus (as the case may be), plus
(f) extraordinary gains which are cash items not included in the calculation of
Net Income, plus (g) taxes deducted in determining Net Income to the extent not
paid for in cash (but not including any reserves for tax obligations anticipated
to be payable in the subsequent twelve (12) months, so long as such tax
obligations are readily verifiable by the Administrative Agent), minus
(h) extraordinary losses which are cash items not included in the calculation of
Net Income, minus (i) any increase in the Working Capital of the Borrower and
its Subsidiaries during such period (measured as the excess of such Working
Capital at the end of such period over such Working Capital at the beginning of
such period), plus (j) any decrease in the Working Capital of the Borrower and
its Subsidiaries during such period (measured as the excess of such Working
Capital at the beginning of such period over such Working Capital at the end
thereof).

 

20



--------------------------------------------------------------------------------

“Excluded Accounts” means (a) any deposit account the funds in which shall be
used solely to fund payroll and tax obligations of the Borrower Parties, so long
as all such funds shall be deposited in such accounts (i) no more than three
Business Days prior to the date on which such funds shall be used to pay such
payroll and tax obligations and (ii) in amounts not to exceed such tax and
payroll obligations, (b) any deposit account the funds in which shall be used
solely to segregate 401(k) contributions or contributions to an employee stock
purchase plan and other health and benefit plan, in each case in accordance with
any Applicable Laws (collectively, “Segregated Benefit Plan Funds”), so long as
all funds shall be deposited in such accounts in amounts not to exceed all
payment obligations in respect of such Segregated Benefit Plan Funds, (c) any
deposit account the funds in which consist solely of funds held by Parent or any
Subsidiary on behalf of or in trust for the benefit of any third party that is
not an Affiliate of Parent or any Subsidiary, (d) the Wells Fargo Cash
Management Collateral Account, and (e) all other deposit accounts to the extent
the aggregate amount of funds located in such accounts at any time does not
exceed $50,000.

“Excluded Subsidiary” means any Subsidiary that is (a) a Foreign Subsidiary that
is a “controlled foreign corporation” (as defined in the Code) that has not
guaranteed or pledged any of its assets to secure, or with respect to which
there shall not have been pledged two-thirds or more of the voting Equity
Interests to secure, any indebtedness of a Borrower Party, (b) a Foreign
Subsidiary owned, directly or indirectly, by a Foreign Subsidiary described in
clause (a) of this definition or (c) a Domestic Subsidiary owned directly or
indirectly, by a Foreign Subsidiary described in clause (a) of this definition.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to any member of the Lender Group or required to be withheld or deducted
from a payment to any member of the Lender Group, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such member of the
Lender Group being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on Borrower Party Payments pursuant to a law in effect
on the date on which (i) such Lender acquires such interest in the Loan or
Commitment or (ii) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 2.8, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to the failure of such member of the
Lender Group to comply with Section 2.8(b)(v)-(vii) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Existing Debt” shall mean all indebtedness and other obligations under that
certain Loan Agreement, dated as of September 13, 2012, between Fluent, Inc., as
the borrower, and Bank of America, N.A., as the lender, as amended prior to the
Agreement Date.

 

21



--------------------------------------------------------------------------------

“Extraordinary Receipts” shall mean any cash received by any Borrower Party or
any of its Subsidiaries that constitutes (a) judgments, proceeds of settlements
or other consideration of any kind in connection with any cause of action,
(b) indemnity payments, (c) proceeds of any Key Man Life Insurance Policy and
(d) any purchase price adjustment received in connection with any purchase
agreement.

“Extraordinary Receipts Reinvestment Period” shall have the meaning specified in
Section 2.6(c)(iv).

“FATCA” shall mean Sections 1471, 1472, 1473 and 1474 of the Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future U.S. Treasury Regulations promulgated thereunder and published
guidance with respect thereto, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any applicable intergovernmental agreements
entered into in connection with the foregoing and any Applicable Law
implementing any such intergovernmental agreements.

“FCPA” shall mean the U.S. Foreign Corrupt Practices Act of 1977.

“Federal Funds Rate” shall mean an interest rate per annum equal to the weighted
average of the rates for overnight federal funds transactions with members of
the Federal Reserve System arranged by federal funds brokers, as published for
such day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it, it being understood
that the Federal Funds Rate for any day which is not a Business Day shall be the
Federal Funds Rate for the next preceding Business Day.

“Fee Letter” shall mean that certain second amended and restated fee letter,
dated as of the Sixth Amendment Effective Date, executed by the Administrative
Agent and the Borrower.

“Financial Covenants” shall mean the financial covenants applicable to the
Borrower Parties from time to time pursuant to Sections 8.8, 8.9 and 8.10.

“First Amendment” shall mean that certain Limited Consent and Amendment No. 1 to
Credit Agreement, dated as of June 8, 2016, by and among the Borrower, the
Administrative Agent and the Lenders party thereto.

“First Amendment Effective Date” shall have the meaning specified in the First
Amendment.

“First-Tier Foreign Subsidiary” shall mean any Foreign Subsidiary that is
described in clause (a) of the definition of “Excluded Subsidiary” and whose
Equity Interests are directly owned by a Borrower Party.

“Fixed Charge Coverage Ratio” shall mean, with respect to Parent and its
Subsidiaries on a consolidated basis for any period, the ratio of (a) the
greater of (i) EBITDA of the Parent and its Subsidiaries for such period and
(ii) zero, to (b) Fixed Charges of the Parent and its Subsidiaries for such
period.

 

22



--------------------------------------------------------------------------------

“Fixed Charges” shall mean, with respect to Parent and its Subsidiaries for any
period, the sum of (a) Interest Expense paid or payable in cash during such
period, (b) scheduled payments of principal paid or payable with respect to
Funded Debt during such period, (c) Dividends paid in cash during such period,
(d) tax payments and Tax Distributions paid in cash during such period and
(e) Capital Expenditures of the Borrower and its Subsidiaries during such
period; provided, that the amount of Fixed Charges shall be calculated on a Pro
Forma basis for purposes of calculating any Financial Covenant on a Pro Forma
Basis. For purposes of calculating Fixed Charges as of any date of measurement
from and after the Sixth Amendment Effective Date until December 31, 2018, Fixed
Charges (a) for the measurement period ending on June 30, 2018, shall equal
Fixed Charges during the period from April 1, 2018 through June 30, 2018
multiplied by 4, (b) for the measurement period ending on September 30, 2018,
shall equal Fixed Charges during the period from April 1, 2018 through
September 30, 2018 multiplied by 2, and (c) for the measurement period ending on
December 31, 2018 shall equal Fixed Charges during the period from April 1, 2018
through December 31, 2018 multiplied by 4/3.

“Foreign Lender” shall have the meaning specified in Section 2.8(b)(v).

“Foreign Subsidiary” shall mean any Subsidiary of a Borrower Party that does not
constitute a Domestic Subsidiary.

“Funded Debt” shall mean, with respect to any Person, as of any calculation
date, (a) any obligation of such Person for borrowed money, including, without
limitation, all of the Obligations, (b) any obligation of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) any obligation
(whether contingent or otherwise) of such Person to pay the deferred purchase
price of property or for services (other than in the ordinary course of
business), including in respect of earnouts, regardless of whether such earnouts
would constitute liabilities under GAAP, (d) any Capitalized Lease Obligation,
(e) any obligation or liability of others secured by a Lien on property owned by
such Person, whether or not such obligation or liability is assumed, (f) any
debt, liability or obligation of such Person arising from or in connection with
any Hedge Agreements, (g) any reimbursement obligations (contingent or
otherwise) of such Person with respect to letters of credit, bankers acceptances
and similar instruments issued for the account of such Person, (h) any Guaranty
of another Person’s Funded Debt (except items of shareholders’ equity or Equity
Interests or surplus or general contingency or deferred tax reserves), (i) any
financial obligation of such Person under purchase money mortgages, (j) any
financial obligation of such Person under asset securitization vehicles,
synthetic leases, off-balance sheet loans or similar off-balance sheet financing
products or other off-balance sheet obligations (k) any obligations of such
Person under conditional sales contracts and similar title retention instruments
with respect to property acquired, (l) any financial obligation of such Person
as issuer of Equity Interests redeemable in whole or in part at the option of a
Person other than such issuer, at a fixed and determinable date or upon the
occurrence of an event not solely within the control of such issuer; provided,
however, that notwithstanding anything in GAAP to the contrary, the amount of
all obligations shall be the full face amount of such obligations, (m) the full
face amount of letters of credit, bankers acceptances and similar instruments
issued for the account of such Person and (n) Disqualified Equity Interests.

 

23



--------------------------------------------------------------------------------

“Funding Losses” shall mean expenses incurred by any Lender or any Participant
of such Lender permitted hereunder in connection with the re-employment of funds
prepaid, repaid, not borrowed, or paid, as the case may be, excluding any lost
profit of such Lender or any Participant of such Lender over the remainder of
the Eurodollar Advance Period for such prepaid Advance. For purposes of
calculating amounts payable to a Lender hereunder with respect to Funding
Losses, each Lender shall be deemed to have actually funded its relevant
Eurodollar Advance through the purchase of a deposit bearing interest at the
Eurodollar Rate in an amount equal to the amount of that Eurodollar Advance and
having a maturity and repricing characteristics comparable to the relevant
Eurodollar Advance Period; provided, however, that each Lender may fund
Eurodollar Advances in any manner it sees fit, and the foregoing assumption
shall be utilized only for the calculation of amounts payable hereunder.

“GAAP” shall mean generally accepted accounting principles and practices set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
US accounting profession); provided, that all calculations relative to
liabilities shall be made without giving effect to Statement of Financial
Accounting Standards No. 159 or any similar principal or practice with respect
to fair value accounting of liabilities.

“Government Contract” shall mean any contract between a Borrower Party or a
Subsidiary of a Borrower Party, on one hand, and one or more divisions,
agencies, organizations, departments or instrumentalities of the United States
government or any state or local government, on the other hand.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to any
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

“Guarantors” shall mean, collectively, Parent, the Subsidiary Guarantors and any
other Person that has executed a Guaranty Supplement or other document
guaranteeing the Obligations; and “Guarantor” shall mean any one of the
foregoing Guarantors.

“Guaranty” or “Guaranteed,” as applied to an obligation (each a “primary
obligation”), shall mean and include (a) any guaranty, direct or indirect, in
any manner, of any part or all of such primary obligation, and (b) any
agreement, direct or indirect, contingent or otherwise, the practical effect of
which is to assure in any way the payment or performance (or payment of damages
in the event of non-performance) of any part or all of such primary obligation,
including, without limiting the foregoing, any reimbursement obligations as to
amounts drawn down by beneficiaries of outstanding letters of credit, and any
obligation of any Person, whether or not contingent, (i) to purchase any such
primary obligation or any property or asset constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the

 

24



--------------------------------------------------------------------------------

purchase or payment of such primary obligation or (B) to maintain working
capital, equity capital or the net worth, cash flow, solvency or other balance
sheet or income statement condition of any other Person, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner or holder of any primary obligation of the ability of the primary
obligor with respect to such primary obligation to make payment thereof or
(iv) otherwise to assure or hold harmless the owner or holder of such primary
obligation against loss in respect thereof, but in all events excluding the
endorsement of instruments for collection in the ordinary course of business.
All references in this Agreement to “this Guaranty” shall be to the Guaranty
provided for pursuant to the terms of Article 3.

“Guaranty Supplement” shall have the meaning specified in Section 6.20.

“Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any fraction thereof), friable asbestos containing
materials defined or regulated as such in or under any Environmental Law.

“Hedge Agreement” shall mean any and all transactions, agreements or documents
now existing or hereafter entered into between or among any Borrower Party, on
the one hand, and a third party, on the other hand, which provides for an
interest rate, credit or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging such Borrower Party’s exposure to fluctuations in
interest or exchange rates, loan, credit exchange, security or currency
valuations.

“Incremental Borrowing Date” shall have the meaning specified in Section 2.2(c).

“Incremental Closing Date” shall mean the date on which the Incremental Term
Loan shall be made.

“Incremental MW Period” shall have the meaning specified in
Section 2.4(a)(ii)(A).

“Incremental Term Loan” shall mean the loans issued pursuant to Section 2.1(c)
hereof. For the avoidance of doubt, once issued, all Incremental Term Loans
shall become Term Loans for purposes of this Agreement.

“Incremental Term Loan Commitment” shall have the meaning specified in
Section 2.1(c).

“Indemnified Person” shall mean each member of the Lender Group, each Affiliate
thereof, and each of their respective partners, employees, representatives,
officers, agents, directors, legal counsel, advisors and consultants.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Borrower Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

25



--------------------------------------------------------------------------------

“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state,
federal or non-US bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.

“Intellectual Property” shall mean all patents, trademarks, service marks, trade
names, copyrights, technology, software, know-how and processes.

“Intellectual Property Licenses” means rights under or interest in any Patent,
Trademark, Copyright or other Intellectual Property, including software license
agreements with any other party and those exclusive Intellectual Property
licenses set forth on Schedule 5.1(p) hereof, whether the applicable Borrower
Party is a licensee or licensor under any such exclusive license agreement, and
the right to use the foregoing in connection with the enforcement of the
Administrative Agent’s rights under the Loan Documents in accordance with the
terms thereof but subject to the terms of the Security Agreement.

“Intercreditor Agreement” shall mean an intercreditor agreement by and among the
Administrative Agent and the agent or other representative of the lenders under
the ABL Facility, in form and substance reasonably satisfactory to the
Administrative Agent in its sole discretion.

“Interest Expense” shall mean, for any Person and its Subsidiaries, for any
period determined on a consolidated basis in accordance with GAAP, an amount
equal to (a) the sum of (i) interest expense payable during such period,
including capitalized and non-capitalized interest and the interest component of
Capitalized Lease Obligations, interest on customer deposits and other interest
items in accordance with GAAP including interest on tax settlement (whether or
not actually paid during such period), (ii) the net amount payable (or minus the
net amount receivable) under any Hedge Agreement during such period (whether or
not actually paid or received during such period), other than termination
payments or the receipt thereof, and (iii) letter of credit fees, unused line
fees, administrative agency fees, ratings agency fees and amortized debt
issuance costs, minus (b) any interest income during such period (other than
termination payments received under any Hedge Agreement).

“Interest Rate Basis” shall mean the Base Rate or the Eurodollar Basis, as
applicable.

“Inventory” shall mean inventory (as that term is defined in the UCC), whether
now existing or hereafter acquired, wherever located, and, in any event,
including, without limitation, inventory, merchandise, goods and other personal
property that are held by or on behalf of a Borrower Party for sale or lease or
are furnished or are to be furnished under a contract of service, goods that are
leased by a Borrower Party as lessor, or that constitute raw materials, samples,
work-in-process, finished goods, returned goods, promotional materials or
materials or supplies of any kind, nature or description used or consumed or to
be used or consumed in a Borrower Party’s business or in the processing,
production, packaging, promotion, delivery or shipping of the same, including
all supplies and embedded software.

 

26



--------------------------------------------------------------------------------

“Investment” shall mean, with respect to any Person, any loan, advance or
extension of credit by such Person to, or any Guaranty with respect to the
Equity Interests, Funded Debt or other obligations of, or any contributions to
the capital of, any other Person, or any ownership, purchase or other
acquisition by such Person of any Equity Interests of any other Person, other
than any acquisition of all or substantially all of the Equity Interests of a
Person or all or substantially all of the assets, property or business of a
Person.

“Key Man Life Insurance Policies” shall mean the key-man life insurance policies
on the lives of each of Matt Conlin and Ryan Schulke in the amounts required
pursuant to Section 6.5 and otherwise in form and substance reasonably
acceptable to the Administrative Agent.

“Lender Agreement” shall mean a lender joinder agreement, in form and substance
satisfactory to the Administrative Agent.

“Lender Group” shall mean, collectively, the Administrative Agent and the
Lenders.

“Lenders” shall mean those lenders whose names are set forth on the signature
pages to this Agreement under the heading “Lenders” and any assignees of the
Lenders who hereafter become parties hereto pursuant to and in accordance with
Section 10.5; and “Lender” shall mean any one of the foregoing Lenders.

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
negative pledge agreement, assignment for security purposes, charge, option,
security interest, title retention agreement, levy, execution, seizure,
attachment, garnishment, any documents, notice, instruments or other filings
under the Federal Assignment of Claims Act of 1940 or other encumbrance of any
kind in respect of such property, whether or not choate, vested, or perfected.

“Loan” shall mean the Term Loan.

“Loan Account” shall have the meaning specified in Section 2.7.

“Loan Documents” shall mean this Agreement, the Security Documents, the
Intercreditor Agreement, the Blocked Account Agreements, the Fee Letter, the
Master Intercompany Subordinated Note, the Guaranty Supplements, the Direction
Letter, any Term Loan Notes, any Notices of Borrowing, all Collateral Access
Agreements, all Compliance Certificates, all documents executed by a Borrower
Party in connection with the Federal Assignment of Claims Act of 1940 and all
similar state statutes (if any), and all other documents, instruments,
certificates, and agreements executed or delivered by a Borrower Party in
connection with or contemplated by this Agreement or any other Loan Documents,
including, without limitation, any security agreements or guaranty agreements
from any of the Borrower Parties’ Subsidiaries to the Lender Group, or any of
them.

“Lower-Tier Excluded Subsidiary” shall mean any Subsidiary, whose Equity
Interests are directly owned by another Excluded Subsidiary.

“Majority Lenders” shall mean, as of any date of calculation, Lenders the sum of
whose outstanding principal amounts of the Loans and outstanding amounts of the
unutilized Commitments in each case on such date of calculation exceeds fifty
percent (50%) of the sum of the aggregate outstanding principal amounts of the
Loans and the aggregate outstanding amounts of the unutilized Commitments in
each case held by all Lenders as of such date of calculation.

 

27



--------------------------------------------------------------------------------

“Make Whole Amount” shall mean, at any date of repayment, acceleration,
commitment reduction or termination, prepayment or refinancing, a prepayment
premium, payable in cash, equal to the sum of the amount which causes the
applicable Lenders’ return on the principal amount of the Loans repaid, prepaid,
refinanced or accelerated or the amount of commitments reduced or terminated at
such time to equal the full net present value of the amount of interest that
would otherwise have been payable in respect of such principal amount if such
amount had remained outstanding during the Make Whole Period or the Incremental
MW Period, as applicable, which shall be calculated by the Administrative Agent
in its reasonable discretion. A certificate of the Administrative Agent
delivered to Borrower showing the computation of the Make Whole Amount in
reasonable detail shall be conclusive absent manifest error.

“Make Whole Period” shall have the meaning specified in Section 2.4(a)(i)(A).

“Margin Stock” shall have the meaning specified in Section 5.1(t).

“Master Intercompany Subordinated Note” shall mean that certain Amended and
Restated Master Intercompany Subordinated Note, dated as of the Sixth Amendment
Effective Date, by and among the Borrower Parties, subordinated to the
Obligations in accordance with the terms thereof and otherwise in form and
substance satisfactory to the Administrative Agent.

“Material Contracts” shall mean, collectively, (a) each contract set forth on
Schedule 5.1(h) and (b) all other contracts, leases, instruments, guaranties,
licenses or other arrangements (other than the Loan Documents) to which any
Borrower Party or any Subsidiary of a Borrower Party is or becomes a party and
as to which the breach, nonperformance, cancellation or failure to renew by any
party thereto could reasonably be expected to have a Materially Adverse Effect.

“Materially Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration or governmental investigation or proceeding or
any change in Applicable Law), a material adverse change in, or a material
adverse effect on: (a) the business, operations, properties, condition
(financial or otherwise), assets or income of the Borrower Parties, taken as a
whole; (b) the ability of a Borrower Party to perform any material obligations
under this Agreement or any other Loan Documents to which it is a party; or
(c) (i) the validity, binding effect or enforceability of any Loan Document,
(ii) the rights, remedies or benefits available to any member of the Lender
Group under the Loan Documents, taken as a whole, or (iii) the attachment,
perfection or priority of any Lien of the Administrative Agent under the
Security Documents on a material portion of the Collateral. In determining
whether any individual event, act, condition or occurrence of the foregoing
types has a Materially Adverse Effect, notwithstanding that a particular event,
act, condition or occurrence does not itself have such effect, a Materially
Adverse Effect shall be deemed to have occurred if the cumulative effect of such
event, act, condition or occurrence and all other events, acts, conditions and
occurrences of the foregoing types which have occurred, in aggregate, have a
Materially Adverse Effect.

 

28



--------------------------------------------------------------------------------

“Maturity Date” shall mean the fifth anniversary of the Sixth Amendment
Effective Date, or such earlier date as payment of the Loan shall be due
(whether by acceleration or otherwise).

“Maximum Guaranteed Amount” shall have the meaning specified in Section 3.1(g).

“Monthly Report” shall have the meaning specified in Section 7.1(a).

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgage” shall mean, collectively, any mortgage, deed of trust or deed to
secure debt entered into by a Borrower Party in favor of the Administrative
Agent, for the benefit of the Lender Group, in form and substance satisfactory
to the Administrative Agent.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Borrower Party or ERISA Affiliate
is making, is obligated to make or has made or been obligated to make at any
time within the past five (5) years, contributions on behalf of participants who
are or were employed by any of them.

“Necessary Authorizations” shall mean, with respect to any Person, all
authorizations, consents, permits, approvals, licenses, accreditations,
certificates, certifications, concessions, grants, franchises, variances,
permissions and exemptions from, and all filings, reports, registrations and
contractual obligations with, and all reports to, any Governmental Authority
whether federal, state, local, and all agencies thereof, or other third party,
in each case whether or not having the force of law, which are required for the
transactions contemplated by the Loan Documents, the conduct of the businesses
or the ownership (or lease) of the properties and assets of the Borrower Parties
and any of their Subsidiaries, or which are otherwise applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Net Cash Proceeds” shall mean, with respect to any sale, lease, transfer,
assignment, casualty loss or other disposition or loss of assets by any Borrower
Party or any issuance by any Borrower Party of any Equity Interests or the
incurrence by any Borrower Party of any Funded Debt (other than the
Obligations), the aggregate amount of cash received for such assets or Equity
Interests, or as a result of such Funded Debt, net of (i) reasonable and
documented transaction costs and expenses (including reasonably attorneys’ fees)
properly attributable to such transaction and payable by such Borrower Party to
a non-Affiliate (or to an Affiliate, to the extent such payments are permitted
under Sections 8.6(b) or (c)) in connection with such sale, lease, transfer or
other disposition of assets or the issuance of any Equity Interests or the
incurrence of any Funded Debt, including, without limitation, sales commissions
and underwriting discounts, (ii) taxes payable as a direct result of such
transactions, and (iii) in the case of any sale, lease, transfer or assignment,
any reserve established in accordance with GAAP against any retained liability
or purchase price adjustment.

“Net Cash Proceeds Reinvestment Period” shall have the meaning specified in
Section 2.6(c)(iii).

 

29



--------------------------------------------------------------------------------

“Net Income” shall mean, for any period, the consolidated net income (or loss)
of any Person and its Subsidiaries for such period determined in accordance with
GAAP, but excluding therefrom (to the extent otherwise included therein) (a) any
extraordinary gains or losses and any associated tax consequences in accordance
with GAAP; provided that notwithstanding anything herein to the contrary, for
the avoidance of doubt, any payments made with respect to those matters
referenced in a letter from the Borrower to the Lender Group dated as of
January 17, 2017 and delivered pursuant to Section 7.6(a) of this Agreement, and
any expenses related thereto, shall not be excluded from the calculation of Net
Income except as expressly permitted to be added back to Net Income pursuant to
clauses (h) and (i) of the definition of “EBITDA”, (b) any gains attributable to
write-ups of assets, (c) any non-cash losses attributable to write-downs of
assets, (d) the income (or loss) of any other Person which is not a Subsidiary
of such Person, except to the extent of the amount of dividends or other
distributions actually paid to such Person or any of its Subsidiaries in cash by
such other Person during such period, (e) any income (or loss) of any other
Person accrued prior to the date it becomes a Subsidiary of such Person, or is
merged into or consolidated with such Person, or any Subsidiary of such Person
on the date that such other Person’s assets are acquired by such Person or such
Subsidiary of such Person, (f) the proceeds of any life insurance policy, and
(g) gains or losses from the sale, exchange, transfer or other disposition of
Property or assets not in the ordinary course of business of such Person and its
Subsidiaries, and related tax effects in accordance with GAAP.

“Notice of Borrowing” means a notice given by the Borrower to the Administrative
Agent pursuant to Section 2.2, in substantially the form of Exhibit F hereto.

“Obligations” shall mean (a) all payment and performance obligations, whether or
not for the payment of money, whether arising by reason of an extension of
credit, loan, guaranty, indemnification or in any other manner, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising and however acquired, of
the Borrower Parties to the Lender Group, or any of them, or to any other
Indemnified Person, under this Agreement and the other Loan Documents, or as a
result of making the Loan, including, without limitation, principal, interest,
fees, expenses and other obligations of any kind or nature whatsoever (including
any interest, fees and expenses that, but for the provisions of the Bankruptcy
Code, would have accrued) and (b) the obligation to pay an amount equal to the
amount of any and all damages which the Lender Group, or any of them, or any
other Indemnified Person, may suffer by reason of a breach by a Borrower Party
of any obligation, covenant or undertaking with respect to this Agreement or any
other Loan Document.

“Other Connection Taxes” shall mean, with respect to any member of the Lender
Group, Taxes imposed as a result of a present or former connection between such
member of the Lender Group and the jurisdiction imposing such Tax (other than
connections arising from such member of the Lender Group having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” shall have the meaning specified in Section 2.8(b)(ii).

“Parent” shall have the meaning specified in the preamble.

“Participant” shall have the meaning specified in Section 10.5(d).

 

30



--------------------------------------------------------------------------------

“Participant Register” shall have the meaning specified in Section 10.5(d).

“Patent Security Agreements” shall mean, collectively, the Patent Security
Agreements made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time.

“Payment Date” shall mean the last day of each Eurodollar Advance Period for a
Eurodollar Advance.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Permitted Acquisition” shall mean any acquisition by the Borrower Parties of
all of the Equity Interests of any Person or all or substantially all of the
assets of any Person, in each case, to the extent that each of the following
conditions shall have been satisfied:

(a) the Lender Group shall have received evidence reasonably satisfactory to
them that the Borrower Parties are in compliance on a Pro Forma Basis after
giving effect to any funding of Loans under the Incremental Term Loan
Commitments and the use of proceeds thereof with the financial covenants set
forth in Sections 8.8, 8.9, 8.10 and 8.12 of this Agreement;

(b) if a Permitted Acquisition is financed with an Incremental Term Loan, the
Borrower Parties shall have prepared a written proposal for the Administrative
Agent and the Lender Group detailing the proposed use of the proceeds of the
requested Incremental Term Loan Commitment, which proposal shall have been
consented to in writing by the Administrative Agent and those Lenders agreeing
to make such Incremental Term Loan Commitment, which consent shall be in each of
the Administrative Agent’s and such Lenders’ sole discretion;

(c) if a Permitted Acquisition is financed with an Incremental Term Loan, the
Administrative Agent shall be satisfied with the due diligence it shall have
conducted in respect of the proposed use of the proceeds of the Incremental Term
Loan (including with respect to the target (or target assets) of such Permitted
Acquisition);

(d) the Borrower shall have delivered to the Administrative Agent (i) as soon as
available, executed counterparts of the material agreements, documents or
instruments pursuant to which such Permitted Acquisition is to be consummated
(including any management, non-compete, employment or option agreements) and any
schedules to such agreements, documents or instruments, (ii) to the extent
required under the related acquisition agreement, all consents and approvals
from applicable Governmental Authorities and other Persons required to
consummate such Permitted Acquisition and (iii) if required by the
Administrative Agent, environmental assessments reasonably satisfactory to the
Administrative Agent;

(e) the Borrower Parties (including any new Subsidiary to the extent required
under this Agreement) shall execute and deliver the agreements, instruments and
other documents required by Section 6.20, and following the consummation of such
Permitted Acquisition, the target thereof shall be a Domestic Subsidiary and
Subsidiary Guarantor hereunder;

 

31



--------------------------------------------------------------------------------

(f) all of the representations and warranties of the Borrower Parties under this
Agreement and the other Loan Documents shall be true and correct in all material
respects (without duplication of any materiality qualifier contained herein or
therein, as applicable) both before and after giving effect to the Permitted
Acquisition and application of the proceeds of any Loan funded in connection
therewith;

(g) there shall not exist on such date, both before and after giving effect to
the Permitted Acquisition, a Default or Event of Default; and

(h) the total cash consideration paid or payable (including all transaction
costs, Funded Debt incurred (other than Funded Debt permitted pursuant to
Section 8.1(d)), assumed and/or reflected on a consolidated balance sheet of the
Borrower Parties and their Subsidiaries after giving effect to such Permitted
Acquisition and the maximum amount of all deferred payments, including earn-outs
(such amounts, collectively, the “Acquisition Consideration”), for all Permitted
Acquisitions consummated during the term of this Agreement shall not exceed the
sum of (i) an amount equal to $7,500,000, plus (ii) [reserved], plus (iii) the
aggregate principal amount of any Incremental Term Loan, to the extent the
proceeds thereof are used directly to fund a Permitted Acquisition plus (iv) the
aggregate amount of Net Cash Proceeds from the issuance of Equity Interests as
permitted pursuant to Section 2.6(c)(i) (to the extent not previously applied to
fund Permitted Acquisitions, other Investments or other purposes).

“Permitted Liens” shall mean, as applied to any Person, the following Liens;
provided that, in each case, any Funded Debt secured by such Liens is permitted
by Section 8.1:

(a) any Lien in favor of the Administrative Agent or any other member of the
Lender Group given to secure the Obligations;

(b) (i) Liens on real estate for real estate taxes not yet delinquent and
(ii) Liens for taxes, assessments, judgments, governmental charges or levies, or
claims not yet delinquent or the non-payment of which is being reasonably and
diligently contested in good faith by appropriate proceedings and for which
adequate reserves have been set aside on such Person’s books;

(c) Liens of carriers, warehousemen, mechanics, laborers, suppliers, workers,
materialmen or other like Liens incurred in the ordinary course of business for
sums not yet overdue for a period of more than 60 days or which are being
reasonably and diligently contested in good faith, if adequate reserves have
been set aside on such Person’s books;

(d) purchase money security interests and Liens securing Capitalized Lease
Obligations provided that such Lien attaches only to the asset (which asset
shall not constitute Inventory or Real Property) so purchased or leased by such
Person and secures only Funded Debt incurred by such Person in order to purchase
or lease such asset, but only to the extent permitted by Section 8.1(c);

(e) Liens on assets of the Borrower Parties (i) existing as of the Sixth
Amendment Effective Date which are set forth on Schedule 1.1(d) and
(ii) securing any refinancing of Funded Debt permitted under Section 8.1(b) and
secured only by Liens referenced on Schedule 1.1(d);

 

32



--------------------------------------------------------------------------------

(f) any attachment or judgment Lien not constituting an Event of Default under
Section 9.1(i);

(g) deposits and pledges of cash securing obligations incurred in respect of
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits, in each case, incurred in the ordinary course of
business,

(h) deposits and pledges of cash securing obligations incurred in respect of
(i) the performance of bids, tenders, leases, contracts (including, but not
limited to, all Material Contracts, other than for the payment of money) and
statutory obligations or (ii) obligations on surety or appeal bonds or letters
of credit, but only to the extent such deposits or pledges are made or otherwise
arise in the ordinary course of business and secure obligations not past due,
collectively, in the cases (i) and (ii), in an amount not to exceed $750,000 in
the aggregate;

(i) easements, zoning restrictions and similar encumbrances on real property and
minor irregularities in the title thereto that do not (i) secure obligations for
the payment of money or (ii) materially impair the value of such property or its
use by any Borrower Party or any of its Subsidiaries in the normal conduct of
such Person’s business;

(j) licenses, sublicenses, leases or subleases granted in the ordinary course of
business to other Persons not materially interfering with the conduct of the
business of the Borrower Parties or any of their Subsidiaries;

(k) precautionary financing statement filings regarding operating leases;

(l) rights of setoff or bankers’ liens in favor of banks or other depository
institutions arising in the ordinary course of business;

(m) statutory and common law landlords’ liens (and any substantially similar
lien in such lease) under leases to which the Borrower or any of its
Subsidiaries is a party;

(n) Liens securing Funded Debt permitted under Section 8.1(l); provided that
such Liens are on only those assets that underlie the related Capital Lease
Obligation or purchase money debt, in each case, of the Person or assets
acquired in the subject Permitted Acquisition, and provided, further, that such
Liens were existing at the time of, and not created or granted in connection
with or in anticipation or contemplation of, the Permitted Acquisition pursuant
to which such Funded Debt was incurred and do not extend to any other assets;

(o) Liens on cash and Cash Equivalents in an aggregate amount not to exceed
$750,000 securing obligations under Hedge Agreements permitted hereunder;

(p) the Liens on cash and Cash Equivalents in the Wells Fargo Cash Management
Collateral Account in an aggregate amount not to exceed $800,000, plus any
interest accruing thereon securing obligations, as provided under the Wells
Fargo Cash Management Documents; and

(q) Liens on Accounts of the Borrower Parties securing Funded Debt permitted
under Section 8.1(n), so long as subject to the Intercreditor Agreement.

 

33



--------------------------------------------------------------------------------

“Person” shall mean an individual, corporation, partnership, trust, joint stock
company, limited liability company, unincorporated organization, other legal
entity or joint venture or a government or any agency or political subdivision
thereof, whether foreign or domestic.

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA that any Borrower Party or ERISA Affiliate maintains, sponsors,
contributes to or has an obligation to contribute to or has maintained,
contributed to or had an obligation to contribute to at any time within the past
six (6) years on behalf of participants who were employed by any Borrower Party
or ERISA Affiliate.

“Pro Forma Basis” shall mean, for purposes of determining compliance with the
Financial Covenants and the defined terms relating thereto, giving pro forma
effect to any acquisition, spin-off (including the Red Violet Entities) or sale
of a Person, all or substantially all of the business or assets of a Person, and
any related incurrence, repayment or refinancing of Funded Debt, Capital
Expenditures or other related transactions which would otherwise be accounted
for as an adjustment permitted by Regulation S-X under the Securities Act or on
a pro forma basis under GAAP, in each case, as if such acquisition, spin-off or
sale and related transactions were realized on the first day of the relevant
period (other than as to the spin-off of the Red Violet Entities, which shall be
given effect as of January 1, 2018).

“Proceeding” shall have the meaning specified in Section 13.10.

“Property” shall mean any real property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, Inventory or
other asset owned, leased or operated by the Borrower Parties, their
Subsidiaries or any of them (including, without limitation, any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).

“Purchase Agreement” shall mean the Agreement and Plan of Merger, dated as of
November 16, 2015 by and among Parent, Fluent Acquisition I, Inc., a Delaware
corporation, Fluent Acquisition II, LLC, a Delaware limited liability company,
Fluent, Inc., a Delaware corporation, and the other Parties (as defined
therein).

“Qualified Equity Interests” shall mean, with respect to any Person, all Equity
Interests of such Person that are not Disqualified Equity Interests.

“Red Violet Entities” shall mean each of Red Violet, Inc., a Delaware
corporation, Red Violet Blockchain and Analytical Solutions, LLC, a Delaware
limited liability company, Forewarn, LLC, a Delaware limited liability company,
IDI Holdings, LLC, a Delaware limited liability company, Cogint Technologies,
LLC, a Delaware limited liability company, IDI Verified, LLC, a Delaware limited
liability company, and Interactive Data, LLC, a Georgia limited liability
company.

“Register” shall have the meaning specified in Section 10.5(c).

“Related Agreements” shall mean the Employment Agreements, the Shareholder
Agreement, and the Separation Documents.

“Replacement Lender” shall have the meaning specified in Section 10.12(b).

 

34



--------------------------------------------------------------------------------

“Restricted Payment” shall mean (a) Dividends, (b) any redemption, purchase,
retirement, defeasance, sinking fund or similar payment or any claim of
rescission with respect to any Equity Interest of any Borrower Party and (c) any
payment of management, consulting, investment banking or similar fees payable by
a Borrower Party or any Subsidiary of a Borrower Party to any Affiliate of a
Borrower Party or such Subsidiary (for avoidance of doubt, excluding any payment
under the Related Agreements).

“Restricted Purchase” shall mean any payment on account of the purchase,
redemption, or other acquisition or retirement of any shares of Equity Interests
of a Borrower Party, in each case not including any Permitted Acquisition or
Investment expressly permitted under Section 8.5.

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person controlled by any such Person.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc., or any successor thereto.

“Scheduled Amortization Payment” shall have the meaning specified in
Section 2.6(b).

“SEA” shall mean the Securities and Exchange Act of 1934 and the rules
promulgated thereunder by the Securities and Exchange Commission, as amended
from time to time, or any similar Federal law in force from time to time.

“Second Amendment” shall mean that certain Limited Consent and Amendment No. 2
to Credit Agreement, dated as of September 30, 2016, by and among Parent, the
Borrower, the other Borrower Parties, the Administrative Agent and the Lenders
party thereto.

“Second Amendment Effective Date” shall have the meaning specified in the Second
Amendment.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, or any similar Federal law in force from time to time.

 

35



--------------------------------------------------------------------------------

“Security Agreement” shall mean that certain Security Agreement dated as of the
Agreement Date among the Borrower Parties and the Administrative Agent, on
behalf of, and for the benefit of, the Lender Group, in form and substance
satisfactory to Administrative Agent.

“Security Documents” shall mean, collectively, the Copyright Security
Agreements, the Mortgages, the Patent Security Agreements, the Security
Agreement, the Trademark Security Agreements, the Collateral Assignment of
Separation Documents, all documents executed in connection with the Federal
Assignment of Claims Act of 1940 (if any) and any other document, instrument or
agreement granting a security interest in the Collateral for the Obligations.

“Separation Agreement” shall mean the Separation and Distribution Agreement by
and among Parent and Red Violet, Inc., dated as of February 27, 2018, as amended
in accordance with Section 8.15.

“Separation Documents” shall mean the Separation Agreement, the Transition
Services Agreement, the Employee Matters Agreement, the Tax Matters Agreement
and the Assignment Agreement.

“Shareholder Agreement” shall mean each of (a) the Stockholders’ Agreement dated
as of March 26, 2018 by and among Michael Brauser and the other Stockholders (as
defined therein), and (b) the Stockholders’ Agreement dated as of March 26, 2018
by and among Dr. Phillip Frost and the other Stockholders (as defined therein).

“Sixth Amendment” shall mean that certain Limited Consent and Amendment No. 6 to
Credit Agreement, dated as of March 26, 2018, by and among Parent, the Borrower,
the other Borrower Parties, the Administrative Agent and the Lenders, in each
case as defined therein.

“Sixth Amendment Effective Date” shall have the meaning specified in the Sixth
Amendment.

“Specified Permitted Payments” shall mean those payments designated as
“Specified Permitted Payments” on Schedule I to the First Amendment.

“Sponsor Group” shall mean each of Dr. Phillip Frost, Frost Gamma Investments
Trust, Ryan Schulke, Matt Conlin and Michael Brauser, and, in each case, any of
their respective Affiliates.

“Subordinated Notes” shall mean each of (i) that certain unsecured promissory
note issued as of the date hereof by the Borrower in favor of Frost Gamma
Investments Trust in an original principal amount of $5,000,000, (ii) that
certain unsecured promissory note issued as of the date hereof by the Borrower
in favor of Michael Brauser in an original principal amount of $4,000,000, and
(iii) that certain unsecured promissory note issued as of the date hereof by the
Borrower in favor of Barry Honig in an original principal amount of $5,000,000,
in each case subordinated to the Obligations in accordance with the terms of the
Subordination Agreement and otherwise in form and substance satisfactory to the
Administrative Agent.

 

36



--------------------------------------------------------------------------------

“Subordination Agreement” shall mean the Subordination Agreement dated as of the
Agreement Date by and among the holders of the Subordinated Notes, the Borrower
Parties and the Administrative Agent, in form and substance satisfactory to the
Administrative Agent.

“Subsidiary” shall mean, as applied to any Person, any corporation of which more
than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors (or equivalent governing body), regardless of the existence at the
time of a right of the holders of any class or classes of securities of such
corporation to exercise such voting power by reason of the happening of any
contingency, or any partnership or limited liability company of which more than
fifty percent (50%) of the outstanding partnership interests or membership
interests, as the case may be, is at the time owned by such Person, or by one or
more Subsidiaries of such Person, or by such Person and one or more Subsidiaries
of such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
(direct or indirect) of Parent.

“Subsidiary Guarantors” shall mean all Subsidiaries of any Borrower Party
signatory to this Agreement as a “Subsidiary Guarantor” and all Subsidiaries of
any Borrower Party that have executed and delivered a Guaranty Supplement,
which, in either case, shall not include any Excluded Subsidiary.

“Tax Distributions” shall have the meaning specified in Section 8.4.

“Tax Matters Agreement” shall mean the Amended and Restated Tax Matters
Agreement by and among Parent and Red Violet, Inc., dated as of February 27,
2018, as amended in accordance with Section 8.15.

“Taxes” shall have the meaning specified in Section 2.8(b)(i).

“Term Loan” shall mean, collectively, (a) amounts advanced by the Lenders to the
Borrower on the Sixth Amendment Effective Date under the Term Loan Commitment
(the amount of which shall not exceed the amount of the Term Loan Commitment)
and (b) Incremental Term Loans.

“Term Loan Commitment” shall mean the several obligations of the Lenders to
advance the sum of $70,000,000 on the Sixth Amendment Effective Date, in
accordance with their respective Commitment Ratios, to the Borrower pursuant to
the terms of this Agreement.

“Term Loan Notes” shall mean those certain promissory notes issued by the
Borrower to each of the Lenders that requests a promissory note, in accordance
with such Lender’s Commitment Ratio, in substantially the form of Exhibit D.

“Third Amendment” shall mean that certain Amendment No. 3 to Credit Agreement,
dated as of January 19, 2017, by and among Parent, the Borrower, the other
Borrower Parties, the Administrative Agent, the Existing Lenders and the New
Lenders, in each case as defined therein.

 

37



--------------------------------------------------------------------------------

“Third Amendment Effective Date” shall have the meaning specified in the Third
Amendment.

“Title IV Plan” shall mean a Plan that is an “employee pension benefit plan,”
within the meaning of Section 3(2) of ERISA, that is subject to Title IV of
ERISA or Sections 412 and 430 of the Code or Section 302 of ERISA.

“Total Leverage Ratio” shall mean, as of any date of determination, the ratio of
(a) the Parent’s and its Subsidiaries’ consolidated Funded Debt (excluding
clause (f) thereof) as of such date to (b) the Parent’s and its Subsidiaries’
EBITDA for the 12 month period most recently ended prior to such date.

“Trademark Security Agreements” shall mean, collectively, the Trademark Security
Agreements made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time.

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto.

“Transition Services Agreement” shall mean the Transition Services Agreement by
and among Parent and Red Violet, Inc., dated as of February 27, 2018, as amended
in accordance with Section 8.15.

“Treasury Rate” shall mean, as of any prepayment or refinancing date, the yield
to maturity as of such prepayment or refinancing date of U.S. Treasury
securities with a constant maturity (as compiled and published in the most
recent Federal Reserve Statistical Release H.15 (519) that has become publicly
available at least two business days prior to the prepayment or refinancing date
(or if such Statistical Release is no longer published any publicly available
source of similar market data)) of one year.

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority or remedies and for purposes
of definitions related to such provisions.

“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (2007 Revision), International Chamber of Commerce Publication No. 600,
as amended from time to time.

 

38



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” shall have the meaning specified in Section 8.5.

“U.S.” or “United States” shall mean the United States of America, including the
District of Columbia and its possessions and territories.

“U.S. Lender” shall have the meaning specified in Section 2.8(b)(vi).

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as amended from time to
time.

“Voidable Transfer” shall have the meaning specified in Section 10.17.

“Wells Fargo Cash Management Collateral Account” shall mean Account #4117952325
of Parent held at Wells Fargo Bank, National Association, or any replacement
account therefor.

“Wells Fargo Cash Management Documents” shall mean those agreements between or
among any Borrower Party and Wells Fargo Bank, National Association described on
Exhibit A to the First Amendment and in form and substance reasonably acceptable
to Administrative Agent, provided that a credit limit of $1,250,000 under the
Wells Fargo Wellsone Commercial Card Agreement shall be acceptable to the
Administrative Agent.

“Working Capital” shall mean, for any Person at any date, its consolidated
current assets (excluding cash and Cash Equivalents) at such date minus its
consolidated current liabilities (excluding the current portion of long term
debt and Capitalized Lease Obligations) at such date.

Section 1.2 Accounting Principles. The classification, character and amount of
all assets, liabilities, capital accounts and reserves and of all items of
income and expense to be determined, and any consolidation or other accounting
computation to be made, and the interpretation of any definition containing any
financial term, pursuant to this Agreement shall be determined and made in
accordance with GAAP consistently applied and consistent with past practices,
unless such principles are inconsistent with the express requirements of this
Agreement; provided that if because of a change in GAAP after the Sixth
Amendment Effective Date any Borrower Party or any of its Subsidiaries would be
required to alter a previously utilized accounting principle, method or policy
in order to remain in compliance with GAAP (including treatment of leases that
would be classified as operating leases under GAAP as it exists on the Sixth
Amendment Effective Date as capitalized leases), such determination shall
continue to be made in accordance with such Borrower Party’s or such
Subsidiary’s previous accounting principles, methods and policies. All
accounting terms used herein without definition shall be used as defined under
GAAP. All financial calculations hereunder shall, unless otherwise stated, be
determined for the Borrower Parties on a consolidated basis with their
Subsidiaries.

Section 1.3 Other Interpretive Matters. Each definition of an instrument or
agreement in this Article 1 shall include such instrument or agreement as
amended, restated, supplemented or otherwise modified from time to time with, if
required by the Loan Documents, the prior written consent of the Administrative
Agent or the Majority Lenders, except as provided in Section 10.12 and otherwise
to the extent permitted under this Agreement and the other Loan

 

39



--------------------------------------------------------------------------------

Documents. Except where the context otherwise requires, definitions imparting
the singular shall include the plural and vice versa. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, unless otherwise specifically provided herein. References in
this Agreement to “Articles”, “Sections”, “Schedules” or “Exhibits” shall be to
Articles, Sections, Schedules or Exhibits of or to this Agreement unless
otherwise specifically provided. The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, whether or
not so expressly stated in each such instance, and the term “or” has, except
where otherwise indicated, the inclusive meaning represented by the phrase
“and/or”. The word “will” shall be construed to have the same meaning and effect
as the word “shall”. “Writing”, “written” and comparable terms refer to
printing, typing, computer disk, e-mail and other means of reproducing words in
a visible form. “Ordinary course”, “normal course” or comparable terms shall be
deemed to refer to the ordinary course of business, consistent with historical
practices, in each context. Except where otherwise specifically restricted,
reference to a party to a Loan Document includes that party and its successors
and assigns. All terms used herein which are defined in Article 9 of the UCC and
which are not otherwise defined herein shall have the same meanings herein as
set forth therein. For the avoidance of doubt, and notwithstanding any other
provision in this Agreement to the contrary, financial statements, reports and
other information filed by any Borrower Party or any of its Subsidiaries with
the Securities and Exchange Commission or any national securities exchange shall
not be deemed “furnished” to the Administrative Agent or the other members of
the Lender Group solely by reason of such filing for any purposes of this
Agreement (including Article VII hereof).

Section 1.4 Term Loan Refinancing. The proceeds of the Term Loan funded on the
Sixth Amendment Effective Date shall be used by the Borrower to, among other
things, refinance in their entirety the Term Loans, Original Incremental Term
Loans and Additional Incremental Term Loans, in each case outstanding under, and
as defined under, this Agreement on the Sixth Amendment Effective Date,
immediately prior to effectiveness of the Sixth Amendment.

ARTICLE 2

THE LOAN

Section 2.1 The Loans.

(a) The Term Loan. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Borrower Parties
contained herein, each Lender agrees, severally and not jointly with the other
Lenders, upon the terms and subject to the conditions of this Agreement, to lend
to the Borrower on the Sixth Amendment Effective Date an amount equal to such
Lender’s ratable share of the Term Loan Commitment (based upon such Lender’s
Commitment Ratio), at which time the Term Loan Commitment shall immediately,
without notice or further action by any party, irrevocably terminate. Amounts
borrowed under this Section 2.1(a) that are repaid or prepaid may not be
reborrowed.

(b) [Reserved].

 

40



--------------------------------------------------------------------------------

(c) Incremental Term Loans. At the request of the Borrower, and subject to the
terms and conditions of this Agreement, including, but not limited to, the
Borrower Parties’ satisfaction of the additional conditions set forth in
Section 4.3, each Lender, severally and not jointly, agrees to lend to the
Borrower additional amounts up to the amount set forth opposite such Lender’s
name on Schedule 2.1(c) under the heading “Incremental Term Loan Commitments”
(such amounts as the same may be reduced or increased from time to time in
accordance with this Agreement, being referred to herein as such Lender’s
“Incremental Term Loan Commitment”); provided, that at the time all Loans that
may be advanced without exceeding the Incremental Term Loan Commitment have been
so advanced, the Incremental Term Loan Commitment shall immediately, without
notice or further action by any party, irrevocably terminate; provided, however,
that, after giving effect to any funding in respect of any Incremental Term Loan
Commitment, any Loans advanced under such Incremental Term Loan Commitment shall
be Term Loans hereunder.

Section 2.2 Manner of Borrowing and Disbursement of Loan.

(a) Borrowing and Disbursement of the Term Loan. To request the borrowing of the
Term Loan on the Sixth Amendment Effective Date, the Borrower shall, no later
than 2:00 p.m. (New York time), one (1) Business Day prior to the Sixth
Amendment Effective Date, provide irrevocable written notice delivered to the
Administrative Agent in the form of a Notice of Borrowing and deliver to the
Administrative Agent a written Direction Letter. On the Sixth Amendment
Effective Date, the Administrative Agent shall, subject to the satisfaction of
the conditions set forth in Section 4.4, disburse the amounts made available to
the Administrative Agent by the Lenders in like funds by wire transfer pursuant
to and in accordance with the Direction Letter.

(b) [Reserved].

(c) Borrowing and Disbursement of the Incremental Term Loan. To request a
borrowing of the Incremental Term Loan, the Borrower shall provide irrevocable
written notice delivered to the Administrative Agent in the form of a Notice of
Borrowing or in a writing in any other form acceptable to the Administrative
Agent, which notice must be received by the Administrative Agent prior to 2:00
p.m. (New York time) on the date which is three (3) Business Days prior to the
requested Advance date and deliver to the Administrative Agent a written
Direction Letter. Such Notice of Borrowing shall specify (i) the amount of the
Advance (which shall be in an aggregate principal amount not less than
$5,000,000), (ii) the requested Eurodollar Advance Period, (iii) the requested
Advance date, which shall be a Business Day (the “Incremental Borrowing Date”),
(iv) whether such borrowing of Incremental Term Loans is to be a borrowing of
Base Rate Advances or Eurodollar Advances (and, if not specified in the Notice
of Borrowing, then the requested borrowing shall be a borrowing of Base Rate
Advances), (v) to the extent applicable, the requested Eurodollar Advance Period
and (vi) the wiring information of the Borrower’s account to which funds are to
be disbursed or that disbursement instructions shall be in accordance with the
Direction Letter. Upon receipt of a Notice of Borrowing, the Administrative
Agent will promptly notify each Lender of such Notice of Borrowing and of the
amount of such Lender’s Incremental Term Loan Commitment. On the Incremental
Borrowing Date, each Lender providing such Incremental Term Loan shall make the
Incremental Term Loan to be made by it by wire transfer of immediately available
funds to such account as the

 

41



--------------------------------------------------------------------------------

Administrative Agent may designate not later than 2:00 p.m. (New York time).
Unless the Administrative Agent is otherwise directed in writing by the
Borrower, upon satisfaction of the conditions set forth in Section 4.3, the
proceeds of the Incremental Term Loan will be made available to the Borrower by
the Administrative Agent by wire transfer of such amount to the Borrower
pursuant to the wire transfer instructions specified in the applicable Notice of
Borrowing or Direction Letter (or, if such borrowing of Incremental Term Loans
shall not occur on the Incremental Borrowing Date because any condition
precedent specified in Section 4.3 shall not have been met, return the amounts
so received to the applicable Lenders no later than the next succeeding Business
Day).

(d) Choice of Interest Rate, etc. Each of the Advance of the Term Loan on the
Sixth Amendment Effective Date, and, if applicable, the Advance of the
Incremental Term Loan on a date following the Sixth Amendment Effective Date,
shall be made as a Eurodollar Advance with a Eurodollar Advance Period equal to
one (1), two (2) or three (3) months, as requested by the Borrower in the Notice
of Borrowing; provided, however, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate, then the
Administrative Agent may at its option convert all outstanding Eurodollar
Advances to Base Rate Advances upon notice to the Borrower.

Section 2.3 Interest.

(a) On the Loan. Interest on the Loan, subject to Sections 2.3(b) and (c), shall
be payable as follows:

(i) On Base Rate Advances. Interest on the outstanding principal amount of each
Base Rate Advance shall be computed for the actual number of days elapsed on the
basis of a hypothetical year of three hundred sixty-five (365) days and shall be
payable monthly in arrears on the first Business Day of each calendar month,
commencing January 1, 2016. Interest on Base Rate Advances then outstanding
shall also be due and payable on the Maturity Date (or the date of any earlier
prepayment in full of the Obligations). Interest shall accrue and be payable on
the outstanding principal amount of each Base Rate Advance at the per annum
interest rate equal to the sum of (x) the Base Rate and (y) the Applicable
Margin.

(ii) On Eurodollar Advances. Interest on the outstanding principal amount of
each Eurodollar Advance shall be computed for the actual number of days elapsed
on the basis of a hypothetical year of three hundred sixty (360) days and shall
be payable in arrears on (x) the Payment Date for such Advance, and (y) on the
last Business Day of each calendar month interval, commencing January 8, 2016.
Interest on Eurodollar Advances then outstanding shall also be due and payable
on the Maturity Date (or the date of any earlier prepayment in full of the
Obligations). Interest shall accrue and be payable on the outstanding principal
amount of each Eurodollar Advance at a rate per annum equal to the sum of
(x) the Eurodollar Basis applicable to such Eurodollar Advance and (y) the
Applicable Margin.

 

42



--------------------------------------------------------------------------------

(iii) If No Notice of Continuation of Interest Rate. If the Borrower fails to
elect to continue any Eurodollar Advance then outstanding prior to the last
Payment Date applicable thereto, the Administrative Agent may elect to apply the
Base Rate to such Advance commencing on and after such Payment Date.

(b) Upon Default. Immediately upon the occurrence and during the continuance of
an Event of Default, interest on the outstanding Obligations shall accrue at the
Default Rate from the date of such Event of Default or, if later, the date
specified in any notice provided by the Administrative Agent. Interest accruing
at the Default Rate shall be payable on demand and in any event on the Maturity
Date (or the date of any earlier prepayment in full of the Obligations) and
shall accrue until the earliest to occur of (i) waiver of the applicable Event
of Default in accordance with Section 10.12, (ii) written agreement by the
Majority Lenders to rescind the charging of interest at the Default Rate, or
(iii) payment in full of the Obligations. The Lenders shall not be required to
(A) accelerate the maturity of the Loan or (B) exercise any other rights or
remedies under the Loan Documents in order to charge interest hereunder at the
Default Rate.

(c) Computation of Interest. In computing interest on any Advance, the date of
making the Advance shall be included and the date of payment shall be excluded;
provided, however, that if an Advance is repaid on the date that it is made, one
(1) day of interest shall be due with respect to such Advance. Each
determination by the Administrative Agent of interest, fees or other amounts of
compensation due hereunder shall be conclusively correct absent manifest error.

Section 2.4 Fees. The Borrower agrees to pay to the Administrative Agent when
due all of the following fees.

(a) Prepayment Premiums.

(i) If (x) the Borrower repays the Term Loan (other than any Incremental Term
Loans) in any amount and for any reason (including, without limitation,
(1) voluntary prepayments pursuant to Section 2.5, (2) foreclosure and sale of,
or collection of, the Collateral, (3) sale of the Collateral in any Insolvency
Proceeding, (4) the restructure, reorganization, or compromise of the
Obligations by the confirmation of a plan of reorganization or any other plan of
compromise, restructure, or arrangement in any Insolvency Proceeding or (5) any
mandatory prepayment pursuant to Section 2.6(c)(i), (ii), (iii) or (iv)), other
than pursuant to a mandatory prepayment required by Section 2.6(c)(v) or a
Scheduled Amortization Payment, or (y) the maturity of the Term Loan (other than
any Incremental Term Loans) shall be accelerated, then there shall become due
and payable a prepayment premium calculated as follows:

(A) if any such repayment or acceleration occurs after the Sixth Amendment
Effective Date but on or prior to the twenty-four (24) month anniversary of the
Sixth Amendment Effective Date (the “Make Whole Period”), the Borrower shall pay
the Administrative Agent, for the account of the Lenders in accordance with
their respective Commitment Ratios, a prepayment premium, payable in cash, in an
amount equal to the Make Whole Amount plus three percent (3.00%) of the
principal amount of the Term Loan (other than any Incremental Term Loan) repaid
or accelerated at such time;

 

43



--------------------------------------------------------------------------------

(B) if any such repayment or acceleration occurs after the twenty-four
(24) month anniversary of the Sixth Amendment Effective Date but on or prior to
the thirty-six (36) month anniversary of the Sixth Amendment Effective Date, the
Borrower shall pay the Administrative Agent, for the account of the Lenders in
accordance with their respective Commitment Ratios, a prepayment premium,
payable in cash, equal to two percent (2.00%) of the principal amount of the
Term Loan (other than any Incremental Term Loan) repaid or accelerated at such
time; and

(C) if any such repayment or acceleration occurs after the thirty-six (36) month
anniversary of the Sixth Amendment Effective Date but on or prior to the
forty-eight (48) month anniversary of the Sixth Amendment Effective Date, the
Borrower shall pay the Administrative Agent, for the account of the Lenders in
accordance with their respective Commitment Ratios, a prepayment premium,
payable in cash, equal to one percent (1.00%) of the principal amount of the
Term Loan (other than any Incremental Term Loan) repaid or accelerated at such
time.

(ii) If (x) the Borrower repays any Incremental Term Loans in any amount and for
any reason (including, without limitation, (1) voluntary prepayments pursuant to
Section 2.5, (2) foreclosure and sale of, or collection of, the Collateral,
(3) sale of the Collateral in any Insolvency Proceeding, (4) the restructure,
reorganization, or compromise of the Obligations by the confirmation of a plan
of reorganization or any other plan of compromise, restructure, or arrangement
in any Insolvency Proceeding or (5) any mandatory prepayment pursuant to
Section 2.6(c)(i), (ii), (iii) or (iv)), other than pursuant to a mandatory
prepayment required by Section 2.6(c)(v) or a Scheduled Amortization Payment, or
(y) the maturity of the Incremental Term Loan shall be accelerated, then there
shall become due and payable a prepayment premium calculated as follows:

(A) if any such repayment or acceleration occurs after the Incremental Closing
Date but on or prior to the twenty-four (24) month anniversary of the
Incremental Closing Date (the “Incremental MW Period”), the Borrower shall pay
the Administrative Agent, for the account of the Lenders in accordance with
their respective Commitment Ratios, a prepayment premium, payable in cash, in an
amount equal to the Make Whole Amount plus three percent (3.00%) of the
principal amount of the Incremental Term Loan repaid or accelerated at such
time;

(B) if any such repayment or acceleration occurs after the twenty-four
(24) month anniversary of the Incremental Closing Date but on or prior to the
thirty-six (36) month anniversary of the Incremental Closing Date, the Borrower
shall pay the Administrative Agent, for the account of the Lenders in accordance
with their respective Commitment Ratios, a prepayment premium, payable in cash,
equal to two percent (2.00%) of the principal amount of the Incremental Term
Loan repaid or accelerated at such time; and

(C) if any such repayment or acceleration occurs after the thirty-six (36) month
anniversary of the Incremental Closing Date but on or prior to the forty-eight
(48) month anniversary of the Incremental Closing Date, the Borrower shall pay
the

 

44



--------------------------------------------------------------------------------

Administrative Agent, for the account of the Lenders in accordance with their
respective Commitment Ratios, a prepayment premium, payable in cash, equal to
one percent (1.00%) of the principal amount of the Incremental Term Loan repaid
or accelerated at such time.

(iii) The Borrower Parties agree that the prepayment premiums required under
this Section 2.4(a) are a reasonable calculation of the Lenders’ lost profits in
view of the difficulties and impracticality of determining actual damages
resulting from a voluntary prepayment and/or an early repayment of the Term
Loan. All prepayment premiums under this Section 2.4(a) shall be in addition to
all other amounts which may be due to any member of the Lender Group from time
to time pursuant to the terms of this Agreement and the other Loan Documents.
All of the Loans are subject to the prepayment premiums set forth in this
Section 2.4(a) and the payment of one prepayment premium shall not excuse or
reduce the payment of a prepayment premium on any subsequent repayment or
acceleration.

(b) Fee Letter. The Borrower agrees to pay to the Administrative Agent such fees
as are set forth in the Fee Letter.

(c) Computation and Treatment of Fees. In computing any fees payable under this
Section 2.4, the first day of the applicable period shall be included and the
date of the payment shall be excluded. Without limitation, all fees payable
under this Section 2.4 shall be fully earned when due, non-refundable when paid
and shall be in addition to all other amounts which may be due to any member of
the Lender Group from time to time pursuant to the terms of this Agreement and
the other Loan Documents.

Section 2.5 Prepayment. Subject to Section 2.4(a), the principal amount of any
Base Rate Advance may be repaid in full or in part at any time upon at least one
(1) Business Day’s prior written notice before 1:00 p.m. (New York time).
Subject to Section 2.4(a), the principal amount of any Eurodollar Advance may be
prepaid prior to the applicable Payment Date, upon at least three (3) Business
Days’ prior written notice before 1:00 p.m. (New York time) to the
Administrative Agent, provided that the Borrower shall reimburse the Lenders and
the Administrative Agent, on the earlier of demand or the Maturity Date, for any
Funding Loss or expense incurred by the Lenders or the Administrative Agent in
connection with such prepayment, as set forth in Section 2.9. Each notice of
prepayment of any Eurodollar Advance shall be irrevocable, and each prepayment
or repayment made under this Section 2.5 shall include the accrued and unpaid
interest on the principal amount so prepaid to but excluding the date of
payment. Other than with respect to amounts required to be applied to the Loan
pursuant to Section 2.6, repayments or prepayments of principal hereunder shall
be in minimum amounts of $1,000,000 and integral multiples of $500,000 in excess
thereof. Upon receipt of any notice of repayment or prepayment, the
Administrative Agent shall promptly notify each Lender of the contents thereof
by telephone or telecopy and of such Lender’s portion of the repayment or
prepayment.

Section 2.6 Repayments and Mandatory Prepayments.

(a) [Reserved].

 

45



--------------------------------------------------------------------------------

(b) The Term Loan. Any principal and interest on the Term Loan remaining unpaid
on the Maturity Date shall be due and payable in full on the Maturity Date. The
Term Loan shall also be prepaid as shall be required by Section 2.6(c).
Additionally, on the last Business Day of each fiscal quarter (commencing with
the fiscal quarter ending June 30, 2018), the outstanding principal balance of
the Term Loan shall be repaid in an amount equal to $875,000 (each such payment,
a “Scheduled Amortization Payment”).

Any prepayments of the Term Loan, pursuant to Section 2.6(c) or otherwise,
unless otherwise specifically provided for with respect to such prepayments,
shall be applied to reduce all remaining Scheduled Amortization Payments on a
pro rata basis.

(c) Mandatory Prepayments.

(i) [Reserved].

(ii) In the event that, after the Agreement Date, any Borrower Party or any
Subsidiary of a Borrower Party shall incur any Funded Debt other than Funded
Debt permitted under Section 8.1, one hundred percent (100%) of the Net Cash
Proceeds received by any Borrower Party or such Subsidiary from such incurrence
shall be paid within one (1) Business Day of receipt of the proceeds thereof by
such Borrower Party to the Lenders as a mandatory prepayment of the Obligations
in accordance with Section 2.6(b).

(iii) One hundred percent (100%) of the Net Cash Proceeds from any sale,
transfer, assignment or other disposition, whether voluntary, as a result of any
enforcement action by any member of the Lender Group or otherwise (other than
with respect to the sale, transfer or disposition of assets permitted under
clauses (i) and (ii) of Section 8.7(b)), or casualty or condemnation loss of any
Collateral or other assets of any Borrower Party shall be paid within two
(2) Business Days of receipt thereof by any Borrower Party as a mandatory
prepayment of the Obligations in accordance with Section 2.6(b). Notwithstanding
the foregoing, unless an Event of Default shall have occurred and be continuing
or would result therefrom, the Borrower Parties may elect to reinvest Net Cash
Proceeds from any such sale, transfer, assignment or other disposition or any
such casualty or condemnation loss of any Collateral or such other assets, so
long as the Borrower Parties (a)(i) notify the Administrative Agent in writing
on or prior to the date any payment thereof would have been required hereunder
of the intent to reinvest such Net Cash Proceeds in similar assets for the
business of a Borrower Party (which assets shall be consistent with the assets
utilized by such Borrower Party in the ordinary course of its business) and
identifies the long-term assets which shall constitute such reinvestment within
180 days of the date of such sale or receipt of insurance proceeds and
(ii) confirm that such Net Cash Proceeds have been deposited into a Blocked
Account, which Net Cash Proceeds when so deposited (A) shall constitute
Collateral, securing the payment of the Obligations then outstanding, (B) may be
withdrawn by the applicable Borrower Party solely to reinvest in such identified
long-term assets that are useful in the business of such Borrower Party and
(C) shall, upon the Administrative Agent’s request following the occurrence and
during the continuance of an Event of Default, be applied (or an amount equal to
such Net Cash Proceeds shall be applied) to

 

46



--------------------------------------------------------------------------------

the prepayment of the Obligations as set forth above in Section 2.6(b) and
(b) deliver a certificate from the Borrower to the Administrative Agent that
states that the Borrower Parties have reinvested such Net Cash Proceeds in the
business of a Borrower Party within 180 days of the date of such sale or receipt
of insurance proceeds (the “Net Cash Proceeds Reinvestment Period”). If and to
the extent such Net Cash Proceeds are not fully reinvested during the Net Cash
Proceeds Reinvestment Period, an amount equal to such remaining Net Cash
Proceeds is required to be applied to prepay the Obligations in accordance with
Section 2.6(b) immediately upon the expiration of the Net Cash Proceeds
Reinvestment Period.

(iv) One hundred percent (100%) of the Extraordinary Receipts in excess of
$2,500,000 in the aggregate in any fiscal year received by any Borrower Party or
any of its Subsidiaries shall be paid within five (5) Business Days of receipt
thereof by the Borrower Parties to the Lenders as a mandatory prepayment of the
Obligations in accordance with Section 2.6(b). Notwithstanding the foregoing,
unless an Event of Default shall have occurred and be continuing or would result
therefrom, the Borrower Parties may elect to reinvest amounts constituting
Extraordinary Receipts under clause (a), (b) or (d) of the definition thereof,
so long as the Borrower Parties (a)(i) notify the Administrative Agent in
writing on or prior to the date any payment thereof would have been required
hereunder of the intent to reinvest such Extraordinary Receipts in the business
of a Borrower Party and identifies the long-term assets which shall constitute
such reinvestment within 180 days of the date of receipt of such proceeds and
(ii) confirm that such Extraordinary Receipts have been deposited into a Blocked
Account, which Extraordinary Receipts when so deposited (A) shall constitute
Collateral, securing the payment of the Obligations then outstanding, (B) may be
withdrawn by the applicable Borrower Party solely to reinvest in such identified
long-term assets that are useful in the business of such Borrower Party and
(C) shall, upon the Administrative Agent’s request following the occurrence and
during the continuance of an Event of Default, be applied (or an amount equal to
such Extraordinary Receipts shall be applied) to the prepayment of the
Obligations as set forth above in Section 2.6(b) and (b) deliver a certificate
from the Borrower to the Administrative Agent that states that the Borrower
Parties have reinvested such Extraordinary Receipts in the business of a
Borrower Party within 180 days of the date of receipt of such proceeds (the
“Extraordinary Receipts Reinvestment Period”). If and to the extent such
Extraordinary Receipts are not fully reinvested during the Extraordinary
Receipts Reinvestment Period, an amount equal to such remaining Extraordinary
Receipts is required to be applied to prepay the Obligations in accordance with
Section 2.6(b) immediately upon the expiration of the Extraordinary Receipts
Reinvestment Period.

(v) On the date that is ten (10) Business Days after the earlier of (A) the date
on which the quarterly unaudited financial statements for any fiscal quarter
(commencing with the fiscal quarter ending June 30, 2018) are delivered pursuant
to Section 7.1(b), or (B) the date on which such financial statements were
required to be delivered pursuant to Section 7.1(b) (the “ECF Prepayment Date”),
the Borrower Parties shall make a mandatory prepayment of the Obligations in an
amount equal to fifty percent (50%) of Excess Cash Flow for such fiscal quarter
in accordance with Section 2.6(b). Each such prepayment shall be accompanied by
a certificate signed by an Authorized Signatory of the Borrower Parties
certifying the manner in which Excess Cash Flow and the resulting prepayment
were calculated, which certificate shall be in form and substance satisfactory
to the Administrative Agent.

 

47



--------------------------------------------------------------------------------

(vi) Any payments due under this Section 2.6(c) shall be accompanied by all
accrued interest on the principal amount of the Loans being prepaid and applied
in the manner set forth in Section 2.10 and shall be subject to any applicable
prepayment premiums set forth herein and in the other Loan Documents. Within the
parameters of the applications set forth above, prepayments of the Term Loans
pursuant to this Section 2.6(c) shall be applied first to Base Rate Advances and
then to Eurodollar Advances in direct order of Eurodollar Advance Period
maturities. Nothing in this Section 2.6(c) shall be deemed to allow the Borrower
Parties to issue Equity Interests or incur Funded Debt except as otherwise not
prohibited by this Agreement and the other Loan Documents. Notwithstanding
anything contained in this Section 2.6(c) to the contrary, each Lender shall be
permitted in its sole discretion to decline all or any portion of any mandatory
prepayment required pursuant to the terms hereof, other than mandatory
prepayments required under clause (v) of this Section 2.6(c).

(vii) The Borrower shall give prior written notice of any prepayment required
under this Section 2.6(c) to the Administrative Agent as far in advance thereof
as is reasonably practicable (and in any event at least three Business Days
prior thereto), and, except with respect to prepayments required pursuant to
clause (v) above, deliver to the Administrative Agent at least three Business
Days prior to making of each such prepayment, a certificate signed by an
Authorized Signatory of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment. Each notice of prepayment shall
specify the prepayment date and the principal amount of the Term Loans to be
prepaid. Notwithstanding anything to the contrary herein, failure to provide
such notice hereunder shall not preclude the Borrower’s ability to make such
prepayment hereunder.

(d) The Other Obligations. In addition to the foregoing, the Borrower hereby
promises to pay all other Obligations, including, without limitation, the
principal amount of the Loan and interest and fees on the foregoing, as the same
become due and payable hereunder and, in any event, on the Maturity Date.

Section 2.7 Loan Accounts.

(a) The Loan shall be repayable in accordance with the terms and provisions set
forth herein. At the request of any Lender, a Term Loan Note shall be issued by
the Borrower to such Lender and shall be duly executed and delivered by an
Authorized Signatory of the Borrower.

(b) The Administrative Agent shall open and maintain on its books in the name of
the Borrower a loan account with respect to the Loan and interest thereon (the
“Loan Account”). The Administrative Agent shall debit such Loan Account for the
principal amount of each Advance made by it on behalf of the Lenders, accrued
interest thereon, and all other amounts which shall become due from the Borrower
pursuant to this Agreement and shall credit the Loan Account for each payment
which the Borrower shall make in respect to the Obligations. The records of the
Administrative Agent with respect to such Loan Account shall be conclusive
evidence of the Loan and accrued interest thereon, absent manifest error.

 

48



--------------------------------------------------------------------------------

Section 2.8 Manner of Payment.

(a) When Payments Due.

(i) Each payment (including any prepayment) by the Borrower on account of the
principal of or interest on the Loan, fees, and any other amount owed to any
member of the Lender Group under this Agreement or the other Loan Documents
shall be made not later than 2:00 p.m. (New York, New York time) on the date
specified for payment under this Agreement or any other Loan Document to the
Administrative Agent Account, for the account of the Lenders or the
Administrative Agent, as the case may be, in Dollars in immediately available
funds, without setoff, counterclaim, defense or deduction of any kind. Any
payment received by the Administrative Agent after 2:00 p.m. (New York, New York
time) shall be deemed received on the next Business Day. In the case of a
payment for the account of a Lender, the Administrative Agent will promptly
thereafter distribute the amount so received in like funds to such Lender. If
the Administrative Agent shall not have received any payment from the Borrower
as and when due, the Administrative Agent will promptly notify the Lenders
accordingly.

(ii) Except as provided in the definition of Eurodollar Advance Period, if any
payment under this Agreement or any other Loan Document shall be specified to be
made on a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day, and such extension of time shall in such
case be included in computing interest and fees, if any, in connection with such
payment.

(b) (i) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower does not in fact make such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error).

(ii) To the extent any Lender has failed to pay the Administrative Agent any
amount required to be paid by it pursuant to this Agreement within ten
(10) Business Days of the date when due, any payment of principal, interest,
fees or other amounts received by Administrative Agent for the Account of such
Lender (whether voluntary or mandatory, at maturity or otherwise) shall be
applied at such time or times as may be determined by Administrative Agent as
follows: FIRST, to the payment of any amounts owing by such Lender to the
Administrative Agent hereunder: and SECOND, to such Lender.

 

49



--------------------------------------------------------------------------------

(c) Taxes.

(i) Any and all payments of principal and interest, or of any fees or indemnity
or expense reimbursements by any Borrower Party hereunder or under any other
Loan Documents (the “Borrower Party Payments”) shall be made without setoff or
counterclaim and free and clear of and without deduction for any and all current
or future taxes, levies, imposts, deductions, charges or withholdings with
respect to such Borrower Party Payments and all interest, penalties or similar
liabilities with respect thereto (collectively or individually “Taxes”), except
as required by Applicable Law. If any Borrower Party (or any withholding agent
of such Borrower Party) is required to deduct any Taxes from or in respect of
any sum payable to any member of the Lender Group hereunder or under any other
Loan Document, such Borrower Party (or such withholding agent of the Borrower
Party) shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and if such Taxes are Indemnified Taxes, then
the sum payable shall be increased by the Borrower Party by the amount (an
“Additional Amount”) necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.8(b)(i)) such member of the Lender Group shall receive an amount equal
to the sum it would have received had no such deductions been made.

(ii) Without duplicating the provisions of subsection (i), the Borrower shall
pay to the relevant Governmental Authority in accordance with Applicable Law any
current or future stamp or documentary Taxes or any other excise or property
Taxes, charges or similar levies that arise from any payment made hereunder or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement or any other Loan Document (such Taxes being “Other Taxes”).

(iii) The Borrower shall indemnify each member of the Lender Group for the full
amount of Indemnified Taxes with respect to Borrower Party Payments payable or
paid by such Person, and any reasonable out-of-pocket expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally asserted by the relevant Governmental Authority, but only to the extent
not otherwise reimbursed by the Borrower Party by the payment of any Additional
Amount or paid by the Borrower Party pursuant to Section 2.8(b)(i) or (ii). A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Such indemnification shall be made within
thirty (30) days after the date the Administrative Agent or such member, as the
case may be, makes written demand therefor.

(iv) As soon as practicable after the date of any payment of Taxes or Other
Taxes by the Borrower to the relevant Governmental Authority, the Borrower will
deliver to the Administrative Agent, at its address, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing payment
thereof, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

 

50



--------------------------------------------------------------------------------

(v) On or prior to the Agreement Date (or, in the case of any Lender that
becomes a party to this Agreement pursuant to an Assignment and Acceptance, on
or prior to the effective date of such Assignment and Acceptance), and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent, each member of the Lender Group that is not a “United
States person” as defined in Section 7701(a)(30) of the Code (a “Foreign
Lender”) shall provide each of the Administrative Agent and the Borrower with
either (A) two (2) properly executed originals of Internal Revenue Service Form
W-8ECI, Form W-8BEN-E or Form W-8BEN (or any successor forms) prescribed by the
Internal Revenue Service or other documents satisfactory to the Borrower and the
Administrative Agent, as the case may be, certifying (1) as to such Foreign
Lender’s status for purposes of determining exemption from United States
withholding Taxes with respect to all payments to be made to such Foreign Lender
hereunder and under any other Loan Documents or (2) that all payments to be made
to such Foreign Lender hereunder and under any other Loan Documents are subject
to such taxes at a rate reduced by an applicable tax treaty, (B)(1) a
certificate in the form of Exhibit H executed by such Foreign Lender certifying
that such Foreign Lender is not a “bank” and that such Foreign Lender qualifies
for the portfolio interest exemption under Section 881(c) of the Code, and
(2) two (2) properly executed originals of Internal Revenue Service Form
W-8BEN-E or Form W-8BEN (or any successor form), in each case, certifying such
Lender’s entitlement to an exemption from United States withholding tax with
respect to payments of interest to be made hereunder or under any other Loan
Documents, (C) two (2) properly executed originals of Internal Revenue Service
Form W-8IMY, together with appropriate forms, certifications and supporting
statements or (D) any other applicable document prescribed by the IRS certifying
as to the entitlement of such Foreign Lender to such exemption from United
States withholding Tax or reduced rate with respect to all payments to be made
to such Foreign Lender under the Loan Documents. Each such Foreign Lender agrees
to provide the Administrative Agent and the Borrower with new forms prescribed
by the Internal Revenue Service upon the expiration or obsolescence of any
previously delivered form, or after the occurrence of any event requiring a
change in the most recent forms delivered by it to the Administrative Agent and
the Borrower.

(vi) On or prior to the Agreement Date (or, in the case of any Lender that
becomes a party to this Agreement pursuant to an Assignment and Acceptance, on
or prior to the effective date of such Assignment and Acceptance), and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent, each member of the Lender Group that is a “United States
person” as defined in Section 7701(a)(30) of the Code (a “U.S. Lender”) shall
provide each of the Administrative Agent and the Borrower with two (2) properly
executed originals of Internal Revenue Service Form W-9 (or any successor form)
certifying that such U.S. Lender is entitled to an exemption from U.S. backup
withholding Tax. Each such U.S. Lender agrees to provide the Administrative
Agent and the Borrower with new forms prescribed by the Internal Revenue Service
upon the expiration or obsolescence of any previously delivered form, or after
the occurrence of any event requiring a change in the most recent forms
delivered by it to the Administrative Agent and the Borrower.

 

51



--------------------------------------------------------------------------------

(vii) If a payment made to a Foreign Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such
Foreign Lender fails to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Foreign Lender shall deliver to each of the Administrative
Agent and the Borrower any documentation required under Applicable Law or
reasonably requested by the Administrative Agent and the Borrower sufficient for
the Administrative Agent and the Borrower to comply with their obligations under
FATCA and to determine that such Foreign Lender has complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for the purposes of this clause (vii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

(viii) The Administrative Agent shall deliver to the Borrower, on or prior to
the date on which the Administrative Agent becomes an Administrative Agent under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower) such properly completed and executed documentation reasonably
requested by the Borrower as will enable the Borrower to determine whether or
not payments may be made under any Loan Document to the Administrative Agent
without withholding. In addition, the Administrative Agent, if reasonably
requested by the Borrower, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower as will enable the
Borrower to determine whether or not the Administrative Agent is subject to
information reporting requirements and to satisfy any such requirements. Without
limiting the generality of the foregoing, the Administrative Agent shall deliver
to the Borrower (A) executed originals of Form W-9 certifying that the
Administrative Agent is exempt from United States federal backup withholding tax
or (B) executed originals of Form W-8IMY certifying that the Administrative
Agent is acting as a “qualified intermediary” or a “nonqualified intermediary”
and accompanied by any required attachments (including certification documents
from each beneficial owner). For purposes of this Section 2.8(b)(viii), the
“Administrative Agent” shall mean the Administrative Agent in its capacity as
such and not in any other capacity (such as a Lender).

(ix) If any member of the Lender Group determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
as to which it has been indemnified pursuant to this Section 2.8(b) (including
by the payment of Additional Amounts), it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments or Additional
Amounts paid under this Section 2.8(b) with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such member
of the Lender Group and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Borrower, upon the
request of such member of the Lender Group, shall repay to such member of the
Lender Group the amount paid over pursuant to this Section 2.8(b)(ix) (plus any
penalties, interest or other charges imposed by the relevant

 

52



--------------------------------------------------------------------------------

Governmental Authority) in the event that such member of the Lender Group is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.8(b)(ix), in no event will any member
of the Lender Group be required to pay any amount to Borrower pursuant to this
Section 2.8(b)(ix) the payment of which would place the member of the Lender
Group in a less favorable net after-Tax position than the member of the Lender
Group would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or Additional Amounts with respect to such Tax had
never been paid.

(x) Nothing contained in this Section 2.8(b) shall require any member of the
Lender Group to make available to the Borrower any of its tax returns (or any
other information) that it deems confidential or proprietary.

(xi) Each party’s obligations under this Section 2.8(b) shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(xii) If any Lender requests compensation under Section 11.3, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to this
Section 2.8(b), then such Lender shall (at the request of Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches, or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 11.3 or 2.8(b), as the case may be, in the future,
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

Section 2.9 Reimbursement. Whenever any Lender shall sustain or incur any
Funding Losses or out-of-pocket expenses in connection with (a) prepayment of
any Eurodollar Advance in whole or in part for any reason or (b) failure by the
Borrower to prepay any Eurodollar Advance after giving notice of its intention
to prepay such Advance, the Borrower agrees to pay to such Lender, promptly upon
such Lender’s demand therefor (with a copy to the Administrative Agent), an
amount sufficient to compensate such Lender for all such Funding Losses and
reasonable documented out-of-pocket expenses. Such Lender’s determination of the
amount of such Funding Losses and out-of-pocket expenses, absent manifest error,
shall be binding and conclusive. Losses subject to reimbursement hereunder shall
include, without limitation, expenses incurred by any Lender permitted hereunder
in connection with the re-employment of funds prepaid, repaid, not borrowed, or
paid, as the case may be. For purposes of calculating amounts payable to a
Lender under this paragraph, each Lender shall be deemed to have actually funded
its relevant Eurodollar Advance through the purchase of a deposit bearing
interest at the Eurodollar Rate in an amount equal to the amount of that
Eurodollar Advance and having a maturity and repricing characteristics
comparable to the relevant Eurodollar Advance Period; provided, however, that
each Lender may fund each of its Eurodollar Advances in any manner it sees fit,
and the foregoing assumption shall be utilized only for the calculation of
amounts payable under this Section.

 

53



--------------------------------------------------------------------------------

Section 2.10 Application of Payments. Notwithstanding anything in this Agreement
or any other Loan Document which may be construed to the contrary, subsequent to
the occurrence and during the continuance of an Event of Default, payments and
prepayments with respect to the Obligations made to the Lender Group, or any of
them, or otherwise received by any member of the Lender Group (from realization
on Collateral or otherwise) shall be distributed in the following order of
priority (subject, as applicable, to Section 2.14):

FIRST, pro rata, to the payment of indemnities and out-of-pocket costs and
expenses (including reasonable attorneys’ fees) of the Administrative Agent
arising hereunder or under any other Loan Document;

SECOND, pro rata, to payment of any fees then due and payable to the
Administrative Agent hereunder or under any other Loan Document;

THIRD, pro rata, to the payment of indemnities and out-of-pocket costs and
expenses (including reasonable attorneys’ fees) of the Lenders arising hereunder
or under any other Loan Document;

FOURTH, pro rata, to the payment of all Obligations consisting of accrued fees
and interest payable to the Lenders hereunder;

FIFTH, to the payment of principal on the Term Loan then outstanding (and any
prepayment premiums owing in connection with such payment, if any);

SIXTH, pro rata to the payment of all other Obligations not otherwise referred
to in this Section 2.10(b); and

SEVENTH, upon satisfaction in full of all Obligations, to the Borrower or as
otherwise required by law.

Section 2.11 Use of Proceeds. (a) The proceeds of the Term Loan shall be used by
the Borrower, to fund a portion of the purchase price of the Closing Date
Acquisition (which amounts will be used to refinance the Existing Debt), to fund
transaction costs associated with the foregoing and the transactions
contemplated hereby, and to provide for the Borrower’s general corporate
purposes, including, without limitation, as set forth on the disbursement
schedule attached as Schedule 2.11. The proceeds of the Loans will not be used
in violation of Anti-Corruption Laws or applicable Sanctions.

(b) The proceeds of the Term Loan made on the Sixth Amendment Effective Date
shall be used by the Borrower to, among other things, refinance in their
entirety the Term Loans outstanding under this Agreement on the Sixth Amendment
Effective Date, immediately prior to effectiveness of the Sixth Amendment, and
repay in full the Subordinated Notes.

 

54



--------------------------------------------------------------------------------

Section 2.12 All Obligations to Constitute One Obligation. All Obligations shall
constitute one general obligation of the Borrower and shall be secured by the
Administrative Agent’s security interest (on behalf of, and for the benefit of,
the Lender Group) and Lien upon all of the Collateral, and by all other security
interests and Liens heretofore, now or at any time hereafter granted by any
Borrower Party to the Administrative Agent or any other member of the Lender
Group, to the extent provided in the Security Documents under which such Liens
arise.

Section 2.13 Maximum Rate of Interest. The Borrower and the Lender Group hereby
agree and stipulate that the only charges imposed upon the Borrower for the use
of money in connection with this Agreement are and shall be the specific
interest and fees described in this Article 2 and in any other Loan Document.
The Borrower and the Lender Group further agree and stipulate that all closing
fees, agency fees, syndication fees, facility fees, underwriting fees, default
charges, late charges, funding or “breakage” charges, increased cost charges,
attorneys’ fees and reimbursement for costs and expenses paid by any member of
the Lender Group to third parties or for damages incurred by the Lender Group,
or any of them, are charges to compensate the Lender Group for underwriting and
administrative services and costs or losses performed or incurred, and to be
performed and incurred, by the Lender Group in connection with this Agreement
and the other Loan Documents. In no event shall the amount of interest and other
charges for the use of money payable under this Agreement exceed the maximum
amounts permissible under any law that a court of competent jurisdiction shall,
in a final determination, deem applicable. The Borrower and the Lender Group, in
executing and delivering this Agreement, intend to agree to the extent permitted
by Applicable Law upon the rate or rates of interest and other charges for the
use of money and manner of payment stated within it; provided, however, that,
anything contained in this Agreement to the contrary notwithstanding, if the
amount of such interest and other charges for the use of money or manner of
payment exceeds the maximum amount allowable under Applicable Law, then, ipso
facto as of the Agreement Date, the Borrower is and shall be liable only for the
payment of such maximum amount as allowed by law, and payment received from the
Borrower in excess of such legal maximum amount, whenever received, shall be
applied first to reduce the principal balance of the Loan (but without the
imposition of any prepayment premium), second to the payment of all other
Obligations then due and payable, and finally if such excess is greater than the
foregoing, the Lender Group shall promptly refund the remainder thereof to the
Borrower Parties.

Section 2.14 Pro Rata Treatment.

(a) Advances. Each Advance with respect to the Term Loan from the Lenders under
this Agreement shall be made pro rata on the basis of their respective
(a) Commitment Ratios, for Advances made pursuant to Section 2.1(a) and
(b) Incremental Commitment Ratios, for Advances made pursuant to Section 2.1(c).

(b) Payments. Each payment and prepayment of the principal of the Term Loan and
each payment of interest on the Term Loan received from the Borrower shall be
made by the Administrative Agent to the Lenders pro rata on the basis of their
applicable Commitment Ratio immediately prior to such payment or prepayment. If
any Lender shall obtain any payment (whether involuntary, through the exercise
of any right of set-off or otherwise) on account of the Term Loan (other than
(x) any payment received by a Lender as consideration for the assignment of a
sale of a participation in any of its Term Loan to any assignee or Participant
or (y) as

 

55



--------------------------------------------------------------------------------

otherwise expressly provided elsewhere herein) in excess of its ratable share of
the Term Loan under its applicable Commitment Ratio, such Lender shall forthwith
purchase from the other Lenders such participation in such Loan made by them as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery without
interest thereon unless the Lender obligated to repay such amount is required to
pay interest. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.14(b) may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

ARTICLE 3

GUARANTY

Section 3.1 Guaranty.

(a) Each Guarantor hereby absolutely, unconditionally and irrevocably guarantees
to the Administrative Agent, for the benefit of the Lender Group, the full and
prompt payment when due, whether at stated maturity or earlier, by reason of
acceleration, mandatory prepayment or otherwise in connection with any Loan
Document, of the Obligations (whether existing on the Agreement Date or
hereinafter incurred or created), including, without limitation, any interest
thereon (including, without limitation, interest as provided in this Agreement,
accruing after the filing of a petition initiating any Insolvency Proceedings,
whether or not such interest accrues or is recoverable against the Borrower
after the filing of such petition for purposes of the Bankruptcy Code or is an
allowed claim in such proceeding). All costs and expenses, including, without
limitation, attorneys’ fees and expenses, incurred by the Administrative Agent
in obtaining performance of or collecting payments due under this Guaranty shall
be deemed part of the Obligations Guaranteed hereby.

(b) Regardless of whether any proposed guarantor or any other Person shall
become in any other way responsible to the Lender Group, or any of them, for or
in respect of the Obligations or any part thereof, and regardless of whether or
not any Person now or hereafter is responsible to the Lender Group, or any of
them, for the Obligations or any part thereof, whether under this Guaranty or
otherwise and shall cease to be so liable, each Guarantor hereby declares and
agrees that this Guaranty shall be a joint and several obligation of each
Guarantor, shall be a continuing guaranty, and shall be operative and binding
until the Obligations shall have been indefeasibly paid in full in cash and the
Commitment shall have been terminated.

(c) Each Guarantor absolutely, unconditionally and irrevocably waives any and
all right to assert any defense (other than the defense of payment in cash in
full, to the extent of its obligations hereunder, or a defense that such
Guarantor’s liability is limited as provided in Section 3.1(g)), set-off,
counterclaim or cross-claim of any nature whatsoever with respect to this
Guaranty or the obligations of the Guarantors under this Guaranty or the
obligations of any other Person or party (including, without limitation, the
Borrower) relating to this Guaranty or the

 

56



--------------------------------------------------------------------------------

obligations of any of the Guarantors under this Guaranty or otherwise with
respect to the Obligations in any action or proceeding brought by the
Administrative Agent or any other member of the Lender Group to collect the
Obligations or any portion thereof, or to enforce the obligations of any of the
Guarantors under this Guaranty, including as a result of any of the following:
(i) the invalidity or unenforceability of any obligation of the Borrower or any
other Guarantor under any Loan Document or any other agreement or instrument
relating thereto (including any amendment, consent or waiver thereto), or any
security for, or other guaranty of, the Obligations or any part thereof, or the
lack of perfection or continuing perfection or failure of priority in any
security for the Obligations or any part thereof, including any Lien on, or the
preservation of any rights with respect to, any Collateral, (ii) the absence of
(A) any attempt to collect any Obligation or any part thereof from the Borrower
or any other Guarantor or any other action to enforce the same or (B) any action
to enforce any Loan Document or Lien thereunder, (iii) any workout, insolvency,
bankruptcy proceeding, reorganization, arrangement, liquidation or dissolution
by or against the Borrower, any other Guarantor or any of the Borrower’s other
Subsidiaries or any procedure, agreement, order, stipulation, election, action
or omission thereunder, including any discharge or disallowance of, or bar or
stay against collecting, any Obligation (or any interest thereon), in or as a
result of any such proceeding or (iv) any foreclosure, whether or not through
judicial sale, and any other sale or disposition of any Collateral or any
election following the occurrence of an Event of Default by any member of the
Lender Group to proceed separately against the Collateral in accordance with
such member’s rights under any Applicable Law.

(d) The Lender Group, or any of them, may from time to time, without notice to
or demand upon any Guarantor and without exonerating or releasing any Guarantor
in any way under this Guaranty and without incurring any liability hereunder,
(i) take such further or other security or securities for the Obligations or any
part thereof as they may deem proper, (ii) release, discharge, abandon or
otherwise deal with or fail to deal with any Guarantor of the Obligations or any
security or securities therefor or any part thereof now or hereafter held by the
Lender Group, or any of them, (iii) amend, modify, extend, accelerate or waive
in any manner any of the provisions, terms, or conditions of the Obligations or
the Loan Documents, all as they may consider expedient or appropriate in their
sole discretion, (iv) refund at any time any payment received by any member of
the Lender Group in respect of any Obligation, (v) apply to the Obligations any
sums by whomever paid or however realized to any Obligation in such order as
provided in Section 2.10, (v) add, release or substitute any one or more other
Guarantors, makers or endorsers of any Obligation or any part thereof or
(vi) otherwise deal in any manner with the Borrower or any other Guarantor,
maker or endorser of any Obligation or any part thereof. Without limiting the
generality of the foregoing, or of Section 3.1(e), it is understood that the
Lender Group, or any of them, may, without exonerating or releasing any
Guarantor, sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, surrender, exchange,
affect, impair or otherwise alter or abstain from taking advantage of any
security for the Obligations and accept or make any compositions or
arrangements, and realize upon any security for the Obligations when, and in
such manner, and with or without notice, all as such Person may deem expedient.

 

57



--------------------------------------------------------------------------------

(e) Each Guarantor acknowledges and agrees that no change in the nature or terms
of the Obligations or any of the Loan Documents, or other agreements,
instruments or contracts evidencing, related to or attendant with the
Obligations (including any novation), shall discharge all or any part of the
liabilities and obligations of such Guarantor pursuant to this Guaranty; it
being the purpose and intent of the Guarantors and the Lender Group that the
covenants, agreements and all liabilities and obligations of each Guarantor
hereunder are absolute, unconditional and irrevocable under any and all
circumstances. Without limiting the generality of the foregoing, each Guarantor
agrees that, until each and every one of the covenants and agreements of this
Guaranty is fully performed, and without possibility of recourse, whether by
operation of law or otherwise, such Guarantor’s undertakings hereunder shall not
be released, in whole or in part, by any action or thing which might, but for
this paragraph of this Guaranty, be deemed a legal or equitable discharge of a
surety or guarantor, or by reason of any waiver, omission of the Lender Group,
or any of the, or their failure to proceed promptly or otherwise, or by reason
of any action taken or omitted by the Lender Group, or any of them, whether or
not such action or failure to act varies or increases the risk of, or affects
the rights or remedies of, such Guarantor or by reason of any further dealings
between the Borrower, on the one hand, and any member of the Lender Group, on
the other hand, or any other guarantor or surety, and such Guarantor hereby
expressly waives and surrenders any defense to its liability hereunder, or any
right of counterclaim or offset of any nature or description which it may have
or may exist based upon, and shall be deemed to have consented to, any of the
foregoing acts, omissions, things, agreements or waivers.

(f) [Reserved.]

(g) The creation or existence from time to time of Obligations in excess of the
amount committed to or outstanding on the date of this Guaranty is hereby
authorized, without notice to any Guarantor, and shall in no way impair or
affect this Guaranty or the rights of the Lender Group herein. It is the
intention of each Guarantor and the Administrative Agent that each Guarantor’s
obligations hereunder shall be, but not in excess of, the Maximum Guaranteed
Amount (as herein defined). The “Maximum Guaranteed Amount”, with respect to any
Guarantor, shall mean the maximum amount which could be paid by such Guarantor
without rendering this Guaranty void or voidable as would otherwise be held or
determined by a court of competent jurisdiction in any action or proceeding
involving any state or Federal bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws relating to the
insolvency of debtors.

(h) Upon the bankruptcy or winding up or other distribution of assets of the
Borrower, or of any surety or guarantor (other than the applicable Guarantor)
for any Obligations of the Borrower to the Lender Group, or any of them, the
rights of the Administrative Agent against any Guarantor shall not be affected
or impaired by the omission of any member of the Lender Group to prove its
claim, or to prove the full claim, as appropriate, against the Borrower, or any
other Borrower or any such other guarantor or surety, and the Administrative
Agent may prove such claims as it sees fit and may refrain from proving any
claim and in its discretion may value as it sees fit or refrain from valuing any
security held by it without in any way releasing, reducing or otherwise
affecting the liability to the Lender Group of each of the Guarantors.

(i) Each Guarantor hereby absolutely, unconditionally and irrevocably expressly
waives and agrees not to assert any claim or defense, set-off or counterclaim
based on, except to the extent such waiver would be expressly prohibited by
Applicable Law, the following: (i) notice of acceptance of this Guaranty,
(ii) notice of the existence or creation of all or any of the

 

58



--------------------------------------------------------------------------------

Obligations, (iii) presentment, demand, notice of dishonor, protest and all
other notices whatsoever (other than notices expressly required hereunder or
under any other Loan Document to which any Guarantor is a party), (iv) all
diligence in collection or protection of or realization upon the Obligations or
any part thereof, any obligation hereunder, or any security for any of the
foregoing, (v) all rights to enforce any remedy which the Lender Group, or any
of them, may have against the Borrower and (vi) until the Obligations shall have
been paid in full in cash, all rights of subrogation, indemnification,
contribution and reimbursement from the Borrower for amounts paid hereunder and
any benefit of, or right to participate in, any collateral or security now or
hereinafter held by the Lender Group, or any of them, in respect of the
Obligations. If a claim is ever made upon any member of the Lender Group for the
repayment or recovery of any amount or amounts received by such Person in
payment of any of the Obligations and such Person repays all or part of such
amount by reason of (A) any judgment, decree or order of any court or
administrative body having jurisdiction over such Person or any of its property,
or (B) any settlement or compromise of any such claim effected by such Person
with any such claimant, including the Borrower, then in such event each
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
the cancellation of any promissory note or other instrument evidencing any of
the Obligations, and such Guarantor shall be and remain obligated to such Person
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by such Person.

(j) This Guaranty is a continuing guaranty of the Obligations and all
liabilities to which it applies or may apply under the terms hereof and shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay by any member of the Lender Group in the exercise of any right, power,
privilege or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Administrative Agent of any right or remedy shall preclude other
or further exercise thereof or the exercise of any other right or remedy and no
course of dealing between any Guarantor and any member of the Lender Group shall
operate as a waiver thereof. No action or inaction by any member of the Lender
Group permitted hereunder shall in any way impair or affect this Guaranty. For
the purpose of this Guaranty, the Obligations shall include, without limitation,
all Obligations of the Borrower to the Lender Group, notwithstanding any right
or power of any third party, individually or in the name of the Borrower and the
Lender Group, or any of them, to assert any claim or defense as to the
invalidity or unenforceability of any such Obligation, and no such claim or
defense shall impair or affect the obligations of any Guarantor hereunder.

(k) This is a guaranty of payment and not of collection. In the event the
Administrative Agent makes a demand upon any Guarantor in accordance with the
terms of this Guaranty, such Guarantor shall be held and bound to the
Administrative Agent directly as debtor in respect of the payment of the amounts
hereby Guaranteed.    

(l) Each Subsidiary Guarantor is a direct or indirect wholly owned Domestic
Subsidiary of the Parent, and each Subsidiary Guarantor is either a direct or
indirect wholly owned Domestic Subsidiary of the Borrower or is an Affiliate of
the Borrower. Each Guarantor expressly represents and acknowledges that any
financial accommodations by the Lender Group to the Borrower, including, without
limitation, the extension of credit, are and will be of direct interest, benefit
and advantage to such Guarantor.

 

59



--------------------------------------------------------------------------------

(m) Each Guarantor shall be entitled to subrogation and contribution rights from
and against the Borrower to the extent any Guarantor is required to pay to any
member of the Lender Group any amount in excess of the Loan advanced directly
to, or other Obligations incurred directly by, such Guarantor or as otherwise
available under Applicable Law; provided, however, that such subrogation and
contribution rights are and shall be subject to the terms and conditions of this
Section 3.1. The payment obligation of a Guarantor to any other Guarantor under
any Applicable Law regarding contribution rights among co-obligors or otherwise
shall be subordinate and subject in right of payment to the prior indefeasible
payment in full in cash of the obligations of such Guarantor under the other
provisions of this Guaranty, and such Guarantor shall not exercise any right or
remedy with respect to such rights until indefeasible payment and satisfaction
in full in cash of all such obligations. Notwithstanding anything to the
contrary contained in this Guaranty, no Guarantor shall exercise any rights of
subrogation, contribution, indemnity, reimbursement or other similar rights
against, nor shall proceed or seek recourse against or with respect to any
property or asset of, the Borrower, any other Guarantor or any other guarantor
(including after the indefeasible payment in full in cash of the Obligations),
if all or any portion of the Obligations have been satisfied in connection with
an exercise of remedies in respect of the Equity Interests of the Borrower, any
other Guarantor or any other guarantor whether pursuant to the Security
Agreement or otherwise.

Section 3.2 Special Provisions Applicable to Subsidiary Guarantors.

(a) Pursuant to Section 6.20 of this Agreement, any new Domestic Subsidiary of
the Borrower (other than an Excluded Subsidiary or an Unrestricted Subsidiary)
is required to enter into this Agreement by executing and delivering to the
Administrative Agent a Guaranty Supplement. Upon the execution and delivery of a
Guaranty Supplement by such new Domestic Subsidiary, such Domestic Subsidiary
shall become a Guarantor and Borrower Party hereunder with the same force and
effect as if originally named as a Guarantor or Borrower Party herein. The
execution and delivery of any Guaranty Supplement (or any other supplement to
any Loan Document delivered in connection therewith) adding an additional
Guarantor as a party to this Agreement or any other applicable Loan Document
shall not require the consent of any other party hereto. The rights and
obligations of each party hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor hereunder.

ARTICLE 4

CONDITIONS PRECEDENT

Section 4.1 Conditions Precedent to Term Loan on the Agreement Date. The
obligations of the Lenders to undertake the Commitment and to make the Term Loan
on the Agreement Date are subject to the prior fulfillment of each of the
following conditions:

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:

(i) This duly executed Agreement;

 

60



--------------------------------------------------------------------------------

(ii) The Security Agreement, duly executed by the Borrower Parties, together
with UCC financing statements related thereto, certificates representing all of
the certificated Equity Interests of the pledged Subsidiaries of the Borrower
Parties, and all other original Collateral to be delivered to the Administrative
Agent pursuant to the Security Agreement, and transfer powers with respect
thereto duly endorsed in blank;

(iii) A Trademark Security Agreement and a Patent Security Agreement, each duly
executed by Fluent, LLC;

(iv) The Direction Letter duly executed by the Borrower;

(v) The Master Intercompany Subordinated Note duly executed by the parties
thereto;

(vi) Reserved;

(vii) The legal opinion of Akerman, LLP, counsel to the Borrower Parties,
addressed to the Lender Group;

(viii) With respect to each Borrower Party, a loan certificate signed by the
secretary or assistant secretary of such Person (or, in the case of a Person
that is a partnership, the general partner of such Person or, in the case of a
Person that is a limited liability company, the members or manager, as
appropriate, of such Person), in form and substance satisfactory to the
Administrative Agent, including a certificate of incumbency with respect to each
Authorized Signatory of such Person, together with appropriate attachments which
shall include the following: (A) a copy of the certificate of incorporation or
formation of such Person, certified (other than as to the Articles of Merger of
the Target Borrower and Ultimate Borrower) to be true, complete and correct by
the Secretary of State of the State of such Person’s incorporation or formation
within 3 days of the Agreement Date, (B) a true, complete and correct copy of
the by-laws, partnership agreement or operating agreement of such Person, (C) a
true, complete and correct copy of the resolutions of such Person (or its
general partner, members or manager, as applicable) authorizing the execution,
delivery and performance by such Person of the Loan Documents and, with respect
to Borrower, authorizing the borrowings hereunder, and (D) certificates of good
standing from such Person’s jurisdiction of formation, dated within 3 days of
the Agreement Date, and each other jurisdiction in which such Person does
business, dated within 30 days of the Agreement Date;

(ix) Parent and its Subsidiaries’ projected financial statements for fiscal
years 2016, 2017 and 2018, including an income statement, balance sheet and
statement of cash flows for each such fiscal year;

(x) Certificates of insurance and additional insured and loss payable
endorsements, as applicable, with respect to the Borrower Parties and copies of
all insurance policies of the Borrower Parties, in each case, meeting the
requirements of Section 6.5;

(xi) Reserved;

 

61



--------------------------------------------------------------------------------

(xii) Pay-off and/or release letters, termination statements, canceled mortgages
and the like required by the Administrative Agent in connection with the removal
of any Liens (other than Permitted Liens), including, without limitation, all
tax liens, against the assets of the Borrower Parties, the repayment of Existing
Debt or the release of a Borrower Party from a Guaranty;

(xiii) Lien search results with respect to the Borrower Parties from all
appropriate jurisdictions and filing offices;

(xiv) Evidence satisfactory to the Administrative Agent that the Liens granted
pursuant to the Security Documents will be first priority perfected Liens on the
Collateral (subject only to Permitted Liens);

(xv) Payment of all fees and expenses payable to the Lender Group and the
Affiliates of the members of the Lender Group in connection with the Loan
Documents;

(xvi) A solvency certificate executed by the chief financial officer of each of
the Borrower Parties regarding the solvency and financial condition of each
Borrower Party, after giving effect to the transactions contemplated herein
including the making of the Term Loan on the Agreement Date;

(xvii) A closing certificate executed by an Authorized Signatory of the
Borrower, certifying as to the satisfaction of the closing conditions contained
herein and attaching a fully executed copy of each Related Agreement, in each
case together with all related exhibits and schedules;

(xviii) A duly executed Term Loan Note to the order of each Lender requesting a
promissory note in the amount of such Lender’s Commitment Ratio of the
Commitment;

(xix) The Subordination Agreement duly executed by all parties thereto;

(xx) The Fee Letter duly executed by the Borrower;

(xxi) [Reserved]; and

(xxii) All such other certificates, agreements, reports, statements, opinions of
counsel or other documents as the Administrative Agent may request, certified,
as applicable and if so requested, by an appropriate governmental official or an
Authorized Signatory.

(b) The Lender Group shall have received evidence satisfactory to it that no
change in the business, assets, management, operations, financial condition or
prospects of the Borrower Parties and their Subsidiaries or the laws regulating
the business of the Borrower Parties shall have occurred since December 31,
2014, which change has had or could reasonably be expected to have a Materially
Adverse Effect (but excluding any such change that results directly from the
discontinuance of the operations of Parent and its Subsidiaries in China prior
to the Agreement Date), and the Lender Group shall have received a certificate
of an Authorized Signatory of the Borrower so stating.

 

62



--------------------------------------------------------------------------------

(c) The Lender Group shall have received the financial statements described in
Section 5.1(k), each in form and substance satisfactory to the members of the
Lender Group.

(d) The Lender Group shall have received evidence satisfactory to them that all
material Necessary Authorizations are in full force and effect and are not
subject to any pending or threatened reversal or cancellation and that no
Default exists, after giving effect to the making of the Term Loan hereunder,
and the Lender Group shall have received a certificate of an Authorized
Signatory of the Borrower so stating.

(e) The Administrative Agent shall have received UCC financing statements naming
each Borrower Party as a debtor and naming the Administrative Agent as secured
party in form for filing in all appropriate jurisdictions, in such form as shall
be satisfactory to the Administrative Agent (with the filing thereof to occur
upon the effectiveness of this Agreement).

(f) The Lender Group shall have completed such other business and legal due
diligence with respect to the Borrower Parties and the results thereof shall be
acceptable to each member of the Lender Group, in its sole discretion,
including, without limitation, with respect to financial performance,
capitalization of the Borrower Parties and applicable bank regulatory, “know
your customer,” and anti-money laundering matters including, for the avoidance
of doubt, with respect to the USA Patriot Act and Sanctions.

(g) The Lender Group shall have completed background checks with respect to
certain key officers of the Borrower Parties and such background checks shall be
satisfactory to each member of the Lender Group.

(h) The Administrative Agent shall have received evidence that the Subordinated
Notes have been issued, the proceeds of the Subordinated Notes have been
received by the Borrower, and the Subordinated Notes are in full force and
effect as of the Agreement Date.

(i) All of the representations and warranties of the Borrower Parties under this
Agreement and the other Loan Documents shall be true and correct in all material
respects (without duplication of any materiality qualifier contained herein or
therein, as applicable) both before and after giving effect to the application
of the proceeds of the Term Loan on the Agreement Date.

(j) There shall not exist, on the date of the Advance of the Term Loan and after
giving effect thereto, a Default or Event of Default.    

(k) The Borrower Parties shall have disclosed to the Lender Group the substance
of all material events and other circumstances relating to any defaults known to
Borrower Parties as to any Material Contract in existence as of the Agreement
Date.

(l) The Closing Date Acquisition shall have closed in the manner contemplated by
the Purchase Agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent. The Administrative Agent shall have
received evidence that a minimum of $25,000,000 in cash common equity has been
contributed to the Borrower.

 

63



--------------------------------------------------------------------------------

(m) The Administrative Agent shall have received evidence that the Employment
Agreements are in full force and effect as of the Agreement Date.

(n) The ratio of (i) Funded Debt of the Borrower and its Subsidiaries as of the
Agreement Date to (ii) EBITDA of the Borrower and its Subsidiaries for the
12-month period ended as of September 30, 2015 shall not exceed 4.00 to 1.00, as
certified to the Lender Group (with back-up calculations satisfactory to the
Administrative Agent) by an Authorized Signatory.

Section 4.2 [Reserved].

Section 4.3 Conditions Precedent to Incremental Term Loan Commitments. The
obligations of the Lenders to make one or all Incremental Term Loan Commitments
available to the Borrower are subject in each case to the prior fulfillment of
each of the following conditions, in each case as of the date the proposed
Incremental Term Loan Commitments take effect:

(a) the financial performance of the Borrower Parties for the twelve-month
period (or such shorter period commencing on April 1, 2018) ended as of the most
recent month-end is consistent with the projected financial performance of the
Borrower Parties for such period, as set forth in the projections most recently
delivered to the Administrative Agent as of the Sixth Amendment Effective Date
or pursuant to Section 7.5(c), as the case may be;

(b) the Borrower Parties shall be in compliance on a pro forma basis after
giving effect to any funding of Loans under the applicable Incremental Term Loan
Commitment and the use of proceeds thereof with the Financial Covenants;

(c) the Borrower Parties, and any Subsidiary of a Borrower Party, shall continue
to engage in business of the industry and type as generally conducted by it as
of the Agreement Date, and shall be in compliance with the covenant set forth in
Section 8.13;

(d) the Borrower Parties shall have prepared and delivered to the Administrative
Agent at least 30 days in advance of the proposed borrowing (or such shorter
period as the Administrative Agent may approve in its sole discretion), a
written proposal for the Administrative Agent and the Lender Group detailing the
proposed use of the proceeds of the requested Incremental Term Loan Commitment,
which proposal shall be in form and substance acceptable to the Administrative
Agent (and shall include, without limitation, a detailed summary of the terms
and conditions to any contemplated Permitted Acquisition, projected cash flows
therefor, projected financial performance and liquidity forecast, pro forma for
the Loans funded under the Incremental Term Loan Commitment) and shall have been
consented to in writing by the Administrative Agent and those Lenders agreeing
to make such Incremental Term Loan Commitments, in each case acting in their
respective sole discretion;

(e) the Administrative Agent shall be satisfied with the due diligence it shall
have conducted in respect of the proposed use of the proceeds of the applicable
Incremental Term Loan Commitment (including with respect to the target (or
target assets) of any Permitted Acquisition);

(f) the payment of all fees and expenses payable to those members of the Lender
Group with an Incremental Term Loan Commitment pursuant to the Fee Letter;

 

64



--------------------------------------------------------------------------------

(g) the Administrative Agent shall have received a duly executed Notice of
Borrowing in accordance with the terms hereof;

(h) all of the representations and warranties of the Borrower Parties under this
Agreement and the other Loan Documents shall be true and correct in all material
respects (without duplication of any materiality qualifier contained herein or
therein, as applicable) both before and after giving effect to the application
of the proceeds of the Loans; and

(i) no Default or Event of Default would result from the funding of Loans under
the applicable Incremental Term Loan Commitment or the use of proceeds thereof.

Section 4.4 Conditions Precedent to Term Loan Commitments on the Sixth Amendment
Effective Date. The obligations of the Lenders to undertake the Term Loan
Commitment and to make the Term Loan on the Sixth Amendment Effective Date are
subject to the prior fulfillment of each of the following conditions:

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:

(i) The duly executed Sixth Amendment;

(ii) The Direction Letter duly executed by the Borrower;

(iii) The legal opinion of Akerman, LLP, counsel to the Borrower Parties,
addressed to the Lender Group;

(iv) With respect to each Borrower Party, a loan certificate signed by the
secretary or assistant secretary of such Person (or, in the case of a Person
that is a partnership, the general partner of such Person or, in the case of a
Person that is a limited liability company, the members or manager, as
appropriate, of such Person), in form and substance satisfactory to the
Administrative Agent, including a certificate of incumbency with respect to each
Authorized Signatory of such Person, together with appropriate attachments which
shall include the following: (A) a true, complete and correct copy of the
resolutions of such Person (or its general partner, members or manager, as
applicable) authorizing the execution, delivery and performance by such Person
of the Loan Documents and, with respect to Borrower, authorizing the borrowings
hereunder, and (B) certificates of good standing from such Person’s jurisdiction
of formation, dated within 3 days prior to the Sixth Amendment Effective Date;

(v) Lien search results with respect to the Borrower Parties from all
appropriate jurisdictions and filing offices;

(vi) Payment of all fees and expenses payable to the Lender Group and the
Affiliates of the members of the Lender Group in connection with the Loan
Documents;

(vii) A solvency certificate executed by the interim chief financial officer of
the Borrower regarding the solvency and financial condition of the Borrower
Parties, after giving effect to the transactions contemplated herein including
the making of the Term Loans on the Sixth Amendment Effective Date and the
consummation of the Separation Transaction;

 

65



--------------------------------------------------------------------------------

(viii) A closing certificate executed by an Authorized Signatory of the
Borrower, certifying as to the satisfaction of the closing conditions contained
herein and attaching the Separation Documents and the Shareholder Agreement;

(ix) A duly executed Term Loan Note to the order of each Lender requesting a
promissory note in the amount of such Lender’s Term Loan;

(x) Certificates of insurance and, subject to Section 6.22, additional insured
and loss payable endorsements, as applicable, with respect to the Borrower
Parties and copies of all insurance policies of the Borrower Parties, in each
case, meeting the requirements of Section 6.5;

(xi) All such other certificates, agreements, reports, statements, opinions of
counsel or other documents as the Administrative Agent may reasonably request,
certified, as applicable and if so requested, by an appropriate governmental
official or an Authorized Signatory.

(b) all of the representations and warranties of the Borrower Parties under this
Agreement and the other Loan Documents shall be true and correct in all material
respects (without duplication of any materiality qualifier contained herein or
therein, as applicable) both before and after giving effect to the funding of
the Term Loans and the application of the proceeds of the Loans.

(c) no Default or Event of Default would result from the funding of Loans under
the applicable Term Loan Commitment in effect on the Sixth Amendment Effective
Date or the use of proceeds thereof.

(d) The Lender Group shall have received evidence satisfactory to it that no
change in the business, assets, management, operations, financial condition or
prospects of the Borrower Parties and their Subsidiaries or the laws regulating
the business of the Borrower Parties shall have occurred since December 31,
2017, which change has had or could reasonably be expected to have a Materially
Adverse Effect, and the Lender Group shall have received a certificate of an
Authorized Signatory of the Borrower so stating.

(e) The Lender Group shall have received evidence satisfactory to them that all
material Necessary Authorizations are in full force and effect and are not
subject to any pending or threatened reversal or cancellation and that no
Default exists, after giving effect to the making of the Term Loan hereunder,
and the Lender Group shall have received a certificate of an Authorized
Signatory of the Borrower so stating.

(f) The Lender Group shall have completed such other legal due diligence with
respect to applicable bank regulatory, “know your customer,” and anti-money
laundering matters including, for the avoidance of doubt, with respect to the
USA Patriot Act and Sanctions, in each case, with respect to the Borrower
Parties and the results thereof shall be acceptable to each member of the Lender
Group, in its sole discretion.

 

66



--------------------------------------------------------------------------------

(g) The Borrower Parties shall have disclosed to the Lender Group the substance
of all material events and other circumstances relating to any defaults known to
Borrower Parties as to any Material Contract in existence as of the Sixth
Amendment Effective Date.

(h) The EBITDA of the Borrower and its Subsidiaries for the twelve-month period
ended as of December 31, 2017 (as reflected in the financial statements of the
Borrower and its Subsidiaries delivered to the Administrative Agent for the
period ending December 31, 2017) is at least $35,000,000 for such period.

(i) The Borrower Parties, and any Subsidiary of a Borrower Party, shall continue
to engage in business of the industry and type as generally conducted by it as
of the Agreement Date, and shall be in compliance with the covenant set forth in
Section 8.13 of this Agreement.

(j) The Administrative Agent shall have received the Monthly Report for the
fiscal month ending January 31, 2018.

(k) The Administrative Agent shall have received evidence satisfactory to the
Administrative Agent that all Funded Debt under the Subordinated Notes shall be
simultaneously terminated and all amounts thereunder shall be simultaneously
repaid in full.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

Section 5.1 General Representations and Warranties. In order to induce the
Lender Group to enter into this Agreement and to extend the Loan, each Borrower
Party hereby represents, and warrants that:

(a) Organization; Power; Qualification. Each Borrower Party and each Subsidiary
of a Borrower Party (i) is a corporation, partnership or limited liability
company duly organized, validly existing, and in active status or good standing
under the laws of its state of incorporation or formation, (ii) has the
corporate or other company power and authority to own or lease and operate its
properties and to carry on its business as now being and hereafter proposed to
be conducted, and (iii) is duly qualified and is in active status or good
standing as a foreign corporation or other company, and authorized to do
business, in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization, except, in
the case of clauses (ii) and (iii), to the extent the failure to do so could not
reasonably be expected to have a Materially Adverse Effect.

(b) Authorization; Enforceability. Each Borrower Party has the power and has
taken all necessary action, corporate or otherwise, to authorize it to execute,
deliver, and perform its obligations under this Agreement and each of the other
Loan Documents to which it is a party in accordance with the terms thereof and
to consummate the transactions contemplated hereby and thereby. Each of this
Agreement and each other Loan Document to which a Borrower Party is a party has
been duly executed and delivered by such Borrower Party, and is a legal, valid
and binding obligation of such Borrower Party, enforceable in accordance with
its terms except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditor’s rights generally or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

 

67



--------------------------------------------------------------------------------

(c) Partnerships; Joint Ventures; Subsidiaries. Except as disclosed on Schedule
5.1(c)-1, as of the Sixth Amendment Effective Date, no Borrower Party or any
Subsidiary of a Borrower Party has any Subsidiaries. As of the Sixth Amendment
Effective Date, no Borrower Party or any Subsidiary of a Borrower Party is a
partner or joint venturer in any partnership or joint venture other than (i) the
Subsidiaries listed on Schedule 5.1(c)-1 and (ii) the partnerships and joint
ventures (that are not Subsidiaries) listed on Schedule 5.1(c)-2. Schedule
5.1(c)-1 and Schedule 5.1(c)-2 set forth, for each Person set forth thereon, a
complete and accurate statement of (i) the percentage ownership of each such
Person by the applicable Borrower Party or Subsidiary of a Borrower Party as of
the Sixth Amendment Effective Date, (ii) the state or other jurisdiction of
incorporation or formation, as appropriate, of each such Person as of the Sixth
Amendment Effective Date, (iii) each state in which each such Person is
qualified to do business as of the Sixth Amendment Effective Date and (iv) all
of each Borrower Party’s trade names, trade styles or doing business forms which
such Person has used or under which such Person has transacted business during
the five (5) year period immediately preceding the Sixth Amendment Effective
Date. As of the Sixth Amendment Effective Date, no Subsidiary of any Borrower
Party is an Unrestricted Subsidiary.

(d) Capital Stock and Related Matters. The authorized Equity Interests as of the
Sixth Amendment Effective Date of each Borrower Party and each Subsidiary of a
Borrower Party and the number of shares or units of such Equity Interests that
are issued and outstanding as of the Sixth Amendment Effective Date are as set
forth on Schedule 5.1(d). All of the shares or units of such Equity Interests in
each Borrower Party and each Subsidiary of a Borrower Party that are issued and
outstanding have been duly authorized and validly issued and are fully paid and
non-assessable. None of such Equity Interests in each Borrower Party and each
Subsidiary of a Borrower Party have been issued in violation of the Securities
Act, or the securities, “Blue Sky” or other Applicable Laws of any applicable
jurisdiction. As of the Sixth Amendment Effective Date, the Equity Interests of
each such Borrower Party and each such Subsidiary of a Borrower Party are owned
by the parties listed on Schedule 5.1(d) in the amounts set forth on such
schedule and a description of the Equity Interests of each such party is listed
on Schedule 5.1(d). Except as described on Schedule 5.1(d), as of the Sixth
Amendment Effective Date, no Borrower Party or any Subsidiary of a Borrower
Party has outstanding any stock or securities convertible into or exchangeable
for any shares or units of its Equity Interests, nor are there any preemptive or
similar rights to subscribe for or to purchase, or any other rights to subscribe
for or to purchase, or any options for the purchase of, or any agreements
providing for the issuance (contingent or otherwise) of, or any calls,
commitments, or claims of any character relating to, any Equity Interests or any
stock or securities convertible into or exchangeable for any Equity Interests.
Except as set forth on Schedule 5.1(d), as of the Sixth Amendment Effective
Date, (i) no Borrower Party or any Subsidiary of any Borrower Party is subject
to any obligation (contingent or otherwise) to repurchase or otherwise acquire
or retire any shares or units of its Equity Interests or to register any shares
or units of its Equity Interests, (ii) there are no agreements restricting the
transfer of any shares or units of such Borrower Party’s or such Subsidiary’s
Equity Interests or restricting the ability of any Subsidiary of the Borrower
from making distributions, dividends or other Restricted Payments to the
Borrower and (iii) there are no shareholders or unitholders or share or unit
purchase agreements relating to the Equity Interests of any of the Borrower
Parties. Schedule 5.1(d) sets forth a capitalization table reflecting the
percentage ownership in Parent as of the Sixth Amendment Effective Date, giving
effect to the Separation Transactions (as defined in the Sixth Amendment),
provided that ownership by all public shareholders will be set forth in the
aggregate.

 

68



--------------------------------------------------------------------------------

(e) Compliance with Law, Loan Documents, and Contemplated Transactions. The
execution, delivery, and performance of this Agreement and each of the other
Loan Documents in accordance with their respective terms and the consummation of
the transactions contemplated hereby and thereby do not and will not (i) violate
any Applicable Law in any material respect, (ii) conflict with, result in a
breach of or constitute a default under the certificate of incorporation or
formation, by-laws, partnership agreement, operating agreement or other
governing documents of any Borrower Party or under any Material Contract, or
(iii) result in or require the creation or imposition of any Lien upon or with
any assets or property of any Borrower Party except Permitted Liens.
Additionally, each Borrower Party and each Subsidiary of a Borrower Party is
otherwise in compliance, in all material respects, with all Applicable Laws and
with all of the provisions of its certificate of incorporation or formation,
by-laws, partnership agreement, operating agreement or other governing
documents.

(f) Necessary Authorizations. Each Borrower Party and each Subsidiary of a
Borrower Party has obtained all material Necessary Authorizations, and all such
Necessary Authorizations are in full force and effect. None of such Necessary
Authorizations is the subject of any pending or, to the best of each Borrower
Party’s knowledge, threatened attack, amendment, termination, revocation or
adverse judgment, decree or order issued by the grantor of such Necessary
Authorization.

(g) Title to Properties. Each Borrower Party has good, marketable and legal
title to, or a valid leasehold interest in, all of its properties and assets and
none of such properties or assets is subject to any Liens, other than Permitted
Liens.

(h) Material Contracts. Schedule 5.1(h) contains a complete list, as of the
Sixth Amendment Effective Date, of each Material Contract, true, correct and
complete copies of which have been delivered to the Administrative Agent.
Schedule 5.1(h) further identifies, as of the Sixth Amendment Effective Date,
each Material Contract that requires consent to the granting of a Lien in favor
of the Administrative Agent on the rights of any Borrower Party thereunder. No
Borrower Party or any Subsidiary of a Borrower Party is in default under or with
respect to any Material Contract to which it is a party or by which it or any of
its properties are bound.

(i) Labor and Employment Matters. There are no material strikes, work stoppages,
slowdowns or lockouts existing, pending (or, to the knowledge of any Borrower
Party, threatened) against or involving any Borrower Party or any Subsidiary of
any Borrower Party. Except as set forth on Schedule 5.1(i), (i) there is no
collective bargaining or similar agreement with any union, labor organization,
works council or similar representative covering any employee of any Borrower
Party or any Subsidiary of any Borrower Party, (ii) no petition for
certification or election of any such representative is existing or pending with
respect to any employee of any Borrower Party or any Subsidiary of any Borrower
Party and (c) no such representative has sought certification or recognition
with respect to any employee of any Borrower Party or any Subsidiary of any
Borrower Party. None of the Borrower Parties, their respective Subsidiaries, nor
any officers or directors of any of the foregoing have been indicted for a
felony or are currently under investigation for a felony by any Governmental
Authority.

 

69



--------------------------------------------------------------------------------

(j) Taxes. All federal income, state income and franchise and other material tax
returns of each Borrower Party and each Subsidiary of a Borrower Party required
by law to be filed have been duly filed and, except as set forth on Schedule
5.1(j), all such tax returns are true, complete and correct in all material
respects. All federal income, state income and franchise, and other material
taxes (including without limitation, all material real estate and personal
property, income, franchise, transfer and gains taxes), all general or special
assessments, and other governmental charges or levies upon each Borrower Party
and each Subsidiary of a Borrower Party and any of their respective properties,
income, profits, and assets, which are shown thereon or are otherwise due and
payable, have been paid, except any payment of any of the foregoing which such
Borrower Party or such Subsidiary, as applicable, is currently reasonably and
diligently contesting in good faith by appropriate proceedings and with respect
to which reserves in conformity with GAAP have been provided on the books of
such Borrower Party or such Subsidiary, as the case may be. As of the Sixth
Amendment Effective Date, no adjustment relating to any tax returns or any claim
for taxes has been proposed in writing by any Governmental Authority and, to the
knowledge of each Borrower Party no basis exists for any such adjustment, except
as reflected in the charges, accruals and reserves on the books of the Borrower
Parties and their Subsidiaries. The charges, accruals, and reserves on the books
of the Borrower Parties and their Subsidiaries in respect of taxes are, in the
reasonable judgment of the Borrower Parties, adequate. As of the Sixth Amendment
Effective Date, no Borrower Party or any Subsidiary of a Borrower Party is being
audited, or has knowledge of any pending audit, by the Internal Revenue Service
or any other Governmental Authority. As of the Sixth Amendment Effective Date,
no Borrower Party has executed or filed with the Internal Revenue Service or any
other Governmental Authority any agreement or other document extending, or
having the effect of extending, the period for assessment or collection of any
taxes. As of the Sixth Amendment Effective Date, none of the Borrower Parties
and their respective predecessors are liable for any taxes which are past due
and not being contested in good faith: (i) under any agreement (including any
tax sharing agreements) or (ii) to each Borrower Party’s knowledge, as a
transferee or successor. No Borrower Party has agreed, or been requested, to
make any adjustment under Code Section 481(a), by reason of a change in
accounting method or otherwise. No Borrower Party or any Subsidiary of a
Borrower Party has participated in a “listed transaction” within the meaning of
Treasury Regulation Section 1.6011-4(b)(2) or has been a member of an
affiliated, combined or unitary group other than the group of which a Borrower
Party or a Subsidiary of a Borrower Party is the common parent. As of the
Agreement Date, Florida documentary stamp tax of not more than $2,400 is payable
by the Borrower as a result of the execution and delivery of the Credit
Agreement and the Master Intercompany Subordinated Note, which tax is payable on
or before April 20, 2018.

(k) Financial Statements. The Borrower has furnished, or has caused to be
furnished, to the Lenders (i) the audited consolidated financial statements of
Parent and its Subsidiaries, which are complete and correct in all material
respects and present fairly in accordance with GAAP the respective financial
positions of such Persons for the fiscal years ending on December 31, 2017,
December 31, 2016 and December 31, 2015, and the results of operations of such
Persons for the fiscal years then ended, and (ii) the unaudited consolidated
financial statements

 

70



--------------------------------------------------------------------------------

of Parent and its Subsidiaries, which are complete and correct in all material
respects and present fairly in accordance with GAAP, subject to normal year-end
adjustments, the respective financial positions of such Persons as at
January 31, 2018, and the results of operations of such Persons for the
one-month period then ended. Except as disclosed in such financial statements,
neither Parent nor any of its Subsidiaries has any liabilities, contingent or
otherwise, and there are no unrealized or anticipated losses of Parent or any of
its Subsidiaries, in each case which have not heretofore been disclosed in
writing to the Lenders except to the extent incurred in the ordinary course of
business.

(l) No Adverse Change. Since December 31, 2015, there has occurred no event or
change (but excluding any event or change that results directly from those
matters referenced in a letter from the Borrower to the Lender Group dated as of
January 17, 2017 and delivered pursuant to Section 7.6(a) of this Agreement)
which has had or could reasonably be expected to have a Materially Adverse
Effect.

(m) Investments and Guaranties. As of the Sixth Amendment Effective Date, no
Borrower Party or any Subsidiary of a Borrower Party owns any Equity Interests
of any Person except as disclosed on Schedules 5.1(c)-1 and 5.1(c)-2, or has
outstanding loans or advances to, or Guaranties of the obligations of, any
Person, except as reflected in the financial statements referred to in
Section 5.1(k) or disclosed on Schedule 5.1(m).

(n) Liabilities, Litigation, etc. Except for liabilities incurred in the
ordinary course of business, no Borrower Party or any Subsidiary of any Borrower
Party has any material (individually or in the aggregate) liabilities, direct or
contingent, except as disclosed or referred to in the financial statements
referred to in Section 5.1(k) or with respect to the Obligations.    Except as
described on Schedules 5.1(n) and 5.1(y), there is no litigation, legal or
administrative proceeding, investigation, or other action of any nature pending
or, to the knowledge of the Borrower Parties, threatened against any Borrower
Party, any Subsidiary of any Borrower Party or any of their respective
properties which could reasonably be expected to result in any judgment against
or liability of such Borrower Party or Subsidiary in excess of $750,000
individually or in the aggregate with respect to all Borrower Parties and their
Subsidiaries, or the loss of any certification or license material to the
operation of the Borrower Parties’ business. None of such litigation disclosed
on Schedules 5.1(n) and 5.1(y), individually or collectively, could reasonably
be expected to have a Materially Adverse Effect.

(o) ERISA. Except as could not reasonably be expected, individually or in the
aggregate, to create any material liability to a Borrower Party, (i) each Plan
which is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service indicating that
such Plan is so qualified and, to the knowledge of the Borrower, nothing has
occurred subsequent to the issuance of such determination letter which could
cause such Plan to lose its qualified status, (ii) each Borrower Party and each
of their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Code and the regulations and
published interpretations thereunder with respect to each Plan and (iii) except
to the extent required under Section 4980B of the Code or similar state laws, no
Plan provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of any of the Borrower Parties or
any of their respective ERISA Affiliates. Except as could not reasonably be
expected, individually or in the

 

71



--------------------------------------------------------------------------------

aggregate, to create any material liability to a Borrower Party, (i) no
liability to the PBGC (other than required premium payments), the Internal
Revenue Service, any Plan or any trust established under Title IV of ERISA has
been or is reasonably expected to be incurred by, any of the Borrower Parties or
any of their ERISA Affiliates, (ii) no ERISA Event has occurred or is reasonably
expected to occur, and (iii) the Borrower Parties and each of their ERISA
Affiliates have complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.

(p) Intellectual Property; Licenses; Certifications. Schedule 5.1(p) sets forth,
as of the Sixth Amendment Effective Date, all registered and pending patents,
trademarks, service marks and copyrights owned by each Borrower Party and its
Subsidiaries. The Borrower Parties and their Subsidiaries own (free and clear of
all Liens other than Permitted Liens) or have the right to use all material
Intellectual Property, licenses and certifications necessary for the conduct of
their businesses. To the knowledge of each Borrower Party, (a) the conduct and
operations of the businesses of each Borrower Party and each Subsidiary of each
Borrower Party does not infringe, misappropriate, dilute or violate in any
material respect any Intellectual Property owned by any other Person and (b) no
other Person has contested any material right, title or interest of any Borrower
Party or any Subsidiary of any Borrower Party in, or relating to, any
Intellectual Property.

(q) Collateral; Perfection Matters. Subject to Section 6.20, the provisions of
this Agreement, the Security Agreement and the other Loan Documents are and will
be effective to create in favor of the Administrative Agent, for its benefit and
the benefit of the Lender Group, a valid and enforceable security interest in
and Lien upon the Collateral purported to be pledged, charged, mortgaged or
assigned by it thereunder and described therein, subject, in the case of
enforceability, to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and to general principles of equity and principles
of good faith and fair dealing, and upon the making of such filings and the
taking of such other actions required to be taken hereby or by the applicable
Loan Documents (including (a) the filing of appropriate UCC financing statements
and continuations thereof in the jurisdictions specified therein, (b) with
respect to United States copyright registrations, United States patents and
pending patent applications, and United States federal trademark registrations
and trademark applications, in each case, the recordation of the Copyright
Security Agreements, the Patent Security Agreements and the Trademark Security
Agreements, as applicable, in the U.S. Patent and Trademark Office or U.S.
Copyright Office, as applicable, (c) the proper recordation of Mortgages and
fixture filings with respect to owned real property other than property that is
not required to be subject to a Mortgage hereunder and (d) the delivery to the
Administrative Agent of any certificates evidencing the certificated securities
required to be delivered pursuant to the applicable Security Documents, duly
endorsed or accompanied by duly executed stock powers (where applicable)), such
security interest and Lien shall constitute a fully perfected first priority
Lien upon such right, title and interest of the Borrower Parties, in and to such
Collateral (to the extent such Liens are required to be perfected under the
terms of the Loan Documents), to the extent that such security interest and Lien
can be perfected by such filings, actions, giving of notice and possession,
subject only to Permitted Liens.

 

72



--------------------------------------------------------------------------------

(r) Obligations Constitute Senior Secured Debt. The Obligations constitute
first-priority senior secured indebtedness of the Borrower Parties and there is
no other Funded Debt that ranks senior in right of payment to the Obligations.

(s) Accuracy and Completeness of Information. All written information, reports,
other papers and data relating to the Borrower Parties and their Subsidiaries
furnished by or at the direction of the Borrower Parties to the Lender Group, or
any of them, in each case as modified or supplemented by other information so
furnished, is complete and correct in all material respects and does not, when
taken as a whole, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
misleading in light of the circumstances under which such statements were made.
No fact is currently known to any Borrower Party which has had, or could
reasonably be expected to have, a Materially Adverse Effect. All financial
projections, estimates and forecasts provided by or at the direction of the
Borrower Parties and their Subsidiaries to the Lender Group (including those
delivered prior to the Agreement Date) represent the Borrower Parties’ good
faith estimates of future financial performance and are based on assumptions
believed by the Borrower Parties to be reasonable and fair as of the date
furnished in light of the market conditions and facts known at the time of
delivery, it being acknowledged and agreed by the Lender Group that projections
as to future events are not to be viewed as fact and are not guarantees of
financial performance and that the actual results during the period or periods
covered by such projections may differ from the projected results and that such
differences may be material.

(t) Compliance with Regulations T, U, and X. No Borrower Party or any Subsidiary
of a Borrower Party is engaged principally in the business of, or has as one of
its important activities, extending credit for the purpose of purchasing or
carrying, and no Borrower Party or any Subsidiary of a Borrower Party owns or
presently intends to acquire, any “margin security” or “margin stock” as defined
in Regulations T, U and X of the Board of Governors of the Federal Reserve
System (herein called “Margin Stock”). None of the proceeds of the Loan will be
used, directly or indirectly, for the purpose of purchasing or carrying any
Margin Stock or for the purpose of reducing or retiring any Funded Debt which
was originally incurred to purchase or carry Margin Stock or for any other
purpose which could reasonably be expected to constitute this transaction a
“purpose credit” within the meaning of said Regulations T, U and X. None of any
Borrower Party, any Subsidiary of a Borrower Party nor any bank acting on its
behalf has taken or will take any action which might cause this Agreement or any
other Loan Documents to violate Regulation T, U or X or any other regulation of
the Board of Governors of the Federal Reserve System or to violate the SEA, in
each case as now in effect or as the same may hereafter be in effect. If so
requested by the Administrative Agent, the Borrower Parties and their
Subsidiaries will furnish the Administrative Agent with (i) a statement or
statements in conformity with the requirements of Federal Reserve Form U-1
referred to in Regulation U of said Board of Governors and (ii) other documents
evidencing its compliance with the margin regulations requested by the
Administrative Agent. Neither the making of the Loan nor the use of proceeds
thereof will violate, or be inconsistent with, the provisions of Regulation T, U
or X of said Board of Governors.

 

73



--------------------------------------------------------------------------------

(u) Solvency. After giving effect to the transactions contemplated by the Loan
Documents (including without limitation the Sixth Amendment, the funding of the
Term Loans on the Sixth Amendment Effective Date and the Term Loan Refinancing
as defined therein) and Related Agreements, including any Loans made hereunder
and the application of proceeds thereof, (i) the property of each Borrower
Party, at a fair valuation on a going concern basis, will exceed its debt;
(ii) the capital of each Borrower Party will not be unreasonably small to
conduct its business; (iii) no Borrower Party will have incurred debts, or have
intended to incur debts, beyond its ability to pay such debts as they mature;
(iv) the property of the Borrower Parties, taken as a whole, at a fair valuation
on a going concern basis, will exceed their collective debt; (v) the capital of
the Borrower Parties, taken as a whole, will not be unreasonably small to
conduct their collective business; and (vi) the Borrower Parties, taken as a
whole, shall not have incurred debts, or have intended to incur debts, beyond
their collective ability to pay such debts as they mature. For purposes of this
Section 5.1(u), “debt” shall mean any liability on a claim, and “claim” shall
mean (A) the right to payment, whether or not such right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, undisputed,
legal, equitable, secured or unsecured, or (B) the right to an equitable remedy
for breach of performance if such breach gives rise to a right to payment,
whether or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, undisputed, secured or unsecured.

(v) Insurance. The Borrower Parties and their Subsidiaries have insurance
meeting the requirements of Section 6.5, and such insurance policies are in full
force and effect. All insurance maintained by the Borrower Parties and their
Subsidiaries as of the Sixth Amendment Effective Date is fully described on
Schedule 5.1(v).

(w) Broker’s or Finder’s Commissions. Except as set forth on Schedule 5.1(w), no
broker’s or finder’s fee or commission will be payable with respect to the
execution and delivery of this Agreement and the other Loan Documents, and no
other similar fees or commissions will be payable by the Borrower Parties for
any other services rendered to the Borrower Parties ancillary to the credit
transactions contemplated herein.

(x) Real Property. All real property leased by each Borrower Party and each
Subsidiary of a Borrower Party as of the Sixth Amendment Effective Date, and the
name of the lessor of such real property, is set forth in Schedule 5.1(x)-1. The
leases of each Borrower Party and each Subsidiary of a Borrower Party material
to the operations of the Borrower Parties and their Subsidiaries are valid,
enforceable and in full force and effect, and have not been modified or amended,
except as otherwise set forth in Schedule 5.1(x)-1. No Borrower Party or any
Subsidiary of a Borrower Party has made any pledge, mortgage, assignment or
sublease of any of its rights under such leases except pursuant to the Loan
Documents and as set forth in Schedule 5.1(x)-1 and, there is no default or
condition in respect of any such leases which, with the passage of time or the
giving of notice, or both, could constitute a default on the part of the
Borrower Parties and their Subsidiaries or, to the knowledge of the Borrower
Parties and their Subsidiaries, the counterparties thereto, except to the extent
such default or condition could not reasonably be expected to result in a
Materially Adverse Effect. The Borrower Parties and their Subsidiaries have paid
all rents and other material charges due and payable under such leases. All real
property owned by each Borrower Party or a Subsidiary of a Borrower Party as of
the Sixth Amendment Effective Date is set forth in Schedule 5.1(x)-2. As of the
Sixth Amendment Effective Date, no Borrower Party or any Subsidiary of a
Borrower Party owns, leases or uses any real property other than as set forth on
Schedules 5.1(x)-1 or 5.1(x)-2. Each Borrower Party and each Subsidiary of a
Borrower Party owns good and valid fee simple title to all of its owned

 

74



--------------------------------------------------------------------------------

real property, and none of its respective owned real property is subject to any
Liens, except Permitted Liens. No Borrower Party or any Subsidiary of a Borrower
Party owns or holds, or is obligated under or a party to, any option, right of
first refusal or any other contractual right to purchase, acquire, sell, assign
or dispose of any real property owned or leased by it, except as described on
Schedule 5.1(x)-3 hereof.

(y) Environmental Matters.

(i) Except as specifically disclosed in Schedule 5.1(y), no Borrower Party or
any Subsidiary thereof (A) has failed to comply in any material respect with any
Environmental Law or to obtain, maintain or comply with any material permit,
license or other approval required under any Environmental Law, (B) has received
notice of any material claim with respect to any Environmental Law or (C) knows
of any basis for any material liability under any Environmental Law.

(ii) Except as set forth in Schedule 5.1(y), (A) there are no and, to the
knowledge of any Borrower Party, never have been any underground or above-ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any Property currently owned or, to the knowledge of any Borrower Party,
operated by any Borrower Party that are not in material compliance with
Environmental Laws; (B) there is no asbestos or asbestos-containing material on
any Property currently owned or, to the knowledge of any Borrower Party,
operated by any Borrower Party that is not in material compliance with
Environmental Laws; or; and (C) to the knowledge of the Borrower Parties,
Hazardous Materials have not been released, discharged or disposed of on any
Property currently or formerly owned or operated by any Borrower Party or any
Subsidiary thereof in a manner that could reasonably be expected to result in
any material liability of the Borrower Parties.

(iii) Except as set forth on Schedule 5.1(y), (i) no Borrower Party or any
Subsidiary thereof is undertaking, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and (ii) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
Property currently or formerly owned or operated by any Borrower Party or any
Subsidiary thereof have been disposed of in a manner which could not be expected
to result in any material liability to any Borrower Party or any Subsidiary
thereof.

(z) OSHA. All of the Borrower Parties’ and their Subsidiaries’ operations are
conducted in compliance, in all material respects, with all applicable rules and
regulations promulgated by the Occupational Safety and Health Administration of
the United States Department of Labor.

(aa) Name of Borrower Party. Except as set forth on Schedule 5.1(aa), no
Borrower Party or any Subsidiary of any Borrower Party has changed its name
within the five (5) years prior to the Sixth Amendment Effective Date, nor has
any Borrower Party or any Subsidiary of a Borrower Party transacted business
under any other name or trade name.

 

75



--------------------------------------------------------------------------------

(bb) Investment Company Act. No Borrower Party or any Subsidiary of a Borrower
Party is required to register as an “investment company” under the provisions of
the Investment Company Act of 1940, as amended, and the entering into or
performance by the Borrower Parties of this Agreement does not violate any
provision of such Act or require any consent, approval, or authorization of, or
registration with, any governmental or public body or authority pursuant to any
of the provisions of such Act.

(cc) FCPA. No part of the proceeds of the Loan will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the FCPA.

(dd) Anti-Terrorism Laws.

(i) None of the Borrower Parties or any Affiliate of any Borrower Party is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

(ii) None of the Borrower Parties, or any Affiliate of any Borrower Party, or,
to the knowledge of any Borrower Party, their respective agents acting or
benefiting in any capacity in connection with the Loans or the other
transactions hereunder, is any of the following (each a “Blocked Person”): (A) a
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order No. 13224; (B) a Person owned or controlled by, or
acting for or on behalf of, any Person that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order No. 13224; (C) a
Person with which the Administrative Agent or any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
(D) a Person that commits, threatens or conspires to commit or supports
“terrorism” (as defined in the Executive Order No. 13224); (E) a Person that is
named as a “specially designated national” on the most current list published by
the U.S. Treasury Department Office of Foreign Asset Control at its official
website or any replacement website or other replacement official publication of
such list; or (F) a Person affiliated or associated with any Person in
Section 5.1(dd)(i) through and including Section 5.1(dd)(ii) above.

(iii) No Borrower Party or to the knowledge of any Borrower Party, any of its
agents acting in any capacity in connection with the Loans or the other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

 

76



--------------------------------------------------------------------------------

(ee) Anti-Corruption Laws and Sanctions.

(i) The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Parent, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Parent, its Subsidiaries and their respective
officers and employees and, to the knowledge of the Borrower and its directors
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects.

(ii) None of (a) the Borrower Parties or their respective directors, officers or
employees, or (b) to the knowledge of any Borrower Party, any agent of such
Borrower Party that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No borrowing,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

Section 5.2 Survival of Representations and Warranties, etc. All representations
and warranties made by the Borrower Parties in the Loan Documents and in the
reports, certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any incorrect representation or warranty at the time any
Loan is made, and shall continue in full force and effect as long as any
Obligation is outstanding and so long as the Commitment has not expired or
terminated.

Section 5.3 Parent as Holding Company. Parent is a holding company and does not
have any material liabilities, own any material assets or engage in any
operations or business other than as set forth in Section 8.21.

ARTICLE 6

GENERAL COVENANTS

Until the Obligations shall have been indefeasibly paid in full in cash and the
Commitments shall have been terminated:

Section 6.1 Preservation of Existence and Similar Matters. Each Borrower Party
will, and will cause each of its Subsidiaries to, (i) except as expressly
permitted by Section 8.7, preserve and maintain its due organization, valid
existence and good standing, in each case in its jurisdiction of incorporation
or organization, (ii) qualify and remain qualified and authorized to do business
in each material jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization and
(iii) maintain all Necessary Authorizations, except, in the case of clauses
(ii) and (iii), to the extent the failure to be so qualified or maintain such
Necessary Authorizations could not reasonably be expected to result in a
Materially Adverse Effect.

 

77



--------------------------------------------------------------------------------

Section 6.2 Compliance with Applicable Law. Each Borrower Party will, and will
cause each of its Subsidiaries to, comply, in all material respects, with the
requirements of all Applicable Law.

Section 6.3 Maintenance of Properties. Each Borrower Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in the ordinary
course of business in good repair, working order and condition, normal wear and
tear and disposal of obsolete equipment excepted, all properties used or useful
in its business (whether owned or held under lease).

Section 6.4 Accounting Methods and Financial Records. Each Borrower Party will,
and will cause each of its Subsidiaries to, maintain, on a consolidated basis, a
system of accounting established and administered in accordance with GAAP and
will keep adequate records and books of account in which complete entries will
be made in accordance with such accounting principles consistently applied and
reflecting all transactions required to be reflected by such accounting
principles.

Section 6.5 Insurance. Each Borrower Party will, and will cause each of its
Subsidiaries to, maintain insurance including, but not limited to, property
insurance, public liability, comprehensive general liability, business
interruption, fidelity coverage insurance, wind/hurricane insurance and flood
insurance, in such amounts and against such risks as would be customary for
companies in the same industry and of comparable size as the Parent and its
Subsidiaries from financially sound and reputable insurance companies having and
maintaining an A.M. Best rating of “A minus” or better. In addition to the
foregoing, each Borrower Party further agrees to maintain and pay for insurance
upon all goods constituting Collateral wherever located, in storage or in
transit in vehicles, vessels or aircraft, including goods evidenced by
documents, covering casualty, hazard, public liability and such other risks and
in such amounts as would be customary for companies in the same industry and of
comparable size as the Borrower Parties, from financially sound and reputable
insurance companies having and maintaining an A.M. Best rating of “A minus” or
better to insure the Lender Group’s interest in such Collateral. At all times
after 90 days following the Sixth Amendment Effective Date (or such later date
as the Administrative Agent may approve in its sole discretion), the Borrower
will maintain with a responsible insurance company the Key Man Life Insurance
Policies, each in an amount not less than $15,000,000 and pursuant to policies
in form and substance reasonably satisfactory to Administrative Agent, each of
which policies shall have been assigned to Administrative Agent for the benefit
of Administrative Agent and the Lenders pursuant to a collateral assignment of
life insurance policy in form and substance reasonably satisfactory to
Administrative Agent. All such property insurance policies covering goods that
constitute Collateral, and all property insurance policies covering real
property owned or leased by any Borrower Party, shall name the Administrative
Agent as loss payee and all liability insurance policies shall name the
Administrative Agent as additional insured. Each Borrower Party shall deliver
certificates of insurance evidencing that the required insurance is in force
together with satisfactory lender’s loss payable and additional insured, as
applicable, endorsements. Each policy of insurance or endorsement shall contain
a clause requiring the insurer to give not less than thirty (30) days’ prior
written notice to the Administrative Agent in the event of cancellation of the
policy for any reason whatsoever (other than non-payment of premiums, which
notice may be less than thirty (30) days but shall be at least ten (10) days)
and the Borrower Parties shall use

 

78



--------------------------------------------------------------------------------

commercially reasonable efforts to deliver endorsements containing a clause
requiring the insurer to give not less than thirty (30) days’ prior written
notice to the Administrative Agent in the event of modification of the policy
for any reason whatsoever. If any Borrower Party fails to provide and pay for
such insurance, the Administrative Agent may, at the Borrower’s expense, procure
the same, but shall not be required to do so. Each Borrower Party agrees to
deliver to the Administrative Agent, promptly as rendered, true copies of all
reports made in any reporting forms to insurance companies.

Section 6.6 Payment of Taxes and Claims. Each Borrower Party will, and will
cause each of its Subsidiaries to, pay and discharge (i) all material taxes,
assessments, and governmental charges or levies imposed upon it or its income or
profit or upon any properties belonging to it prior to the date on which
penalties attach thereto, and (ii) all lawful claims for labor, materials and
supplies which have become due and payable and which by law have or may become a
Lien upon any of its property; except that, no such tax, assessment, charge,
levy, or claim need be paid which is being reasonably and diligently contested
in good faith by appropriate proceedings and for which reserves in conformity
with GAAP have been provided on the books of such Borrower Party, but only so
long as such tax, assessment, charge, levy, or claim does not become a Lien or
charge other than a Permitted Lien and no foreclosure, distraint, sale, or
similar proceedings shall have been commenced and remain unstayed for a period
thirty (30) days after such commencement. Each Borrower Party shall, and shall
cause each of its Subsidiaries to, timely (subject to extension) file all
federal, income, state income and franchise and other material tax and
information returns required by any Governmental Authority.

Section 6.7 Visits and Inspections. Upon the request of the Administrative
Agent, each Borrower Party will, and will permit each of its Subsidiaries to,
permit representatives of the Administrative Agent and one additional Lender to
(a) visit and inspect the properties of the Borrower Parties and their
Subsidiaries during normal business hours, (b) inspect and make extracts from
and copies of the Borrower Parties’ and their Subsidiaries’ books and records,
(c) conduct appraisals, field examinations and audits of Inventory and other
personal property of the Borrower Parties and their Subsidiaries for which the
Borrower Parties shall be required to reimburse the Administrative Agent no more
than two times per calendar year (provided that the number of appraisals, field
exams and audits which the Administrative Agent or its representatives may
perform and for which the Borrower Parties shall reimburse the Administrative
Agent shall be unlimited if a Default or Event of Default has occurred and is
continuing), and (d) discuss with the Borrower Parties’ and their Subsidiaries’
respective principal officers the Borrower Parties’ or such Subsidiaries’
businesses, assets, liabilities, financial positions, results of operations, and
business prospects relating to the Borrower Parties or such Subsidiaries. Any
other member of the Lender Group may, at its expense (unless an Event of Default
has occurred and is continuing), accompany the Administrative Agent on any
regularly scheduled visit (or at any time that a Default exists any visit
regardless of whether it is regularly scheduled) to the Borrower Parties and
their Subsidiaries’ properties.

Section 6.8 [Reserved.]

 

79



--------------------------------------------------------------------------------

Section 6.9 ERISA. Each Borrower Party shall at all times make, or cause to be
made, prompt payment of contributions required to meet the minimum funding
standards set forth in ERISA with respect to each Borrower Party’s and its ERISA
Affiliates’ Title IV Plans that are subject to such funding requirements;
furnish to the Administrative Agent, promptly upon the Administrative Agent’s
written request therefor, copies of any annual report required to be filed
pursuant to ERISA in connection with each such Title IV Plan of each Borrower
Party and its ERISA Affiliates; and notify the Administrative Agent as soon as
practicable of any ERISA Event regarding any Plan, Title IV Plan or
Multiemployer Plan that could reasonably be expected to have a Materially
Adverse Effect or give rise to a Lien on any Borrower Party or on any of the
assets thereof.

Section 6.10 Lien Perfection. Each Borrower Party agrees to take such action as
may be requested by the Administrative Agent to perfect or continue the
perfection of the Administrative Agent’s (on behalf of, and for the benefit of,
the Lender Group) security interest in the Collateral. Each Borrower Party
hereby authorizes the Administrative Agent to file or transmit for filing, at
any time, any financing statements and amendments in any jurisdiction and in any
filing office (i) describing the Collateral as “all assets of the debtor” or
“all personal property of the debtor” or words of similar effect, in each case,
at the option of the Administrative Agent, indicating such Collateral includes
such assets or property “whether now owned or hereafter acquired”,
(ii) describing the Collateral as being of equal or lesser scope or with greater
detail, or (iii) that contains any information required by part 5 of Article 9
of the UCC for the sufficiency or filing office acceptance. Each Borrower Party
also hereby ratifies any and all financing statements or amendments previously
filed by or on behalf of the Administrative Agent in any jurisdiction.

Section 6.11 Location of Collateral. All tangible property owned by a Borrower
Party constituting Collateral, other than Inventory in transit, Inventory sold
in the ordinary course of business and raw materials and work-in-process located
at manufacturing sites operated by a third party, will at all times be kept by
the Borrower Parties at one or more of the business locations of the Borrower
Parties set forth in Schedule 6.11. The Inventory shall not, without the prior
written approval of the Administrative Agent, which approval shall not be
unreasonably withheld, be moved from the locations set forth on Schedule 6.11
except as permitted in the immediately preceding sentence and except for, in the
absence of a continuing Event of Default, (a) sales or other dispositions of
assets permitted pursuant to Section 8.7 and (b) the storage of Inventory at
locations within the continental U.S. other than those specified in the first
sentence of this Section 6.11 as updated from time to time if (i) the Borrower
gives the Administrative Agent written notice of the new storage location at
least fifteen (15) Business Days prior to storing Inventory at such location,
(ii) the Administrative Agent’s security interest in such Inventory is and
continues to be a duly perfected, first priority Lien thereon, (iii) neither any
Borrower Party’s nor the Administrative Agent’s right of entry upon the premises
where such Inventory is stored or its right to remove the Inventory therefrom,
is in any way restricted, (iv) if requested by the Administrative Agent, any
owner of such premises, and any bailee, warehouseman or similar party that will
be in possession of such Inventory, shall have executed and delivered to the
Administrative Agent a Collateral Access Agreement, and (v) all negotiable
documents and receipts in respect of any Collateral maintained at such premises
are promptly delivered to the Administrative Agent and any non-negotiable
documents and receipts in respect of any Collateral maintained at such premises
are issued to the Administrative Agent and promptly delivered to the
Administrative Agent.

 

80



--------------------------------------------------------------------------------

Section 6.12 Protection of Collateral. All insurance expenses and expenses of
protecting, storing, warehousing, insuring, handling, maintaining and shipping
the Collateral (including, without limitation, all rent payable by any Borrower
Party to any landlord of any premises where any of the Collateral may be
located), and any and all excise, property, sales, and use taxes imposed by any
state, federal, or local authority on any of the Collateral or in respect of the
sale thereof, shall be borne and paid by the Borrower Parties. If the Borrower
Parties fail to promptly pay any portion thereof when due, after giving effect
to any applicable grace periods, the Lender Group, or any of them, may, at its
option during the existence of an Event of Default, but shall not be required
to, pay the same directly to the appropriate Person. The Borrower agrees to
reimburse the Lender Group, as applicable, promptly therefor with interest
accruing thereon daily at the Default Rate provided in this Agreement for Base
Rate Advances. All sums so paid or incurred by the Lender Group for any of the
foregoing and all reasonable costs and expenses (including attorneys’ fees,
legal expenses, and court costs) which the Lender Group, or any of them, may
incur in enforcing or protecting the Lien on or rights and interest in the
Collateral or any of their rights or remedies under this or any other agreement
between the parties hereto or in respect of any of the transactions to be had
hereunder until paid by the Borrower to the Lender Group, as applicable, with
interest at the Default Rate for Base Rate Advances, shall be considered
Obligations owing by the Borrower to the Lenders hereunder. Such Obligations
shall be secured by all Collateral and by any and all other collateral,
security, assets, reserves, or funds of the Borrower Parties in or coming into
the hands or inuring to the benefit of the Lender Group. The Lender Group shall
not be liable or responsible in any way for the safekeeping of any of the
Collateral or for any loss or damage thereto (and specifically disclaims any
liability or responsibility with respect thereto) or for any diminution in the
value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency, or other person whomsoever, but the same shall be at the
Borrower Parties’ sole risk.

Section 6.13 Intellectual Property Rights. Each Borrower Party shall take all
steps necessary or appropriate in its reasonable business judgment to
(i) preserve and protect its respective rights in Intellectual Property material
to the business of the Borrower Parties or their Subsidiaries or otherwise of
material value and (ii) prevent any lapse, abandonment, cancellation, dedication
to the public, forfeiture, finding of unenforceability or any other impairment
of such Intellectual Property. Each Borrower Party shall take all commercially
reasonable steps necessary to protect the secrecy of all material trade secrets
of such Borrower Party.

Section 6.14 Administration of Accounts.

(a) The Administrative Agent retains the right upon the occurrence and during
the continuance of an Event of Default to notify the Account Debtors that the
Accounts have been assigned to the Administrative Agent, for the benefit of the
Lender Group, and to collect the Accounts directly in its own name and to charge
the collection costs and expenses, including attorneys’ fees, to the Borrower.
The Lender Group has no duty to protect, insure, collect or realize upon the
Accounts or preserve rights in them. Each Borrower Party irrevocably makes,
constitutes and appoints the Administrative Agent as such Borrower Party’s true
and lawful attorney and agent-in-fact to endorse such Borrower Party’s name on
any checks, notes, drafts or other payments relating to, the Accounts which come
into the Administrative Agent’s possession or under the Administrative Agent’s
control as a result of its taking any of the foregoing actions.

 

81



--------------------------------------------------------------------------------

Additionally, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall have the right to collect and settle or
adjust all disputes and claims directly with the Account Debtors and to
compromise the amount or extend the time for payment of the Accounts upon such
terms and conditions as the Administrative Agent may deem advisable, and to
charge the deficiencies, costs and expenses thereof, including attorneys’ fees,
to the Borrower.

(b) If an Account includes a charge for any tax payable to any governmental
taxing authority, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent is authorized, in its sole discretion, to pay
the amount thereof to the proper taxing authority for the account of the
applicable Borrower Party. The Borrower agrees to reimburse the Administrative
Agent promptly therefor with interest accruing thereon daily at the Default Rate
provided in this Agreement. The Borrower Parties shall notify the Administrative
Agent if any Account includes any tax due to any governmental taxing authority
and, in the absence of such notice, the Administrative Agent shall have the
right to retain the full proceeds of the Account and shall not be liable for any
taxes to any governmental taxing authority that may be due by any Borrower Party
by reason of the sale and delivery creating the Account.

(c) Upon the occurrence and during the continuance of an Event of Default, any
of the Administrative Agent’s officers, employees or agents shall have the
right, at any time or times hereafter, in the name of the Administrative Agent,
or any designee of the Administrative Agent or the Borrower Parties, to verify
the validity, amount or other matter relating to any Accounts by mail,
telephone, telegraph or otherwise. The Borrower Parties shall cooperate fully
with the Administrative Agent in an effort to facilitate and promptly conclude
any such verification process.

Section 6.15 The Blocked Accounts. Subject to Section 6.22, on or before the
Sixth Amendment Effective Date, and at all times thereafter:

(a) The Borrower Parties shall establish and maintain one or more deposit
accounts at one or more third-party banking institutions acceptable to the
Administrative Agent (each such bank, a “Cash Management Bank”). Each such Cash
Management Bank at which a Borrower Party maintains a deposit account (other
than an Excluded Account) shall agree, and the Borrower Parties shall cause such
Cash Management Banks to agree, to a Blocked Account Agreement that shall be
mutually satisfactory to the Administrative Agent, such Cash Management Bank and
the Borrower Parties; provided that the Administrative Agent shall not exercise
exclusive control over any deposit account unless an Event of Default shall have
occurred and is continuing.

(b) As of the Sixth Amendment Effective Date, all bank accounts, deposit
accounts, securities accounts and investment accounts of the Borrower Parties
are listed on Schedule 6.15. Except as otherwise expressly agreed by the
Administrative Agent, no Borrower Party shall open or maintain any bank account,
deposit account (other than an Excluded Account), securities account or
investment account, unless the depository bank or financial institution for such
account shall have entered into a Blocked Account Agreement with the
Administrative Agent.

 

82



--------------------------------------------------------------------------------

Section 6.16 Further Assurances. Upon the request of the Administrative Agent,
each Borrower Party will promptly cure, or cause to be cured, defects in the
execution and delivery of the Loan Documents (including this Agreement)
resulting from any act or failure to act by any Borrower Party or any employee
or officer thereof. Each Borrower Party at its expense will promptly execute and
deliver to the Administrative Agent and the Lenders, or cause to be executed and
delivered to the Administrative Agent and the Lenders, all such other and
further documents, agreements, and instruments in compliance with or
accomplishment of the covenants and agreements of the Borrower Parties in the
Loan Documents (including this Agreement) or to correct any omissions in the
Loan Documents, or to obtain any consents, all as may be necessary or
appropriate in connection therewith as may be reasonably requested by the
Administrative Agent; provided that Borrower shall not be required to obtain a
Collateral Access Agreement for its location at 33 Whitehall Street, 15th Fl.,
NY, NY 10004 unless Borrower determines to renew its lease at such location.

Section 6.17 Broker’s Claims. Each Borrower Party hereby indemnifies and agrees
to hold each member of the Lender Group harmless from and against any and all
losses, liabilities, damages, costs and expenses which may be suffered or
incurred by such member of the Lender Group in respect of any claim, suit,
action or cause of action now or hereafter asserted by a broker or any Person
acting in a similar capacity arising from or in connection with the execution
and delivery of this Agreement or any other Loan Document or the consummation of
the transactions contemplated herein or therein. This Section 6.17 shall survive
termination of this Agreement.

Section 6.18 Indemnity. Each Borrower Party, jointly and severally, hereby
indemnifies and agrees to hold harmless each Indemnified Person from and against
any and all claims, liabilities, investigations, losses, damages, actions,
demands, penalties, judgments, suits, investigations and costs, expenses
(including reasonable, documented out-of-pocket fees and expenses of experts,
agents, consultants and counsel) and disbursements, in each case, of any kind or
nature (whether or not the Indemnified Person is a party to any such action,
suit, investigation or proceeding) whatsoever which may be imposed on, incurred
by, or asserted against an Indemnified Person resulting from (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, any breach or alleged breach by the
Borrower Parties of any representation or warranty made hereunder, or otherwise
in any way relating to or arising out of the Commitment, the Loan, the use of
proceeds thereof, this Agreement, the other Loan Documents or any other document
contemplated by this Agreement, the making, administration or enforcement of the
Loan Documents and the Loan, any transaction contemplated hereby or any related
matters, (ii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by a Borrower Party or any of its
Subsidiaries, or any Environmental Liability related in any way to a Borrower
Party or any of its Subsidiaries or (iii) any related matters or any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (each, a “Proceeding”),
regardless of whether such Indemnified Person is a party hereto or to any other
Loan Document, whether or not such Proceedings are brought by a Borrower Party,
any of their Affiliates, or any other Person, and will reimburse each
Indemnified Person within 30 days of written demand for any reasonable
documented out of pocket expenses incurred in connection

 

83



--------------------------------------------------------------------------------

with investigating or defending any of the foregoing, unless, with respect to
any of the above, such Indemnified Person’s acts or omissions are determined by
a final non-appealable judgment of a court of competent jurisdiction to
constitute gross negligence or willful misconduct of such Indemnified Person.
This Section 6.18 shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim. NO
INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR
ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR
AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT. This Section 6.18 shall survive termination of this Agreement.

Section 6.19 Environmental Matters. Each Borrower Party shall (a) conduct its
operations and keep and maintain its Properties in compliance with all
Environmental Laws, except to the extent the failure to do so could not
reasonably be expected to result in a Materially Adverse Effect; (b) obtain and
renew all material environmental permits necessary for its operations and
Properties, except to the extent the failure to do so could not reasonably be
expected to result in a Materially Adverse Effect and (c) implement any and all
investigation, remediation, removal and response actions that are necessary to
maintain the value and marketability of its Properties or to otherwise comply
with Environmental Laws pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or release of any Hazardous Materials on,
at, in, under, above, to, from or about any of its Properties, provided,
however, that no Borrower Party shall be required to undertake any such
investigation, remediation, removal or response action to the extent that its
obligation to do so is being reasonably and diligently contested in good faith
and by proper proceedings and adequate reserves have been set aside and are
being maintained by the Borrower Parties with respect to such circumstances in
accordance with GAAP.

Section 6.20 Additional Collateral; Additional Guarantors and Formation of
Subsidiaries

(a) Subject to this Section 6.20 and in addition to Section 6.16, with respect
to any property acquired after the Sixth Amendment Effective Date by any
Borrower Party that is intended to be subject to the Lien created by any of the
Security Documents but is not so subject, at the time of the acquisition
thereof, such Borrower Party shall promptly (i) execute and deliver to the
Administrative Agent such amendments or supplements to the relevant Security
Documents or such other documents as the Administrative Agent shall deem
necessary to grant to the Administrative Agent, for the benefit of the Lender
Group, a Lien on such property subject only to Permitted Liens, and (ii) take
all actions necessary to cause such Liens to be duly perfected to the extent
required by such Security Document in accordance with all requirements of
Applicable Law, including the filing of UCC financing statements in such
jurisdictions as may be requested by the Administrative Agent, the making of
filings with respect to Intellectual Property, and other filings and in such
jurisdictions as may be required by the Security Documents, by Applicable Law or
as may be requested by the Administrative Agent. The Borrower Parties shall
otherwise take such actions and execute and deliver to the Administrative Agent
such documents as the Administrative Agent shall require to confirm the
validity, perfection and priority of the Liens created under the Security
Documents against such after-acquired property.

 

84



--------------------------------------------------------------------------------

(b) At the time of the formation of any direct or indirect Subsidiary of any
Borrower Party after the Agreement Date or the acquisition of any direct or
indirect Subsidiary of any Borrower Party after the Agreement Date, the Borrower
Parties, as appropriate, shall concurrently therewith (i) to the extent such
Subsidiary is a Domestic Subsidiary (other than an Excluded Subsidiary or an
Unrestricted Subsidiary, designated as such by the Borrower), cause such
Domestic Subsidiary to provide to the Administrative Agent, for the benefit of
the Lender Group, a joinder and supplement to this Agreement substantially in
the form of Exhibit B (each, a “Guaranty Supplement”), pursuant to which such
Domestic Subsidiary shall agree to join as a Guarantor of the Obligations under
Article 3 and as a Borrower Party under this Agreement, a supplement to the
Security Agreement and any other Security Document, as applicable, and such
other security documents as the Administrative Agent may reasonably request, in
each case in form and substance reasonably satisfactory to the Administrative
Agent, (ii) to the extent such Subsidiary is a Domestic Subsidiary other than an
Excluded Subsidiary, take all such actions necessary or advisable to grant to
the Administrative Agent for the benefit of the Lender Group a perfected
security interest in the Collateral, including the filing of UCC financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent, the making of filings with respect to Intellectual
Property, and other filings and in such jurisdictions as may be required by the
Security Documents, by Applicable Law or as may be reasonably requested by the
Administrative Agent, (iii) provide to the Administrative Agent, for the benefit
of the Lender Group, a pledge agreement and appropriate certificates and powers
or UCC financing statements, pledging all direct or beneficial ownership
interest in any such Subsidiary, in form and substance satisfactory to the
Administrative Agent, provided, however, that with respect to any Excluded
Subsidiary, such pledge shall be limited to sixty-five percent (65%) of the
outstanding voting Equity Interests and one hundred percent (100%) of
outstanding non-voting Equity Interests of any such Subsidiary that is a Foreign
Subsidiary if such Foreign Subsidiary is a First-Tier Foreign Subsidiary and
that no pledge shall be made if such Subsidiary is a Lower-Tier Excluded
Subsidiary, (iv) cause such subsidiary to execute a joinder to the Master
Intercompany Subordinated Note and (v) provide to the Administrative Agent, for
the benefit of the Lender Group, all other documentation, including one or more
opinions of counsel reasonably satisfactory to the Administrative Agent, which
in its opinion is appropriate with respect to such formation and the execution
and delivery of the applicable documentation referred to above. Nothing in this
Section 6.20 shall authorize any Borrower Party or any Subsidiary of a Borrower
Party to form or acquire any Subsidiary absent express authorization to so form
or acquire such Subsidiary pursuant to Article 8. Any document, agreement or
instrument executed or issued pursuant to this Section 6.20 shall be a “Loan
Document” for purposes of this Agreement.

(c) Within sixty (60) days (or such later date as the Administrative Agent may
agree in its sole discretion) of the acquisition of any fee interest in real
property having a value of $1,000,000 or more, and of any leasehold interest in
real property with an annual rent of $500,000 or more, in each case by any
Borrower Party after the Agreement Date, such Borrower Party shall grant to the
Administrative Agent, for the benefit of the Lender Group, a first priority
security interest in such real property (subject only to Permitted Liens) and
execute and deliver a

 

85



--------------------------------------------------------------------------------

Mortgage for each such item of real property encumbering the fee interest (or if
such lease or a memorandum thereof is recorded, the leasehold interest) of the
applicable Borrower Party in such real property, together with (i) a title
insurance commitment issued by a title company acceptable to the Administrative
Agent in such amount not to exceed one hundred and five percent (105%) of the
fair market value of the property and insuring that each such Mortgage is a
valid first priority Lien on such Borrower Party’s interest in the real property
described in each such Mortgage (subject only to Permitted Liens) and containing
such endorsements and affirmative insurance as the Administrative Agent may
require, and true copies of each document, instrument or certificate required by
the terms of each such policy and/or Mortgage to be filed, recorded, executed or
delivered in connection therewith; (ii) a flood certification or evidence of
flood insurance, as applicable; (iii) duly authorized UCC fixture financing
statements to be filed in connection with each such Mortgage; (iv) with respect
to any fee interest, either (A) a current survey of the real property encumbered
by each Mortgage, certified to the title company, the Administrative Agent and
each of their successors and assigns, prepared by a professional and properly
licensed land surveyor reasonably satisfactory to the Administrative Agent, or
(B) an existing survey of the real property encumbered by each Mortgage, in form
satisfactory to the Administrative Agent, in each case sufficient to allow the
title insurance company to provide coverage with respect to survey matters as
the Administrative Agent may reasonably require; (v) a legal opinion of local
counsel to the Borrower Parties with respect to the Mortgage, addressed to the
Lender Group; and (vi) an environmental indemnity agreement in favor of the
Administrative Agent, for the benefit of the Lender Group, in form and substance
reasonably satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent, a phase I environmental assessment prepared by a
professional and properly licensed environmental assessor reasonably
satisfactory to the Administrative Agent, which assessment shall not disclose
any basis for any material liability under any Environmental Law, except as
specifically disclosed in Schedule 5.1(y); provided, that the Administrative
Agent may elect to waive the requirements of this Section 6.20(c) with respect
to any particular property or lease.

(d) At the time of the acquisition of any leasehold interests in any real
property by any Borrower Party after the Agreement Date where such leasehold
property contains personal property valued at seven hundred and fifty thousand
Dollars ($750,000) or more, such Borrower Party shall obtain a Collateral Access
Agreement for each such location.

Section 6.21 Use of Proceeds. Each Borrower Party shall, and shall cause each of
its Subsidiaries to, use the proceeds of the Loan only for the purposes set
forth in Section 2.11. The Borrower shall not request any borrowing, and shall
not use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

86



--------------------------------------------------------------------------------

Section 6.22 Post-Closing Matters. Each Borrower Party shall, or shall cause the
applicable Person to, execute and deliver the documents and complete the tasks
set forth on Schedule 6.22, in each case (i) in form and substance reasonably
satisfactory to the Administrative Agent and (ii) within the time limits
specified on such schedule (or such later time limits as the Administrative
Agent shall agree to).

Section 6.23 Compensation to Officers and Employees. Parent shall cause the
compensation committee of the board of directors of Parent to review and approve
the compensation for actual services rendered of all officers and other members
of senior management of each Borrower Party and each Subsidiary thereof.

ARTICLE 7

REPORTING COVENANTS

Until the Obligations shall have been indefeasibly paid in full in cash and the
Commitments shall have been terminated, the Borrower Parties will furnish or
cause to be furnished to each member of the Lender Group:

Section 7.1 Monthly and Quarterly Financial Statements and Information.

(a) Within thirty (30) days (or forty-five (45) days with respect to the last
month of any fiscal quarter) after the last day of each fiscal month in each
fiscal year of Parent, a completed report substantially in the form of Exhibit G
(the “Monthly Report”), which shall be certified by an Authorized Signatory of
the Borrower to be, in his or her opinion, complete and correct and to present
fairly in accordance with GAAP, which shall be consistently applied and
consistent with past practices, the financial position of the relevant Borrower
Parties, as at the end of such period and the results of operations for such
period, and for the elapsed portion of the year ended with the last day of such
period, subject only to normal year-end adjustments and lack of footnotes.

(b) Within forty-five (45) days after the last day of each fiscal quarter in
each fiscal year of Parent, the reviewed balance sheet of Parent and its
Subsidiaries, in each case as at the end of such fiscal quarter, and the related
reviewed statement of income and retained earnings and related reviewed
statement of cash flows for such fiscal quarter which financial statements shall
set forth in comparative form (i) such figures as at the end of such quarter
during the previous fiscal year and for such quarter during the previous fiscal
year and (ii) as contained in the relevant Borrower Parties’ budget most
recently delivered to the Administrative Agent for such periods, all of which
shall be on a consolidated and consolidating basis, and shall be certified by an
Authorized Signatory of the Borrower to be, in his or her opinion, complete and
correct in all material respects and to present fairly in accordance with GAAP,
which shall be consistently applied and consistent with past practices, the
financial position of the relevant Borrower Parties, as at the end of such
period and the results of operations for such period, subject only to normal
year-end adjustments and lack of footnotes, and which shall be accompanied by a
report, in form and substance satisfactory to the Administrative Agent, setting
forth management’s discussion and analysis of the business of the relevant
Borrower Parties and their Subsidiaries during such period and comparing such
period against the corresponding period during the prior year, and shall be
accompanied by the certifications required by the rules and regulations of the
Securities and Exchange Commission.

 

87



--------------------------------------------------------------------------------

Section 7.2 Annual Financial Statements and Information; Certificate of No
Default. Within one hundred five (105) days after the end of each fiscal year of
Parent, the audited balance sheets of Parent and its Subsidiaries as at the end
of such year and the related audited statements of income and retained earnings
and related audited statements of cash flows for such year, all of which shall
be on a consolidated basis, together with consolidating schedules for the
Borrower and its Subsidiaries, which financial statements shall, in each case,
set forth in comparative form such figures as at the end of and for the previous
year, and shall be accompanied by an unqualified opinion of independent
certified public accountants of recognized national standing satisfactory to the
Administrative Agent, stating that such financial statements (including the
consolidating schedules) have been prepared in all respects in accordance with
GAAP, which shall be consistently applied and consistent with past practices,
and fairly present the financial condition and results of operations and cash
flows of Parent and its Subsidiaries in all respects, without any explanatory
paragraphs, scope limitations or “going concern” or like qualifications or
exceptions, and which shall be accompanied by a report, in form and substance
satisfactory to the Administrative Agent, setting forth management’s discussion
and analysis of the business of the relevant Borrower Parties and their
Subsidiaries during such period and comparing such period against the
corresponding period during the prior year.

Section 7.3 Compliance Certificates. At the time the financial statements are
furnished pursuant to Section 7.1(b) and Section 7.2, a Compliance Certificate:

(a) Setting forth as at the end of the relevant period, the arithmetical
calculations (i) required to establish whether or not the Borrower Parties were
in compliance with the requirements of the Financial Covenants as of the last
day of such period, (ii) the calculation of Excess Cash Flow, and (iii) setting
forth the aggregate Capital Expenditures made during such period;

(b) Stating whether any material change in GAAP or the application thereof has
occurred since the date of the Borrower’s audited financial statements delivered
on the Agreement Date, and, if any change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate; and

(c) Stating that, to the best of his or her knowledge, no Default or Event of
Default has occurred as at the end of such period, or, if a Default or Event of
Default has occurred, disclosing each such Default and/or Event of Default, as
applicable, its nature, when it occurred, whether it is continuing and what
actions the Borrower has taken or propose to take with respect thereto.

Section 7.4 Access to Accountants. Each Borrower Party hereby authorizes the
Administrative Agent to communicate directly with the Borrower Parties’ and
their Subsidiaries’ independent public accountants and authorizes these
accountants to disclose to the Administrative Agent any and all financial
statements and other supporting financial data, including matters relating to
the annual audit and copies of any management letter with respect to its
business, financial condition and other affairs. The Administrative Agent will
give the Borrower Parties the opportunity to participate in any discussions with
the Borrower Parties’ accountants.

 

88



--------------------------------------------------------------------------------

Section 7.5 Additional Reports.

(a) Within thirty (30) days after the end of each fiscal month, copies of all
material correspondence delivered in such month to any of the Borrower Parties’
board of directors or board of managers, as applicable, in anticipation of a
meeting of such board, including any internal financial reports (excluding daily
financial reports) distributed thereto.

(b) Promptly upon (and in any event within five (5) Business Days of) receipt
thereof, copies of all final reports, statements and other material
correspondence, if any, submitted to any Borrower Party or any Subsidiary of a
Borrower Party by such Borrower Party’s or Subsidiary’s independent public
accountants in connection with any annual or interim audit of the Borrower
Parties and their Subsidiaries, including, without limitation, any final
management report prepared in connection with the annual audit referred to in
Section 7.2.

(c) No later than the last day of each fiscal year, an annual budget of Parent
and its Subsidiaries approved by the board of directors (or equivalent governing
body) of Parent, including, without limitation, a 12 month income statement,
balance sheet, statement of cash flows and availability forecast and projections
for the immediately succeeding fiscal year on a month-by-month basis.

(d) At dates and times to be mutually agreed, (i) Borrower shall participate in
a telephonic meeting with the Administrative Agent and the Lender Group on a
monthly basis and (ii) Borrower shall participate in an in-person meeting with
the Administrative Agent and members of the Lender Group, to be held at the
offices of the Borrower, on a semi-annual basis.

(e) To the extent not covered elsewhere in this Article 7, promptly after (and
in any event within three (3) Business Days of) the sending thereof, copies of
all financial statements, reports and other information which any Borrower Party
or any such Subsidiary sends to any holder of its Funded Debt permitted under
any of Section 8.1(d), (f) (in respect of Guaranties of Funded Debt) or (i) (to
the extent reasonably requested by the Administrative Agent) or its securities
or which any Borrower Party or any such Subsidiary files with the Securities and
Exchange Commission or any national securities exchange or filed pursuant to the
SEA or the Securities Act.

(f) If there is a material change in GAAP after the Agreement Date that affects
the presentation of the financial statements referred to in Section 7.1 or 7.2,
then, in addition to delivery of such financial statements, and on the date such
financial statements are required to be delivered, the Borrower Parties shall
furnish the adjustments and reconciliations necessary to enable the Borrower and
each Lender to determine compliance with the Financial Covenants, all of which
shall be determined in accordance with GAAP consistently applied and consistent
with past practices, as provided in Section 1.2.

(g) From time to time at the request of the Administrative Agent, and promptly
upon (and in any event within ten (10) Business Days of) each request, such
data, certificates, reports, statements, documents, or further information
regarding the business, assets, liabilities, financial position, projections,
results of operations, or business prospects of the Borrower Parties, such
Subsidiaries, or any of them, as the Administrative Agent may reasonably
request.

 

89



--------------------------------------------------------------------------------

(h) Promptly upon (and in any event within five (5) Business Days of) any
Borrower Party’s or any Subsidiary’s receipt thereof, copies of all notices
received from any Governmental Authority or other third party regarding the
termination, cancellation, revocation or taking of action with respect to any
material Necessary Authorization.

(i) Promptly after the furnishing thereof, copies of any notice or other
correspondence furnished to the agent or lenders under the ABL Facility pursuant
to the terms of the ABL Loan Documents.

(j) Promptly upon (and in any event within five (5) Business Days after) the
delivery of any documents, summaries or other materials (other than, in each
case, immaterial items) to the board of directors of Holdings, the Borrower
Parties shall deliver to the Administrative Agent a copy of any such materials.

Section 7.6 Notice of Litigation and Other Matters.

(a) Promptly upon (and in any event within five (5) Business Days of) any
Borrower Party’s obtaining knowledge of the institution of, or a written threat
of, any action, suit, governmental investigation or arbitration proceeding
against any Borrower Party, any Subsidiary of a Borrower Party or any Property,
which action, suit, governmental investigation or arbitration proceeding, if
adversely determined, could expose, in such Borrower Party’s reasonable
judgment, any Borrower Party or any Subsidiary of a Borrower Party to liability
in an aggregate amount in excess of $750,000, such Borrower Party shall notify
the Lender Group in writing of the occurrence thereof, and the Borrower Parties
shall provide such additional information with respect to such matters as the
Lender Group, or any of them, may request.

(b) Promptly upon (and in any event within three (3) Business Days of) any
Borrower Party’s obtaining knowledge of the occurrence of any default (whether
or not any Borrower Party has received notice thereof from any other Person) on
Funded Debt of any Borrower Party or any Subsidiary of a Borrower Party which
singly, or in the aggregate, exceeds $750,000, such Borrower Party shall notify
the Lender Group in writing of the occurrence thereof.

(c) Promptly upon (and in any event within five (5) Business Days of) any
Borrower Party’s receipt of notice of the pendency of any proceeding for the
condemnation or other taking of any Property (excluding any condemnation or
other taking that does not have an impact on the use or value of such Property)
of any Borrower Party or any Subsidiary of a Borrower Party, such Borrower Party
shall notify the Lender Group in writing of the occurrence thereof.

(d) Promptly upon (and in any event within five (5) Business Days of) any
Borrower Party’s receipt of notice of any event that could reasonably be
expected to result in a Materially Adverse Effect, such Borrower Party shall
notify the Lender Group in writing of the occurrence thereof.

(e) With the submission of any monthly financial statements pursuant to
Section 7.1(a) hereof, the Borrower Parties shall provide the Administrative
Agent with a copy of any amendment or change approved by the board of directors
(or equivalent governing body) of the Borrower to the budget submitted to the
Lender Group pursuant to Section 7.5(c).

 

90



--------------------------------------------------------------------------------

(f) Promptly upon (and in any event within three (3) Business Days of) any
Borrower Party becoming aware of any (i) Default under any Loan Document,
(ii) breach under any lease under which any Borrower Party makes rental payments
in excess of $750,000 in any year, or (iii) default under any other agreement
(other than those referenced in clause (i) of this Section 7.6(f) or in
Section 7.6(b)) to which any Borrower Party or any Subsidiary of a Borrower
Party is a party or by which any Borrower Party’s or any such Subsidiary’s
properties is bound which could reasonably be expected to have a Materially
Adverse Effect, then the Borrower Parties shall notify the Lender Group in
writing of the occurrence thereof giving in each case the details thereof and
specifying the action proposed to be taken with respect thereto.

(g) Promptly (but in any event within three (3) Business Days) following the
occurrence of any ERISA Event, the Borrower Parties shall notify the Lender
Group in writing of the occurrence thereof, provided such occurrence,
proceeding, or failure exposes such Borrower Party or ERISA Affiliate to
liability in an aggregate amount in excess of $750,000.

(h) Promptly after (and in any event within three (3) Business Days of) the
occurrence of any Governmental Authority having regulatory authority over Parent
or any of its Subsidiaries imposing upon any Borrower Party or Subsidiary
thereof (i) restriction on the payment of dividends or other payments by Parent
or any such Subsidiary to a Borrower Party or (ii) any required capital or
equity contribution to such Subsidiary by a Borrower Party, the Borrower Parties
shall, and shall cause their Subsidiaries to, deliver to the Lender Group copies
of all such notices, reports and other information received or submitted with
respect to such action.

(i) [Reserved.]

(j) Promptly after (and in any event within three (3) Business Days of) receipt
of notice by any of the Borrower Parties that any warehouseman, bailee or
similar person which has executed a Collateral Access Agreement in favor of the
Administrative Agent, for the benefit of the Lender Group, will move or has
moved Inventory of the Borrower Parties to a location no longer subject to a
Collateral Access Agreement in favor of the Administrative Agent, the Borrower
Parties shall (a) notify the Lender Group in writing of such fact and (b) use
commercially reasonable efforts to execute and deliver to the Administrative
Agent a new Collateral Access Agreement in respect of such new location and in
favor of the Administrative Agent, for the benefit of the Lender Group, within
thirty (30) Business Days of such relocation.

(k) Promptly upon (and in any event within five (5) Business Days of) any
Borrower Party obtaining knowledge of (i) any Lien in respect of Taxes having
been filed against any assets of the Borrower Parties, (ii) any tax audit (other
than the tax audits disclosed on Schedule 5.1(j)) involving any Borrower Party
or any of their Subsidiaries, or any of their respective businesses or
operations, and (iii) any determination (whether preliminary, final or
otherwise) of the Internal Revenue Service or any other Governmental Authority
in respect of any tax audit of any Borrower Party or any of their Subsidiaries,
or any of their respective businesses or operations (including the tax audits
disclosed on Schedule 5.1(j)), the Borrower shall notify the Lender Group in
writing of the occurrence thereof, and the Borrower Parties shall provide such
additional information with respect to such matter as the Lender Group or any of
them may request.

 

91



--------------------------------------------------------------------------------

(l) No later than five (5) Business Days thereafter (or such later time as
agreed to by the Administrative Agent in its sole discretion), the Borrower
shall notify the Lender Group in writing of (i) any material license of
Intellectual Property owned by the Borrower Parties or any of their Subsidiaries
made to any Affiliate or outside the ordinary course of business and (ii) any
default or breach asserted by any Person to have occurred under any material
Intellectual Property License.

(m) Promptly upon (and in any event within three (3) Business Days of) receipt
by any Borrower Party or any Subsidiary of a Borrower Party of notice from its
insurance carrier of any material change in insurance coverage of any Borrower
Party or any Subsidiary of a Borrower Party, the Borrower shall notify the
Lender Group in writing of any such change.

ARTICLE 8

NEGATIVE COVENANTS

Until the Obligations shall have been indefeasibly paid in full in cash and the
Commitments shall have been terminated:

Section 8.1 Funded Debt. No Borrower Party will, or will permit any of its
Subsidiaries to, create, assume, incur, or otherwise become or remain obligated
in respect of, or permit to be outstanding, any Funded Debt except:

(a) Funded Debt under this Agreement and the other Loan Documents;

(b) Funded Debt existing on the Sixth Amendment Effective Date and described on
Schedule 8.1 and any extensions, renewal or refinancing thereof so long as the
principal amount thereof is not increased by more than any accrued and unpaid
interest refinanced and any fees and expenses incurred and financed in
connection therewith;

(c) contingent obligations arising with respect to indemnification obligations
in favor of purchasers in connection with dispositions permitted under
Section 8.7;

(d) unsecured Funded Debt of a Borrower Party or any Subsidiary of a Borrower
Party owing to a seller in respect of a Permitted Acquisition in an amount not
to exceed $7,500,000 in the aggregate, so long as (i) such Funded Debt is
subordinated in all respects to the Obligations on terms and subject to a
subordination agreement acceptable to the Administrative Agent and (ii) the
terms of such Funded Debt are otherwise acceptable to the Administrative Agent;

(e) Funded Debt of a Borrower Party or any Subsidiary of a Borrower Party that
is secured by Permitted Liens described in clause (d) of the definition of
Permitted Liens (including, without limitation, Capitalized Lease Obligations),
not to exceed the aggregate principal amount of $1,500,000 at any time;

(f) Guaranties permitted by Section 8.2;

 

92



--------------------------------------------------------------------------------

(g) unsecured Funded Debt of (i) any Borrower Party owed to Parent or any of its
Subsidiaries and (ii) any Borrower Party owed to any other Borrower Party, in
each case so long as (x) any such Funded Debt owing to a Borrower Party is
subordinated in all respects to the Obligations in a manner reasonably
satisfactory to the Administrative Agent, evidenced by the Master Intercompany
Subordinated Note and pledged to the Administrative Agent for the benefit of the
Lender Group and (y) the Borrower Party which owes such Funded Debt is a Person
organized and existing under the laws of the U.S. or any state or commonwealth
thereof or under the laws of the District of Columbia;

(h) obligations under Hedge Agreements entered into in the ordinary course of
business but not for speculative purposes and approved by the Administrative
Agent, provided that such obligations may only be secured by Liens described in
clause (o) of the definition of “Permitted Liens”;

(i) other unsecured Funded Debt not in excess of $500,000 in the aggregate at
any time, which Funded Debt shall be subordinated to the Obligations in all
respects in a manner satisfactory to the Administrative Agent;

(j) Funded Debt arising in connection with endorsements for deposit in the
ordinary course of business, and in connection with netting services, overdraft
protections and other like services, in each case incurred in the ordinary
course of business;

(k) Funded Debt constituting obligations in respect of working capital
adjustment requirements under any purchase agreement entered into in connection
with a Permitted Acquisition;

(l) Funded Debt assumed in connection with a Permitted Acquisition in an
aggregate principal amount not to exceed $750,000; provided that (x) such Funded
Debt shall constitute Capitalized Lease Obligations or purchase money debt,
(y) such Funded Debt was not incurred in anticipation of or in connection with
such Permitted Acquisition and (z) no further borrowing may be made in respect
of such Funded Debt;

(m) any Funded Debt created under the Wells Fargo Cash Management Documents; and

(n) so long as subject to the Intercreditor Agreement and true, correct and
complete copies of the ABL Loan Documents have been delivered to the
Administrative Agent, Funded Debt having commitments not to exceed $10,000,000
under the ABL Facility.

Section 8.2 Guaranties. Other than Guaranties of the Obligations, no Borrower
Party will, or will permit any Subsidiary of a Borrower Party to, at any time
Guaranty or enter into or assume any Guaranty, or be obligated with respect to,
or permit to be outstanding, any Guaranty, other than, so long as done in the
ordinary course of business, (a) Guaranties by any Borrower Party of obligations
of any other Borrower Party entered into in connection with the acquisition of
services, supplies, and equipment or in connection with leases, (b) endorsements
of instruments, (c) Guaranties of any Funded Debt permitted by Section 8.1 and
(d) Guaranties of obligations of Parent under the Wells Fargo Cash Management
Documents pursuant to the terms thereof.

 

93



--------------------------------------------------------------------------------

Section 8.3 Liens. No Borrower Party will, or will permit any Subsidiary of a
Borrower Party to, create, assume, incur, or permit or suffer to exist or to be
created, assumed, or permitted or suffered to exist, directly or indirectly, any
Lien on any of its property, real or personal, now owned or hereafter acquired,
except for Permitted Liens.

Section 8.4 Restricted Payments and Purchases. No Borrower Party shall, or shall
permit any Subsidiary of a Borrower Party to, directly or indirectly declare or
make any Restricted Payment or Restricted Purchase, or set aside any funds for
any such purpose, other than Dividends on common stock which accrue (but are not
paid in cash) or are paid in kind or Dividends on preferred stock which accrue
(but are not paid in cash) or are paid in kind; provided, however, that, so long
as no Default or Event of Default has occurred and is continuing or would result
therefrom, (a) the Borrower’s Subsidiaries may make Restricted Payments to the
Borrower or a wholly owned Domestic Subsidiary of the Borrower that is a
Borrower Party, (b) [reserved], (c) any Subsidiary of Parent may make Restricted
Payments to Parent up to the amount necessary for Parent to make payments
pursuant to clause (d) below, (d) the Borrower may make Restricted Payments to
Parent for Parent to pay (x) any Taxes (“Tax Distributions”) (including
estimated payments) owing with respect to any consolidated, combined, unitary or
affiliated group tax return filed by Parent that includes the Borrower and the
Borrower’s applicable Subsidiaries to the extent such Taxes do not exceed the
Taxes (including estimated payments) that would have been payable by the
Borrower and its applicable Subsidiaries as a stand-alone consolidated,
combined, unitary or affiliated group with the Borrower as the parent
corporation and taking into account any net operating loss, tax credit or other
tax attribute of or allocable to Parent, (y) [reserved], and (z) and any
Restricted Payment made pursuant to clause (c), (e) cashless exercises of
options, warrants and other equity-like securities shall be permitted and (f) so
long as no Event of Default exists or would result therefrom, Borrower Parties
may make distributions to redeem securities of the Borrower or any Guarantor
held by employees of the Borrower Parties or any of their Subsidiaries either
(x) upon the death or separation from employment thereof following the Sixth
Amendment Effective Date, or (y) to fund payroll and withholding taxes incurred
in respect of the grant of the securities as to which such redeemed securities
were a part in an aggregate amount not to exceed $1,750,000 in any fiscal year
of the Parent, and $6,000,000 in the aggregate during the term of the Loan, in
each case, after the date hereof.

Section 8.5 Investments. No Borrower Party will, or will permit any Subsidiary
of a Borrower Party to, make Investments, except that (a) Parent may purchase or
otherwise acquire and own and may permit any of its Subsidiaries to purchase or
otherwise acquire and own Cash Equivalents; (b) the Borrower Parties may hold
the Investments in existence on the Sixth Amendment Effective Date and described
on Schedule 5.1(c)-2; (c) the Borrower Parties may hold the Investments in
existence on the Sixth Amendment Effective Date and described on Schedule 8.5;
(d) so long as no Event of Default exists, the Borrower may convert any of its
Accounts that are in excess of ninety (90) days past due into notes or Equity
Interests from the applicable Account Debtor so long as the Administrative
Agent, for the benefit of the Lender Group, is granted a first priority security
interest in such Equity Interests or notes, which Lien is perfected
contemporaneously with the conversion of such Account to Equity Interests or
notes; (e) the Borrower Parties and their Subsidiaries may hold the Equity
Interests of their respective Subsidiaries in existence as of the Sixth
Amendment Effective Date or acquired in a Permitted Acquisition; provided that,
prior to the satisfaction of the requirements set forth in Section

 

94



--------------------------------------------------------------------------------

6.20(b) of the Credit Agreement with respect to any New Guarantor, (i) the
Borrower Parties shall not permit any such New Guarantor to carry on material
business operations, incur material liabilities or own material assets and
(ii) the Borrower Parties shall not make any Investments in any such New
Guarantor; (f) without limiting Section 8.2, any Borrower Party may make
Investments in any other Borrower Party that is organized and existing under the
laws of the U.S. or any state or commonwealth thereof or under the laws of the
District of Columbia; (g) the Borrower Parties may hold Investments arising out
of Hedge Agreements entered into in the ordinary course of business but not for
speculative purposes and approved by the Administrative Agent; (h) the Borrower
Parties may license Intellectual Property in accordance with Section 8.7(b)(v);
(i) the Borrower Parties may make Investments consisting of loans or advances to
employees not in excess of $750,000 in the aggregate at any time; (j) the
Borrower Parties may make Permitted Acquisitions, (k) the Borrower Parties may
make Investments (including in joint ventures or in non-wholly-owned
Subsidiaries that are not Guarantors (collectively, “Unrestricted
Subsidiaries”)) in an aggregate amount at any time outstanding not to exceed
$1,000,000, plus the amount of Net Cash Proceeds from the issuance of Equity
Interests not otherwise required to be applied to prepay the Loans (to the
extent not previously applied to fund Permitted Acquisitions, other Investments
or other purposes), provided that (i) no Default or Event of Default shall have
occurred or be continuing at the time of such Investment, (ii) after giving
effect to any such Investment, the Borrower Parties shall be in compliance, on a
Pro Forma Basis, with the Financial Covenants and (iii) the Equity Interests in
such Unrestricted Subsidiaries shall be pledged to the Administrative Agent as
collateral security for the Obligations to the extent required under, and in
accordance with, Section 6.20, (l) [reserved]; and (m) the Specified Permitted
Payments to the extent accounted for as loans, as set forth on Schedule I to the
First Amendment.

Section 8.6 Affiliate Transactions. No Borrower Party shall, or shall permit any
Subsidiary of a Borrower Party to, enter into or be a party to any agreement or
transaction with any Affiliate (other than, in the case of a Borrower Party,
another Borrower Party) except to the extent such agreement or transaction
(a) if entered into on or prior to the Sixth Amendment Effective Date, is
described on Schedule 8.6, (b) if entered into after the Sixth Amendment
Effective Date, is fully disclosed in writing to the Administrative Agent, to
the satisfaction thereof, and is expressly approved by the Administrative Agent
in writing, prior to the entry of the Borrower Party or the applicable
Subsidiary thereof into such agreement or transaction, or (c) occurs upon fair
and reasonable terms that are no less favorable to such Borrower Party or such
Subsidiary than it would obtain in a comparable arm’s length transaction with a
Person not an Affiliate of such Borrower Party or such Subsidiary.

Section 8.7 Liquidation; Change in Ownership, Name, or Year; Disposition or
Acquisition of Assets; Etc. No Borrower Party shall, or shall permit any
Subsidiary to, at any time:

(a) Liquidate or dissolve itself (or suffer any liquidation or dissolution) or
otherwise wind up its business, except that any Subsidiary may liquidate or
dissolve into another Subsidiary or the Borrower so long as, if a Borrower Party
is involved in such transaction, a Borrower Party survives such transaction, if
the Borrower is involved in such transaction, the Borrower survives such
transaction, and if Parent is involved in such transaction, Parent survives such
transaction;

 

95



--------------------------------------------------------------------------------

(b) Sell, lease, abandon, transfer or otherwise dispose of, in a single
transaction or a series of related transactions, any assets, property or
business (including any Equity Interests), except for (i) the sale of Inventory
in the ordinary course of business at the fair market value thereof and for cash
or Cash Equivalents, (ii) the physical assets used or consumed in the ordinary
course of business, (iii) the sale of used, obsolete or worn out property,
(iv) the abandonment, cancellation or other disposition of any Intellectual
Property in the ordinary course of business or that, in the good faith
determination of the Borrower, are uneconomical, negligible, obsolete or
otherwise not material to the conduct of its business, (v) the licensing of
Intellectual Property in the ordinary course of business upon fair and
reasonable terms that are no less favorable to such Borrower Party or Subsidiary
thereof than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate of such Borrower Party or Subsidiary thereof,
(vi) so long as the purchase price therefor is paid solely in cash and the
seller thereof receives not less than fair market value for such assets, the
sale of other assets with a sale value not greater than $750,000 in the
aggregate for all such assets sold during any fiscal year or (vii) the
disposition of assets acquired in a Permitted Acquisition, so long as (A) the
cash consideration (x) received for the assets to be so disposed is at least
equal to the fair market value thereof and (y) shall not exceed $1,500,000 in
any fiscal year for all such dispositions, (B) the assets to be so disposed are
not used, useful or economically desirable in connection with the business of
the Borrower Parties and the fair market value of the assets to be so disposed
does not exceed 50% of the fair market value of the total assets acquired from
such Permitted Acquisition, (C) the assets to be so disposed are readily
identifiable as assets acquired pursuant to such Permitted Acquisition and
(D) the proceeds from such disposition are applied as a mandatory prepayment of
the Loans to the extent required by, and pursuant to the terms of,
Section 2.6(c)(iii).

(c) Acquire (i) any Person, (ii) all or any substantial part of the assets,
property or business of a Person, or (iii) any assets that constitute a division
or operating unit of the business of any Person, except for Permitted
Acquisitions and Investments permitted pursuant to Section 8.5;

(d) Merge or consolidate with any other Person, except upon not less than five
(5) Business Days’ prior written notice to the Administrative Agent, (i) any
Subsidiary of a Borrower Party may merge or consolidate with a Borrower Party or
any other wholly-owned Subsidiary of a Borrower Party, provided that a Borrower
Party or such wholly-owned Subsidiary shall be the continuing or surviving
entity (and, if (A) the Borrower is involved in such transaction, the Borrower
shall be the continuing or surviving entity and (B) Parent is involved in such
transaction, Parent shall be the continuing or surviving entity) and all actions
reasonably required by the Administrative Agent, including actions required to
maintain perfected Liens on the Equity Interests of the surviving entity and
other Collateral in favor of the Administrative Agent, shall have been completed
or (ii) to complete a Permitted Acquisition; provided, that, each of the Merger
and Subsequent Merger shall be permitted hereunder;

(e) Change its legal name, state of incorporation or formation or structure
without giving the Administrative Agent at least fifteen (15) Business Days’
prior written notice of its intention to do so and complying with all
requirements of the Administrative Agent in regard thereto;

 

96



--------------------------------------------------------------------------------

(f) Change its year-end for accounting purposes from the fiscal year ending
December 31; or

(g) Create any Subsidiary, unless such Subsidiary is a Domestic Subsidiary and
the requirements set forth in Section 6.20(b) shall have been satisfied
substantially concurrently therewith.

Section 8.8 Minimum EBITDA. The Borrower Parties shall not permit EBITDA of
Parent and its Subsidiaries to be less than the amount specified below for the
immediately preceding twelve (12) month period ended as of the last day of each
fiscal quarter specified below. Notwithstanding anything contained herein to the
contrary, following the consummation of any Permitted Acquisition, the minimum
EBITDA levels required pursuant to this Section 8.8 shall be calculated on a Pro
Forma Basis.

 

Quarter Ending

   Minimum EBITDA  

June 30, 2018

   $ 34,800,000  

September 30, 2018

   $ 32,900,000  

December 31, 2018

   $ 29,000,000  

March 31, 2019

   $ 28,300,000  

June 30, 2019

   $ 30,100,000  

September 30, 2019

   $ 31,700,000  

December 31, 2019

   $ 33,300,000  

March 31, 2020

   $ 34,500,000  

June 30, 2020

   $ 35,500,000  

September 30, 2020

   $ 36,900,000  

December 31, 2020 and each fiscal quarter thereafter

   $ 37,600,000  

Section 8.9 Total Leverage Ratio. The Borrower Parties shall not permit the
Total Leverage Ratio to be greater than the ratio specified below for the
immediately preceding twelve (12) month period ended as of the last day of each
fiscal quarter specified below:

 

Quarter Ending

   Total Leverage Ratio June 30, 2018    1.98 to 1.00 September 30, 2018    2.02
to 1.00 December 31, 2018    2.20 to 1.00 March 31, 2019    2.17 to 1.00
June 30, 2019    1.96 to 1.00 September 30, 2019    1.74 to 1.00 December 31,
2019    1.53 to 1.00 March 31, 2020    1.37 to 1.00 June 30, 2020    1.23 to
1.00 September 30, 2020    1.07 to 1.00 December 31, 2020 and each fiscal
quarter thereafter    0.92 to 1.00

 

97



--------------------------------------------------------------------------------

Section 8.10 Fixed Charge Coverage Ratio. The Borrower Parties shall not permit
the Fixed Charge Coverage Ratio to be less than the ratio specified below for
the immediately preceding twelve (12) month period ended as of the last day of
each fiscal quarter specified below. Notwithstanding anything contained herein
to the contrary, following the consummation of any Permitted Acquisition, the
components of the Fixed Charge Coverage Ratio shall be calculated on a Pro Forma
Basis.

 

Quarter Ending

   Fixed Charge Coverage Ratio June 30, 2018    1.94 to 1.00 September 30, 2018
   1.72 to 1.00 December 31, 2018    1.68 to 1.00 March 31, 2019    1.77 to 1.00
June 30, 2019    1.86 to 1.00 September 30, 2019    2.06 to 1.00 December 31,
2019    2.16 to 1.00 March 31, 2020    2.22 to 1.00 June 30, 2020    2.28 to
1.00 September 30, 2020    2.34 to 1.00 December 31, 2020 and each fiscal
quarter thereafter    2.40 to 1.00

Section 8.11 [Reserved.]

Section 8.12 [Reserved.]

Section 8.13 Conduct of Business. The Borrower Parties shall not engage in any
line of business other than as conducted by the Borrower Parties and their
Subsidiaries on the Sixth Amendment Effective Date except for lines of business
reasonably related, ancillary or incidental thereto.

Section 8.14 Sales and Leasebacks; Operating Leases. No Borrower Party shall, or
shall permit any Subsidiary of a Borrower Party to, (a) enter into any
arrangement, directly or indirectly, with any third party whereby such Borrower
Party or such Subsidiary, as applicable, shall sell or transfer any property,
real or personal, whether now owned or hereafter acquired, and whereby such
Borrower Party or such Subsidiary, as applicable, shall then or thereafter rent
or lease as lessee such property or any part thereof or other property which
such Borrower Party or such Subsidiary intends to use for substantially the same
purpose or purposes as the property sold or transferred or (b) create, incur or
suffer to exist, any obligations as lessee for the payment of rent for any real
or personal property under leases or agreements to lease other than
(A) Capitalized Lease Obligations permitted under Section 8.1 and (B) operating
lease obligations incurred in the ordinary course of business.

Section 8.15 Amendment and Waiver. Except as permitted hereunder, no Borrower
Party shall, or shall permit any Subsidiary of a Borrower Party to, (a) enter
into any amendment of, or agree to or accept any waiver of, its articles or
certificate of incorporation or formation and by-laws, partnership agreement or
other governing documents in each case which could reasonably be expected to
materially adversely affect the rights of such Borrower Party or such

 

98



--------------------------------------------------------------------------------

Subsidiary, as applicable, or the Administrative Agent, (b) permit any Material
Contract to be amended, cancelled or terminated prior to its stated maturity if
such amendment, cancellation or termination could reasonably be expected to have
a Materially Adverse Effect, (c) except as permitted by the Intercreditor
Agreement, amend, modify, waive or otherwise change, consent or agree to any
amendment, supplement, modification, waiver or other change to, any of the terms
of the ABL Loan Documents or (d) without prior written consent of the
Administrative Agent, amend, modify, waive or otherwise change, consent or agree
to any amendment, supplement, modification, waiver or other change to, any of
the terms of the Separation Documents which could reasonably be expected to
adversely affect the rights of such Borrower Party or such Subsidiary, as
applicable, or the Administrative Agent.

Section 8.16 ERISA Liability. No Borrower Party shall, or shall cause or permit
any ERISA Affiliate to, (a) cause or permit to occur any event that could result
in the imposition of a Lien on any Borrower Party under Section 430 of the Code
or Section 303 or 4068 of ERISA, or (b) cause or permit to occur an ERISA Event,
that could reasonably be expected to result in a Lien on any Borrower Party or
to have a Materially Adverse Effect.

Section 8.17 Prepayments. No Borrower Party shall, or shall permit any
Subsidiary of a Borrower Party to, prepay, redeem, defease or purchase in any
manner, or deposit or set aside funds for the purpose of any of the foregoing,
make any payment in respect of principal of, or make any payment in respect of
interest on, any Funded Debt (other than to prepay Capitalized Lease Obligations
or purchase money debt or make payments in connection with the termination of
any Hedge Agreement), except (i) the Borrower may (A) make regularly scheduled
payments of principal or interest required in accordance with the terms of the
instruments governing any Funded Debt permitted under Section 8.1, to the extent
permitted under the Intercreditor Agreement (if applicable to such Funded Debt)
and (B) make payments, including prepayments permitted or required hereunder,
with respect to the Obligations and (ii) the Borrower Parties may make payments
in respect of Funded Debt permitted under Section 8.1(d), 8.1(g), or 8.1(i) in
each case to the extent such payments are permitted under the subordination
agreement (if any) applicable to such Funded Debt.

Section 8.18 Negative Pledge. No Borrower Party shall, or shall permit any
Subsidiary of any Borrower Party to, directly or indirectly, enter into any
agreement (other than the Loan Documents) with any Person that prohibits or
restricts or limits the ability of any Borrower Party or any such Subsidiary to
create, incur, pledge, or suffer to exist any Lien upon any of its respective
assets (other than agreements in respect of Funded Debt permitted under clauses
(e) or (l) of Section 8.1) or restricts the ability of any Subsidiary of the
Borrower to pay Dividends to the Borrower.

Section 8.19 Inconsistent Agreements. No Borrower Party shall, or shall permit
any Subsidiary of any Borrower Party to, enter into any contract or agreement
which would violate the terms hereof or any other Loan Document.

Section 8.20 Regulations T, U and X. No Borrower Party and no Subsidiary of a
Borrower Party shall engage principally in the business, or have as one of its
important activities the business of extending credit for the purpose, of
purchasing or carrying and acquisition of Margin Stock. No part of the proceeds
of the Loan shall be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of Regulation T, U or
X or any other regulation of the Board of Governors of the Federal Reserve
System.

 

99



--------------------------------------------------------------------------------

Section 8.21 Holding Company Status. Parent shall not own or lease, directly or
indirectly, any real property or any personal property, whether intangible or
tangible, of any nature, other than, in any event, (w) leases of real property,
(x) Equity Interests consisting of Investments permitted hereunder, (y) any cash
and/or Cash Equivalents (and investments relating to the same) received in
connection with the purchase of common shares of Equity Interests in Parent by
officers, directors and employees of the other Borrower Parties and (z) other
cash and/or Cash Equivalents (and investments relating to the same) in an
aggregate amount at any one time not in excess of the amount necessary to pay
the taxes and expenses of Parent, including without limitation, employee
salaries and director compensation for employees and directors of Parent, and to
provide administrative services to its Subsidiaries of the type customarily
provided by a non-operating holding company to its Subsidiaries, provided that,
in each case with respect to the exceptions listed in clauses (x), (y) and
(z) above, Administrative Agent, for the benefit of the Lender Group, shall have
a perfected Lien in such property, subject only to Permitted Liens, in
accordance with the terms and conditions contained in the Loan Documents. Parent
shall not conduct, transact or otherwise engage in any material business or
operations other than, in any event, (a) the issuance of Equity Interests,
(b) actions required by Applicable Law, (c) the payment of taxes and expenses of
Parent, including without limitation, employee salaries and director
compensation for employees and directors of Parent, (d) the provision of
administrative services to its Subsidiaries of the type customarily provided by
a non-operating holding company to its Subsidiaries, including, but not limited
to executive services, payroll accounting and other human resources services and
programs, information technology services and support, and payment or
advancement to third party vendors of direct costs and expenses attributable to
such Subsidiaries’ operations, (e) the making of Restricted Payments, Restricted
Purchases, Permitted Acquisitions, Investments and Guarantees expressly
permitted to be made by Parent under this Agreement, (f) the performance of its
obligations under the Loan Documents and (g) activities incidental to its
existence and any of the foregoing. Parent shall not have any obligations or
liabilities and shall incur no Funded Debt other than (i) under the Loan
Documents and Guarantees of real property leases and (ii) in connection with the
provision of administrative services as otherwise permitted under this
Section 8.21.

Section 8.22 Transactions with Red Violet. Following the Sixth Amendment
Effective Date, all transactions entered into between a Borrower Party or a
Subsidiary of a Borrower Party, on the one hand, and a Red Violet Entity, on the
other hand (including without limitation any agreements for additional services
made pursuant to or in lieu of Section 4.3(b) of the Separation Agreement or
Section 1.4 of the Transition Services Agreement), will be upon fair and
reasonable terms that are no less favorable to such Borrower Party or such
Subsidiary than it would obtain in a comparable arm’s length transaction.

 

100



--------------------------------------------------------------------------------

ARTICLE 9

DEFAULT

Section 9.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule, or regulation of any governmental or
non-governmental body:

(a) Any representation, warranty or certification made under this Agreement or
any other Loan Document shall be incorrect or misleading (including by omission)
in any material respect (without duplication of any materiality qualifier
contained herein or therein, as applicable) when made or deemed to have been
made;

(b) Any payment of principal payable hereunder or under the other Loan Documents
shall not be paid on the date such payment is due, or any other amount payable
hereunder or under any other Loan Document shall not be paid within 3 (three)
Business Days from the date such payment is due (including, in each case, any
prepayments required under the Loan Documents);

(c) Any Borrower Party shall default in the performance or observance of any
agreement or covenant contained in Sections 2.11, 6.1(i), 6.1(iii), 6.5, 6.7,
6.10, 6.12, 6.15, 6.16, 6.20, 6.21,6.22, Article 7 or Article 8;

(d) Any Borrower Party shall default in the performance or observance of any
other agreement or covenant contained in this Agreement or any other Loan
Document not specifically referred to elsewhere in this Section 9.1 and such
default shall continue for 30 days after the earlier of (i) the date any officer
of any Borrower Party obtains actual knowledge thereof or (ii) the date notice
of such default is given to the Borrower by any member of the Lender Group or
any Borrower Party fails to perform or observe any agreement contained in any
other Loan Document and such failure shall not be remedied within the grace
period, if any, provided therefor in such Loan Document (or, if no grace period
is provided therefor in such Loan Document, within 30 days after the earlier of
(a) the date any responsible officer of any Borrower Party obtains actual
knowledge thereof or (b) the date notice of such failure is given to the
Borrower by any member of the Lender Group);

(e) There shall occur any Change In Control;

(f) (i) There shall be entered a decree or order for relief in respect of any
Borrower Party or any Subsidiary of a Borrower Party under the Bankruptcy Code,
or any other applicable federal or state bankruptcy law or other similar law, or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator,
or similar official of any Borrower Party or any Subsidiary of a Borrower Party
or of any substantial part of its properties, or ordering the winding-up or
liquidation of the affairs of any Borrower Party or any Subsidiary of a Borrower
Party, or (ii) an involuntary petition shall be filed against any Borrower Party
or any Subsidiary of a Borrower Party and a temporary stay entered and (A) such
petition and stay shall not be diligently contested, or (B) any such petition
and stay shall continue undismissed for a period of sixty (60) consecutive days;

 

101



--------------------------------------------------------------------------------

(g) Any Borrower Party or any Subsidiary of a Borrower Party shall commence an
Insolvency Proceeding or any Borrower Party or any Subsidiary of a Borrower
Party shall consent to the institution of an Insolvency Proceeding or to the
appointment or taking of possession of a receiver, liquidator, assignee,
trustee, custodian, sequestrator, or other similar official of such Borrower
Party or any Subsidiary of a Borrower Party or of any substantial part of its
properties, or any Borrower Party or any Subsidiary of a Borrower Party shall
fail generally to pay its debts as they become due, or any Borrower Party or any
Subsidiary of a Borrower Party shall take any action in furtherance of any such
action;

(h) (i) A judgment or order shall be entered by any court against any Borrower
Party or any Subsidiary of any Borrower Party for the payment of money not
covered by insurance which exceeds, together with all such other judgments of
the Borrower Parties and their Subsidiaries not covered by insurance, $750,000
in the aggregate, or (ii) a warrant of attachment or execution or similar
process shall be issued or levied against property of any Borrower Party or any
Subsidiary of a Borrower Party pursuant to a final judgment which, together with
all other such property of the Borrower Parties and their Subsidiaries subject
to other such process, exceeds in value $750,000 in the aggregate, and, in the
case of each of clauses (i) and (ii), if, within thirty (30) days after the
entry, issue, or levy thereof, such judgment, warrant, or process shall not have
been paid or discharged or stayed pending appeal, or if, after the expiration of
any such stay, such judgment, warrant, or process shall not have been paid or
discharged, or (iii) a final judgment or order shall be entered by any court
against any Borrower Party or any Subsidiary of any Borrower Party for the
payment of money not covered by insurance which exceeds, together with all such
other judgments of the Borrower Parties and their Subsidiaries not covered by
insurance, $750,000 in the aggregate;

(i) There shall occur at any time an ERISA Event that either could reasonably be
expected to result in a Lien on any Borrower Party or, either individually or in
the aggregate with other events described therein, could reasonably be expected
to result in a Materially Adverse Effect;

(j) There shall occur any default (after the expiration of any applicable grace
or cure period) under (i) the ABL Loan Documents, (ii) any indenture, agreement,
or instrument evidencing Funded Debt of any Borrower Party or any Subsidiary of
a Borrower Party in an aggregate principal amount exceeding $750,000 (determined
singly or in the aggregate with other Funded Debt) or (iii) any Hedge Agreement
which would permit the counterparty under such Hedge Agreement to terminate the
Hedge Agreement resulting in any Borrower Party being required to make a
termination payment exceeding $750,000;

(k) All or any portion of any Loan Document shall at any time and for any reason
be declared to be null and void, the effect of which is to render any such Loan
Document inadequate for the practical realization of the rights and benefits
afforded thereby, or a proceeding shall be commenced by any Borrower Party, any
Subsidiary of a Borrower Party or any member of the Sponsor Group seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or any Borrower Party, any Subsidiary
of a Borrower Party or any member of the Sponsor Group shall deny that it has
any liability or obligation for the payment of any Obligation provided under any
Loan Document;

 

102



--------------------------------------------------------------------------------

(l) Any provisions of the Intercreditor Agreement or any other intercreditor
agreement entered into by the Administrative Agent with the agent or other
authorized representative (i) under the ABL Facility or (ii) under any agreement
or instrument governing any Funded Debt thereunder, shall for any reason be
revoked or invalidated, or otherwise cease to be in full force and effect, or
any Person shall contest in any manner the validity or enforceability of such
intercreditor agreement or deny that it has any further liability or obligation
thereunder, or the Obligations or the Liens securing the Obligations for any
reason shall not have the priority contemplated by this Agreement or such
Intercreditor Agreement;

(m) The Guaranty of any Guarantor, for any reason other than the satisfaction in
full of all Obligations or otherwise in accordance with the terms thereof, shall
cease to be in full force and effect or shall be declared to be null and void,
or any Guarantor shall contest or deny the validity or enforceability of, deny
that it has any liability under, or repudiate, revoke or attempt to revoke its
obligations under, any Guaranty;

(n) Any Lien purported to be created by any Security Document shall cease to be
in full force and effect, or shall cease to give the Administrative Agent, for
the benefit of the Lender Group, the Liens, rights, powers and privileges
purported to be created and granted under such Security Documents (including a
perfected first priority security interest in and Lien on, any portion of the
Collateral thereunder (except as otherwise expressly provided in this Agreement
or such Security Document)) in favor of the Administrative Agent, for the
benefit of the Lender Group, or shall be asserted by any Borrower Party not to
be valid, perfected, first priority (except as expressly provided in this
Agreement or such Security Document) security interest in or Lien on any portion
of the Collateral covered thereby;

(o) Any subordinated Funded Debt permitted hereunder or the guarantees thereof
shall cease, for any reason, to be validly subordinated to the Obligations of
the Borrower Parties hereunder, or the holders of such subordinated Funded Debt
shall so assert; or

(p) There shall occur any event which has resulted in a Materially Adverse
Effect for a period of 30 days.

Section 9.2 Remedies. If an Event of Default shall have occurred and shall be
continuing, in addition to the rights and remedies set forth elsewhere in this
Agreement and the other Loan Documents and as otherwise available to the Lender
Group, or any of them, by any Applicable Laws:

(a) With the exception of an Event of Default specified in Section 9.1(g) or
(h), the Administrative Agent may in its discretion (unless otherwise instructed
by the Majority Lenders), (i) declare the principal of and interest on the Loan
and all other Obligations to be forthwith due and payable without presentment,
demand, protest, or notice of any kind, all of which are hereby expressly
waived, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

(b) Upon the occurrence and continuance of an Event of Default specified in
Section 9.1(g) or (h), such principal, interest, and other Obligations shall
thereupon and concurrently therewith become due and payable, all without any
action by the Lender Group, or any of them, and without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

 

103



--------------------------------------------------------------------------------

(c) The Administrative Agent may in its discretion (unless otherwise instructed
by the Majority Lenders) or shall at the direction of the Majority Lenders
exercise any or all of the post-default rights granted to the Lender Group, or
any of them, under the Loan Documents or under Applicable Law. The
Administrative Agent, for the benefit of the Lender Group, shall have the right
to the appointment of a receiver for the Property of the Borrower Parties, and
the Borrower Parties hereby consent to such rights and such appointment and
hereby waive any objection the Borrower Parties may have thereto or the right to
have a bond or other security posted by the Lender Group, or any of them, in
connection therewith.

(d) The Administrative Agent may in its discretion require the Borrower Parties
(i) to engage a consulting firm or chief restructuring officer chosen by the
Borrower that is reasonably acceptable to the Administrative Agent and
(ii) deliver to the Administrative Agent a copy of the fully-executed engagement
letter with such consulting firm or chief restructuring officer, which
engagement letter shall be in form and substance reasonably acceptable to the
Administrative Agent, and, among other things, (A) require such consulting firm
or chief restructuring officer to cooperate with any financial advisor to the
Administrative Agent in regard to the monthly reporting of covenants and
(B) provide for such engagement to have a term ending on or after the Maturity
Date (or a shorter term if agreed to in writing by the Administrative Agent).

(e) The Administrative Agent may in its discretion require each Borrower Party
to use its commercially reasonable efforts to assist the Administrative Agent in
the sale of Collateral, and each Borrower Party further agrees to use its best
efforts to cause such employees or agents of such Borrower Party, which Persons
shall be licensed to dispose of such Collateral, as are reasonably necessary to
accomplish the disposition of such Collateral to Administrative Agent’s
satisfaction to assist in such disposition. In connection with the sale of such
Collateral, each Borrower Party agrees to use its best efforts to obtain sales
of such Collateral at commercially reasonable prices and terms.

(f) The rights and remedies of the Lender Group hereunder shall be cumulative,
and not exclusive.

ARTICLE 10

MISCELLANEOUS

Section 10.1 Notices.

(a) All notices and other communications under this Agreement shall be in
writing and shall be deemed to have been given five (5) days after deposit in
the mail, designated as certified mail, return receipt requested,
postage-prepaid, or one (1) day after being entrusted to a reputable commercial
overnight delivery service, or when delivered to the telegraph office or sent
out (with receipt confirmed) by telex or telecopy addressed to the party to
which such notice is directed at its address determined as in this Section 10.1.
All notices sent by electronic mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the

 

104



--------------------------------------------------------------------------------

intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent by 5 p.m. (New York time) on a
Business Day for the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient. Notices delivered through electronic communications (other than
electronic mail) to the extent provided in paragraph (c) below, shall be
effective as provided in said paragraph (c). All notices and other
communications under this Agreement shall be given to the parties hereto at the
following addresses:

(i) If to any Borrower Party, to such Borrower Party in care of the Borrower at:

Fluent, LLC

33 Whitehall Street, 15th Floor

New York, NY 10004

Attn: Ryan Schulke

with a copy to:

Akerman LLP

One Southeast Third Avenue, Suite 2500

Miami, FL 33131

Attn: Teddy Klinghoffer, Esq.

(ii) If to the Administrative Agent, to it at:

155 N Wacker Drive

Suite 4180

Chicago, IL 60606

Attn: John Yeager

Email: jyeager@higwhitehorse.com

with a copy to:

Latham & Watkins LLP

330 North Wabash Avenue, Suite 2800

Chicago, IL 60611

Attn: Noah Weiss

Email: noah.weiss@lw.com

(iii) If to any Lender, to them at the address set forth on the signature pages
of this Agreement.

(b) Any party hereto may change the address to which notices shall be directed
under this Section 10.1 by giving ten (10) days’ written notice of such change
to the other parties.

 

105



--------------------------------------------------------------------------------

(c) All notices and other items to be, or which may be from time to time,
delivered by and among the Borrower Parties and the Administrative Agent
(including the delivery of the items required by Sections 7.1, 7.2, and 7.3),
may be made via Electronic Transmission. The Administrative Agent shall so post
such items within a reasonable period of time after delivery thereof by
Borrower. Such posting or sending via Electronic Transmission to the Lender
Group shall constitute delivery of such items to the Lender Group. If any item
required to be delivered under Sections 7.1, 7.2 and 7.3, shall be specified to
be delivered on a day which is not a Business Day, it shall be delivered on the
next succeeding day which is a Business Day.

Section 10.2 Expenses. The Borrower agrees to promptly pay or promptly reimburse
(other than to the extent they constitute Excluded Taxes):

(a) All reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent and its Affiliates in connection with the preparation,
negotiation, execution, delivery and syndication of this Agreement and the other
Loan Documents, the transactions contemplated hereunder and thereunder, and the
making of the Term Loan hereunder, including, but not limited to, the reasonable
fees, charges and disbursements of outside counsel for the Administrative Agent
and its Affiliates and costs incurred in connection with travel and due
diligence;

(b) All reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent and its Affiliates in connection with the administration of
the transactions contemplated in this Agreement and the other Loan Documents and
the preparation, negotiation, execution, and delivery of any waiver, amendment,
or consent by the Lenders relating to this Agreement or the other Loan
Documents, including, but not limited to, all reasonable costs and expenses of
the Administrative Agent and one additional Lender in connection with periodic
field audits, appraisals and examinations, and the internal per diem audit
charge as established by the Administrative Agent from time to time (which
charge shall be reasonable and customary), per auditor, plus costs and expenses
for each field audit or examination of a Borrower Party performed by personnel
employed by the Administrative Agent, and the reasonable fees and disbursements
of counsel for the Administrative Agent;

(c) All costs and expenses of the Administrative Agent and any Lender in
connection with any restructuring, refinancing, or “work out” of the
transactions contemplated by this Agreement, and of obtaining performance under
this Agreement and the other Loan Documents (including in connection with the
enforcement of its rights in connection with this Agreement and the other Loan
Documents), and all costs and expenses of collection if default is made in the
payment of the Obligations, which in each case shall include fees, charges and
expenses of outside counsel for the Administrative Agent and any Lender, and the
fees and expenses of any experts of the Administrative Agent, or consultants of
the Administrative Agent; and

(d) All taxes, assessments, general or special, and other charges levied on, or
assessed, placed or made against any of the Collateral, any Term Loan Notes or
the Obligations.

Section 10.3 Waivers. The rights and remedies of the Lender Group under this
Agreement and the other Loan Documents shall be cumulative and not exclusive of
any rights or remedies which they would otherwise have. No failure or delay by
the Lender Group, or any of

 

106



--------------------------------------------------------------------------------

them, or the Majority Lenders in exercising any right shall operate as a waiver
of such right. The Lender Group expressly reserves the right to require strict
compliance with the terms of this Agreement in connection with any funding of
the Term Loan. In the event the Lenders decide to fund a request for the Term
Loan at a time when the Borrower is not in strict compliance with the terms of
this Agreement, such decision by the Lenders shall not be deemed to constitute
an undertaking by the Lenders to fund any further requests for Advances or
preclude the Lenders from exercising any rights available to the Lenders under
the Loan Documents or at law or equity. Any waiver or indulgence granted by the
Lenders or by the Majority Lenders shall not constitute a modification of this
Agreement, except to the extent expressly provided in such waiver or indulgence,
or constitute a course of dealing by the Lenders at variance with the terms of
the Agreement such as to require further notice by the Lenders of the Lenders’
intent to require strict adherence to the terms of the Agreement in the future.
Any such actions shall not in any way affect the ability of the Lenders, in
their discretion, to exercise any rights available to them under this Agreement
or under any other agreement, whether or not the Lenders are party, relating to
the Borrower.

Section 10.4 Set-Off. In addition to any rights now or hereafter granted under
Applicable Law and not by way of limitation of any such rights, except to the
extent limited by Applicable Law, at any time that an Event of Default exists,
each member of the Lender Group and each subsequent holder of the Obligations is
hereby authorized by the Borrower Parties at any time or from time to time,
without notice to the Borrower Parties or to any other Person, any such notice
being hereby expressly waived, to set-off and to appropriate and apply any and
all deposits (general or special, time or demand, including, but not limited to,
Funded Debt evidenced by certificates of deposit, in each case whether matured
or unmatured, but not including any amounts held by any member of the Lender
Group or any of its Affiliates in any escrow account) and any other Funded Debt
at any time held or owing by any member of the Lender Group or any such holder
to or for the credit or the account of any Borrower Party, against and on
account of the obligations and liabilities of the Borrower Parties, to any
member of the Lender Group or any such holder under this Agreement, any Term
Loan Notes and any other Loan Document, including, but not limited to, all
claims of any nature or description arising out of or connected with this
Agreement or any other Loan Document, irrespective of whether or not (a) the
Lender Group shall have made any demand hereunder or (b) the Lender Group shall
have declared the principal of and interest on the Loan, any Term Loan Notes and
other amounts due hereunder to be due and payable as permitted by Section 9.2
and although said obligations and liabilities, or any of them, shall be
contingent or unmatured. Any sums obtained by any member of the Lender Group or
by any subsequent holder of the Obligations shall be applied to the Obligations
in accordance with Section 2.10(b).

Section 10.5 Assignment.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower Party
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Affiliates of the
Administrative Agent) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

107



--------------------------------------------------------------------------------

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loan at the time owing to it); provided that the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500 (unless such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund), and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
Section 10.5(c), from and after the effective date specified in each Assignment
and Acceptance, the Eligible Assignee thereunder shall be a party hereto and, to
the extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.8(b), 2.9, 6.18, 11.3 and 11.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.5.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loan owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. Information contained
in the Register with respect to any Lender shall be available for inspection by
such Lender at any reasonable time and from time to time upon reasonable prior
notice; information contained in the Register shall also be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. In establishing and maintaining the Register, the
Administrative Agent shall serve as the Borrower’s agent solely for tax purposes
and solely with respect to the actions described in this Section, and the
Borrower hereby agrees that, to the extent WhiteHorse Finance, Inc. serves in
such capacity, WhiteHorse Finance, Inc. and its officers, directors, employees,
agents, sub-agents and affiliates shall constitute “Indemnitees”.

(d) Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
which are not Disqualified Institutions (a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its portion of the Commitment and/or the Loan owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the Borrower and the Lender Group
shall

 

108



--------------------------------------------------------------------------------

continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, (iv) any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the Loan Documents provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
Section 10.12(a)(i) that affects such Participant. Subject to paragraph (e) of
this Section 10.5, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.8(b), 2.9, 6.18 and 11.3 as if it were the Lender,
to the extent of its participation, and had acquired its interest by assignment
pursuant to Section 10.5(b), provided that such Participant agrees to be subject
to the provisions of Section 2.8(b), as though it were an assignee under
paragraph (b) (it being understood that the documentation required under
Section 2.8(b)(v)-(vii) shall be delivered to the participating Lender). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.4 as though it were a Lender, provided such Participant agrees to
be subject to Section 10.4 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.8(b) or Section 11.3 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent such entitlement to receive a greater payment results from
a change in Applicable Law that occurs after the Participant acquired the
applicable participation.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 10.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same agreement.
In proving this Agreement or any other Loan Document in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signatures hereto delivered by Electronic Transmission shall be deemed an
original signature hereto. The foregoing shall apply to each other Loan Document
mutatis mutandis.

 

109



--------------------------------------------------------------------------------

Section 10.7 Governing Law. All matters arising out of, in connection with or
relating to this Agreement and the other Loan Documents, including, without
limitation, their validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof or thereof and any
determinations with respect to post-judgment interest), shall be construed in
accordance with and governed by the laws of the State of New York.

Section 10.8 Severability. Any provision of this Agreement which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

Section 10.9 Headings. Headings used in this Agreement are for convenience only
and shall not affect the interpretation of any provision hereof.

Section 10.10 Source of Funds. Notwithstanding the use by the Lenders of the
Base Rate and the Eurodollar Rate as reference rates for the determination of
interest on the Loan, the Lenders shall be under no obligation to obtain funds
from any particular source in order to charge interest to the Borrower at
interest rates tied to such reference rates.

Section 10.11 Entire Agreement. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. Each Borrower Party represents and warrants to the Lender Group that it
has read the provisions of this Section 10.11 and discussed the provisions of
this Section 10.11 and the rest of this Agreement with counsel for such Borrower
Party, and such Borrower Party acknowledges and agrees that the Lender Group is
expressly relying upon such representations and warranties of such Borrower
Party (as well as the other representations and warranties of such Borrower
Party set forth in this Agreement and the other Loan Documents) in entering into
this Agreement.

Section 10.12 Amendments and Waivers.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Borrower Party
therefrom, shall be effective unless the same is in writing and signed by the
Administrative Agent, Majority Lenders and the Borrower, and then any such
waiver shall be effective only in the specific instance and for the specific
purpose for which given, except that:

(i) each of the following also shall require the consent of all Lenders (or, in
the case of clauses (C) and (E), only those Lenders affected thereby:

 

110



--------------------------------------------------------------------------------

(A) except as otherwise permitted under this Agreement, any release of, or the
subordination of, the Administrative Agent’s security interest in all or
substantially all of the Collateral,

(B) except in connection with transactions permitted under this Agreement, any
release or discharge of any Borrower Party from its Obligations under the Loan
Documents,

(C) (x) any extensions, postponements or delays of the Maturity Date or the
scheduled date of payment of interest, principal (other than payments of
principal required to be made pursuant to Section 2.6(c)) or fees or other
amounts due to the Lenders under any of the Loan Documents, or (y) any reduction
of principal (without a corresponding payment with respect thereto) or reduction
in the rate of interest, fees or other amounts due to the Lenders under any of
the Loan Documents,

(D) any amendment of this Section 10.12 or of the definition of “Majority
Lenders” or any other provision of the Loan Documents specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder,

(E) any amendment increasing or extending the Commitment of any Lender (it being
understood and agreed that a waiver of any Default or Event of Default or
modification of any of the defined terms contained herein (other than those
defined terms specifically addressed in this Section 10.12) shall not constitute
a change in the terms of any portion of the Commitment held by any Lender), and

(F) any amendment to Section 2.10;

(ii) the written consent of the Administrative Agent, the Majority Lenders and
the Borrower shall be required for any amendment to Article 13;

(iii) only the consent of the Administrative Agent shall be required to amend
Schedule 2.1(a) to reflect assignments of any portion of the Loan in accordance
with this Agreement;

(iv) any amendment, waiver or other modification of any term or condition of the
Fee Letter shall require only the consent of the Administrative Agent and the
Borrower; and

(v) any change or waiver of any provision of this Agreement or any other Loan
Document as the same applies to the rights, duties or obligations of any Agent
shall not be effective without the written consent of such Agent.

(b) (i) Each Lender grants to the Administrative Agent the right to purchase all
(but not less than all) of such Lender’s Loan and all of its rights and
obligations hereunder and under the other Loan Documents at a price equal to the
outstanding principal amount of such Loan payable to such Lender plus any
accrued but unpaid interest on such Loan, which right may be exercised by the
Administrative Agent within 90 days of the date on which such Lender refuses

 

111



--------------------------------------------------------------------------------

(or fails) to execute any amendment, waiver or consent which requires the
written consent of all of the Lenders and to which the Majority Lenders, the
Administrative Agent and the Borrower have agreed (such Lender, a
“Non-Consenting Lender”). Each Lender and the Borrower agree that, if the
Administrative Agent exercises its option hereunder, (i) the Borrower shall pay
the Non-Consenting Lender all outstanding fees, expenses, and other amounts then
owing to such Non-Consenting Lender under this Agreement (excluding principal
and interest that has been paid by the Administrative Agent), and
(ii) Administrative Agent shall promptly execute and deliver an Assignment and
Acceptance and other agreements and documentation necessary to effectuate such
assignment. The Administrative Agent may assign its purchase rights hereunder to
any assignee if such assignment complies with the requirements of
Section 10.5(b).

(ii) Within 45 days of the date on which any Non-Consenting Lender has refused
or failed to execute any amendment, waiver or consent which requires the written
consent of all of the Lenders and to which the Majority Lenders, the
Administrative Agent and the Borrower have agreed, the Borrower may, at its
option, notify the Administrative Agent and such Non-Consenting Lender of the
Borrower’s intention to obtain, at the Borrower’s expense, an Eligible Assignee
to serve as a replacement Lender for such Non-Consenting Lender (a “Replacement
Lender”), which Replacement Lender shall be reasonably satisfactory to the
Administrative Agent. In the event the Borrower obtains a Replacement Lender
within 45 days following notice of its intention to do so, the Non-Consenting
Lender shall sell and assign its Loans and Commitments to such Replacement
Lender, at par, provided that the Borrower has reimbursed such Non-Consenting
Lender for its increased costs for which it is entitled to reimbursement under
this Agreement through the date of such sale and assignment. In the event that a
Non-Consenting Lender does not execute an Assignment and Acceptance pursuant to
Section 10.5 within five (5) Business Days after receipt by such Non-Consenting
Lender of notice of replacement pursuant to this Section 10.12(b) and
presentation to such Non-Consenting Lender of an Assignment and Acceptance
evidencing an assignment pursuant to this Section 10.12(b), the Borrower shall
be entitled (but not obligated) to execute such an Assignment and Acceptance on
behalf of such Non-Consenting Lender, and any such Assignment and Acceptance so
executed by the Borrower, the Replacement Lender and the Administrative Agent
shall be effective for purposes of this Section 10.12(b) and Section 10.5. Upon
any such assignment and payment and compliance with the other provisions of
Section 10.5, such replaced Non-Consenting Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such replaced Lender to
indemnification hereunder shall survive.

(c) If any fees are paid to the Lenders as consideration for amendments, waivers
or consents with respect to this Agreement, at Administrative Agent’s election,
such fees may be paid only to those Lenders that agree to such amendments,
waivers or consents within the time specified for submission thereof, so long as
all Lenders are given the opportunity to so agree and such fees are provided on
a pro-rata basis to such Lenders that so agree to such amendments, waivers or
consents.

 

112



--------------------------------------------------------------------------------

Section 10.13 Other Relationships. No relationship created hereunder or under
any other Loan Document shall in any way affect the ability of any member of the
Lender Group to enter into or maintain business relationships with the Borrower,
or any of its Affiliates, beyond the relationships specifically contemplated by
this Agreement and the other Loan Documents.

Section 10.14 Pronouns. The pronouns used herein shall include, when
appropriate, either gender and both singular and plural, and the grammatical
construction of sentences shall conform thereto.

Section 10.15 Disclosure. The Borrower Parties consent to any member of the
Lender Group’s issuance of press releases and preparation and distribution of
other marketing materials regarding the Commitment hereunder and the making of
the Loan pursuant to the terms of this Agreement and the disclosure of such
information in such member’s sole discretion, subject to Section 10.16.

Section 10.16 Confidentiality. No member of the Lender Group shall disclose any
material non-public confidential information regarding the Borrower Parties
(“Confidential Information”) to any other Person without the consent of the
Borrower, other than (i) to such member of the Lender Group’s Affiliates and
their officers, directors, employees, agents and advisors (including, for the
avoidance of doubt, accountants, auditors and attorneys), to other members of
the Lender Group and to actual or prospective assignees, participants, in each
case, who shall have been informed of the confidential nature of the
Confidential Information and agreed to keep such information confidential, and
counterparties to Hedge Agreements, and then only on a confidential basis,
(ii) as required by any Applicable Law or upon the request of any Governmental
Authority or otherwise as a result of judicial process, including pursuant to
the order of any court or administrative agency in any pending legal, judicial
or administrative proceeding, (iii) to any rating agency when required by it,
provided that, prior to any such disclosure, such rating agency shall undertake
to preserve the confidentiality of any Confidential Information relating to the
Borrower Parties received by it from such member of the Lender Group, (iv) as
requested or required by any state, federal or foreign authority or examiner
regulating banks or banking, (v) to the extent such information presently is or
hereafter becomes (A) publicly available other than as a result of a breach of
this Section 10.16 or (B) available to such member of the Lender Group on a
non-confidential basis from a source other than a Borrower Party not known by it
to be subject to disclosure restrictions and (vi) in connection with the
exercise of any remedy hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder. The term “Confidential Information” shall be deemed to exclude
information customarily placed on ‘tombstones’ or similar marketing materials.

Section 10.17 Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by the Borrower or any Guarantor, or the transfer to
the Lender Group of any property, should for any reason subsequently be declared
to be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences or other voidable or recoverable payments of money or
transfers of property (collectively, a “Voidable Transfer”), and if the Lender
Group, or any of them, is required to repay or restore, in whole or in part, any
such Voidable Transfer, or elects to do so upon the advice of its counsel, then,
as to any such Voidable Transfer, or the amount thereof that the Lender Group,
or any of them, is required or elects to repay or restore, and as to all costs,
expenses and attorneys’ fees of the Lender Group related thereto, the liability
of the Borrower or such Guarantor, as applicable, automatically shall be
revived, reinstated and restored and shall exist as though such Voidable
Transfer had never been made.

 

113



--------------------------------------------------------------------------------

Section 10.18 Electronic Transmission.

(a) Authorization. Subject to the provisions of this Section 10.18(a), each of
the Administrative Agent, the Lenders, the Borrower Parties and each of their
Affiliates is authorized (but not required) to transmit, post or otherwise make
or communicate, in its sole discretion, Electronic Transmissions in connection
with any Loan Document and the transactions contemplated therein. The Borrower
and the other Borrower Parties hereby acknowledges and agrees, and the Borrower
and the other Borrower Parties shall cause each of their Subsidiaries to
acknowledge and agree, that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.

(b) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to the terms and conditions of this Agreement, separate
terms and conditions posted or referenced in such E-System and related
contractual obligations executed by the Borrower Parties or the members of the
Lender Group in connection with the use of such E-System.

(c) Limitation of Liability. All E-Systems and Electronic Transmissions shall be
provided “as is” and “as available”. None of the Administrative Agent or any of
its Affiliates warrants the accuracy, adequacy or completeness of any E-Systems
or Electronic Transmission, and each disclaims all liability for errors or
omissions therein. No warranty of any kind is made by the Administrative Agent
or any of its Affiliates in connection with any E-Systems or Electronic
Transmission, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects. Each Borrower Party agrees that neither the
Administrative Agent nor any of its Affiliates has any responsibility for
maintaining or providing any equipment, software, services or any testing
required in connection with any Electronic Transmission or otherwise required
for any E-System.

Section 10.19 USA Patriot Act. The Administrative Agent and Lenders hereby
notify each Borrower Party that pursuant to the requirements of the USA Patriot
Act, it is required to obtain, verify and record information that identifies
such Borrower Party, which information includes the name and address of such
Borrower Party and other information that will allow such Lender to identify
such Borrower Party in accordance with the USA Patriot Act. Each Borrower Party
shall, promptly following a request by any Agent or Lender, provide all
documentation and other information that such Person requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.

 

114



--------------------------------------------------------------------------------

ARTICLE 11

YIELD PROTECTION

Section 11.1 Eurodollar Rate Basis Determination. Notwithstanding anything
contained in this Agreement which may be construed to the contrary, if with
respect to any proposed Eurodollar Advance for any Eurodollar Advance Period,
the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that (a) adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Eurodollar Advance Period or (b) is
advised in writing by the Majority Lenders that the Eurodollar Basis for such
Eurodollar Advance Period will not adequately and fairly reflect the cost to the
Lenders of making or maintaining the Loan for such Eurodollar Advance Period,
the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such situation no longer exist, the obligations
of the Lenders to make Eurodollar Advances shall be suspended.

Section 11.2 Illegality. If any change in Applicable Law, any change in the
interpretation or administration of any Applicable Law by any Governmental
Authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or any change in compliance with Applicable Law as a
result of any request or directive (whether or not having the force of law) of
any such authority, central bank, or comparable agency after the Agreement Date,
shall make it unlawful for any Lender to make, maintain, or fund its Eurodollar
Advances, such Lender shall so notify the Administrative Agent in writing, and
the Administrative Agent shall forthwith give notice thereof to the other
Lenders and the Borrower. Before giving any notice to the Administrative Agent
pursuant to this Section 11.2, such Lender shall designate a different lending
office if such designation will avoid the need for giving such notice and will
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender. Upon receipt of such notice, notwithstanding anything contained in
Article 2, the Borrower shall repay in full (without prepayment premium) the
then outstanding principal amount of each affected Eurodollar Advance of such
Lender, together with accrued interest thereon, either (a) on the last day of
the then current Eurodollar Advance Period applicable to such Eurodollar Advance
if such Lender may lawfully continue to maintain and fund such Eurodollar
Advance to such day or (b) immediately if such Lender may not lawfully continue
to fund and maintain such Eurodollar Advance to such day. Concurrently with
repaying each affected Eurodollar Advance of such Lender, notwithstanding
anything contained in Article 2, the Borrower shall borrow a Base Rate Advance
from such Lender, and such Lender shall make such Advance in an amount such that
the outstanding principal amount of the Loan held by such Lender shall equal the
outstanding principal amount of such Loan immediately prior to such repayment.

Section 11.3 Increased Costs.

(a) If any change in Applicable Law, any change in the interpretation or
administration of any Applicable Law by any Governmental Authority, central
bank, or comparable agency charged with the interpretation or administration
thereof or any change in compliance with Applicable Law as a result of any
request or directive (whether or not having the force of law) of such
Governmental Authority, central bank, or comparable agency after the Agreement
Date (and, for purposes of this Section 11.3, each of (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act (including regulations promulgated
with respect thereto) and all requests, guidelines or directives in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel

 

115



--------------------------------------------------------------------------------

Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case in respect of this
clause (ii), pursuant to Basel III, are, in the case of each of clauses (i) and
(ii), deemed to have gone into effect and been adopted after the Agreement
Date):

(i) Shall subject any Lender to any Taxes (other than Excluded Taxes,
Indemnified Taxes and Other Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii) Shall impose, modify, or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve System,
but excluding any included in an applicable Eurodollar Reserve Percentage),
special deposit, assessment, or other requirement or condition against assets
of, deposits (other than as described in Section 11.5) with or for the account
of, or commitments or credit extended by any Lender, or shall impose on any
Lender or the eurodollar interbank borrowing market any other condition
affecting its obligation to make such Eurodollar Advances or its Eurodollar
Advances; and the result of any of the foregoing is to increase the cost to such
Lender of making or maintaining any such Eurodollar Advances, or to reduce the
amount of any sum received or receivable by such Lender under this Agreement
with respect thereto, and such increase is not given effect in the determination
of the Eurodollar Rate; or

(iii) Shall impose, modify, or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit, assessment, or other requirement or condition against
assets of, deposits (other than as described in Section 11.5) with or for the
account of, or commitments or credit extended by any Lender,

then promptly upon demand by such Lender, the Borrower agrees to pay, without
duplication of amounts due under Section 2.8(b), to such Lender such Additional
Amount or amounts as will compensate such Lender for such increased costs. Such
Lender will promptly notify the Borrower and the Administrative Agent of any
event of which it has knowledge, occurring after the date hereof, which will
entitle such Lender to compensation pursuant to this Section 11.3 and will
designate a different lending office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the sole
judgment of such Lender, be otherwise disadvantageous to such Lender. Failure or
delay on the part of such Lender to demand compensation pursuant to this
Section 11.3 shall not constitute a waiver of such Lender’s right to demand such
compensation

(b) A certificate of any Lender (with a copy to the Administrative Agent)
claiming compensation under this Section 11.3 and setting forth the Additional
Amount or amounts to be paid to it hereunder and calculations therefor shall be
conclusive in the absence of manifest error. In determining such amount, such
Lender may use any averaging and attribution methods. If such Lender demands
compensation under this Section 11.3, the Borrower may at any time, upon at
least five (5) Business Days’ prior notice to such Lender, prepay in full the
then outstanding affected Eurodollar Advances, together with accrued interest
thereon to the date of prepayment,

 

116



--------------------------------------------------------------------------------

along with any reimbursement required under Section 2.9. Concurrently with
prepaying such Eurodollar Advances, the Borrower shall borrow a Base Rate
Advance, or a Eurodollar Advance not so affected, from such Lender, and such
Lender shall make such Advance in an amount such that the outstanding principal
amount of the Loan held by such Lender shall equal the outstanding principal
amount of the Loan held by such Lender immediately prior to such prepayment.

Section 11.4 Effect On Other Advances. If notice has been given pursuant to
Sections 11.1, 11.2 or 11.3 suspending the obligation of any Lender to make any,
or requiring Eurodollar Advances of such Lender to be repaid or prepaid, then,
unless and until such Lender notifies the Borrower and the Administrative Agent
in writing that the circumstances giving rise to such repayment no longer apply,
all Advances which would otherwise be made by such Lender as to the Eurodollar
Advances affected shall, at the option of the Borrower, be made instead as Base
Rate Advances.

Section 11.5 Capital Adequacy. If after the Agreement Date, any Lender (or any
Affiliate of any Lender) shall have determined that the adoption of any
Applicable Law, governmental rule, regulation or order regarding the capital
adequacy of banks or bank holding companies, or any change therein, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by such Lender (or any Affiliate of such
Lender) with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency (but only if such adoption, change, request or directive
occurs after the Agreement Date), has or would have the effect of reducing the
rate of return on such Lender’s (or any Affiliate of such Lender) capital as a
consequence of the Commitment or obligations hereunder to a level below that
which it could have achieved but for such adoption, change or compliance (taking
into consideration such Lender’s (or any Affiliate of such Lender) policies with
respect to capital adequacy immediately before such adoption, change or
compliance and assuming that such Lender’s (or any Affiliate of such Lender)
capital was fully utilized prior to such adoption, change or compliance), then,
promptly upon demand by such Lender, the Borrower shall promptly pay to such
Lender such Additional Amount or amounts as shall be sufficient to compensate
such Lender for any such reduction actually suffered; provided, however, that
there shall be no duplication of amounts paid to any Lender pursuant to this
sentence and Section 11.3. A certificate of any Lender setting forth the amount
to be paid to such Lender by the Borrower (with a copy to the Administrative
Agent) as a result of any event referred to in this paragraph shall, absent
manifest error, be conclusive. For purposes of this Section 11.5, each of
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act (including
regulations promulgated with respect thereto) and all requests, guidelines or
directives in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case in respect of this
clause (ii), pursuant to Basel III, are, in the case of each of clauses (i) and
(ii), deemed to have gone into effect and been adopted after the Agreement Date.

 

117



--------------------------------------------------------------------------------

ARTICLE 12

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

Section 12.1 Jurisdiction and Service of Process. FOR PURPOSES OF ANY LEGAL
ACTION OR PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, EACH BORROWER PARTY HEREBY
IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE FEDERAL AND STATE COURTS
SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK AND HEREBY IRREVOCABLY
DESIGNATES AND APPOINTS, AS ITS AUTHORIZED AGENT FOR SERVICE OF PROCESS IN THE
STATE OF NEW YORK, THE BORROWER, OR SUCH OTHER PERSON AS SUCH BORROWER PARTY
SHALL DESIGNATE HEREAFTER BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE AGENT.
THE CONSENT TO JURISDICTION HEREIN SHALL BE EXCLUSIVE; PROVIDED THAT THE LENDER
GROUP, OR ANY OF THEM, RETAINS THE RIGHT TO BRING PROCEEDINGS AGAINST ANY
BORROWER PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
EXERCISE OF ANY RIGHTS UNDER ANY SECURITY DOCUMENT OR THE ENFORCEMENT OF ANY
JUDGMENT. THE LENDER GROUP SHALL FOR ALL PURPOSES AUTOMATICALLY, AND WITHOUT ANY
ACT ON THEIR PART, BE ENTITLED TO TREAT SUCH DESIGNEE OF EACH BORROWER PARTY AS
THE AUTHORIZED AGENT TO RECEIVE FOR AND ON BEHALF OF SUCH BORROWER PARTY SERVICE
OF WRITS, OR SUMMONS OR OTHER LEGAL PROCESS IN THE STATE OF NEW YORK, WHICH
SERVICE SHALL BE DEEMED EFFECTIVE PERSONAL SERVICE ON SUCH BORROWER PARTY SERVED
WHEN DELIVERED, WHETHER OR NOT SUCH AGENT GIVES NOTICE TO SUCH BORROWER PARTY;
AND DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE DEEMED TO BE MADE
WHEN PERSONALLY DELIVERED OR THREE (3) BUSINESS DAYS AFTER MAILING BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH AUTHORIZED AGENT. EACH BORROWER PARTY
FURTHER IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL TO
SUCH BORROWER PARTY AT THE ADDRESS SET FORTH ABOVE, SUCH SERVICE TO BECOME
EFFECTIVE THREE (3) BUSINESS DAYS AFTER SUCH MAILING. IN THE EVENT THAT, FOR ANY
REASON, SUCH AGENT OR ITS SUCCESSORS SHALL NO LONGER SERVE AS AGENT OF EACH
BORROWER PARTY TO RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK, EACH
BORROWER PARTY SHALL SERVE AND ADVISE THE ADMINISTRATIVE AGENT THEREOF SO THAT
AT ALL TIMES EACH BORROWER PARTY WILL MAINTAIN AN AGENT TO RECEIVE SERVICE OF
PROCESS IN THE STATE OF NEW YORK ON BEHALF OF SUCH BORROWER PARTY WITH RESPECT
TO THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS. IN THE EVENT THAT, FOR ANY
REASON, SERVICE OF LEGAL PROCESS CANNOT BE MADE IN THE MANNER DESCRIBED ABOVE,
SUCH SERVICE MAY BE MADE IN SUCH MANNER AS PERMITTED BY LAW.

 

118



--------------------------------------------------------------------------------

Section 12.2 Consent to Venue. EACH BORROWER PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION IT WOULD MAKE NOW OR HEREAFTER FOR THE LAYING OF VENUE OF ANY SUIT,
ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BROUGHT IN THE FEDERAL COURTS OF THE UNITED STATES SITTING IN NEW
YORK COUNTY, NEW YORK, AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH
SUIT, ACTION, OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

Section 12.3 Waiver of Jury Trial. EACH BORROWER PARTY AND EACH MEMBER OF THE
LENDER GROUP, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, WAIVES, AND
OTHERWISE AGREES NOT TO REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY BORROWER PARTY, ANY MEMBER
OF THE LENDER GROUP OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY,
AS TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, AND THE RELATIONS AMONG THE PARTIES LISTED
IN THIS ARTICLE 12.

ARTICLE 13

THE ADMINISTRATIVE AGENT

Section 13.1 Appointment and Authorization. Each member of the Lender Group
hereby irrevocably appoints and authorizes, and hereby agrees that it will
require any transferee of any of its interest in this Agreement and the other
Loan Documents and its Loan and its portion of the Commitment irrevocably to
appoint and authorize, the Administrative Agent to take such actions as its
agent on its behalf and to exercise such powers hereunder and under the other
Loan Documents as are delegated by the terms hereof and thereof, together with
such powers as are reasonably incidental thereto. Without limiting the
foregoing, each member of the Lender Group hereby authorizes the Administrative
Agent to execute and deliver each Loan Document to which the Administrative
Agent is, or is required to be, a party. Neither the Administrative Agent nor
any of its directors, officers, employees, or agents shall be liable for any
action taken or omitted to be taken by it hereunder or in connection herewith,
except for its own gross negligence or willful misconduct as determined by a
final non-appealable order of a court of competent jurisdiction. Without
limiting the foregoing, each member of the Lender Group hereby authorizes the
Administrative Agent to execute and deliver, and consents to and authorizes
Agent’s execution and delivery of, the Intercreditor Agreement and any
additional intercreditor or subordination agreements from time to time as
contemplated by the terms hereof on behalf of such member of the Lender Group
and agrees to be bound by the terms and provisions thereof, including any
purchase option contained therein.

Section 13.2 Interest Holders. The Administrative Agent may treat each Lender,
or the Person designated in the last notice filed with the Administrative Agent
under this Section 13.2, as the holder of all of the interests of such Lender in
this Agreement and the other Loan Documents, its Loan and its portion of the
Commitment until written notice of transfer, signed by such Lender (or the
Person designated in the last notice filed with the Administrative Agent) and by
the Person designated in such written notice of transfer, in form and substance
satisfactory to the Administrative Agent, shall have been filed with the
Administrative Agent.

 

119



--------------------------------------------------------------------------------

Section 13.3 Consultation with Counsel. The Administrative Agent may consult
with legal counsel selected by it and shall not be liable to any Lender for any
action taken or suffered by it in good faith in reliance on the advice of such
counsel.

Section 13.4 Documents. The Administrative Agent shall not be under any duty to
examine, inquire into, or pass upon the validity, effectiveness, or genuineness
of this Agreement, any other Loan Document, or any instrument, document, or
communication furnished pursuant hereto or in connection herewith, and the
Administrative Agent shall be entitled to assume that they are valid, effective,
and genuine, have been signed or sent by the proper parties, and are what they
purport to be.

Section 13.5 Administrative Agent and Affiliates. With respect to the Commitment
and Loan, the Administrative Agent shall have the same rights and powers
hereunder as any other Lender, and the Administrative Agent and its Affiliates,
as the case may be, may accept deposits from, lend money to, and generally
engage in any kind of business with the Borrower Parties or any Affiliates of,
or Persons doing business with, the Borrower Parties, as if it were not the
Administrative Agent or affiliated with the Administrative Agent and without any
obligation to account therefor. The Lenders acknowledge that the Administrative
Agent and its Affiliates have other lending and investment relationships with
the Borrower Parties and their Affiliates and in the future may enter into
additional such relationships.

Section 13.6 Responsibility of the Administrative Agent. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any other member of the Lender Group, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Administrative Agent shall be entitled to assume that
no Default exists unless it has actual knowledge, or has been notified by any
Borrower Party, of such fact, or has been notified by a Lender that such Lender
considers that a Default exists, and such Lender shall specify in detail the
nature thereof in writing. The Administrative Agent shall provide each Lender
with copies of such documents received from any Borrower Party as such Lender
may reasonably request.

Section 13.7 Action by Administrative Agent; Delegation of Duties.

(a) The Administrative Agent shall be entitled to use its discretion with
respect to exercising or refraining from exercising any rights which may be
vested in it by, and with respect to taking or refraining from taking any action
or actions which it may be able to take under or in respect of, this Agreement,
unless the Administrative Agent shall have been instructed by the Majority
Lenders to exercise or refrain from exercising such rights or to take or refrain
from taking such action. The Administrative Agent shall incur no liability under
or in respect of this Agreement with respect to anything which it may do or
refrain from doing in the reasonable exercise of its judgment or which may seem
to it to be necessary or desirable in the circumstances.

 

120



--------------------------------------------------------------------------------

(b) The Administrative Agent shall not be liable to the Lenders, or any of them,
in acting or refraining from acting under this Agreement or any other Loan
Document in accordance with the instructions of the Majority Lenders (or all
Lenders if expressly required by Section 10.12), and any action taken or failure
to act pursuant to such instructions shall be binding on all Lenders.

(c) The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

Section 13.8 Notice of Default. In the event that any member of the Lender Group
shall acquire actual knowledge, or shall have been notified in writing, of any
Default, such member of the Lender Group shall promptly notify the other members
of the Lender Group, and the Administrative Agent shall take such action and
assert such rights under this Agreement as the Majority Lenders shall request in
writing, and the Administrative Agent shall not be subject to any liability by
reason of its acting pursuant to any such request. If the Majority Lenders shall
fail to request the Administrative Agent to take action or to assert rights
under this Agreement in respect of any Default after their receipt of the notice
of any Default from a member of the Lender Group, or shall request inconsistent
action with respect to such Default, the Administrative Agent may, but shall not
be required to, take such action and assert such rights (other than rights under
Article 9) as it deems in its discretion to be advisable for the protection of
the Lender Group, except that, if the Majority Lenders have instructed the
Administrative Agent not to take such action or assert such right, in no event
shall the Administrative Agent act contrary to such instructions.

Section 13.9 Responsibility Disclaimed. The Administrative Agent shall not be
under any liability or responsibility whatsoever as Administrative Agent:

(a) To any Borrower Party or any other Person or entity as a consequence of any
failure or delay in performance by or any breach by, any member of the Lender
Group of any of its obligations under this Agreement;

 

121



--------------------------------------------------------------------------------

(b) To any member of the Lender Group, or any of them, as a consequence of any
failure or delay in performance by, or any breach by, any Borrower Party or any
other obligor of any of its obligations under this Agreement or any other Loan
Document; or

(c) To any member of the Lender Group, or any of them, for any statements,
representations, or warranties in this Agreement, or any other document
contemplated by this Agreement or any information provided pursuant to this
Agreement, any other Loan Document, or any other document contemplated by this
Agreement, or for the validity, effectiveness, enforceability, or sufficiency of
this Agreement, any other Loan Document, or any other document contemplated by
this Agreement.

Section 13.10 Indemnification. The Lenders agree to indemnify (to the extent not
reimbursed by the Borrower) and hold harmless the Administrative Agent and each
of its Affiliates, employees, representatives, officers and directors (each an
“Administrative Agent Indemnified Person”) pro rata in accordance with their
Commitment Ratios or Incremental Commitment Ratios from and against any and all
claims, liabilities, investigations, losses, damages, actions, demands,
penalties, judgments, suits, investigations, costs, expenses (including fees and
expenses of experts, agents, consultants and counsel) and disbursements, in each
case, of any kind or nature (whether or not an Administrative Agent Indemnified
Person is a party to any such action, suit or investigation) whatsoever which
may be imposed on, incurred by, or asserted against an Administrative Agent
Indemnified Person resulting from any breach or alleged breach by the Borrower
Parties, or any of them, of any representation or warranty made hereunder, or
otherwise in any way relating to or arising out of the Commitment, the Loan,
this Agreement, the other Loan Documents or any other document contemplated by
this Agreement or any action taken or omitted by the Administrative Agent under
this Agreement, any other Loan Document, or any other document contemplated by
this Agreement, the making, administration or enforcement of the Loan Documents
and the Loan or any transaction contemplated hereby or any related matters
unless, with respect to any of the above, such Administrative Agent Indemnified
Person is determined by a final non-appealable judgment of a court of competent
jurisdiction to have acted or failed to act with gross negligence or willful
misconduct. To the extent required by Applicable Law, the Administrative Agent
may withhold from any payment to any Lender under a Loan Document an amount
equal to any applicable withholding Tax (including withholding Taxes imposed
under Chapters 3 and 4 of Subtitle A of the Code). If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
(because the appropriate certification form was not delivered, was not properly
executed, or fails to establish an exemption from, or reduction of, withholding
Tax with respect to a particular type of payment, or because such Lender failed
to notify the Administrative Agent or any other Person of a change in
circumstances which rendered the exemption from, or reduction of, withholding
Tax ineffective, failed to maintain a Participant Register or for any other
reason), or the Administrative Agent reasonably determines that it was required
to withhold Taxes from a prior payment but failed to do so, such Lender shall
promptly indemnify the Administrative Agent fully for all amounts paid, directly
or indirectly, by the Administrative Agent as Tax or otherwise, including
penalties and interest, and together with all expenses incurred by Agent,
including legal expenses, allocated internal costs and out-of-pocket expenses.
The Administrative Agent may offset against any payment to any Lender under a
Loan Document, any applicable withholding Tax that was required to be withheld
from any prior

 

122



--------------------------------------------------------------------------------

payment to such Lender but which was not so withheld, as well as any other
amounts for which the Administrative Agent is entitled to indemnification from
such Lender under this Section 13.10. This Section 13.10 is for the benefit of
each Administrative Agent Indemnified Person and shall not in any way limit the
obligations of the Borrower Parties under Section 6.18. The provisions of this
Section 13.10 shall survive the termination of this Agreement.

Section 13.11 Credit Decision. Each member of the Lender Group represents and
warrants to each other member of the Lender Group that:

(a) In making its decision to enter into this Agreement and to make its Advances
it has independently taken whatever steps it considers necessary to evaluate the
financial condition and affairs of the Borrower Parties and that it has made an
independent credit judgment, and that it has not relied upon information
provided by the Administrative Agent or any of its Affiliates;

(b) So long as any portion of the Obligations remains outstanding, it will
continue to make its own independent evaluation of the financial condition and
affairs of the Borrower Parties; and

(c) Except for notices, reports and other documents expressly herein required to
be furnished to the Lenders by the Administrative Agent, the Administrative
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower
Parties which may come into the possession of any of the Administrative Agent or
any Affiliates of the Administrative Agent.

Section 13.12 Successor Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Majority Lenders
shall have the right to appoint a successor Administrative Agent (with the
consent of the Borrower if no Event of Default then exists). If no successor
Administrative Agent shall have been so appointed by the Majority Lenders, and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be any Lender or a Person organized under the
laws of the U.S., a State or any political subdivision thereof which has
combined capital and reserves in excess of $250,000,000. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges, duties, and obligations of the
retiring Administrative Agent (other than any rights to indemnity payments or
other amounts owed to the retiring Administrative Agent as of the effective date
of its resignation), and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article 13 and Sections 2.8(c), 6.18 and 10.2 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by it while any of them was acting as the Administrative Agent.

 

123



--------------------------------------------------------------------------------

Section 13.13 Administrative Agent May File Proofs of Claim. The Administrative
Agent may file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent, its agents, financial advisors and
counsel), and the Lenders allowed in any judicial proceedings relative to any
Borrower Party, or any of their respective creditors or property, and shall be
entitled and empowered to collect, receive and distribute any monies, securities
or other property payable or deliverable on any such claims and any custodian in
any such judicial proceedings is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due to the Administrative Agent for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent, its agents, financial advisors and counsel, and any other
amounts due the Administrative Agent under Section 10.2. Nothing contained in
this Agreement or the Loan Documents shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting this Agreement, the Term Loan Notes or the rights of any holder
thereof, or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

Section 13.14 Collateral. The Administrative Agent is hereby authorized by each
Lender to hold all Collateral pledged pursuant to any Loan Document and to act
on behalf of the Lender Group, in its own capacity and through other agents
appointed by it, under the Security Documents; provided, that the Administrative
Agent shall not agree to the release of any Collateral except in accordance with
the terms of this Agreement. The Lender Group acknowledges that the Loan and all
interest, fees and expenses hereunder constitute one Funded Debt, secured by all
of the Collateral. The Administrative Agent hereby appoints each Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Administrative Agent’s Liens in assets which, in accordance with
the UCC, can be perfected by possession. Should any Lender obtain possession of
any such Collateral, subject to the limitations set forth in the Blocked Account
Agreements, such Lender shall, promptly upon the Administrative Agent’s request
therefore, deliver such Collateral to the Administrative Agent or in accordance
with the Administrative Agent’s instructions. The Administrative Agent may
purchase, in any public or private sale conducted under the provisions of the
UCC (including pursuant to sections 9-610 and 9-620 of the UCC), the provisions
of the Bankruptcy Code (including pursuant to section 363 of the Bankruptcy
Code) or at any sale or foreclosure conducted by the Administrative Agent
(whether by judicial action or otherwise) in accordance with Applicable Law, all
or any portion of the Collateral. Each member of the Lender Group hereby
irrevocably authorizes the Administrative Agent to Credit Bid (in an amount and
on such terms as the Administrative Agent may determine) and purchase at any
such sale (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral on behalf of and for the benefit of the Lender
Group (but not as agent for any individual Lender or Lenders, unless the
Majority Lenders shall otherwise agree in writing). Each Lender hereby agrees
that, except with the prior written consent of the Administrative Agent, it will
not exercise any right that it might otherwise have to Credit Bid at any sales
of all or any portion of the Collateral conducted under the provisions of the
UCC or the Bankruptcy Code, foreclosure sales or other similar dispositions of
Collateral.

 

124



--------------------------------------------------------------------------------

Section 13.15 Release of Collateral.

(a) Each Lender hereby directs, in accordance with the terms of this Agreement,
the Administrative Agent to release any Lien held by the Administrative Agent
for the benefit of the Lender Group:

(i) against all of the Collateral, upon final and indefeasible payment in full
in cash of the Obligations and termination of the Commitment; or

(ii) against any part of the Collateral sold, transferred or disposed of by the
Borrower Parties to Persons that are not Parent or any of its Subsidiaries if
such sale, transfer or other disposition is permitted by Section 8.7 or is
otherwise consented to by the requisite Lenders for such release as set forth in
Section 10.12, as certified to the Administrative Agent by the Borrower in a
certificate of an Authorized Signatory of the Borrower.

(b) Each Lender hereby directs the Administrative Agent to execute and deliver
or file or authorize the filing of such termination and partial release
statements and do such other things as are necessary to release Liens to be
released pursuant to this Section 13.15 promptly upon the effectiveness of any
such release. Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 13.15.

(c) Each Lender hereby directs, in accordance with the terms of this Agreement,
the Administrative Agent to release any Subsidiary of the Borrower from its
guaranty of any Obligation if all of the Equity Interests of such Subsidiary
owned by a Borrower Party are sold or transferred in a transaction permitted
under the Loan Documents (including pursuant to a waiver or consent), to the
extent that, after giving effect to such transaction, such Subsidiary would not
be required to guaranty the Obligations pursuant to Section 6.20.

Section 13.16 Additional Agents. None of the Lenders or other entities
identified on the facing page of this Agreement as a “Lead Arranger”,
“Co-Syndication Agents”, or “Documentation Agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement or any other
Loan Document other than those applicable to all Lenders as such if such entity
is also a Lender. Without limiting the foregoing, none of the Lenders or other
entities so identified shall have or be deemed to have any fiduciary
relationship with any other Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other entities so identified
in deciding to enter into this Agreement or any other Loan Document or in taking
or not taking action hereunder or thereunder.

[Remainder of page intentionally blank.]

 

125



--------------------------------------------------------------------------------

SCHEDULE 2.1(a)

Commitment Ratios

 

Lender

   Term Loan
Commitment      Commitment
Ratio  

H.I.G. WHITEHORSE TRINITY CREDIT, LLC

   $ 6,000,000        8.6 % 

H.I.G. WHITEHORSE SMA, ABF, INC.

   $ 4,000,000        5.7 % 

WHITEHORSE FINANCE CREDIT I, LLC

   $ 12,500,000        17.9 % 

WHITEHORSE ONSHORE CREDIT OPPORTUNITIES I, LLC

   $ 34,000,000        48.6 % 

SWISS CAPITAL HYS PRIVATE DEBT FUND L.P.

   $ 13,500,000        19.3 %    

 

 

    

 

 

 

Totals

   $ 70,000,000        100.0 %    

 

 

    

 

 

 

 

126



--------------------------------------------------------------------------------

SCHEDULE 2.1(c)

Incremental Term Loan Commitments

 

Lender

   Incremental Term Loan Commitment  

H.I.G. WHITEHORSE TRINITY CREDIT, LLC

   $ 2,142,857  

H.I.G. WHITEHORSE SMA, ABF, INC.

   $ 1,428,571  

WHITEHORSE FINANCE CREDIT I, LLC

   $ 4,464,286  

WHITEHORSE ONSHORE CREDIT OPPORTUNITIES I, LLC

   $ 12,142,857  

SWISS CAPITAL HYS PRIVATE DEBT FUND L.P.

   $ 4,821,429     

 

 

 

Totals

   $ 25,000,000     

 

 

 

 

127



--------------------------------------------------------------------------------

WHITEHORSE FINANCE CREDIT I, LLC,

as a Lender

By:  

/s/ Edward Giardano

Name:  

Edward Giardano

Title: Duly Authorized Signatory

H.I.G. WHITEHORSE SMA ABF, L.P.,

as a Lender

By:  

/s/ Richard Siegel

Name:  

Richard Siegel

Title: Duly Authorized Signatory

WHITEHORSE ONSHORE CREDIT OPPORTUNITIES I, LLC,

as a Lender

By:  

/s/ Richard Siegel

Name:  

Richard Siegel

Title: Duly Authorized Signatory

H.I.G. WHITEHORSE TRINITY CREDIT, LLC,

as a Lender

By:  

/s/ Richard Siegel

Name:  

Richard Siegel

Title: Duly Authorized Signatory

SWISS CAPITAL HYS PRIVATE DEBT

FUND L.P.,

as a Lender

By:  

/s/ Richard Siegel

Name:  

Richard Siegel

Title: Duly Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ANNEX II

Schedules to the Credit Agreement

(See attached.)



--------------------------------------------------------------------------------

Schedule 1.1(a)

Competitors

The following entities or any of their respective affiliates:

Centerfield

Coupon.com

Epsilon

Digital Media Solutions, LLC

Qunn Street

Rakuten

Red Ventures

Zeta Interactive



--------------------------------------------------------------------------------

Schedule 1.1(d)

Permitted Liens

All interests of the landlords and sub-landlords of the Borrower Parties under
the real property lease agreements to which the Borrower Parties are parties. A
true, correct and complete copy of all lease agreements has been provided to the
Agent.



--------------------------------------------------------------------------------

Schedule 5.1(c)-1

Subsidiaries

 

Entity Name

   Jurisdiction    Stockholder/
Member    Ownership   Foreign
Qualifications

Fluent, LLC

   Delaware    Cogint, Inc.    100%   New York, Florida

American Prize Center LLC

   Delaware    Fluent, LLC    100%   New York

Big Push Media, LLC

   Delaware    Fluent, LLC    100%   New York

Deliver Technology LLC

   Delaware    Fluent, LLC    100%   New York

EASE Wins, LLC

   Delaware    Fluent, LLC    100%   N/A

Find Dream Jobs, LLC

   Delaware    Fluent, LLC    100%   New York

Find Dream Schools, LLC

   Delaware    Fluent, LLC    100%   N/A

Fluent Media Labs, LLC

   Delaware    Fluent, LLC    100%   N/A

HVGUS, LLC

   Delaware    Fluent, LLC    100%   New York

InBox Pal, LLC

   Delaware    Fluent, LLC    100%   N/A

Main Source Media, LLC

   Delaware    Fluent, LLC    100%   New York

Reward Zone USA LLC

   Delaware    Fluent, LLC    100%   N/A

RewardsFlow LLC

   Delaware    Reward Zone USA
LLC    100%   New York

Samples & Savings, LLC

   Delaware    Fluent, LLC    100%   N/A

Search Works Media, LLC

   Delaware    Fluent, LLC    100%   N/A

Sea of Savings LLC

   Delaware    Fluent, LLC    100%   N/A

Q Interactive, LLC

   Delaware    Fluent, LLC    100%   Florida

ClickGen, LLC

   Delaware    Q Interactive, LLC    100%   N/A

NetCreations, LLC

   Nevada    ClickGen, LLC    100%   N/A

BXY Ventures LLC

   Nevada    NetCreations, LLC    100%   N/A



--------------------------------------------------------------------------------

(iv) Trade Names:

 

Entity

  

Trade Names/DBA

American Prize Center LLC

   American Prize Center

American Prize Center LLC

   Winner Center

American Prize Center LLC

   Daily Winner MSG

American Prize Center LLC

   SweepstakesADay

American Prize Center LLC

   Prize MSG

American Prize Center LLC

   SurveyRedemption

American Prize Center LLC

   SurveyRedemption.com

American Prize Center LLC

   Prize Centr

American Prize Center LLC

   Rewards MSG

American Prize Center LLC

   Rewards4U

Big Push Media, LLC

   Big Push Media

Deliver Technology LLC

   Deliver Technology

EASE Wins, LLC

   EASE Wins

Find Dream Jobs, LLC

   Find Dream Jobs

Find Dream Jobs, LLC

   DriveForMoney

Find Dream Jobs, LLC

   JobRecruiter

Find Dream Jobs, LLC

   PaidToDrive

Find Dream Schools, LLC

   Find Dream Schools

Fluent, LLC

   Fluent (NY), LLC

Fluent (NY), LLC

   AidNow

Fluent (NY), LLC

   AutoMSG

Fluent (NY), LLC

   AutoSaver

Fluent (NY), LLC

   BestDeals

Fluent (NY), LLC

   Better Health

Fluent (NY), LLC

   BetterMobile

Fluent (NY), LLC

   BetterWireless

Fluent (NY), LLC

   Bill Savings

Fluent (NY), LLC

   BillHelp

Fluent (NY), LLC

   CableDeals

Fluent (NY), LLC

   CAC

Fluent (NY), LLC

   Cash Doc

Fluent (NY), LLC

   Cash Help

Fluent (NY), LLC

   Cash MSG

Fluent (NY), LLC

   CheapElectric

Fluent (NY), LLC

   CheapTV

Fluent (NY), LLC

   CreditExpert



--------------------------------------------------------------------------------

Entity

  

Trade Names/DBA

Fluent (NY), LLC

  

CreditHelp

Fluent (NY), LLC

  

CreditMSG

Fluent (NY), LLC

  

CreditNow

Fluent (NY), LLC

  

DailySaver

Fluent (NY), LLC

  

DealAlerts

Fluent (NY), LLC

  

DealsToday

Fluent (NY), LLC

  

DebtAssist

Fluent (NY), LLC

  

DebtExpert

Fluent (NY), LLC

  

DebtHelp

Fluent (NY), LLC

  

DegreeHelp

Fluent (NY), LLC

  

DietHelp

Fluent (NY), LLC

  

DietMSG

Fluent (NY), LLC

  

DiscountNow

Fluent (NY), LLC

  

DiscountTV

Fluent (NY), LLC

  

DocMSG

Fluent (NY), LLC

  

EmploymentAlert.com

Fluent (NY), LLC

  

FDJ

Fluent (NY), LLC

  

FDJ MSG

Fluent (NY), LLC

  

Find Dream Jobs

Fluent (NY), LLC

  

FindDreamJobs.com

Fluent (NY), LLC

  

FundAssist

Fluent (NY), LLC

  

FundNow

Fluent (NY), LLC

  

Gig MSG

Fluent (NY), LLC

  

GlobeDeals

Fluent (NY), LLC

  

HealthAssist

Fluent (NY), LLC

  

HealthNow

Fluent (NY), LLC

  

Home Doc

Fluent (NY), LLC

  

Home Help

Fluent (NY), LLC

  

Home MSG

Fluent (NY), LLC

  

HomeAssist

Fluent (NY), LLC

  

HomeImprov

Fluent (NY), LLC

  

InjuryMSG

Fluent (NY), LLC

  

Job Center

Fluent (NY), LLC

  

Job Help

Fluent (NY), LLC

  

JobsToday

Fluent (NY), LLC

  

Local Gig

Fluent (NY), LLC

  

MobileDeals



--------------------------------------------------------------------------------

Entity

  

Trade Names/DBA

Fluent (NY), LLC

  

National Consumer Center

Fluent (NY), LLC

  

NutrisystemAffiliate

Fluent (NY), LLC

  

NutrisystemPartner

Fluent (NY), LLC

  

NutrisystemPub

Fluent (NY), LLC

  

OmniResearch

Fluent (NY), LLC

  

PainFree

Fluent (NY), LLC

  

PainHelp

Fluent (NY), LLC

  

PainMSG

Fluent (NY), LLC

  

PetHelp

Fluent (NY), LLC

  

PhoneDeals

Fluent (NY), LLC

  

Pick My Degree

Fluent (NY), LLC

  

PillSavings

Fluent (NY), LLC

  

SafetyNow

Fluent (NY), LLC

  

SaveAuto

Fluent (NY), LLC

  

Save Better

Fluent (NY), LLC

  

SaveCash

Fluent (NY), LLC

  

SaveHome

Fluent (NY), LLC

  

SaveMobile

Fluent (NY), LLC

  

SaveMore

Fluent (NY), LLC

  

SaveMSG

Fluent (NY), LLC

  

SaveNow

Fluent (NY), LLC

  

SaveToday

Fluent (NY), LLC

  

SavingsDoc

Fluent (NY), LLC

  

SizzlingCreditCards

Fluent (NY), LLC

  

Start A Career Today

Fluent (NY), LLC

  

StartACareerToday.com

Fluent (NY), LLC

  

StudentHelp

Fluent (NY), LLC

  

TaxAssist

Fluent (NY), LLC

  

TaxHelp

Fluent (NY), LLC

  

The Bill Wizard

Fluent (NY), LLC

  

TVDeals

Fluent (NY), LLC

  

TVNow

Fluent (NY), LLC

  

WebDeals

Fluent (NY), LLC

  

WirelessDeals

Fluent Media Labs, LLC

  

Fluent Media Labs

HVGUS, LLC

  

HVGUS

HVGUS, LLC

  

Your Home Helper



--------------------------------------------------------------------------------

Entity

  

Trade Names/DBA

InBox Pal, LLC

  

InBox Pal

Main Source Media, LLC

  

Debt Fixer

Reward Zone USA LLC

  

Reward Zone USA LLC

RewardsFlow LLC

  

RewardsFlow LLC

Samples & Savings, LLC

  

Samples & Savings

Search Works Media, LLC

  

Search Works Media

Search Works Media, LLC

  

InstantSave

Search Works Media, LLC

  

CarSave

Search Works Media, LLC

  

HomeDeals

Search Works Media, LLC

  

InstantCable

Search Works Media, LLC

  

CredAid

Search Works Media, LLC

  

DebtAid

Search Works Media, LLC

  

AutoIns

Search Works Media, LLC

  

Spot Deals

Main Source Media, LLC

  

Cred Doc

Search Works Media, LLC

  

I Can Help

Search Works Media, LLC

  

Incredible Savings

Search Works Media, LLC

  

More Savings

Search Works Media, LLC

  

Qualified Assistance

Search Works Media, LLC

  

Save Away

Search Works Media, LLC

  

Save Insure

Search Works Media, LLC

  

Save with Us

Search Works Media, LLC

  

Savings Hub

Search Works Media, LLC

  

Start Fresh

Search Works Media, LLC

  

You Save Today

Search Works Media, LLC

  

Value Central

Search Works Media, LLC

  

Value Center

Search Works Media, LLC

  

Value Expert

Search Works Media, LLC

  

We Can Help

Search Works Media, LLC

  

Save Hub

Search Works Media, LLC

  

Quality Savings

Search Works Media, LLC

  

Incredible Savings

Search Works Media, LLC

  

Qualified Assistance

Search Works Media, LLC

  

Save Away

Search Works Media, LLC

  

Save Insure

Search Works Media, LLC

  

Savings Hub

Search Works Media, LLC

  

Value Expert



--------------------------------------------------------------------------------

Entity

  

Trade Names/DBA

Search Works Media, LLC

  

Save Hub

Search Works Media, LLC

  

Quality Savings

Sea of Savings LLC

  

Sea of Savings LLC

Q Interactive, LLC

  

Q Interactive

ClickGen, LLC

  

ClickGen

NetCreations, LLC

  

NetCreations

BXY Ventures LLC

  

BXY Ventures



--------------------------------------------------------------------------------

Schedule 5.1(c)-2

Partnerships and Joint Ventures

None



--------------------------------------------------------------------------------

Schedule 5.1(d)

Capital Stock

 

Entity Name

  

Equity Holder

   Authorized Equity
Interests    Percentage
Ownership/
Issued and
Outstanding
Shares

Cogint, Inc.

   Please see table below    200,000,000 Common
$.0005 par value +
10,000,000 Preferred,
$.001 par value    75,941,291

Fluent, LLC

   Cogint, Inc.    N/A    100%

American Prize Center LLC

   Fluent, LLC    N/A    100%

Big Push Media, LLC

   Fluent, LLC    N/A    100%

Deliver Technology LLC

   Fluent, LLC    N/A    100%

EASE Wins, LLC

   Fluent, LLC    N/A    100%

Find Dream Jobs, LLC

   Fluent, LLC    N/A    100%

Find Dream Schools, LLC

   Fluent, LLC    N/A    100%

Fluent Media Labs, LLC

   Fluent, LLC    N/A    100%

HVGUS, LLC

   Fluent, LLC    N/A    100%

InBox Pal, LLC

   Fluent, LLC    N/A    100%

Main Source Media, LLC

   Fluent, LLC    N/A    100%

Reward Zone USA LLC

   Fluent, LLC    N/A    100%

RewardsFlow LLC

   Reward Zone USA LLC    N/A    100%

Samples & Savings, LLC

   Fluent, LLC    N/A    100%

Sea of Savings LLC

   Fluent, LLC    N/A    100%

Q Interactive, LLC

   Fluent, LLC    N/A    100%

ClickGen, LLC

   Q Interactive, LLC    N/A    100%

NetCreations, LLC

   ClickGen, LLC    N/A    100%

BXY Ventures LLC

   NetCreations, LLC    N/A    100%



--------------------------------------------------------------------------------

Stock or securities convertible into or exchangeable for any shares or units of
Equity Interests of any Borrower Party:

Stock or securities convertible into or exchangeable for any shares or units of
Equity Interests of any Borrower Party:

 

Total Shares Issued

     76,437,209  

Treasury Shares

     (495,918 )    

 

 

 

Total Shares Outstanding

     75,941,291  

Common RSUs Vested but Deferred

     857,250  

Common RSUs Unvested1

     3,771,163  

Common Options2

     222,000  

Common Warrants3

     2,623,776  

Committed Fluent Spin-Off Grants4

     2,041,000     

 

 

 

Fully Diluted

     85,456,480     

 

 

 

 

1 Subject to vesting periods of 1-4 years

2 Subject to exercise prices ranging from $5.04 to $35.70 and expiration dates
ranging from June 26, 2018 through November 11, 2023

3 Subject to exercise prices ranging from $3.75 to $8.00 and expiration dates
ranging from May 18, 2018 through November 23, 2021

4 Subject to immediate vesting but deferred delivery over 3 years

 

Fully Diluted Beneficial Ownership

 

 

Dr. Phillip Frost

     18,784,874  

Michael Brauser

     11,060,159  

Ryan Schulke1

     7,324,537  

Matthew Conlin1

     6,655,020  

RSMC Partners, LLC2

     2,000,000  

All Other Equity Holders

     39,631,890     

 

 

       85,456,480     

 

 

 

 

1  Includes common RSUs unvested, vested but deferred, and committed spin-off
grants

Preemptive or similar rights to subscribe for or to purchase, or any other
rights to subscribe for or to purchase, or any options for the purchase of, or
any agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments, or claims of any character relating to,



--------------------------------------------------------------------------------

any Equity Interests of any Borrower Party or any stock or securities
convertible into or exchangeable for any Equity Interests of any Borrower Party:

On November 3, 2017, the Company entered into warrant amendments (the
“Whitehorse Warrant Amendments”) with Whitehorse, regarding the warrants to
purchase an aggregate of 300,000 shares of common stock (collectively, the
“Whitehorse Warrants”), at an exercise price of $5.08 per share. The Company
agreed to reduce the exercise price to $3.00 per share. Whitehorse exercised all
the Whitehorse Warrants for 300,000 shares of common stock (the “Whitehorse
Shares”) and gross proceeds of an aggregate of $900,000 were received in
November 2017. Pursuant to the terms of the Whitehorse Warrant Amendments,
Whitehorse is prohibited from engaging or otherwise agreeing to any sale,
pledge, or other transfer of the Whitehorse Shares for a period of 120 days (the
“Whitehorse Lock-Up Period”) following the exercise of such warrants in full.
Following the Whitehorse Lock-Up Period, (i) Whitehorse may only sell such
number of shares underlying the warrants representing up to 5% of the Company’s
daily trading volume on the immediately prior trading day prior to a sale and
(ii) Whitehorse may not transfer any of the Whitehorse Shares for less than
$4.50 per share, provided that Whitehorse may not transfer any Whitehorse Shares
unless the Company has an effective registration statement permitting the resale
of the Whitehorse Shares. Upon either the Record Date or the termination of the
Business Combination Agreement, Whitehorse can require the Company to purchase
from them all the Whitehorse Shares at a price of $4.50 per share

 

  (i) No obligations (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares or units of its Equity Interests or to register any
shares or units of its Equity Interests. Registration Requirements

 

Selling Source, LLC   2,750,000 shares (registration of earnout shares) Anson
Investments Master Fund LP   31,250 shares underlying Oct 17, 2017 warrants HIG
Whitehorse SMA ABF, L.P.   46,667 shares underlying Nov 3, 2017 warrants HIG
Whitehorse SMA Holders I, LLC   66,666 shares underlying Nov 3, 2017 warrants
Intracoastal Capital LLC   184,193 shares underlying Oct 3, 2017 warrants
Whitehorse Finance, Inc.   186,667 shares underlying Oct 17, warrants GRQ
Consultants, Inc. Defined Benefit Plan   96,500 shares underlying Jan 12, 2018
warrants GRQ Consultants, Inc. Roth 401K FBO Barry Honig   103,500 shares
underlying Jan 12, 2018 warrants GRQ Consultants, Inc.   300,000 shares
underlying Jan 12, 2018 warrants Superius Securities Group Inc Profit Sharing
Plan   250,000 shares underlying Jan 12, 2018 warrants Intracoastal Capital, LLC
  600,000 shares underlying Jan 12, 2018 warrants

Intent to Register:

1 million share increase on Form S-8 with respect to shareholder approved
increase of 12.5 million shares under 2015 Stock Incentive Plan, as amended, to
13.5 million shares.



--------------------------------------------------------------------------------

(ii)    Agreements restricting the transfer of any shares or units of such
Borrower Party’s or such Subsidiary’s Equity Interests or restricting the
ability of any Subsidiary of the Borrower from making distributions, dividends
or other Restricted Payments to the Borrower:

None

(iii)    Stockholders’ agreements: As of the closing of the transactions
contemplated by the Separation Agreement, certain of Cogint’s existing
stockholders will enter into a Stockholders’ Agreement a true, accurate and
complete copy of which has been provided to the Agent (the “Stockholders’
Agreement”).

(Attached)



--------------------------------------------------------------------------------

Schedule 5.1(h)

Material Contracts

None



--------------------------------------------------------------------------------

Schedule 5.1(i)

Labor and Employment Matters

None



--------------------------------------------------------------------------------

Schedule 5.1(j)

Taxes

None



--------------------------------------------------------------------------------

Schedule 5.1(m)

Investments and Guaranties

Fluent, LLC (f/k/a Fluent, Inc.) issued a Corporate Guarantee dated June 18,
2013 in favor of Mobile Messenger US, Inc. with respect to obligations of US
Digital, LLC.1

 

 

1  Mobile Messenger US is a defunct company. The Borrower believes that there
are no underlying obligations remaining, but the statute of limitations on this
contract may not have run yet.



--------------------------------------------------------------------------------

Schedule 5.1(n)

Liabilities, Litigation

None



--------------------------------------------------------------------------------

Schedule 5.1(p)

Intellectual Property

Fluent, LLC.:

 

Type

  

Description

  

Reg./Appl. No./Cl.

  

Reg Date/Date Filed

Patent    Method, System, Apparatus, and Program for Serving Targeted
Advertisements and Delivering Qualified Customer Records by Using Real-Time
Demographic, Meta, and Declared Data    14/832,796    Filed: Aug. 21, 2015
Trademark    Fluent & design    Reg. No. 5,0101,449, Cl. 35    Reg: August 2,
2016 Trademark    Fluent (std. characters)    Reg. No. 5,024,783, Cl. 35    Reg:
August 23, 2016 Trademark    F Design    5,227,704, Cl. 35    Reg: June 30, 2017
Q Interactive, LLC:      

Type

  

Description

  

Reg./Appl. No./Cl.

  

Reg Date/Date Filed

Patent    Computer system having integrated bus bridge design with delayed
transaction arbitration mechanism employed within laptop computer docked to
expansion base    Reg. No. 6167435.    Patent, Issue Date 12/26/2000 Copyright
   Corporate Icon No. 1       VA-923-629 Copyright    Host Sam squealer      
VA-950-809 Copyright    Bags of Savings       VA-950-810 Copyright    Corporate
icon no. 3       VA-950-811 Copyright    Click here icon       VA-950-812
Copyright    Corporate icon no. 2       VA-950-813 Copyright    Corporate icon
no. 4       VA-950-814



--------------------------------------------------------------------------------

Q Interactive, LLC

   COOLSAVINGS    USPTO    2148278

Q Interactive, LLC

   COOLSAVINGS    Australia    758547

Q Interactive, LLC

   COOLSAVINGS    UK    2171238

Q Interactive

   Q INTERACTIVE    USPTO    4107689

Q Interactive, LLC

   Q INTERACTIVE (Logo)    FL State    T11000000140

Q Interactive, LLC

   Q NETWORK    USPTO    3641302

Q Interactive, LLC

   TRUELEADS    USPTO    3357762

Q Interactive, LLC

   SAVE. THEN SHOP.    USPTO    2628682

Q Interactive, LLC

   VENTE    NE State    10177734

Q Interactive, LLC

   FREENATION.COM    USPTO    3365226

Q Interactive, LLC

   POSTMASTERDIRECT    USPTO    2469058



--------------------------------------------------------------------------------

Schedule 5.1(v)

Insurance

[To be provided post-closing in accordance with Section 6.22.]



--------------------------------------------------------------------------------

Schedule 5.1(w)

Broker’s Fees

None



--------------------------------------------------------------------------------

Schedule 5.1(x)-1

Leased Real Property

 

    

Location

  

Agreement
Title

  

Parties

  

Date

1.   

33 Whitehall Street,

15th Fl. & portion of 11th Fl.

New York, NY 10004

   Short Term Lease Sublease    Broad Financial Center LLC (Landlord) and
Fluent, LLC (Tenant)    May 15, 2017 2.   

128 Court Dr., 3rd Fl.

White Plains, NY 10601

   Office Lease    Nancy McClatchie (Landlord) Reward Zone USA, LLC (Tenant)   
December 1, 2017 3.   

The Apartments at CityCenter,

825 Tenth Street NW|

Washington, D.C. 20001

   Apartment Lease    Bozutto Management Company (Landlord) and Fluent, LLC
(Tenant)    March 1, 2018



--------------------------------------------------------------------------------

Schedule 5.1(x)-2

Owned Real Property

None



--------------------------------------------------------------------------------

Schedule 5.1(x)-3

Rights of First Refusal for Real Property

None



--------------------------------------------------------------------------------

Schedule 5.1(y)

Environmental Matters

None



--------------------------------------------------------------------------------

Schedule 5.1(aa)

Name Changes; Trade Names

 

1. Trade names: See Schedule 5.1(c)-1(iv).



--------------------------------------------------------------------------------

Schedule 6.11

Collateral Locations

33 Whitehall Street, 15th Fl.

New York, NY 10004

2650 North Military Trial, Suite 300

Boca Raton, FL 33431



--------------------------------------------------------------------------------

Schedule 6.15

Bank Accounts of the Borrower Parties

 

Borrower Party

  

Name and Address of

Depository Bank

   Account
Number    Account
Type

Cogint, Inc. - Merchant Services

  

Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA 94106

   *    Checking

Cogint, Inc. - Disbursement Acct

  

Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA 94106

   *    Checking

Fluent LLC (DE) - Operating

  

Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA 94106

   *    Checking

Fluent LLC (DE) - Wire In

  

Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA 94106

   *    Checking

Fluent LLC (DE) - Payroll

  

Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA 94106

   *    Checking

Fluent LLC (DE) - FSA

  

Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA 94106

   *    Checking

American Prize Center, LLC (DE)

  

Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA 94106

   *    Checking

Reward Zone USA, LLC (DE)

  

Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA 94106

   *    Checking

Deliver Technology LLC (DE)

  

Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA 94106

   *    Checking

Sea of Savings, LLC (DE)

  

Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA 94106

   *    Checking

Ease Wins LLC (DE)

  

Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA 94106

   *    Checking

Fluent, LLC (DE) - Wire Out

  

Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA 94106

   *    Checking

Cogint, Inc. - Payroll Acct

  

Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA 94106

   *    Checking



--------------------------------------------------------------------------------

Borrower Party

  

Name and Address of

Depository Bank

   Account
Number    Account
Type

Q Interactive LLC (DE)

  

Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA 94106

   *    Checking

Cogint, Inc. - Master Parent Operating Acct

  

Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA 94106

   *    Checking

Cogint, Inc. - Money Market Account

  

Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA 94106

   *    Checking

Cogint, Inc. - Brokerage Equity Grant Account

  

Raymond James Financial, Inc.

880 Carillon Parkway

St. Petersburg, FL 33716

   *    Brokerage
(for RSUs)



--------------------------------------------------------------------------------

Schedule 8.1

Funded Debt

All bonds posted on behalf of Fluent, LLC or any of its subsidiaries in the
ordinary course as of the date hereof as required by applicable state law in
connection with sweepstakes operated by Fluent, LLC or any of its subsidiaries:

 

Entity

  

Sweeps

   Bonding Fee  

American Prize Center, LLC

   Lucky 7 Sweeps 2018    $ 1,250  

American Prize Center, LLC

   Instant Play Giveaway $300,000 2018    $ 3,750  

American Prize Center, LLC

   Jackpot Giveaway 2018    $ 1,250  

American Prize Center, LLC

   Instant Win Giveaway $150,000    $ 2,250  

American Prize Center, LLC

   2018 Sweepstakes-A-Month    $ 1,250  

American Prize Center, LLC

   2018 Sweepstakes-A-Day    $ 1,250  



--------------------------------------------------------------------------------

Schedule 8.5

Investments

None.



--------------------------------------------------------------------------------

Schedule 8.6

Existing Affiliate Transactions

None



--------------------------------------------------------------------------------

ANNEX III

Exhibit A to the Amended Credit Agreement

(See attached.)



--------------------------------------------------------------------------------

EXHIBIT A

COMPLIANCE CERTIFICATE

Fluent, LLC

Date:                 ,         1

(the “Certificate Date”)

This Certificate is given by Fluent, LLC, a Delaware limited liability company
(“Borrower”), pursuant to Section 7.3 of that certain Credit Agreement dated as
of December 8, 2015 by and among Borrower, Cogint, Inc., a Delaware corporation,
as the parent, the other Persons party hereto from time to time as Guarantors,
the financial institutions party hereto from time to time as Lenders and
WhiteHorse Finance, Inc., as the Administrative Agent for the Lenders (as such
agreement may have been amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.

The undersigned is duly authorized to execute and deliver this Certificate on
behalf of the Borrower. By executing this Certificate such officer hereby
certifies to Administrative Agent and Lenders that:

(a)    [The financial statements delivered with this Certificate in accordance
with Section 7.1(b) of the Credit Agreement are complete and correct in all
material respects and present fairly, in accordance with GAAP (which has been
consistently applied and consistent with past practices), the financial position
of Parent and its Subsidiaries as of the Certificate Date and the results of
operations Parent and its Subsidiaries for the period then ended, subject only
to normal year-end adjustments and lack of footnotes.]2

(b)    Schedule 1 hereto sets forth the Borrower’s calculations with respect to
the Financial Covenants as of the Certificate Date and/or the applicable period
then ended. [Except as set forth on Schedule 1 hereto], the Borrower is in
compliance with each of the Financial Covenants.

(c)    For the fiscal quarter ended on the Certificate Date, Excess Cash Flow
equals $                    , [and for the fiscal year ended on the Certificate
Date, Excess Cash Flow equals $                    , in each case]3 as
demonstrated by the calculation on Schedule 2 hereto.

(d)    For the fiscal quarter ended on the Certificate Date, the aggregate
Capital Expenditures made during such period equals $                    [, and
for the fiscal year ended on the Certificate Date, the aggregate Capital
Expenditures made during such period equals $                    , in each
case]4 as demonstrated by the calculation on Schedule 3 hereto.

 

 

1  To reference the last day of the fiscal period covered by the financial
statements delivered herewith.

2  To be included only for financial statements delivered pursuant to
Section 7.1(b).

3  To be included only for financial statements delivered pursuant to
Section 7.1(c).

4  To be included only for financial statements delivered pursuant to
Section 7.1(c).

 

Exhibit A-1



--------------------------------------------------------------------------------

(e)    I have reviewed the terms of the Credit Agreement and have made, or
caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of the Borrower Parties during the accounting period
covered by the financial statements delivered with this Certificate.

(f)    Based on such review, to the best of my knowledge, no Default or Event of
Default has occurred as at the end of such period [NOTE TO BORROWER: IF ANY
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED:] [, except as described in the written
disclosure attached hereto specifying the nature of the Default or Event of
Default, when it occurred, whether it is continuing and what actions the
Borrower has taken or proposes to take with respect thereto.]

(g)    [Except as set forth on Schedule 4 hereto or otherwise previously
disclosed to Administrative Agent,] subsequent to the date of the most recent
Certificate submitted by Borrower pursuant to Section 7.3 of the Credit
Agreement, no Borrower Party has (i) changed its name as it appears in official
filings in the jurisdiction of its organization, (ii) changed its chief
executive office, principal place of business, corporate offices, warehouses or
locations at which Collateral is held or stored, or the location of its records
concerning Collateral, (iii) changed the type of entity that it is, (iv) changed
(or has had changed) its organization identification number, if any, issued by
its jurisdiction of organization, (v) changed its jurisdiction of organization,
(vi) changed the end of its Fiscal Year, or (vii) formed any new Subsidiary or
entered into any partnership or joint venture with any other Person.

(h)    No material change in GAAP or the application thereof has occurred since
the date of the Borrower Parties’ financial statements delivered on the
Agreement Date. [NOTE TO BORROWER: IF ANY CHANGE HAS OCCURRED, SUBSTITUTE]
[there has been a material change in GAAP that has affected the financial
statements attached to this Certificate; and the effect of such change on the
financial statements accompanying this Certificate are described in the written
statement attached to this Certificate.]

IN WITNESS WHEREOF, Borrower has caused this Certificate to be executed by its
                     this      day of                 ,         .

 

Fluent, LLC

By:  

 

Name:  

 

Title:  

 

 

Exhibit A-2



--------------------------------------------------------------------------------

SCHEDULE 1

Exhibit A

MINIMUM EBITDA

(Section 8.8)

 

EBITDA for the trailing 12-month period1 ending as of the Certificate Date shall
be calculated as follows:

  

A)   Net Income for the relevant period:

     

 

 

 

Plus, without duplication and to the extent deducted in determining Net Income
for such period:

  

1)  income taxes

                              

 

 

 

2)  Interest Expense

     

 

 

 

3)  depreciation and amortization expense

     

 

 

 

4)  fees, costs and expenses incurred in connection with the Loan and
negotiating and documenting the Loan Documents, including without limitation the
Closing Fee and the Agency Fee, in an aggregate amount disclosed to the
Administrative Agent prior to the Agreement Date

     

 

 

 

 

 

1  For purposes of calculating EBITDA from and after the Sixth Amendment
Effective Date until December 31, 2018, EBITDA for the following periods ending
on or prior to the Sixth Amendment Effective Date shall be deemed to be as
follows:

 

Period

   EBITDA

Quarter ended June 30, 2017

   $        *        

Quarter ended September 30, 2017

   $        *        

Quarter ended December 31, 2017

   $        *        

Month ended January 31, 2018

   $        *        

 

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.

 

Exhibit A-3



--------------------------------------------------------------------------------

5)  all non-cash expenses and losses calculated in accordance with GAAP related
to: (i) all non-recurring deferred financing costs written off and premiums paid
or other expenses incurred directly in connection with any early extinguishment
of Funded Debt and any net loss attributable to any write-off or forgiveness of
Funded Debt, (ii) any non-cash expense or loss arising from the application of
purchase accounting adjustments as a result of any Permitted Acquisition,
(iii) non-cash expenses arising from grants to employees, officers or directors
of stock appreciation rights, stock options, restricted stock or restricted
stock units, (iv) non-cash expenses arising from the issuance of Equity
Interests to vendors in the ordinary course of business and (v) other non-cash
expenses and charges resulting from impairment charges and including losses
against book value on the disposal or write-off of any business or assets
(including pursuant to any sale/leaseback transaction)

     

 

 

 

6)  unrealized losses resulting from mark to market accounting for hedging
activities permitted under the Credit Agreement

                              

 

 

 

7)  fees and expenses (including expenses paid for advisory services) in an
aggregate amount not to exceed (i) $1,000,000 in any four fiscal-quarter period,
to the extent incurred in connection with Investments permitted under
Section 8.5(d), (g), (h) and (i) of the Credit Agreement, Permitted
Acquisitions, dispositions permitted under Section 8.7(b)(vi) of the Credit
Agreement, the incurrence of permitted Funded Debt, amendments and other
modifications to the Loan Documents after the Agreement Date, and the offering
or issuance of Equity Interests, in each case to the extent consummated during
such period, plus (ii) all such fees and expenses funded with (A) the Net Cash
Proceeds of Funded Debt permitted under Section 8.1(a), (c), (d), (g) and (i) of
the Credit Agreement, and (B) the Net Cash Proceeds of the issuance of Equity
Interests permitted under the Credit Agreement, to the extent the Net Cash
Proceeds are not otherwise required to prepay the Loans in accordance with
Section 2.6(c) of the Credit Agreement.

     

 

 

 

8)  to the extent incurred by Parent, fees, costs and expenses incurred after
January 31, 2018 in connection with the spin-off of the Red Violet Entities by
Parent, in an aggregate amount not to exceed $2,000,000.

     

 

 

 

B)   Total (sum of (1) – (8))

     

 

 

 

 

Exhibit A-4



--------------------------------------------------------------------------------

C)   EBITDA base for the relevant period (A plus B)

     

 

 

 

9)  unrealized gains resulting from mark to market accounting for hedging
activities permitted under the Credit Agreement

     

 

 

 

10)  any non-cash gains increasing Net Income

     

 

 

 

11)  to the extent the amount of any non-cash expense or loss is added back to
EBITDA pursuant to clause (5) above, the cash payment in respect thereof

     

 

 

 

12)  all capitalized labor costs

     

 

 

 

13)  costs and expenses relating to internally used software

                              

 

 

 

14)  capitalized costs relating to the defense of intellectual property

     

 

 

 

D)   Total deductions (sum of (9) - (14))

     

 

 

 

E) EBITDA for the relevant period (C minus D)

     

 

 

 

Minimum EBITDA

   $ [ ● ]     

 

 

 

In Compliance

     Yes/No  

 

Exhibit A-5



--------------------------------------------------------------------------------

TOTAL LEVERAGE RATIO

(Section 8.9)

 

Funded Debt (as of the Certificate Date), shall be calculated as follows:

  

1)  obligations for borrowed money, including, without limitation, all of the
Obligations

                              

 

 

 

2)  obligations evidenced by bonds, debentures, notes or other similar
instruments

     

 

 

       

 

 

 

3)  obligations (whether contingent or otherwise) to pay the deferred purchase
price of property or for services (other than in the ordinary course of
business), including in respect of earnouts regardless of whether such earnouts
would constitute liabilities under GAAP

     

 

 

 

4)  Capitalized Lease Obligations

     

 

 

 

5)  obligations or liability of others secured by a Lien on property owned by
the Borrower Parties and their Subsidiaries, whether or not such obligation or
liability is assumed

  

6)  any debt, liability or obligation arising from or in connection with any
Hedge Agreement

     

 

 

 

7)  reimbursement obligations (contingent or otherwise) with respect to letters
of credit, bankers acceptances and similar instruments issued for the account of
Borrower Parties and their Subsidiaries

     

 

 

 

8)  Guaranty of another Person’s Funded Debt (except items of shareholders’
equity or Equity Interests or surplus or general contingency or deferred tax
reserves)

     

 

 

 

9)  financial obligations under purchase money mortgages

     

 

 

 

10)  financial obligations under asset securitization vehicles, synthetic
leases, off-balance sheet loans or similar off-balance sheet financing products
or off-balance sheet obligations

     

 

 

 

11)  obligations under conditional sales contracts and similar title retention
instruments with respect to property acquired

     

 

 

 

12)  financial obligations as issuer of Equity Interests redeemable in whole or
in part at the option of a Person other than such issuer, at a fixed and
determinable date or upon the occurrence of an event not solely within the
control of such issuer

     

 

 

 

 

Exhibit A-6



--------------------------------------------------------------------------------

13)  the full face amount of letters of credit, bankers acceptances and similar
instruments 14)Disqualified Equity Interests

     

 

 

 

A)   Funded Debt (sum of (1) through (14))

     

 

 

 

B)   EBITDA for the relevant period (Section 8.8(E) above)

     

 

 

 

Total Leverage Ratio (A divided by B)

     

 

 

 

Maximum Total Leverage Ratio

     to 1.00     

 

 

 

In Compliance

     Yes/No  

 

Exhibit A-7



--------------------------------------------------------------------------------

FIXED CHARGE COVERAGE RATIO

(Section 8.10)

 

Fixed Charge Coverage Ratio as of the Certificate Date shall be calculated as
follows:

  

A)   Greater of (i) EBITDA for the relevant period (Section 8.8(E) above) and
(ii) zero

     

 

 

 

Fixed Charges for the relevant period:

  

1)  Interest Expense paid or payable in cash

     

 

 

 

2)  scheduled payments of principal paid or payable in cash with respect to
Funded Debt

     

 

 

 

3)  Dividends paid in cash during such period

     

 

 

 

4)  tax payments and Tax Distributions paid in cash during such period

     

 

 

 

5)  Capital Expenditures of the Borrower and its Subsidiaries during such period

  

B)   Fixed Charges (sum of (1) through (5))

     

 

 

 

C)   Fixed Charges after giving effect to annualization1

     

 

 

 

Fixed Charge Coverage Ratio (A divided by C)

     

 

 

 

Minimum Fixed Charge Coverage Ratio

     [ ● ] to 1.00     

 

 

 

In compliance

     Yes/No  

 

 

1  For purposes of calculating Fixed Charges as of any date of measurement from
and after the Sixth Amendment Effective Date until December 31, 2018, Fixed
Charges (a) for the measurement period ending on June 30, 2018, shall equal
Fixed Charges during the period from April 1, 2018 through June 30, 2018
multiplied by 4, (b) for the measurement period ending on September 30, 2018,
shall equal Fixed Charges during the period from April 1, 2018 through
September 30, 2018 multiplied by 2, and (c) for the measurement period ending on
December 31, 2018 shall equal Fixed Charges during the period from April 1, 2018
through December 31, 2018 multiplied by 4/3.

 

Exhibit A-8



--------------------------------------------------------------------------------

SCHEDULE 2

Exhibit A

EXCESS CASH FLOW

(Section 2.6(c)(v))

 

Excess Cash Flow is calculated for the relevant period for the Borrower and its
Subsidiaries, and is defined as follows:      

 

 

 

Net Income

     

 

 

 

Plus:   depreciation, amortization, Interest Expense and all other non-cash
charges to the extent deducted in determining Net Income

     

 

 

 

     extraordinary gains which are cash items not included in the calculation of
Net Income

     

 

 

 

     taxes deducted in determining Net Income to the extent not paid for in cash
(but not including any reserves for tax obligations anticipated to be payable in
the subsequent twelve (12) months, so long as such tax obligations are readily
verifiable by the Administrative Agent)

     

 

 

 

     decreases in Working Capital during the relevant period2

     

 

 

 

Less:   Capital Expenditures during such fiscal quarter (excluding the financed
portion thereof)

  

     Interest Expense (paid in cash)

     

 

 

 

     scheduled principal payments paid in cash in respect of Funded Debt

     

 

 

 

     voluntary principal payments paid in cash in respect of the Term Loans

  

     extraordinary losses which are cash items not included in the calculation
of Net Income

     

 

 

 

     increases in Working Capital during the relevant period3

     

 

 

 

    A)   Gross Excess Cash Flow

   $                          

 

 

 

    B)   Excess Cash Flow ((A) multiplied by 0.50))

   $                          

 

 

 

 

 

2  Measured as the excess of such Working Capital at the beginning of such
period over such Working Capital at the end thereof

3  Measured as the excess of such Working Capital at the end of such period over
such Working Capital at the beginning of such period.

 

Exhibit A-9



--------------------------------------------------------------------------------

SCHEDULE 3

Exhibit A

CAPITAL EXPENDITURES

 

Capital Expenditures for the trailing [    ]-month period ending on the
Certificate Date:

     

 

 

 

A)   Purchase of PP&E

                              

 

 

 

B)   Capitalized Lease Obligations

     

 

 

 

C)   Other

     

 

 

 

D)   Amounts included in (A) through (C) above made as part of a Permitted
Acquisition, or paid for with insurance proceeds in accordance with
Section 2.6(c)(iii) of the Credit Agreement

     

 

 

 

Total Capital Expenditures ((A) plus (B) plus (C), less (D))

     

 

 

 

 

Exhibit A-10



--------------------------------------------------------------------------------

SCHEDULE 4

Exhibit A

ORGANIZATION/LOCATION CHANGES

[If any Borrower Party has (i) changed its name as it appears in official
filings in the state of its organization, (ii) changed its chief executive
office, principal place of business, corporate offices, warehouses or locations
at which Collateral is held or stored, or the location of its records concerning
Collateral, (iii) changed the type of entity that it is, (iv) changed (or has
had changed) its organization identification number, if any, issued by its
jurisdiction or organization, (v) changed its jurisdiction of organization,
(vi) changed the end of its Fiscal Year, or (vii) formed any new Subsidiary or
entered into any partnership or joint venture with any Person, such change shall
be specified below; if no such change has been made, state “None.”]

 

Exhibit A-11



--------------------------------------------------------------------------------

ANNEX IV

Exhibit G to the Amended Credit Agreement

(See attached.)



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF MONTHLY REPORT

Reference is made to that certain Credit Agreement, dated as of December 8, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein without definition shall have
the meanings ascribed to them in the Credit Agreement) by and among Fluent, LLC,
a Delaware limited liability company (“Borrower”), Cogint, Inc., a Delaware
corporation (“Parent”), the other Persons party thereto from time to time as
Guarantors, the financial institutions party thereto from time to time as
Lenders, and WhiteHorse Finance, Inc., as Administrative Agent.

The undersigned, being an Authorized Signatory of the Borrower, hereby
certifies, in [his][her] capacity as [                ] of the Borrower and not
in [his][her] personal capacity, that attached hereto are complete and correct
copies of each of the following:

(a)    Attached hereto as Exhibit A, with respect to Parent and its
Subsidiaries, on a consolidated basis and attaching consolidating schedules for
each Subsidiary:

(1)    A balance sheet, in each case as at the end of fiscal [month][quarter]
ended                 ;

(2)    The related statement of income and retained earnings for such fiscal
[month][quarter] and for the fiscal year to date period ended with the last day
of such fiscal [month][quarter]; and

(3)    The related statement of cash flows for such fiscal [month][quarter] and
for the fiscal year to date period ended with the last day of such fiscal
[month][quarter].

The undersigned hereby certifies, in [his][her] capacity as [                ]
of the Borrower and not in [his][her] personal capacity, that, in [his][her]
opinion, the financial statements attached hereto as Exhibit A are complete and
correct in all material respects and present fairly in accordance with GAAP,
consistently applied and consistent with past practices, the financial position
of the relevant Borrower Parties, as at the end of such period and the results
of operations for such period, and for the elapsed portion of the year ended
with the last day of such period, subject only to normal year-end adjustments
and lack of footnotes.

[(b)]    Attached hereto as Exhibit B, Advertiser Campaign Data by Vertical.

[(c)]    Attached hereto as Exhibit C, Advertiser Conversion Data.

(d)    Attached hereto as Exhibit D, Advertiser Data.

[(e)]    Attached hereto as Exhibit E, O2 Registrations by Offer and Product.

[(f)]    Attached hereto as Exhibit F, Mobile vs Web Registration Data.

[(g)]    Attached hereto as Exhibit G, Publisher Data by Segment/Media Type.

Exhibit G- 1



--------------------------------------------------------------------------------

(h)    Attached hereto as Exhibit H, Top 25 Publisher Spend.

(i)    Attached hereto as Exhibit I, Monthly Trends Report that includes
Visuals, Revenue Trends, Product Analysis, and Media Trends.

Each of Exhibits A through [I] hereto are in substantially the form of the
corresponding financial statement or report set forth in Annex A* to Exhibit G
to the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Monthly
Report as of                         .

 

 

As                 of FLUENT, LLC

 

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.

 

Exhibit G-2



--------------------------------------------------------------------------------

ANNEX IV

Schedules to the Security Agreement

(See attached.)



--------------------------------------------------------------------------------

SCHEDULE 1

TRADE NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; CHIEF EXECUTIVE OFFICES

 

Grantor

  

Jurisdiction

  

State ID

Number

  

Chief Executive

Office

  

Other Addresses for

Books and Records

  

Current or Former

Names

Cogint, Inc.    Delaware    5738388   

2650 N. Military Trail

Suite 300

Boca Raton, FL 33431

  

33 Whitehall Street, 15th Floor

New York, NY 10004

   Ideation, Search Media, Tiger Media, IDI, Inc. Fluent, LLC    Delaware   
5877328   

33 Whitehall Street, 15th Floor

New York, NY 10004

  

128 Court Street,

3rd Floor

White Plains, NY 10601

   Fluent Acquisition II, LLC; Fluent (NY), LLC; see DBA list below American
Prize Center LLC    Delaware    5204502   

33 Whitehall Street, 15th Floor

New York, NY 10004

  

128 Court Street,

3rd Floor

White Plains, NY 10601

   American Prize Center; see DBA list below Big Push Media, LLC    Delaware   
6057795   

33 Whitehall Street, 15th Floor

New York, NY 10004

  

128 Court Street,

3rd Floor

White Plains, NY 10601

   Big Push Media Deliver Technology LLC    Delaware    5002140   

33 Whitehall Street, 15th Floor

New York, NY 10004

  

128 Court Street,

3rd Floor

White Plains, NY 10601

   Delivery Technology EASE Wins, LLC    Delaware    6020557   

33 Whitehall Street, 15th Floor

New York, NY 10004

      EASE Wins Find Dream Jobs, LLC    Delaware    5745441   

33 Whitehall Street, 15th Floor

New York, NY 10004

  

128 Court Street,

3rd Floor

White Plains, NY 10601

   Find Dream Jobs Find Dream Schools, LLC    Delaware    6057797   

33 Whitehall Street, 15th Floor

New York, NY 10004

     

Find Dream Schools

Jobs

Fluent Media Labs, LLC    Delaware    5758300   

33 Whitehall Street, 15th Floor

New York, NY 10004

      Fluent Media Labs HVGUS, LLC    Delaware    5965673   

33 Whitehall Street, 15th Floor

New York, NY 10004

  

128 Court Street,

3rd Floor

White Plains, NY 10601

   HVGUS; see DBA list below InBox Pal, LLC    Delaware    5758300   

33 Whitehall Street, 15th Floor

New York, NY 10004

      InBox Pal Main Source Media, LLC    Delaware    6113308   

33 Whitehall Street, 15th Floor

New York, NY 10004

  

128 Court Street,

3rd Floor

White Plains, NY 10601

   Main Source Media; see DBA list below Reward Zone USA LLC    Delaware   
4954383   

33 Whitehall Street, 15th Floor

New York, NY 10004

  

128 Court Street,

3rd Floor

White Plains, NY 10601

   RewardZoneUSA RewardsFlow LLC    Delaware    4992874   

33 Whitehall Street, 15th Floor

New York, NY 10004

  

128 Court Street,

3rd Floor

White Plains, NY 10601

   RewardsFlow



--------------------------------------------------------------------------------

Grantor

  

Jurisdiction

  

State ID

Number

  

Chief Executive

Office

  

Other Addresses for

Books and Records

  

Current or Former

Names

Samples & Savings, LLC    Delaware    5639014   

33 Whitehall Street, 15th Floor

New York, NY 10004

      Samples & Savings Search Works Media, LLC    Delaware    5567058   

33 Whitehall Street, 15th Floor

New York, NY 10004

      Search Works Media; see DBA list below Sea of Savings LLC    Delaware   
5690361   

33 Whitehall Street, 15th Floor

New York, NY 10004

      Sea of Savings Q Interactive, LLC    Delaware    3420016    33 Whitehall
Street, 15th Floor       CoolSavings ClickGen, LLC    Delaware    4838485   

33 Whitehall Street, 15th Fl.

New York, NY 10004

      ClickGen NetCreations, LLC    Nevada    E0485692010-2    33 Whitehall
Street, 15th Floor       NetCreations BXY Ventures, LLC    Nevada   
E0004672011-0    New York, NY 10004       BXY Ventures



--------------------------------------------------------------------------------

DBA’s

 

Entity

  

DBA

American Prize Center

  

Winner Center

American Prize Center

  

Daily Winner MSG

American Prize Center

  

SweepstakesADay

American Prize Center

  

Prize MSG

American Prize Center

  

SurveyRedemption

American Prize Center

  

SurveyRedemption.com

American Prize Center

  

Prize Centr

American Prize Center

  

Rewards MSG

American Prize Center

  

Rewards4U

Find Dream Jobs, LLC

  

DriveForMoney

Find Dream Jobs, LLC

  

JobRecruiter

Find Dream Jobs, LLC

  

PaidToDrive

Fluent (NY), LLC

  

AidNow

Fluent (NY), LLC

  

AutoMSG

Fluent (NY), LLC

  

AutoSaver

Fluent (NY), LLC

  

BestDeals

Fluent (NY), LLC

  

Better Health

Fluent (NY), LLC

  

BetterMobile

Fluent (NY), LLC

  

BetterWireless

Fluent (NY), LLC

  

Bill Savings

Fluent (NY), LLC

  

BillHelp

Fluent (NY), LLC

  

CableDeals

Fluent (NY), LLC

  

CAC

Fluent (NY), LLC

  

Cash Doc

Fluent (NY), LLC

  

Cash Help

Fluent (NY), LLC

  

Cash MSG

Fluent (NY), LLC

  

CheapElectric

Fluent (NY), LLC

  

CheapTV

Fluent (NY), LLC

  

CreditExpert

Fluent (NY), LLC

  

CreditHelp

Fluent (NY), LLC

  

CreditMSG

Fluent (NY), LLC

  

CreditNow

Fluent (NY), LLC

  

DailySaver

Fluent (NY), LLC

  

DealAlerts

Fluent (NY), LLC

  

DealsToday



--------------------------------------------------------------------------------

Entity

  

DBA

Fluent (NY), LLC

  

DebtAssist

Fluent (NY), LLC

  

DebtExpert

Fluent (NY), LLC

  

DebtHelp

Fluent (NY), LLC

  

DegreeHelp

Fluent (NY), LLC

  

DietHelp

Fluent (NY), LLC

  

DietMSG

Fluent (NY), LLC

  

DiscountNow

Fluent (NY), LLC

  

DiscountTV

Fluent (NY), LLC

  

DocMSG

Fluent (NY), LLC

  

EmploymentAlert.com

Fluent (NY), LLC

  

FDJ

Fluent (NY), LLC

  

FDJ MSG

Fluent (NY), LLC

  

Find Dream Jobs

Fluent (NY), LLC

  

FindDreamJobs.com

Fluent (NY), LLC

  

FundAssist

Fluent (NY), LLC

  

FundNow

Fluent (NY), LLC

  

Gig MSG

Fluent (NY), LLC

  

GlobeDeals

Fluent (NY), LLC

  

HealthAssist

Fluent (NY), LLC

  

HealthNow

Fluent (NY), LLC

  

Home Doc

Fluent (NY), LLC

  

Home Help

Fluent (NY), LLC

  

Home MSG

Fluent (NY), LLC

  

HomeAssist

Fluent (NY), LLC

  

HomeImprov

Fluent (NY), LLC

  

InjuryMSG

Fluent (NY), LLC

  

Job Center

Fluent (NY), LLC

  

Job Help

Fluent (NY), LLC

  

JobsToday

Fluent (NY), LLC

  

Local Gig

Fluent (NY), LLC

  

MobileDeals

Fluent (NY), LLC

  

National Consumer Center

Fluent (NY), LLC

  

NutrisystemAffiliate

Fluent (NY), LLC

  

NutrisystemPartner

Fluent (NY), LLC

  

NutrisystemPub

Fluent (NY), LLC

  

OmniResearch

Fluent (NY), LLC

  

PainFree



--------------------------------------------------------------------------------

Entity

  

DBA

Fluent (NY), LLC

  

PainHelp

Fluent (NY), LLC

  

PainMSG

Fluent (NY), LLC

  

PetHelp

Fluent (NY), LLC

  

PhoneDeals

Fluent (NY), LLC

  

Pick My Degree

Fluent (NY), LLC

  

PillSavings

Fluent (NY), LLC

  

SafetyNow

Fluent (NY), LLC

  

SaveAuto

Fluent (NY), LLC

  

Save Better

Fluent (NY), LLC

  

SaveCash

Fluent (NY), LLC

  

SaveHome

Fluent (NY), LLC

  

SaveMobile

Fluent (NY), LLC

  

SaveMore

Fluent (NY), LLC

  

SaveMSG

Fluent (NY), LLC

  

SaveNow

Fluent (NY), LLC

  

SaveToday

Fluent (NY), LLC

  

SavingsDoc

Fluent (NY), LLC

  

SizzlingCreditCards

Fluent (NY), LLC

  

Start A Career Today

Fluent (NY), LLC

  

StartACareerToday.com

Fluent (NY), LLC

  

StudentHelp

Fluent (NY), LLC

  

TaxAssist

Fluent (NY), LLC

  

TaxHelp

Fluent (NY), LLC

  

The Bill Wizard

Fluent (NY), LLC

  

TVDeals

Fluent (NY), LLC

  

TVNow

Fluent (NY), LLC

  

WebDeals

Fluent (NY), LLC

  

WirelessDeals

HVGUS, LLC

  

Your Home Helper

Main Source Media, LLC

  

Debt Fixer

Search Works Media, LLC

  

InstantSave

Search Works Media, LLC

  

CarSave

Search Works Media, LLC

  

HomeDeals

Search Works Media, LLC

  

InstantCable

Search Works Media, LLC

  

CredAid

Search Works Media, LLC

  

DebtAid

Search Works Media, LLC

  

AutoIns



--------------------------------------------------------------------------------

Entity

  

DBA

Search Works Media, LLC

  

Spot Deals

Main Source Media, LLC

  

Cred Doc

Search Works Media, LLC

  

I Can Help

Search Works Media, LLC

  

Incredible Savings

Search Works Media, LLC

  

More Savings

Search Works Media, LLC

  

Qualified Assistance

Search Works Media, LLC

  

Save Away

Search Works Media, LLC

  

Save Insure

Search Works Media, LLC

  

Save with Us

Search Works Media, LLC

  

Savings Hub

Search Works Media, LLC

  

Start Fresh

Search Works Media, LLC

  

You Save Today

Search Works Media, LLC

  

Value Central

Search Works Media, LLC

  

Value Center

Search Works Media, LLC

  

Value Expert

Search Works Media, LLC

  

We Can Help

Search Works Media, LLC

  

Save Hub

Search Works Media, LLC

  

Quality Savings

Search Works Media, LLC

  

Incredible Savings

Search Works Media, LLC

  

Qualified Assistance

Search Works Media, LLC

  

Save Away

Search Works Media, LLC

  

Save Insure

Search Works Media, LLC

  

Savings Hub

Search Works Media, LLC

  

Value Expert

Search Works Media, LLC

  

Save Hub

Search Works Media, LLC

  

Quality Savings



--------------------------------------------------------------------------------

SCHEDULE 2

COMMERCIAL TORT CLAIMS

None.

SCHEDULE 3

COPYRIGHTS

 

TITLE OF COPYRIGHT

   REGISTRATION
NO.   

OWNER

Corporate Icon No. 1

   VA-923-629    Q Interactive, LLC

Host Sam squealer

   VA-950-809    Q Interactive, LLC

Bags of Savings

   VA-950-810    Q Interactive, LLC

Corporate icon no. 3

   VA-950-811    Q Interactive, LLC

Click here icon

   VA-950-812    Q Interactive, LLC

Corporate icon no. 2

   VA-950-813    Q Interactive, LLC

Corporate icon no. 4

   VA-950-814    Q Interactive, LLC



--------------------------------------------------------------------------------

SCHEDULE 4

INTELLECTUAL PROPERTY LICENSES

 

FLUENT, LLC

   Standard License Agreement with CAKE to use its web-based application
software, packaged professional services, products, and off and online support
(non-exclusive)

FLUENT, INC.

   Subscription Services Agreement with Adaptive Insights, Inc. with a
non-exclusive license to use its software products and services

FLUENT, INC.

   Services Agreement with Email Data Source, Inc. with a license to access its
EDS Analyst system and to use the Information from same (non-exclusive)

FLUENT, INC.

   Service Level Agreement with Optizmo Technologies, LLC with a license to
access and use the OPTIZMO Enterprise solution (non-exclusive)

FLUENT MEDIA SOLUTIONS, INC.

   Master Services Agreement with NeuStar, Inc. to use its API, toolkit and/or
other software as well as any updates and upgrades thereof (non-exclusive)

FLUENT, INC.

   Oracle PartnerNetwork Agreement to use certain technology platforms available
on the OPN site (non-exclusive)

FLUENT, INC.

   Demo Agreement with Silverpop Systems Inc. to access and use the Silverpop
Products and Services (non-exclusive)

FLUENT, INC.

   Integration Agreement with Silverpop Systems Inc. to access and use the
Silverpop Software and API (non-exclusive)

FLUENT, LLC

   Fyusion Software Development License to use Fyuse software to view and share
3D images (non-exclusive)

FLUENT, LLC

   End User License Agreement with Ytel, Inc. to short code software
(non-exclusive)

FLUENT, LLC

   ID Verification Services with Veratad Technologies, LLC to verify age
(non-exclusive)

FLUENT, LLC

   Master Service Agreement with comScore for web traffic analytics
(non-exclusive)

FLUENT, LLC

   Oracle Fusion Financial Cloud ERP with Oracle America, Inc. (non-exclusive)



--------------------------------------------------------------------------------

Q Interactive, LLC

   TowerData API and Data Hygiene Terms and Conditions between Q Interactive,
LLC and Tower Data, dated June 17, 2015

Q Interactive, LLC

   Colocation and Internet Access Agreement between Vault Networks, Inc. and Q
Interactive, LLC, dated November 1, 2015



--------------------------------------------------------------------------------

SCHEDULE 5

PATENTS

 

Grantor

  

Patents and Patent Applications

FLUENT, INC.

  

U.S. Patent Application Serial No. 14/832,796, filed 8/21/2015

 

Method, System, Apparatus, and Program for Serving Targeted Advertisements and
Delivering Qualified Customer Records by Using Real-Time Demographic, Meta, and
Declared Data

Q Interactive, LLC

  

U.S. Patent Application Serial No. 09/183365, filed 10/30/1998. Patent
No. 6167435, Issue Date 12/26/2000

 

Computer system having integrated bus bridge design with delayed transaction
arbitration mechanism employed within laptop computer docked to expansion base



--------------------------------------------------------------------------------

SCHEDULE 6

PLEDGED COMPANIES

 

Pledged Company

  

Equity Holder

  

Authorized
Equity Interests

   Percentage
Ownership/Stock
Ownership

FLUENT, LLC

   Cogint, Inc.    N/A    100%

AMERICAN PRIZE CENTER LLC

   Fluent, LLC    N/A    100%

BIG PUSH MEDIA, LLC

        

DELIVER TECHNOLOGY LLC

   Fluent, LLC    N/A    100%

EASE WINS, LLC

   Fluent, LLC    N/A    100%

FIND DREAM JOBS, LLC

   Fluent, LLC    N/A    100%

FIND DREAMS SCHOOLS, LLC

   Fluent, LLC    N/A    100%

FLUENT MEDIA LABS, LLC

   Fluent, LLC    N/A    100%

HVGUS, LLC

   Fluent, LLC    N/A    100%

INBOX PAL, LLC

   Fluent, LLC    N/A    100%

MAIN SOURCE MEDIA, LLC

   Fluent, LLC    N/A    100%

REWARD ZONE USA LLC

   Fluent, LLC    N/A    100%

REWARDSFLOW LLC

   Reward Zone USA LLC    N/A    100%

SAMPLES & SAVINGS, LLC

   Fluent, LLC    N/A    100%

SEARCH WORKS MEDIA, LLC

   Fluent, LLC    N/A    100%

SEA OF SAVINGS LLC

   Fluent, LLC    N/A    100%

Q INTERACTIVE, LLC

   IDI, Inc.    N/A    100%

CLICKGEN, LLC

   Q Interactive, LLC    N/A    100%

NETCREATIONS, LLC

   ClickGen, LLC    N/A    100%

BXY VENTURES LLC

   NetCreations, LLC    N/A    100%



--------------------------------------------------------------------------------

SCHEDULE 7

TRADEMARKS

Trademarks and Service Marks Registrations/Applications

 

Grantor

  

Country

  

Mark

  

Serial/Registration

No.

  

App/Reg Date

Fluent, Inc.

   USA    LOGO [g558991g0327082119097.jpg]    Reg. No. 5,0101,449    Registered
August 2, 2016 in in Class 35

Fluent, LLC

   USA    FLUENT    86097671/ 5,024,783    Registered August 23, 2016 in
Class 35

Fluent, LLC

   USA    LOGO [g558991g0327082119206.jpg]    87237381/5,227,704    Registered
June 30, 2017 in Class 35

 

Grantor

  

Mark

  

LOCATION

  

REG NUMBER

Q Interactive, LLC    COOLSAVINGS    USPTO    2148278 Q Interactive, LLC   
COOLSAVINGS    Australia    758547 Q Interactive, LLC    COOLSAVINGS    UK   
2171238 Q Interactive, LLC    COOLSAVINGS    Canada    TMA525715 Q Interactive,
LLC    DELIVERING THE PEOPLE BEHIND THE NUMBERS    USPTO    3236417 Q
Interactive    Q INTERACTIVE    USPTO    4107689 Q Interactive, LLC   
Q INTERACTIVE (Logo)    FL State    T11000000140 Q Interactive, LLC    Q NETWORK
   USPTO    3641302



--------------------------------------------------------------------------------

Q Interactive, LLC    TRUELEADS    USPTO    3357762 Q Interactive, LLC    SAVE.
THEN SHOP.    USPTO    2628682 Q Interactive, LLC    VENTE    NE State   
10177734 Q Interactive, LLC    FREENATION.COM    USPTO    3365226 Q Interactive,
LLC    POSTMASTERDIRECT    USPTO    2469058



--------------------------------------------------------------------------------

SCHEDULE 8

REAL PROPERTY

Owned:

NONE

None

Leased:

 

Location

 

Agreement Title

 

Parties

 

Date

33 Whitehall Street,

15th Fl. & portion of 11th Fl.

New York, NY 10004

  Short Term Lease  

Broad Financial Center LLC

(Landlord) and Fluent, LLC (Tenant)

  September 1, 2013

128 Court Dr., 3rd Fl.

White Plains, NY 10601

  Office Lease  

Nancy McClatchie (Landlord)

Reward Zone USA, LLC (Tenant)

  December 1, 2015



--------------------------------------------------------------------------------

SCHEDULE 9

LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS

 

Grantor

   Jurisdictions Cogint, Inc.    Delaware Fluent, LLC    Delaware American Prize
Center LLC    Delaware Deliver Technology LLC    Delaware Find Dream Jobs, LLC
   Delaware Fluent Media Labs, LLC    Delaware Reward Zone USA LLC    Delaware
RewardsFlow LLC    Delaware Samples & Savings, LLC    Delaware Search Works
Media, LLC    Delaware Sea of Savings LLC    Delaware Q Interactive, LLC   
Delaware ClickGen, LLC    Delaware NetCreations, LLC    Nevada BXY Ventures, LLC
   Nevada EASE Wins, LLC    Delaware Finds Dream Schools, LLC    Delaware Main
Source Media, LLC    Delaware Big Push Media, LLC    Delaware HVGUS, LLC   
Delaware Inbox Pal, LLC    Delaware

SIGNATURE PAGE TO SECURITY AGREEMENT SUPPLEMENT



--------------------------------------------------------------------------------

SCHEDULE 10

LIST OF PENDING CHALLENGES TO THE VALIDITY OF OWNED INTELLECTUAL PROPERTY

Pending patent application (14/832,796) filed by Fluent, Inc. on August 21, 2015
(trademark application Nos. 86/097,671 and 86/097,677) is being examined by the
U.S. Patent and Trademark Office.

On May 24, 2017, Gemalto Cogent, Inc. (f/k/a 3M Cogent, Inc.) filed a Notice of
Opposition with the U.S. Patent and Trademark Office as to Cogint, Inc.’s
application to register the mark “COGINT” and related design. The parties are in
discussions about resolving the matter and are currently negotiating a
co-existence and settlement agreement